--------------------------------------------------------------------------------

Exhibit 10.1




--------------------------------------------------------------------------------



INDENTURE


Dated as of November 28, 2018


by and among


KREF 2018-FL1 LTD.,
as Issuer,


KREF 2018-FL1 LLC,
as Co-Issuer,


KREF CLO LOAN SELLER LLC,
as Advancing Agent,


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Note Administrator



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS
   
Page
ARTICLE 1
 
DEFINITIONS
 
Section 1.1
Definitions
3
Section 1.2
Interest Calculation Convention.
51
Section 1.3
Rounding Convention.
51
 
ARTICLE 2
 
THE NOTES
 
Section 2.1
Forms Generally.
51
Section 2.2
Forms of Notes and Certificate of Authentication.
51
Section 2.3
Authorized Amount; Stated Maturity Date; and Denominations.
53
Section 2.4
Execution, Authentication, Delivery and Dating.
53
Section 2.5
Registration, Registration of Transfer and Exchange.
54
Section 2.6
Mutilated, Defaced, Destroyed, Lost or Stolen Note.
61
Section 2.7
Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved.
62
Section 2.8
Persons Deemed Owners.
66
Section 2.9
Cancellation.
66
Section 2.10
Global Notes; Definitive Notes; Temporary Notes.
67
Section 2.11
U.S. Tax Treatment of Notes and the Issuer.
69
Section 2.12
Authenticating Agents.
69
Section 2.13
Forced Sale on Failure to Comply with Restrictions.
70
Section 2.14
No Gross Up.
71
ARTICLE 3
 
CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS
 
Section 3.1
General Provisions.
71
Section 3.2
Security for Notes.
74
Section 3.3
Transfer of Collateral.
75
Section 3.4
Credit Risk Retention.
83




-i-

--------------------------------------------------------------------------------

ARTICLE 4
 
SATISFACTION AND DISCHARGE
 
Section 4.1
Satisfaction and Discharge of Indenture.
83
Section 4.2
Application of Amounts held in Trust.
85
Section 4.3
Repayment of Amounts Held by Paying Agent.
85
Section 4.4
Limitation on Obligation to Incur Company Administrative Expenses.
86
     
ARTICLE 5
 
REMEDIES
 
Section 5.1
Events of Default.
86
Section 5.2
Acceleration of Maturity; Rescission and Annulment.
88
Section 5.3
Collection of Indebtedness and Suits for Enforcement by Trustee.
90
Section 5.4
Remedies.
92
Section 5.5
Preservation of Collateral.
94
Section 5.6
Trustee May Enforce Claims Without Possession of Notes.
96
Section 5.7
Application of Amounts Collected.
96
Section 5.8
Limitation on Suits.
96
Section 5.9
Unconditional Rights of Noteholders to Receive Principal and Interest.
97
Section 5.10
Restoration of Rights and Remedies.
97
Section 5.11
Rights and Remedies Cumulative.
97
Section 5.12
Delay or Omission Not Waiver.
97
Section 5.13
Control by the Controlling Class.
98
Section 5.14
Waiver of Past Defaults.
98
Section 5.15
Undertaking for Costs.
99
Section 5.16
Waiver of Stay or Extension Laws.
99
Section 5.17
Sale of Collateral.
99
Section 5.18
Action on the Notes.
100
     
ARTICLE 6
 
THE TRUSTEE AND NOTE ADMINISTRATOR
 
Section 6.1
Certain Duties and Responsibilities.
101
Section 6.2
Notice of Default.
103
Section 6.3
Certain Rights of Trustee and Note Administrator.
103
Section 6.4
Not Responsible for Recitals or Issuance of Notes.
105
Section 6.5
May Hold Notes.
106
Section 6.6
Amounts Held in Trust.
106
Section 6.7
Compensation and Reimbursement.
106
Section 6.8
Corporate Trustee Required; Eligibility.
107
Section 6.9
Resignation and Removal; Appointment of Successor.
108
Section 6.10
Acceptance of Appointment by Successor.
110



-ii-

--------------------------------------------------------------------------------

Section 6.11
Merger, Conversion, Consolidation or Succession to Business of Trustee and Note
Administrator.
111
Section 6.12
Co-Trustees and Separate Trustee.
111
Section 6.13
Direction to enter into the Servicing Agreement.
112
Section 6.14
Representations and Warranties of the Trustee.
112
Section 6.15
Representations and Warranties of the Note Administrator.
113
Section 6.16
Requests for Consents.
114
Section 6.17
Withholding.
114
Section 6.18
Registrar of Participation Holders
115
     
ARTICLE 7
 
COVENANTS
 
Section 7.1
Payment of Principal and Interest.
115
Section 7.2
Maintenance of Office or Agency.
115
Section 7.3
Amounts for Note Payments to be Held in Trust.
116
Section 7.4
Existence of the Issuer and Co-Issuer.
118
Section 7.5
Protection of Collateral.
121
Section 7.6
Notice of Any Amendments.
122
Section 7.7
Performance of Obligations.
122
Section 7.8
Negative Covenants.
123
Section 7.9
Statement as to Compliance.
126
Section 7.10
Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms.
126
Section 7.11
Successor Substituted.
129
Section 7.12
No Other Business.
129
Section 7.13
Reporting.
130
Section 7.14
Calculation Agent.
130
Section 7.15
REIT Status.
131
Section 7.16
Permitted Subsidiaries.
132
Section 7.17
Repurchase Requests.
133
Section 7.18
Servicing of Real Estate Loans and Control of Servicing Decisions.
133
     
ARTICLE 8
 
SUPPLEMENTAL INDENTURES
 
Section 8.1
Supplemental Indentures Without Consent of Securityholders.
134
Section 8.2
Supplemental Indentures with Consent of Securityholders.
137
Section 8.3
Execution of Supplemental Indentures.
139
Section 8.4
Effect of Supplemental Indentures.
141
Section 8.5
Reference in Notes to Supplemental Indentures.
141



-iii-

--------------------------------------------------------------------------------

ARTICLE 9
 
REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES
 
Section 9.1
Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call Redemption.
141
Section 9.2
Notice of Redemption.
143
Section 9.3
Notice of Redemption or Maturity.
144
Section 9.4
Notes Payable on Redemption Date.
144
Section 9.5
Mandatory Redemption.
145
     
ARTICLE 10
     
ACCOUNTS, ACCOUNTINGS AND RELEASES
 
Section 10.1
Collection of Amounts; Custodial Account.
145
Section 10.2
Reinvestment Account.
145
Section 10.3
Payment Account.
147
Section 10.4
[Reserved].
147
Section 10.5
Expense Reserve Account.
147
Section 10.6
[Reserved].
148
Section 10.7
Interest Advances.
149
Section 10.8
Reports by Parties.
152
Section 10.9
Reports; Accountings.
152
Section 10.10
Release of Collateral Interests; Release of Collateral.
155
Section 10.11
[Reserved].
156
Section 10.12
Information Available Electronically.
156
Section 10.13
Investor Q&A Forum; Investor Registry.
160
Section 10.14
Certain Procedures.
162
     
ARTICLE 11
 
APPLICATION OF FUNDS
 
Section 11.1
Disbursements of Amounts from Payment Account.
162
Section 11.2
Securities Accounts.
167
     
ARTICLE 12
 
SALE AND EXCHANGES OF COLLATERAL INTERESTS; FUTURE FUNDING ESTIMATES
 
Section 12.1
Sales and Exchanges of Collateral Interests.
168
Section 12.2
Reinvestment Collateral Interest.
172
Section 12.3
Conditions Applicable to all Transactions Involving Sale or Grant.
173
Section 12.4
Modifications to Note Protection Tests.
174



-iv-

--------------------------------------------------------------------------------

Section 12.5
Ongoing Future Advance Estimates.
174
     
ARTICLE 13
 
NOTEHOLDERS’ RELATIONS
 
Section 13.1
Subordination.
176
Section 13.2
Standard of Conduct.
178
     
ARTICLE 14
 
MISCELLANEOUS
 
Section 14.1
Form of Documents Delivered to the Trustee and Note Administrator.
178
Section 14.2
Acts of Securityholders.
179
Section 14.3
Notices, etc., to the Trustee, the Note Administrator, the Issuer, the
Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Preferred Share Paying Agent, the Placement Agents, the Collateral Manager and
the Rating Agencies.
180
Section 14.4
Notices to Noteholders; Waiver.
183
Section 14.5
Effect of Headings and Table of Contents.
184
Section 14.6
Successors and Assigns.
184
Section 14.7
Severability.
184
Section 14.8
Benefits of Indenture.
184
Section 14.9
Governing Law; Waiver of Jury Trial.
184
Section 14.10
Submission to Jurisdiction.
185
Section 14.11
Counterparts.
185
Section 14.12
Liability of Co-Issuers.
185
Section 14.13
17g-5 Information.
186
Section 14.14
Rating Agency Condition.
188
Section 14.15
Patriot Act Compliance.
188
     
ARTICLE 15
 
ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENT
 
Section 15.1
Assignment of Collateral Interest Purchase Agreement.
189
     
ARTICLE 16
 
ADVANCING AGENT
 
Section 16.1
Liability of the Advancing Agent.
191
Section 16.2
Merger or Consolidation of the Advancing Agent.
191
Section 16.3
Limitation on Liability of the Advancing Agent and Others.
191
Section 16.4
Representations and Warranties of the Advancing Agent.
192



-v-

--------------------------------------------------------------------------------

Section 16.5
Resignation and Removal; Appointment of Successor.
193
Section 16.6
Acceptance of Appointment by Successor Advancing Agent.
194
Section 16.7
Removal and Replacement of Backup Advancing Agent.
194
     
ARTICLE 17
 
CURE RIGHTS; PURCHASE RIGHTS
 
Section 17.1
Collateral Interest Purchase Agreements.
194
Section 17.2
Representations and Warranties Related to Reinvestment Collateral Interests and
Exchange Collateral Interests.
195
Section 17.3
Operating Advisor.
195



SCHEDULES
     
Schedule A
Schedule of Collateral Interests
Schedule B
LIBOR
Schedule C
List of Authorized Officers of Collateral Manager
   
EXHIBITS
     
Exhibit A
Form of Offered Notes
Exhibit B
Form of Class E Notes and Class F Notes
Exhibit C-1
Form of Transfer Certificate – Regulation S Global Note
Exhibit C-2
Form of Transfer Certificate – Rule 144A Global Note
Exhibit C-3
Form of Transfer Certificate – Definitive Note
Exhibit D
Form of Custodian Post-Closing Certification
Exhibit E
Form of Request for Release
Exhibit F
Form of NRSRO Certification
Exhibit G
Form of Note Administrator’s Monthly Report
Exhibit H-1
Form of Investor Certification (for Non-Borrower Affiliates)
Exhibit H-2
Form of Investor Certification (for Borrower Affiliates)
Exhibit I
Form of Online Market Data Provider Certification
Exhibit J
Form of Certificate of the Collateral Manager with Respect to the Acquisition of
Collateral Interests



-vi-

--------------------------------------------------------------------------------

INDENTURE, dated as of November 28, 2018, by and among KREF 2018-FL1 LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Issuer”), KREF 2018-FL1 LLC, a limited liability company
formed under the laws of Delaware (the “Co‑Issuer”), KREF CLO Loan Seller LLC, a
limited liability company formed under the laws of Delaware, as advancing agent
(herein, together with its permitted successors and assigns in the trusts
hereunder, the “Advancing Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, a
national banking association, as trustee (in such capacity, together with its
permitted successors and assigns in the trusts hereunder, the “Trustee”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as note
administrator, paying agent, calculation agent, transfer agent, authentication
agent, custodian, backup advancing agent and notes registrar (in all of the
foregoing capacities, together with its permitted successors and assigns, the
“Note Administrator”).


PRELIMINARY STATEMENT


Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture. 
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties.  The Issuer, the Co-Issuer, the
Note Administrator, in all of its capacities hereunder, the Trustee and the
Advancing Agent are entering into this Indenture, and the Trustee is accepting
the trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.


All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.


GRANTING CLAUSES


The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest of the related Companion Participation Holder therein and
excluding any interest in the Excepted Property):


(a)          (i) the Closing Date Collateral Interests that the Issuer has
purchased on the Closing Date and all payments thereon or with respect thereto,
and all Collateral Interests which the Issuer purchases after the Closing Date
pursuant to the terms hereof (including all Reinvestment Collateral Interests
and Exchange Collateral Interests acquired by the Issuer after the Closing Date)
and all payments thereon or with respect thereto, in each case, other than
Retained Interests, if any, under, and as defined in, the Collateral Interest
Purchase Agreement,


(b)          the Servicing Accounts, the Payment Account, the Reinvestment
Account, the Expense Reserve Account, the Custodial Account and the related
security entitlements and all income from the investment of funds in any of the
foregoing at any time credited to any of the foregoing accounts,


(c)           the Eligible Investments,



--------------------------------------------------------------------------------

(d)           the rights of the Issuer under the Collateral Management
Agreement, the Collateral Interest Purchase Agreement, the Servicing Agreement,
the AML Services Agreement and the Company Administration Agreement,


(e)           all amounts delivered to the Note Administrator (directly or
through a securities intermediary),


(f)           all other investment property, instruments and general intangibles
in which the Issuer has an interest, other than the Excepted Property,


(g)           the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries, and


(h)           all proceeds with respect to the foregoing clauses (a) through
(g).


The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.” 
Such Grants are made to secure the Offered Notes equally and ratably without
prejudice, priority or distinction between any Offered Note and any other
Offered Note for any reason, except as expressly provided in this Indenture
(including, but not limited to, the Priority of Payments) and to secure (i) the
payment of all amounts due on and in respect of the Offered Notes in accordance
with their terms, (ii) the payment of all other sums payable under this
Indenture and (iii) compliance with the provisions of this Indenture, all as
provided in this Indenture (together, the “Secured Obligations”).  The foregoing
Grant shall, for the purpose of determining the property subject to the lien of
this Indenture, be deemed to include any securities and any investments granted
by or on behalf of the Issuer to the Trustee for the benefit of the Secured
Parties, whether or not such securities or such investments satisfy the criteria
set forth in the definitions of “Collateral Interest” or “Eligible Investment,”
as the case may be.


Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders.  Upon the occurrence and during the continuation of any Event
of Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.


The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.


-2-

--------------------------------------------------------------------------------

Notwithstanding anything in the Indenture to the contrary, for all purposes
hereunder, no Holder of Class E Notes and/or Class F Notes shall be a secured
party for purposes of the Grant by virtue of holding such Notes.


CREDIT RISK RETENTION


On the Closing Date, the Retention Holder will retain 100% of the Preferred
Shares.  The Preferred Shares are referred to in this Indenture as the EHRI. 
The fair value of the EHRI is $108,750,000.


As of the Closing Date, the aggregate outstanding Principal Balance of the
Closing Date Collateral Interests equals approximately $1,000,000,000.


ARTICLE 1


DEFINITIONS


Section 1.1        Definitions


Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms.  The word “including” and
its variations shall mean “including without limitation.”  Whenever any
reference is made to an amount the determination of which is governed by Section
1.2 hereof, the provisions of Section 1.2 shall be applicable to such
determination or calculation, whether or not reference is specifically made to
Section 1.2, unless some other method of calculation or determination is
expressly specified in the particular provision.  All references in this
Indenture to designated “Articles,” “Sections,” “Subsections” and other
subdivisions are to the designated Articles, Sections, Subsections and other
subdivisions of this Indenture as originally executed.  The words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section, Subsection or other
subdivision.


“17g-5 Information”:  The meaning specified in Section 14.3(i) hereof.


“17g-5 Information Provider”:  The meaning specified in Section 14.13(a) hereof.


“17g-5 Website”:  A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at www.ctslink.com, under
the “NRSRO” tab for this transaction.  Any change of the 17g-5 Website shall
only occur after notice has been delivered by the 17g-5 Information Provider to
the Issuer, the Note Administrator, the Trustee, the Servicer, the Special
Servicer, the Collateral Manager, the Placement Agents and the Rating Agencies,
which notice shall set forth the date of change and new location of the 17g-5
Website.


“1940 Act”:  Investment Company Act of 1940, as amended.


-3-

--------------------------------------------------------------------------------

“Accepted Loan Servicer”:  Any commercial real estate loan master or primary
servicer that (i) is engaged in the business of servicing commercial real estate
loans (with a minimum servicing portfolio of U.S.$100,000,000) that are
comparable to the Real Estate Loans owned or to be owned by the Issuer, (ii) as
to which Moody’s has not cited servicing concerns of such servicer as the sole
or material factor in any downgrade or withdrawal of the ratings (or placement
on “watch status” in contemplation of a ratings downgrade or withdrawal) of
securities in any commercial real estate backed securities transaction serviced
by such servicer prior to the time of determination and (iii) within the prior
twelve (12) month period, has acted as a servicer in a commercial real estate
backed securities transaction rated by KBRA and KBRA has not cited servicing
concerns of such servicer as the sole or material factor in any downgrade or
withdrawal of the ratings (or placement on “watch status” in contemplation of a
ratings downgrade or withdrawal) of securities in any commercial real estate
backed securities transaction serviced by such servicer prior to the time of
determination.


“Access Termination Notice”:  The meaning specified in the Future Funding
Agreement.


“Account”: Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Payment Account.


“Accountants’ Report”:  A report of a firm of Independent certified public
accountants of recognized national reputation.


“Act” or “Act of Securityholders”:  The meaning specified in Section 14.2
hereof.


“Acquisition and Disposition Requirements”:  With respect to any acquisition
(whether by purchase, exchange or substitution) or disposition of a Collateral
Interest, each of the following conditions:  (1) such a Collateral Interest is
being acquired or disposed of in accordance with the terms and conditions set
forth in this Indenture; (b) the acquisition or disposition of such Collateral
Interest does not result in a reduction or withdrawal of the then current rating
issued by Moody’s or KBRA on any class of Notes then Outstanding; and (c) such
Collateral Interest is not being acquired or disposed of for the primary purpose
of recognizing gains or decreasing losses resulting from market value changes.


“Advance Rate”:  The meaning specified in the Servicing Agreement.


“Advancing Agent”:  KREF CLO Loan Seller LLC, a Delaware limited liability
company, solely in its capacity as advancing agent hereunder, unless a successor
Person shall have become the Advancing Agent pursuant to the applicable
provisions of this Indenture, and thereafter “Advancing Agent” shall mean such
successor Person.


“Advancing Agent Fee”:  The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.02$ per annum on the Aggregate Outstanding Amount of the Class A Notes, the
Class A-S Notes and the Class B Notes on such Payment Date prior to giving
effect to distributions with respect to such Payment Date; which fee is hereby
waived by the Advancing Agent for so long as the Seller (or one of its
Affiliates) (i) is the Advancing Agent and (ii) owns the Preferred Shares.  Such
fee shall accrue on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.


-4-

--------------------------------------------------------------------------------

“Advisers Act”:  The Investment Advisers Act of 1940, as amended.


“Advisory Committee”:  The meaning specified in the Collateral Management
Agreement.


“Affiliate” or “Affiliated”:  With respect to a Person, (i) any other Person
who, directly or indirectly, is in control of, or controlled by, or is under
common control with, such Person or (ii) any other Person who is a director,
Officer or employee (a) of such Person, (b) of any subsidiary or parent company
of such Person or (c) of any Person described in clause (i) above.  For the
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (i) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person, or (ii) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise; provided that neither the Company Administrator nor any other
company, corporation or Person to which the Company Administrator provides
directors and/or administrative services and/or acts as share trustee shall be
an Affiliate of the Issuer or Co-Issuer; provided, further, that none of KREF,
KREF Holdings, KREF Sub-REIT, the Seller, the Retention Holder or any of their
subsidiaries shall be deemed to be Affiliates of the Issuer.  The Note
Administrator, the Servicer, the Special Servicer, the Collateral Manager and
Trustee may rely on certifications of any Holder or party hereto regarding such
Person’s affiliations.


“Affiliated Future Funding Companion Participation Holder”:  Any Companion
Participation Holder that is the Seller or an Affiliate of the Seller.


“Agent Members”:  Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.


“Aggregate Outstanding Amount”:  With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination.  The
Aggregate Outstanding Amount of the Class C Notes, the Class D Notes, the Class
E Notes and the Class F Notes will be increased by the amount of any Deferred
Interest on such Classes.


“Aggregate Outstanding Portfolio Balance”: On any Measurement Date, the sum of
(without duplication) (i) the Aggregate Principal Balance of the Collateral
Interests, (ii) the aggregate Principal Balance of all Principal Proceeds held
as Cash and Eligible Investments and (iii) all Cash and Eligible Investments
held in the Reinvestment Account.


“Aggregate Principal Balance”: When used with respect to any Collateral
Interests as of any date of determination, the sum of the Principal Balances on
such date of determination of all such Collateral Interests.


“AIFMD”:  European Union Directive 2011/61/EU on Alternative Investment Fund
Managers.


-5-

--------------------------------------------------------------------------------

“AIFMD Retention Requirements”  Article 17 of the AIFMD, as implemented by
Section 5 of the AIFMD Level 2 Regulation, any guidance published in relation
thereto by the European Supervisory Authorities, and any implementing laws or
regulations in force in any Member State of the European Union.


“AIFMD Level 2 Regulation”:  EU Commission Delegated Regulation (EU) No
231/2013, supplementing the AIFMD.


“AML Compliance”:  Compliance with the Cayman AML Regulations.


“AML Services Agreement”:  The AML Services Agreement, dated as of the Closing
Date, by and between the Issuer and the AML Services Provider, as amended,
supplemented or otherwise modified from time to time in accordance with its
terms.


“AML Services Provider”:  Maples Compliance Services (Cayman) Limited, unless a
successor Person shall have become the AML services provider pursuant to the
applicable provisions of the AML Services Agreement, and thereafter “AML
Services Provider” shall mean such successor Person.


“Annual Debt Service”:  For any Real Estate Loan, the annual debt service for
such Real Estate Loan pursuant to the terms of the related Loan Documents
calculated at an interest rate equal to the applicable mortgage rate floor. 
With respect to each Combined Loan, the related Mortgage Loan and the related
Mezzanine Loan shall be treated as a single Real Estate Loan for purposes of
calculating the Annual Debt Service.


“Appraisal”:  The meaning specified in the Servicing Agreement.


“Appraisal Reduction Amount”:  With respect to any Real Estate as to which an
Appraisal Reduction Event has occurred, an amount equal to the excess, if any,
of (a) the Principal Balance of such Real Estate Loan, plus all other amounts
due and unpaid with respect to such Real Estate Loan, minus (b) the sum of (i)
an amount equal to 90% percent of the appraised value of the related Mortgaged
Property or Mortgaged Properties (net of any liens senior to the lien of the
related mortgage) as determined by an updated appraisal obtained by the Special
Servicer plus (ii) the aggregate amount of all reserves, letters of credit and
escrows held in connection with the Real Estate Loan (other than escrows and
reserves for unpaid real estate taxes and assessments and insurance premiums),
plus (iii) all insurance and casualty proceeds and condemnation awards that
constitute collateral for the related Real Estate Loan (whether paid or then
payable by any insurance company or government authority).


With respect to any Collateral Interest that is a Pari Passu Participation, any
Appraisal Reduction Amount calculated with respect to the underlying
Participated Loan shall be deemed allocated on a pro rata and pari passu basis
among the related Participations (based on the outstanding Principal Balances
thereof).


With respect to any Combined Loan, any Appraisal Reduction Amount will be
calculated as, and allocated to, the Combined Loan as a whole.


“Article 15 Agreement”:  The meaning specified in Section 15.1(a) hereof.


-6-

--------------------------------------------------------------------------------

“As-Stabilized LTV”:  With respect to any Collateral Interest, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of (i) the Principal Balance of such
Collateral Interest and any pari passu Non-Acquired Participation (assuming it
has been fully funded), but excluding any subordinate or junior Non-Acquire
Participation to (ii) the value estimate of the related real estate property as
reflected in an appraisal that was obtained not more than twelve (12) months
prior to the date of determination (or, if originated by the Seller of an
affiliate thereof, not more than three months prior to the date of origination),
which value is based on the appraisal or portion of an appraisal that states an
“as-stabilized” value and/or “as-renovated” value for such property, which may
be based on the assumption that certain events will occur, including without
limitation, with respect to the re-tenanting, renovation or other repositioning
of such property and, may be based on the capitalization rate reflected in such
appraisal.


“Auction Call Redemption”:  The meaning specified in Section 9.1(d) hereof.


“Authenticating Agent”:  With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.


“Authorized Officer”:  With respect to the Issuer or Co‑Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co‑Issuer) who is authorized to
act for the Issuer or Co‑Issuer in matters relating to, and binding upon, the
Issuer or Co‑Issuer.  With respect to the Collateral Manager, the Persons listed
on Schedule C attached hereto or such other Person or Persons specified by the
Collateral Manager by written notice to the other parties hereto.  With respect
to the Servicer, a “Responsible Officer” of the Servicer as set forth in the
Servicing Agreement.  With respect to the Note Administrator or the Trustee or
any other bank or trust company acting as trustee of an express trust, a Trust
Officer.  Each party may receive and accept a certification of the authority of
any other party as conclusive evidence of the authority of any Person to act,
and such certification may be considered as in full force and effect until
receipt by such other party of written notice to the contrary.


“Backup Advancing Agent”:  The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term unsecured debt rating at least equal to “A2” by
Moody’s and a short-term unsecured debt rating from Moody’s at least equal to
“P-1.”


“Bankruptcy Code”:  The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2018 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2018 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2018 of the Cayman Islands, each as amended
from time to time.


“Board of Directors”:  With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.


-7-

--------------------------------------------------------------------------------

“Board Resolution”:  With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.


“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the State of North
Carolina, Kansas or Commonwealth of Pennsylvania or the location of the
Corporate Trust Office of the Note Administrator or the Trustee, or (iii) days
when the New York Stock Exchange or the Federal Reserve Bank of New York are
closed.


“Calculation Agent”:  The meaning specified in Section 7.14(a) hereof.


“Calculation Amount”:  With respect to (i) any Collateral Interest that is a
Modified Collateral Interest, the Principal Balance of such Collateral Interest,
minus any Appraisal Reduction Amount allocated to such Collateral Interest; and
(ii) any Collateral Interest that is a Defaulted Collateral Interest, the lowest
of (a) the Moody’s Recovery Rate of such Collateral Interest multiplied by the
Principal Balance of such Collateral Interest, (b) the market value of such
Collateral Interest, as determined by the Collateral Manager in accordance with
the Collateral Management Standard based upon, among other things, a recent
Appraisal and information from one or more third party commercial real estate
brokers and such other information as the Collateral Manager deems appropriate
and (c) the Principal Balance of such Collateral Interest, minus any Appraisal
Reduction Amount allocated to such Collateral Interest.


With respect to any Participated Loan, any Calculation Amount will be deemed
allocated on a pro rata and pari passu basis among the related Pari Passu
Participations (based on the outstanding principal balance thereof).


“Cash”:  Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.


“Cayman AML Regulations”:  The Anti-Money Laundering Regulations (2018 Revision)
of the Cayman Islands, together with The Guidance Notes on the Prevention and
Detection of Money Laundering and Terrorist Financing in the Cayman Islands (or
equivalent legislation and guidance, as applicable), and each as amended and
revised from time to time.


“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) and the Organisation for Economic Co-operation and Development’s
Standard for Automatic Exchange of Financial Account Information – Common
Reporting Standard (each as amended) (including any implementing legislation,
rules, regulations and guidance notes with respect to such laws), as amended
from time to time.


“Certificate of Authentication”:  The meaning specified in Section 2.1 hereof.


“Certificated Security”:  A “certificated security” as defined in Section
8‑102(a)(4) of the UCC.


-8-

--------------------------------------------------------------------------------

“Class”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes or the Class F Notes, as applicable.


“Class A Defaulted Interest Amount”:  With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Interest Rate.


“Class A Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class A Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class A Rate.


“Class A Notes”:  The Class A Senior Secured Floating Rate Notes, Due 2036,
issued by the Issuer and the Co‑Issuer pursuant to this Indenture.


“Class A Rate”:  With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one‑month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in October 2024, 1.10% and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
October 2024, 1.35%.


“Class A-S Defaulted Interest Amount”:  With respect to the Class A-S Notes as
of each Payment Date, the accrued and unpaid amount due to Holders of the Class
A-S Notes on account of any shortfalls in the payment of the Class A-S Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Interest Rate.


“Class A-S Interest Distribution Amount”:  On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A-S Rate.


“Class A-S Notes”:  The Class A-S Second Priority Secured Floating Rate Notes,
Due 2036, issued by the Issuer and the Co‑Issuer pursuant to this Indenture.


“Class A-S Rate”:  With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) one‑month LIBOR for the related Interest Accrual Period plus
(b)(i) with respect to each Payment Date (and related Interest Accrual Period)
prior to the Payment Date in October 2024, 1.35% and (ii) with respect to each
Payment Date (and related Interest Accrual Period) on and after the Payment Date
in October 2024, 1.60%.


-9-

--------------------------------------------------------------------------------

 “Class B Defaulted Interest Amount”:  With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Interest Rate.


“Class B Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of (i)
the Aggregate Outstanding Amount of the Class B Notes on the first day of the
related Interest Accrual Period, (ii) the actual number of days in such Interest
Accrual Period divided by 360 and (iii) the Class B Rate.


“Class B Notes”:  The Class B Third Priority Secured Floating Rate Notes Due
2036, issued by the Issuer and the Co-Issuer pursuant to this Indenture.


“Class B Rate”:  With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one‑month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in October 2024, 1.60% and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
October 2024, 2.10%.


“Class C Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes or
Class B Notes are outstanding, with respect to the Class C Notes as of each
Payment Date, the accrued and unpaid amount due to Holders of the Class C Notes
on account of any shortfalls in the payment of the Class C Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful), at the applicable Note
Interest Rate.


“Class C Deferred Interest Amount”:  So long as any Class A Notes, Class A-S
Notes or Class B Notes are Outstanding, any interest due on the Class C Notes
that is not paid as a result of the operation of the Priority of Payments on any
Payment Date.


“Class C Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class C Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class C Rate.


“Class C Notes”:  The Class C Fourth Priority Secured Floating Rate Notes Due
2036, issued by the Issuer and the Co-Issuer pursuant to this Indenture.


“Class C Rate”:  With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in October 2024, 2.00% and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
October 2024, 2.50%.


-10-

--------------------------------------------------------------------------------

“Class D Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes or Class C Notes are outstanding, with respect to the Class D
Notes as of each Payment Date, the accrued and unpaid amount due to Holders of
the Class D Notes on account of any shortfalls in the payment of the Class D
Interest Distribution Amount with respect to any preceding Payment Date or
Payment Dates, together with interest accrued thereon (to the extent lawful), at
the applicable Note Interest Rate.


“Class D Deferred Interest Amount”:  So long as any Class A Notes, Class A-S
Notes, Class B Notes or Class C Notes are Outstanding, any interest due on the
Class D Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date.


“Class D Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class D Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class D Rate.


“Class D Notes”:  The Class D Fifth Priority Secured Floating Rate Notes Due
2036, issued by the Issuer and the Co-Issuer pursuant to this Indenture.


“Class D Rate”:  With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in October 2024, 2.55% and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
October 2024, 3.05%.


“Class E Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are outstanding, with respect to
the Class E Notes as of each Payment Date, the accrued and unpaid amount due to
Holders of the Class E Notes on account of any shortfalls in the payment of the
Class E Interest Distribution Amount with respect to any preceding Payment Date
or Payment Dates, together with interest accrued thereon (to the extent lawful),
at the applicable Note Interest Rate.


“Class E Deferred Interest Amount”:  So long as Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are Outstanding, any interest due
on the Class E Notes that is not paid as a result of the operation of the
Priority of Payments on any Payment Date.


“Class E Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class E Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class E Rate.


“Class E Notes”:  The Class E Sixth Priority Floating Rate Notes Due 2036,
issued by the Issuer pursuant to this Indenture.


-11-

--------------------------------------------------------------------------------

“Class E Rate”:  With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in November 2020, 4.00% and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
November 2020, 4.50%.


“Class F Defaulted Interest Amount”:  If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are outstanding,
with respect to the Class F Notes as of each Payment Date, the accrued and
unpaid amount due to Holders of the Class F Notes on account of any shortfalls
in the payment of the Class F Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful), at the applicable Note Interest Rate.


“Class F Deferred Interest Amount”:  So long as Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are Outstanding,
any interest due on the Class F Notes that is not paid as a result of the
operation of the Priority of Payments on any Payment Date.


“Class F Interest Distribution Amount”:  On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class F Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and (iii)
the Class F Rate.


“Class F Notes”:  The Class F Seventh Priority Floating Rate Notes Due 2036,
issued by the Issuer pursuant to this Indenture.


“Class F Rate”:  With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus (b)(i)
with respect to each Payment Date (and related Interest Accrual Period) prior to
the Payment Date in November 2020, 5.00% and (ii) with respect to each Payment
Date (and related Interest Accrual Period) on and after the Payment Date in
November 2020, 5.50%.


“Clean-up Call”:  The meaning specified in Section 9.1 hereof.


“Clean-up Call Date”:  The meaning specified in Section 9.1 hereof.


“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.


“Clearstream, Luxembourg”:  Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.


“CLO Controlled Collateral Interests”:  Each Collateral Interest that is not a
Non-CLO Controlled Collateral Interest.  As of the Closing Date, the following
Collateral Interests are CLO Controlled Collateral Interests:  “The Tides,” “715
Peachtree” and “Bank of America Plaza.”


-12-

--------------------------------------------------------------------------------

“Closing Date”:  November 28, 2018.


“Closing Date Collateral Interests”:  The Pari Passu Participations acquired by
the Issuer on the Closing Date and listed on Schedule A attached hereto.


“Code”:  The United States Internal Revenue Code of 1986, as amended.


“Co-Issuer”:  KREF 2018-FL1 LLC, a limited liability company formed under the
laws of the State of Delaware, until a successor Person shall have become the
Co-Issuer pursuant to the applicable provisions of this Indenture, and
thereafter “Co-Issuer” shall mean such successor Person.


“Co-Issuers”:  The Issuer and the Co-Issuer.


“Collateral”:  The meaning specified in the first paragraph of the Granting
Clause of this Indenture.


“Collateral Interest File”: The meaning set forth in Section 3.3(e) hereof.


“Collateral Interest Purchase Agreement”: The Collateral Interest Purchase
Agreement, dated as of the Closing Date, by and among the Issuer, the Seller and
KREF Holdings, which agreement is assigned to the Trustee on behalf of the
Issuer pursuant to this Indenture, as the same may be amended or amended and
restated from time to time or any replacement thereof.


“Collateral Interests”:  Each of the Mortgage Loans, Combined Loans and Pari
Passu Participations owned by the Issuer from time to time.


“Collateral Management Agreement”: The Collateral Management Agreement, dated as
of the Closing Date, by and between the Issuer and the Collateral Manager, as
the same may be amended or amended and restated from time to time or any
replacement thereof.


“Collateral Management Standard”:  The meaning set forth in the Collateral
Management Agreement.


“Collateral Manager”:  KKR Real Estate Finance Manager LLC, and its permitted
successors and assigns or any successor Person that shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement and thereafter “Collateral Manager” shall mean such successor Person.


“Collateral Manager Fee”:  The meaning set forth in the Collateral Management
Agreement.


“Collection Account”:  The meaning specified in the Servicing Agreement.


-13-

--------------------------------------------------------------------------------

“Combined Loan”:  Collectively, any Mortgage Loan and a related Mezzanine Loan
secured by a pledge of all of the equity interests in the borrower under such
Mortgage Loan, as if they are a single loan.  Each Combined Loan shall be
treated as a single loan for all purposes hereunder.


“Companion Participation”:  With respect to each Pari Passu Participation, the
related companion participation interest in the related Participated Loan that
will not be held by the Issuer unless it is acquired as a Reinvestment
Collateral Interest or Exchange Collateral Interest after the Closing Date in
accordance with the terms of this Indenture.  Upon any acquisition of a
Companion Participation by the Issuer, such Companion Participation shall become
a Collateral Interest.


“Companion Participation Holder”:  The holder of any Companion Participation.


“Company Administration Agreement”:  The administration agreement, dated on or
about the Closing Date, by and among the Issuer and the Company Administrator,
as the same may be amended or amended and restated from time to time or any
replacement thereof.


“Company Administrative Expenses”:  All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator and the Trustee pursuant to this Indenture or any co‑trustee
appointed pursuant to Section 6.7 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts
payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes and the AML Services Provider under the AML Services
Agreement, (iii) the LLC Managers (including indemnification), (iv) the
independent accountants, agents and counsel of the Issuer for reasonable fees
and expenses (including amounts payable in connection with the preparation of
tax forms on behalf of the Issuer and the Co-Issuer), and any registered office
and government filing fees, in each case, payable in the order in which invoices
are received by the Issuer, (v) a Rating Agency for fees and expenses in
connection with any rating (including the annual fee payable with respect to the
monitoring of any rating) of the Notes, including fees and expenses due or
accrued in connection with any credit assessment or rating of the Collateral
Interests, (vi) the Collateral Manager under this Indenture and the Collateral
Management Agreement (including amounts payable by the Issuer as indemnification
pursuant to this Indenture or the Collateral Management Agreement), (vii) the
Advancing Agent or other Persons as indemnification pursuant Section 16.3,
(viii) the Servicer or the Special Servicer under the Servicing Agreement
(including any amounts payable by the Issuer as indemnification pursuant to the
Servicing Agreement), (ix) the Preferred Share Paying Agent and the Share
Registrar pursuant to the Preferred Share Paying Agency Agreement (including
amounts payable by the Issuer as indemnification), (x) each member of the
Advisory Committee (including amounts payable by the Issuer as indemnification)
under each agreement between such Advisory Committee member, the Collateral
Manager, and the Issuer (and the amounts payable by the Issuer to each member of
the Advisory Committee as indemnification pursuant to each such agreement), (xi)
any other Person in respect of any governmental fee, charge or tax (including
any FATCA and Cayman FATCA Legislation compliance costs) in relation to the
Issuer or the Co-Issuer (in each case as certified by an Authorized Officer of
the Issuer or the Co-Issuer to the Note Administrator), in each case, payable in
the order in which invoices are received by the Issuer, and (xii) any other
Person in respect of any other fees or expenses (including indemnifications and
the CREFC® Intellectual Property Royalty License Fee) permitted under this
Indenture (including, without limitation, any costs or expenses incurred in
connection with certain modeling systems and services) and the documents
delivered pursuant to or in connection with this Indenture and the Notes and any
amendment or other modification of any such documentation, in each case unless
expressly prohibited under this Indenture (including, without limitation, the
payment of all transaction fees and all legal and other fees and expenses
required in connection with the purchase of any Collateral Interests or any
other transaction authorized by this Indenture), in each case, payable in the
order in which invoices are received by the Issuer; provided that Company
Administrative Expenses shall not include (a) amounts payable in respect of the
Notes and (b) any Collateral Manager Fee payable pursuant to the Collateral
Management Agreement.


-14-

--------------------------------------------------------------------------------

“Company Administrator”:  Maples FS Limited, a licensed trust company
incorporated in the Cayman Islands, as administrator pursuant to the Company
Administration Agreement, unless a successor Person shall have become
administrator pursuant to the Company Administration Agreement, and thereafter,
“Company Administrator” shall mean such successor Person.


“Controlling Class”:  The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding, and then the Class F Notes, so long as any Class F Notes are
Outstanding.


“Corporate Trust Office”:  The designated corporate trust office of (a) the
Trustee, currently located at 1100 North Market Street, Wilmington, Delaware
19890, Attention:  CMBS Trustee – KREF 2018-FL1, (b) the Note Administrator,
currently located at (i) with respect to the delivery of Asset Documents, at
1055 10th Avenue SE, Minneapolis, Minnesota, 55414, Attention: Document Custody
Group, (ii) with respect to the delivery of Note transfers and surrenders, at
600 South 4th St., 7th Floor, MAC N9300-070 Minneapolis, Minnesota 55479; and
(iii) for all other purposes, at 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services (CMBS), KREF 2018-FL1, telecopy
number (410) 715-2380 or (c) such other address as the Trustee or the Note
Administrator, as applicable, may designate from time to time by notice to the
Noteholders, the Holder of the Preferred Shares, the 17g‑5 Information Provider
and the parties hereto.


“Credit Risk Collateral Interest”:  Any Collateral Interest that, in the
Collateral Manager’s reasonable business judgment, has a significant risk of
declining in credit quality or, with a lapse of time, becoming a Defaulted
Collateral Interest.  The Collateral Manager shall notify the 17g‑5 Information
Provider and, so long as KBRA is a Rating Agency, KBRA of any determination
(such notice to include the basis for such determination) that a Collateral
Interest is a Credit Risk Collateral Interest.


-15-

--------------------------------------------------------------------------------

“Credit Risk Collateral Interest Exchange”:  The meaning specified in Section
12.1(c) hereof.


“Credit Risk Retention Rules”:  Regulation RR (17 C.F.R. Part 246), as such rule
may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Department of Treasury, the Federal
Reserve System, the Federal Deposit Insurance Corporation, the Federal Housing
Finance Agency, the Securities and Exchange Commission and the Department of
Housing and Urban Development in the adopting release (79 F.R. 77601 et seq.) or
by the staff of any such agency, or as may be provided by any such agency or its
staff from time to time, in each case, as effective from time to time.


“Credit Risk Collateral Interest Cash Purchase”:  The meaning specified in
Section 12.1(b) hereof.


“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Collateral Interest and for any Payment Date, an amount accrued during the
related Interest Accrual Period at the CREFC® Intellectual Property Royalty
License Fee Rate on the Principal Balance of such Collateral Interest as of the
close of business on the Determination Date in such Interest Accrual Period. 
Such amounts shall be computed for the same period and on the same interest
accrual basis respecting which any related interest payment due or deemed due on
the related Collateral Interest is computed and shall be prorated for partial
periods.


“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Collateral Interest, a rate equal to 0.0005% per annum.


“CRR”:  European Union Regulation (EU) No 575/2013 on prudential requirements
for credit institutions and investment firms and amending Regulation (EU) No
648/2012.


“CRR Retention Requirements”:  Articles 404-410 (inclusive) of the CRR, together
with the Final RTS and any other regulatory and/or implementing technical
standards, and any guidance published in relation thereto by the European
Supervisory Authorities.


“Custodial Account”:  An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.


“Custodian”:  The meaning specified in Section 3.3(a) hereof.


“Default”:  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.


“Defaulted Collateral Interest”: Any Collateral Interest for which the related
Real Estate Loan is a Defaulted Loan.


“Defaulted Interest Amount”:  The Class A Defaulted Interest Amount, the Class
A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the Class
C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the Class E
Defaulted Interest Amount or the Class F Defaulted Interest Amount, as the
context requires.


-16-

--------------------------------------------------------------------------------

“Defaulted Loan”:  Any Real Estate Loan as to which there has occurred and is
continuing for more than sixty (60) days either: (x) a payment default (after
giving effect to any applicable grace period but without giving effect to any
waiver); or (y) a material non-monetary event of default that is known to the
Special Servicer and has occurred and is continuing (after giving effect to any
applicable grace period but without giving effect to any waiver).


“Deferred Interest”:  The meaning specified in Section 2.7(a).


“Deferred Interest Notes”: The Class C Notes, the Class D Notes, the Class E
Notes and the Class F Notes, to the extent such Class is not the most senior
Class Outstanding.


“Definitive Notes”:  The meaning specified in Section 2.2(b) hereof.


“Depository” or “DTC”:  The Depository Trust Company, its nominees, and their
respective successors.


“Determination Date”:  The 11th day of each month or, if such date is not a
Business Day, the next succeeding Business Day, commencing on the Determination
Date in January 2019.


“Disposition Limitation Threshold”:  A threshold that shall be met at any time
that (x) the sum of (i) the cumulative aggregate Principal Balance of Credit
Risk Collateral Interests (other than those that are Defaulted Collateral
Interests) sold by the Issuer plus (ii) the cumulative aggregate Principal
Balance of Credit Risk Collateral Interests exchanged for Exchange Collateral
Interests, is equal to or greater than 10% of the aggregate Principal Balance of
the Closing Date Collateral Interests as of the Closing Date.


“Disposition Par Limitation Threshold”:  A threshold that shall be met at any
time that (x) the sum of (i) the cumulative aggregate Principal Balance of
Credit Risk Collateral Interests (other than those that are Defaulted Collateral
Interests) sold by the Issuer to the Collateral Manager or its affiliates plus
(ii) the cumulative aggregate Principal Balance of Credit Risk Collateral
Interests exchanged for Exchange Collateral Interests, is equal to or greater
than (y) 10% of the aggregate Principal Balance of the Closing Date Collateral
Interests as of the Closing Date.


“Disqualified Transferee”:  The meaning specified in Section 2.5(l) hereof.


“Dissolution Expenses”:  The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Collateral Manager or the Issuer, based in part on expenses incurred by the Note
Administrator and the Trustee and reported to the Collateral Manager.


“Dollar,” “U.S.$” or “$”:  A U.S. dollar or other equivalent unit in Cash.


“Due Period”:  With respect to any Payment Date, the period commencing on the
day immediately succeeding the second preceding Determination Date (or
commencing on the Closing Date, in the case of the Due Period relating to the
first Payment Date) and ending on and including the Determination Date
immediately preceding such Payment Date.


-17-

--------------------------------------------------------------------------------

“EBA”:  The European Banking Authority (including any successor or replacement
organization thereto).


“EHRI”:  The Preferred Shares, which are retained by the Retention Holder on the
Closing Date.


“EIOPA”:  The European Insurance and Occupational Pensions Authority (including
any successor or replacement organization thereto).


“Eligibility Criteria”:  The criteria set forth below with respect to any
Reinvestment Collateral Interest compliance with which shall be evidenced by an
Officer’s Certificate of the Collateral Manager delivered to the Trustee as of
the date of such acquisition:


(i)           it is a Mortgage Loan, a Combined Loan or a Pari Passu
Participation in a Mortgage Loan or a Combined Loan that is secured by a
Multifamily Property, Student Housing Property, Industrial Property, Retail
Property, Office Property, Self-Storage Property, Hospitality Property or
Mixed-Use Property;


(ii)         the aggregate Principal Balance of the Collateral Interests secured
by: (a) Student Housing Properties does not exceed 15.0% of the Aggregate
Outstanding Portfolio Balance, (b) Industrial Properties does not exceed 50.0%
of the Aggregate Outstanding Portfolio Balance, (c) Retail Properties does not
exceed 25.0% of the Aggregate Outstanding Portfolio Balance, (d) Office
Properties does not exceed 65.0% of the Aggregate Outstanding Portfolio Balance,
(e) Self-Storage Properties does not exceed 5.0% of the Aggregate Outstanding
Portfolio Balance and (f) Hospitality Properties does not exceed 15.0% of the
Aggregate Outstanding Portfolio Balance (it being understood that, for all
purposes hereof, no maximum concentration limitation will apply with respect to
Multi-Family Properties, and Mixed-Use Properties will be broken out and
measured against the individual property types that make up such Mixed-Use
Property by underwritten revenue contribution);


(iii)          the aggregate Principal Balance of the Collateral Interests
secured by Multi-Family Properties does not fall below 25.0% of the Aggregate
Outstanding Portfolio Balance;


(iv)          the Collateral Manager has determined that it has an Originated
As-Is LTV that is not greater than 85%;


(v)           the obligor is incorporated or organized under the laws of, and
the Collateral Interests are secured by property located in, the United States;


(vi)          it provides for monthly payments of interest at a floating rate
based on one-month LIBOR (or based on a successor benchmark rate acceptable to
the Rating Agencies);


(vii)         it has a Moody’s rating;


-18-

--------------------------------------------------------------------------------

(viii)       it has a maturity date, assuming the exercise of all extension
options (if any) that are exercisable at the option of the related borrower
under the terms of such Collateral Interests, that is not more than five years
from the date of acquisition by the Issuer;


(ix)          it is not an Equity Interest;


(x)          the Collateral Manager has determined that it has an As-Stabilized
LTV that is not greater than (i) in the case of Collateral Interests secured by
Multi-Family Properties, Student Housing Properties, Industrial Properties,
Retail Properties, Office Properties, Mixed-Use Properties, or Self-Storage
Properties, 75% and (ii) in the case of Collateral Interests secured by
Hospitality Properties, 70%;


(xi)         the Collateral Manager has determined that it has an underwritten
stabilized net cash flow debt service coverage ratio that is not less than (i)
in the case of Collateral Interests secured by Multi-Family Properties, 1.15x,
(ii) in the case of Collateral Interests secured by Student Housing Properties,
Industrial Properties, Retail Properties, Office Properties, Mixed-Use
Properties, and Self-Storage Properties, 1.25x, and (iii) in the case of
Hospitality Properties, 1.40x;


(xii)        (A) the Weighted Average Life of the Collateral Interests, assuming
the exercise of all contractual extension options (if any) that are exercisable
by the borrower under each Collateral Interest, is less than or equal to the
number of years (rounded to the nearest one hundredth thereof) during the period
from such date of determination to 5.5 years from the Closing Date;


(B)          the Weighted Average Spread of the Collateral Interests is not less
than 2.25%; and


(C)        the aggregate Principal Balance of Collateral Interests secured by
Mortgaged Properties located in (x) California, New York, Texas, and Washington
is (in each case) no more than 40.0% of the Aggregate Outstanding Portfolio
Balance; (y) Washington (after excluding the Principal Balance of Collateral
Interests secured by Mortgaged Properties in Seattle) and any other state is (in
each case) no more than 25.0% of the Aggregate Outstanding Portfolio Balance.


(xiii)        the weighted average Moody’s Rating Factor (weighted by Principal
Balance of the Collateral Interests) for all Collateral Interests immediately
after giving effect to such acquisition is not greater than 5,500;


(xiv)        a No Downgrade Confirmation has been received from KBRA with
respect to the acquisition of such Collateral Interest;


(xv)         the sum of the Principal Balance of such Collateral Interest and
the Principal Balance of all Collateral Interests that have the same guarantor
or an affiliated guarantor does not exceed 20.0% of the Aggregate Outstanding
Portfolio Balance;


(xvi)        it will not require the Issuer to make any future payments after
the Issuer’s purchase thereof;


-19-

--------------------------------------------------------------------------------

(xvii)       if it is a Collateral Interest with a related Future Funding
Companion Participation:


(A)         the Future Funding Indemnitor has Segregated Liquidity (evidenced by
a certification) in an amount at least equal to the greater of (i) the Largest
One Quarter Future Advance Estimate and (ii) the Two Quarter Future Advance
Estimate for the immediately following two calendar quarters;


(B)          the Future Funding Amount with respect to all Collateral Interests
does not exceed 20.0% of the maximum commitment amount of all Real Estate Loans;
and


(C)          the related Future Funding Amount of any Collateral Interest does
not exceed 35.0% of the maximum commitment amount of such related Real Estate
Loan;


(xviii)      if it is a Combined Loan or a Pari Passu Participation in a
Combined Loan, (x) the related Mortgage Loan contains a requirement that any
principal repayment of the Mortgage Loan must be accompanied by a pro rata
principal repayment (based on Principal Balance) of the related Mezzanine Loan,
(y) the related Mortgage Loan and the related Mezzanine Loan are cross-defaulted
and (z) the related Mortgage Loan does not permit the related borrower to incur
additional debt secured by the related Mortgaged Property or the equity in the
related borrower;


(xix)        the Herfindahl Score is greater than or equal to 18.0;


(xx)         it is not prohibited under its Loan Documents from being purchased
by the Issuer and pledged to the Trustee;


(xxi)        it is not, in the Collateral Manager’s reasonable business
judgment, a Credit Risk Collateral Interest;


(xxii)       it is not a Defaulted Collateral Interest (as determined by the
Collateral Manager after reasonable inquiry);


(xxiii)     it is not currently, and has not recently been, the subject of
discussions between lender and the borrower to amend, modify or waive any
material provision of any of the related Loan Documents in such a manner as
would adversely affect the performance of the related Real Estate Loan;


(xxiv)      it is Dollar denominated and may not be converted into an obligation
payable in any other currencies;


(xxv)       it does not have “buy/sell” rights as a dispute resolution
mechanism;


(xxvi)      it provides for the repayment of principal at not less than par no
later than upon its maturity or upon redemption, acceleration or its full
prepayment;


(xxvii)    it is serviced pursuant to the Servicing Agreement or it is serviced
by an Accepted Loan Servicer pursuant to a commercial mortgage servicing
arrangement that includes the servicing provisions substantially similar to
those that are standard in commercial mortgage-backed securities (“CMBS”)
transactions;


-20-

--------------------------------------------------------------------------------

(xxviii)   it is purchased from the Seller or a wholly-owned subsidiary of KREF
Holdings, and the requirements set forth in the Indenture regarding the
representations and warranties with respect to such Collateral Interest and the
underlying mortgaged property (as applicable) have been met (subject to such
exceptions as are reasonably acceptable to the Collateral Manager);


(xxix)      if it is a participation interest, the related Participating
Institution is (and any “qualified transferee” is required to be) any of (1) a
“special purpose entity” or a “qualified institutional lender” as such terms are
typically defined in the Loan Documents related to participations, (2) an entity
(or a wholly-owned subsidiary of an entity) that has (y) a long-term unsecured
debt rating from Moody’s of “A3” or higher, and (z) a long-term unsecured debt
rating from KBRA of “A-” or higher (if rated by KBRA, or if not rated by KBRA,
an equivalent (or higher) rating by any two other NRSROs), (3) a securitization
trust, a collateralized loan obligation (“CLO”) issuer or a similar
securitization vehicle, or (4) a special purpose entity that is 100% directly or
indirectly owned by the Sponsor, for so long as the separateness provisions of
its organizational documents have not been amended (unless the Rating Agency
Condition was satisfied in connection with such amendment), and if any
Participating Institution is not the Issuer, the related Loan Documents will be
held by a third party custodian;


(xxx)       its acquisition will be in compliance with Section 206 of the
Advisers Act;


(xxxi)      its acquisition, ownership, enforcement and disposition will not
cause the Issuer to fail to be a Qualified REIT Subsidiary or other disregarded
entity of a REIT unless a No Trade or Business Opinion has previously been
received (which opinion may be conditioned on compliance with certain
restrictions on the investment or other activity of the Issuer and/or the
Collateral Manager on behalf of the Issuer);


(xxxii)    its acquisition would not cause the Issuer, the Co-Issuer or the pool
of Collateral Interests to be required to register as an investment company
under the 1940 Act and if the borrowers with respect to the Collateral Interests
are excepted from the definition of an “investment company” solely by reason of
Section 3(c)(1) of the 1940 Act, then either (x) such Collateral Interest does
not constitute a “voting security” for purposes of the 1940 Act or (y) the
aggregate amount of such Collateral Interest held by the Issuer is less than 10%
of the entire issue of such Collateral Interest;


(xxxiii)    it does not provide for any payments which are or will be subject to
deduction or withholding for or on account of any withholding or similar tax
(other than withholding on amendment, modification and waiver fees, late payment
fees, commitment fees, exit fees, extension fees or similar fees), unless the
borrower under such Collateral Interest is required to make “gross up” payments
that ensure that the net amount actually received by the Issuer (free and clear
of taxes) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required;


(xxxiv)    it is not acquired for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes;


-21-

--------------------------------------------------------------------------------

(xxxv)       after giving effect to its acquisition, together with the
acquisition of any other Collateral Interests to be acquired (or as to which a
binding commitment to acquire was entered into) on the same date, the aggregate
Principal Balance of Collateral Interests held by the Issuer that are EU
Retention Holder Originated Collateral Interests is in excess of 50% of the
aggregate Principal Balance of Collateral Interests held by the Issuer; and


(xxxvi)       if it is a Pari Passu Participation in a Combined Loan, the
proportion of the related Mortgage Loan and the related Mezzanine Loan in such
Pari Passu Participation is equal to the proportion of the related Mortgage Loan
and the related Mezzanine Loan in such Combined Loan;


provided, however, that (i) any determination of a percentage pursuant to the
Eligibility Criteria (except for the Weighted Average Spread of all Collateral
Interests) shall be rounded to the nearest 1/10th of one percent, and (ii) for
purposes of the Eligibility Criteria in clauses (ii) and (iii) above, the
acquisition of such Collateral Interest would improve compliance with the
applicable concentration limits after giving effect to such acquisition, than
the Eligibility Criteria in clauses (ii) and/or (iii) above, as applicable,
shall be deemed to have been satisfied.


“Eligible Account”:  Means:


(a)          an account maintained with a federal or state chartered depository
institution or trust company or an account or accounts maintained with the Note
Administrator that has, in each case, (i) a long-term unsecured debt rating at
least equal to “A2” by Moody’s and (ii) a short-term unsecured debt rating at
least equal to “P-1” by Moody’s;


(b)          a segregated trust account maintained with the trust department of
a federal or state chartered depository institution or trust company acting in
its fiduciary capacity; provided that (i) any such institution or trust company
has a long-term unsecured rating of at least “A2” by Moody’s, (ii) a capital
surplus of at least U.S.$200,000,000 and (iii) any such account is subject to
fiduciary funds on deposit regulations (or internal guidelines) substantially
similar to 12 C.F. R. § 9.10(b); or


(c)          any other account approved by the Rating Agencies.


“Eligible Investments”:  Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:


(i)          direct obligations of, and obligations the timely payment of
principal of and interest on which is fully and expressly guaranteed by, the
United States, or any agency or instrumentality of the United States, the
obligations of which are expressly backed by the full faith and credit of the
United States;


-22-

--------------------------------------------------------------------------------

(ii)          demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a long-term unsecured
debt rating not less than “Aa3” by Moody’s, and a short-term unsecured debt
rating not less than “P‑1” by Moody’s;


(iii)          unleveraged repurchase or forward purchase obligations with
respect to (a) any security described in clause (i) above or (b) any other
security issued or guaranteed by an agency or instrumentality of the United
States of America, in either case entered into with a depository institution or
trust company (acting as principal) described in clause (ii) above (including
the Note Administrator or the commercial department of any successor Note
Administrator, as the case may be; provided that such Person otherwise meets the
criteria specified herein) or entered into with a corporation (acting as
principal) whose long-term unsecured debt rating is not less than “Aa3” by
Moody’s, and whose short-term unsecured debt rating is not less than “P‑1” by
Moody’s;


(iv)          commercial paper or other similar short-term obligations
(including that of the Note Administrator or the commercial department of any
successor Note Administrator, as the case may be, or any affiliate thereof;
provided that such Person otherwise meets the criteria specified herein) having
at the time of such investment a short-term unsecured debt rating not less than
“P‑1” by Moody’s; provided, further, that the issuer thereof must also have at
the time of such investment a senior long-term unsecured debt rating of not less
than “Aa3” by Moody’s;


(v)          the Wells Fargo Money Market Fund, or any other money market fund
(including those managed or advised by the Note Administrator or its Affiliates)
that maintain a constant asset value and that are rated “Aaa-mf” by Moody’s; and


(vi)          any other investment similar to those described in clauses (i)
through (v) above that (1) Moody’s has confirmed may be included in the
portfolio of assets as an Eligible Investment without adversely affecting its
then-current ratings on the Notes and (2) has a long-term credit rating of not
less than “Aa3” by Moody’s and a short-term unsecured debt rating not less than
“P‑1” by Moody’s;


-23-

--------------------------------------------------------------------------------

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments shall not have a maturity in excess of 365 days and shall have a
fixed principal amount due at maturity that cannot vary or change, (b) Eligible
Investments acquired with funds in the Payment Account shall include only such
obligations or securities that mature no later than the Business Day prior to
the next Payment Date succeeding the acquisition of such obligations or
securities, (c) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (d) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT (unless the Issuer has previously received an
opinion of Dechert LLP, Hunton Andrews Kurth LLP or another nationally
recognized tax counsel experienced in such matters opining that the Issuer will
be treated as a foreign corporation not engaged in a trade or business within
the United States for U.S. federal income tax purposes, in which case the
investment will not cause the Issuer to be treated as a foreign corporation
engaged in a trade or business within the United States for U.S. federal income
tax purposes), (e) Eligible Investments shall not be subject to deduction or
withholding for or on account of any withholding or similar tax (other than any
taxes imposed pursuant to FATCA), unless the payor is required to make “gross
up” payments that ensure that the net amount actually received by the Issuer
(free and clear of taxes, whether assessed against such obligor or the Issuer)
will equal the full amount that the Issuer would have received had no such
deduction or withholding been required, (f) Eligible Investments shall not be
purchased for a price in excess of par; (g) notwithstanding the minimum
unsecured debt rating requirements set forth in clauses (ii), (iii), (iv) or (v)
above, Eligible Investments with maturities of 30 days or less shall only
require short-term unsecured debt ratings and shall not require long-term
unsecured debt ratings; and (h) Eligible Investments shall not include margin
stock.


“Entitlement Order”:  The meaning specified in Section 8-102(a)(8) of the UCC.


“Equity Interest”:  A security or other interest that does not entitle the
holder thereof to receive periodic payments of interest and one or more
installments of principal, including (i) any bond or note or similar instrument
that is by its terms convertible into or exchangeable for an equity interest,
(ii) any bond or note or similar instrument that includes warrants or other
interests that entitle its holder to acquire an equity interest, or (iii) any
other similar instrument that would not entitle its holder to receive periodic
payments of interest or a return of a residual value.


“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended.


“ESMA”  The European Securities and Markets Authority (including any successor
or replacement organization thereto).


“EU Risk Retention Agreement”:  That certain EU Risk Retention Agreement among
the Retention Holder, the Sponsor, the Issuer, the Co-Issuer, the Collateral
Manager, the Trustee and the Note Administrator, dated as of the Closing Date,
as the same may amended or amended and restated from time to time or any
replacement thereof.


“EU Retention Holder”:  KREF CLO Holdings LLC, solely in its capacity as EU
retention holder.


-24-

--------------------------------------------------------------------------------

“EU Retention Holder Originated Collateral Interest”:  A Collateral Interest
that the EU Retention Holder either (i) has purchased for its own account and
held for a period of not less than 15 Business Days, or will purchase for its
own account and hold for a period of not less than 15 Business Days, prior to
selling or transferring such Collateral Interest to the Issuer or (ii) itself or
through related entities, directly or indirectly, was involved in the original
agreement which created such Collateral Interest, in each case, as contemplated
by Article 4(13) of the CRR.


“EU Risk Retention Laws”:  Each of the CRR Retention Requirements, the AIFMD
Retention Requirements and the Solvency II Requirements.


“Euroclear”:  Euroclear Bank S.A./N.V., as operator of the Euroclear system.


“European Supervisory Authorities”:  Together, the EBA, ESMA and EIOPA.


“Event of Default”:  The meaning specified in Section 5.1 hereof.


“Excepted Property”:  (i) The U.S.$250 proceeds of share capital contributed by
the Retention Holder as the holder of the ordinary shares of the Issuer, the
U.S.$250 representing a profit fee to the Issuer, and, in each case, any
interest earned thereon and the bank account in which such amounts are held and
(ii) the Preferred Share Payment Account and all of the funds and other property
from time to time deposited in or credited to the Preferred Share Payment
Account.


“Exchange Act”:  The Securities Exchange Act of 1934, as amended.


“Exchange Collateral Interest”:  The meaning specified in Section 12.1(c)
hereof.


“Expense Reserve Account”:  The account established pursuant to Section 10.5(a)
hereof.


“Expense Year”:  Each 12-month period commencing on the Business Day following
the Payment Date occurring in December (or with respect to the initial Expense
Year, the first Payment Date) and ending on the Payment Date occurring in the
following December.


“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Indenture (or any amended or successor version that is substantially comparable)
and any current or future Treasury Regulations promulgated thereunder, and any
related provisions of law, court decisions, administrative guidance or
agreements with any taxing authority (or laws thereof) in respect thereof,
including any agreements entered into pursuant to section 1471(b)(1) of the Code
or any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance notes
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code of analogous
provisions of non-U.S. law.  For the avoidance of doubt, “FATCA” shall also
refer to Cayman FATCA Legislation.


“Final RTS”:  EU Commission Delegated Regulation (EU) No 625/2014.


“Financial Asset”:  The meaning specified in Section 8-102(a)(9) of the UCC.


-25-

--------------------------------------------------------------------------------

“Financing Statements”:  Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.


“Future Funding Account Control Agreement”:  Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among the Seller, the Trustee, as secured party, the Note Administrator and an
account bank, as the same may be amended or amended and restated from time to
time or any replacement thereof.


“Future Funding Agreement”:  The meaning specified in the Servicing Agreement.


“Future Funding Amount”:  With respect to a Participated Loan, any unfunded
future funding obligations of the lender thereunder.


“Future Funding Companion Participation”:  With respect to a Participated Loan
that has any remaining Future Funding Amounts, the Companion Participation in
such Participated Loan the holder of which is obligated to fund such Future
Funding Amounts.


“Future Funding Controlled Reserve Account”: The meaning specified in the
Servicing Agreement.


“Future Funding Indemnitor”:  KREF Holdings, and its successors in interest.


 “GAAP”:  The meaning specified in Section 6.3(k) hereof.


“General Intangible”:  The meaning specified in Section 9-102(a)(42) of the UCC.


“Global Notes”:  The Rule 144A Global Notes and the Regulation S Global Notes.


“Governing Documents”:  With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.


“Government Items”:  A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.


“Grant”:  To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm.  A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.


-26-

--------------------------------------------------------------------------------

“Herfindahl Score”: As of any date of determination, an amount determined by
dividing (i) one by (ii) the sum of the series of products obtained for each
Collateral Interest (including any Companion Participation which is then
acquired) and Principal Proceeds collected and not yet distributed, by squaring
the quotient of (x) the outstanding principal balance on such date of each such
Collateral Interest (or in the case of Principal Proceeds, in increments of
$5,000,000) and (y) the aggregate outstanding principal balance of all
Collateral Interests on such date.


“Holder” or “Securityholder”:  With respect to any Note, the Person in whose
name such Note is registered in the Notes Register.  With respect to any
Preferred Share, the Person in whose name such Preferred Share is registered in
the register maintained by the Share Registrar.


“Holder AML Obligations”:  The obligations of each holder of the Securities to
(i) provide the Issuer or its agents with such information and documentation
that may be required for the Issuer to achieve AML Compliance and (ii) update or
replace such information or documentation as may be necessary.


“Hospitality Property”:  A real property secured by hospitality space (including
mixed-use property) as to which the majority of the underwritten revenue is from
hospitality space.


“IAI”:  An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”


“Industrial Property”:  A real property secured by industrial space (including
mixed-use property) as to which the majority of the underwritten revenue is from
industrial space.


“Indenture”:  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.


“Indenture Accounts”:  The Payment Account, the Reinvestment Account, the
Expense Reserve Account and the Custodial Account.


“Independent”:  As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions. 
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.


-27-

--------------------------------------------------------------------------------

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.


“Inquiry”: The meaning specified in Section 10.13(a) hereof.


“Instrument”:  The meaning specified in Section 9-102(a)(47) of the UCC.


“Interest Accrual Period”:  With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) each successive Payment Date, the period from and
including the immediately preceding Payment Date to, but excluding, such Payment
Date.


“Interest Advance”:  The meaning specified in Section 10.7(a) hereof.


“Interest Coverage Ratio”: As of any Measurement Date, the number (expressed as
a percentage) calculated by dividing:


(a)          (i)(A) the sum of cash on deposit in the Expense Reserve Account,
plus (B) the expected scheduled interest payments due (in each case regardless
of whether the due date for any such interest payment has yet occurred) in the
Due Period in which such Measurement Date occurs on (x) the Collateral Interests
(excluding, subject to clause (3) of the last paragraph of this definition,
accrued and unpaid interest on Defaulted Collateral Interests); provided that no
interest (or dividends or other distributions) will be included with respect to
any Collateral Interest to the extent that such Collateral Interest does not
provide for the scheduled payment of interest (or dividends or other
distributions) in cash; and (y) the Eligible Investments held in the applicable
collateral accounts (whether purchased with Interest Proceeds or Principal
Proceeds), plus (C) Interest Advances, if any, advanced by the Advancing Agent
or the Backup Advancing Agent, with respect to the related Payment Date, minus
(ii) any amounts scheduled to be paid pursuant to Section 11.1(a)(i)(1) through
(4) (other than any Collateral Manager Fees that the Collateral Manager has
agreed to waive in accordance with this Indenture and the Collateral Management
Agreement); by


(b)          the sum of (i) the scheduled interest on the Class A Notes payable
on the Payment Date immediately following such Measurement Date, plus (ii) any
Class A Defaulted Interest Amount payable on the Payment Date immediately
following such Measurement Date, plus (iii) the scheduled interest on the Class
A-S Notes payable immediately following such Measurement Date, plus (iv) any
Class A-S Defaulted Interest Amount payable on the Payment Date immediately
following such Measurement Date, plus (v) the scheduled interest on the Class B
Notes payable immediately following such Measurement Date, plus (vi) any Class B
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (vii) the scheduled interest on the Class C Notes payable
immediately following such Measurement Date, plus (viii) any Class C Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (ix) the scheduled interest on the Class D Notes payable
immediately following such Measurement Date, plus (x) any Class D Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date.


-28-

--------------------------------------------------------------------------------

For purposes of calculating any Interest Coverage Ratio, (1) the expected
interest income on the Collateral Interests and Eligible Investments and the
expected interest payable on the Offered Notes shall be calculated using the
interest rates applicable thereto on the applicable Measurement Date, (2)
accrued original issue discount on Eligible Investments shall be deemed to be a
scheduled interest payment thereon due on the date such original issue discount
is scheduled to be paid, (3) there will be excluded all scheduled or deferred
payments of interest on or principal of Collateral Interests and any payment
that the Collateral Manager has determined in its reasonable judgment will not
be made in cash or received when due and (4) with respect to any Collateral
Interest as to which any interest or other payment thereon is subject to
withholding tax of any relevant jurisdiction, each payment thereon shall be
deemed to be payable net of such withholding tax unless the related borrower is
required to make additional payments to fully compensate the Issuer for such
withholding taxes (including in respect of any such additional payments).


“Interest Coverage Test”:  The test that will be met as of any Measurement Date
on which any Offered Notes remain outstanding if the Interest Coverage Ratio as
of such Measurement Date is equal to or greater than 120.0%.


“Interest Distribution Amount”:  Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, the Class D
Interest Distribution Amount, the Class E Interest Distribution Amount and the
Class F Interest Distribution Amount.


“Interest Proceeds”:  With respect to any Payment Date, (A) the sum (without
duplication) of:


(1) all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Collateral Interest or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received during the related Due Period on all Collateral
Interests other than Defaulted Collateral Interests (net of any fees and other
compensation and reimbursement of expenses and Servicing Advances and interest
thereon (but not net of amounts payable pursuant to any indemnification
provisions) to which the Servicer or the Special Servicer are entitled to
pursuant to the terms of the Servicing Agreement) and Eligible Investments,
including, in the Collateral Manager’s commercially reasonable discretion
(exercised as of the trade date), the accrued interest received in connection
with a sale of such Collateral Interests or Eligible Investments (to the extent
such accrued interest was no applied to the purchase of Reinvestment Collateral
Interests), in each case, excluding, (i) any origination fees, exit fees and
extension fees, which will be retained by the Seller and will not be assigned to
the Issuer and (ii) any accrued interest included in Principal Proceeds pursuant
to clause A(3) of the definition of “Principal Proceeds”,


-29-

--------------------------------------------------------------------------------

(2) all make whole premiums, yield maintenance or prepayment premiums or any
interest amount paid in excess of the stated interest amount of a Collateral
Interest received during the related Due Period,


(3) all amendment, modification and waiver fees, late payment fees, extension
fees and other fees and commissions received by the Issuer during such Due
Period in connection with such Collateral Interests and Eligible Investments,


(4) those funds in the Expense Reserve Account designated as Interest Proceeds
by the Collateral Manager pursuant to Section 10.5(a);


(5) all funds remaining on deposit in the Expense Reserve Account upon
redemption of the Notes in whole;


(6) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date,


(7) all cash payments corresponding to accrued original issue discount on
Eligible Investments,


(8) any interest payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary that is not a Defaulted
Collateral Interest,


(9) all payments of principal on Eligible Investments purchased with any other
Interest Proceeds,


(10) Cash and Eligible Investments contributed by the Holder of 100% of the
Preferred Shares pursuant to Section 12(c) and designated as “Interest Proceeds”
by such Holder, and


(11) all other Cash payments received by the Issuer with respect to the
Collateral Interests during the related Due Period to the extent such proceeds
are designated “Interest Proceeds” by the Collateral Manager in its sole
discretion with notice to the Trustee, the Servicer and the Note Administrator
on or before the related Determination Date; provided that Interest Proceeds
shall in no event include any payment or proceeds specifically defined as
“Principal Proceeds” in the definition thereof,


minus (B) the aggregate amount of any Nonrecoverable Interest Advances that were
previously reimbursed to the Advancing Agent or the Backup Advancing Agent.


“Interest Shortfall”:  The meaning set forth in Section 10.7(a) hereof.


-30-

--------------------------------------------------------------------------------

“Investor Certification”:  A certificate, substantially in the form of Exhibit
H-1 or Exhibit H-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Real Estate Loan, or (b) such
Person is an agent or Affiliate of, or an investment advisor to, any borrower
under a Real Estate Loan.  The Investor Certification may be submitted
electronically by means of the Note Administrator’s Website.


“Investor Q&A Forum”:  The meaning specified in Section 10.13(a) hereof.


“Issuer”:  KREF 2018-FL1 Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands, until a successor Person shall
have become the Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Issuer” shall mean such successor Person.


“Issuer Order” and “Issuer Request”:  A written order or request (which may be
in the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Collateral Manager on behalf of the Issuer.  For the
avoidance of doubt, an order or request provided in an email (or other
electronic communication) sent by an Authorized Officer of the Issuer, Co-Issuer
or Collateral Manager, as applicable, shall constitute an Issuer Order, in each
case except to the extent that the Trustee or Note Administrator reasonably
requests otherwise.


“KBRA”:  Kroll Bond Rating Agency, Inc. or any successor thereto.


“KREF”:  KKR Real Estate Finance Trust Inc., a Maryland corporation.


“KREF Holdings”:  KKR Real Estate Finance Holdings L.P., a Delaware limited
partnership.


“KREF Sub-REIT”:  KREF CLO Sub-REIT LLC, a Delaware limited liability company.


“Largest One Quarter Future Advance Estimate”: The meaning specified in the
Servicing Agreement.


“LIBOR”:  The meaning set forth in Schedule B attached hereto.


“LIBOR Determination Date”:  The meaning set forth in Schedule B attached
hereto.


“Liquidation Fee”:  The meaning specified in the Servicing Agreement.


“LLC Managers”:  The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).


-31-

--------------------------------------------------------------------------------

“Loan Documents”:  The loan agreement, note, mortgage, intercreditor agreement,
participation agreement, co-lender agreement or other agreement pursuant to
which a Collateral Interest and the related Real Estate Loan has been issued or
created and each other agreement that governs the terms of or secures the
obligations represented by such Collateral Interest or Real Estate Loan or of
which holders of such Collateral Interest or Real Estate Loan are the
beneficiaries.


“London Banking Day”:  The meaning set forth in Schedule B attached hereto.


“Loss Value Payment”:  A Cash payment made to the Issuer by the Seller in
connection with a Material Breach of a representation or warranty with respect
to any Collateral Interest pursuant to the Collateral Interest Purchase
Agreement in an amount that the Collateral Manager on behalf of the Issuer,
subject to the consent of a majority of the holders of each Class of Notes
(excluding any Note held by the Seller or any of its Affiliates), determines is
sufficient to compensate the Issuer for such Material Breach of representation
or warranty, which Loss Value Payment will be deemed to cure such Material
Breach.


“Majority”:  With respect to (i) any Class of Notes, the Holders of more than
50% of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.


“Mandatory Redemption”:  The meaning specified in Section 9.5 hereof.


“Material Breach”:  With respect to each Collateral Interest, the meaning
specified in the Collateral Interest Purchase Agreement.


“Material Document Defect”:  With respect to each Collateral Interest, the
meaning specified in the Collateral Interest Purchase Agreement.


“Maturity”:  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.


“Measurement Date”:  Any of the following: (i) the Closing Date, (ii) the date
of acquisition or disposition of any Collateral Interest, (iii) any date on
which any Collateral Interest becomes a Defaulted Collateral Interest, (iv) each
Determination Date and (v) with reasonable notice to the Issuer, the Collateral
Manager and the Note Administrator, any other Business Day that the Rating
Agencies or the Holders of at least 66-2/3% of the Aggregate Outstanding Amount
of any Class of Notes requests be a “Measurement Date”; provided that, if any
such date would otherwise fall on a day that is not a Business Day, the relevant
Measurement Date will be the immediately preceding Business Day.


“Mezzanine Loan”: A mezzanine loan secured by a pledge of all of the equity
interest in a borrower under a Mortgage Loan.


“Minnesota Collateral”:  The meaning specified in Section 3.3(b)(ii) hereof.


-32-

--------------------------------------------------------------------------------

“Mixed-Use Property”:  A real property secured by real property with five or
more residential units (including mixed-use, multifamily/office and
multifamily/retail), office space, industrial space, retail space, hospitality
space and/or self-storage space as to which (x) hospitality space does not
represent more than one-third of the underwritten revenue and (y) no such other
property type represents a majority of the underwritten revenue.


“Modified Collateral Interest”:  The meaning specified in the Servicing
Agreement.


“Monthly Report”:  The meaning specified in Section 10.9(a) hereof.


“Moody’s”:  Moody’s Investors Service, Inc., and its successors in interest.


“Moody’s Rating Factor”: With respect to any Collateral Interest, the number set
forth in the table below opposite the Moody’s Rating of such Collateral
Interest:


Moody’s
Rating
Moody’s

Rating
Factor
Moody’s
Rating
Moody’s
Rating
Factor
Aaa
1
Ba1
940
Aa1
10
Ba2
1,350
Aa2
20
Ba3
1,766
Aa3
40
B1
2,220
A1
70
B2
2,720
A2
120
B3
3,490
A3
180
Caa1
4,770
Baa1
260
Caa2
6,500
Baa2
360
Caa3
8,070
Baa3
610
Ca or lower
10,000



“Moody’s Recovery Rate”: With respect to each Collateral Interest, the rate
specified in the table set forth below with respect to the property type of the
related Mortgaged Property or Mortgaged Properties:


Property Type
 
Moody’s Recovery Rate
 
Industrial, multifamily (including student housing) and anchored retail
properties
   
60
%
Office, unanchored retail and self-storage properties
   
55
%
Hospitality properties
   
45
%
All other property types
   
40
%



“Mortgage Loan”:  A commercial or multifamily real estate mortgage loan secured
by a first-lien mortgage or deed-of-trust on commercial and/or Multifamily
Properties.


“Mortgaged Property”: With respect to any Mortgage Loan or Mezzanine Loan, the
commercial and/or multifamily mortgage property or properties directly or
indirectly securing such Mortgage Loan or Mezzanine Loan, as applicable.


-33-

--------------------------------------------------------------------------------

“Multifamily Property”:  A real property with five or more residential rental
units (including mixed‑use property) as to which the majority of the
underwritten revenue is from residential rental units.


“Net Cash Flow”:  With respect to any Collateral Interest and any Mortgaged
Property, the cash flow or revenue available for debt service from the use and
operation of such Mortgaged Property less the sum of (a) operating expenses
(such as utilities, administrative expenses, repairs and maintenance, management
fees and advertising), (b) fixed expenses, such as insurance, real estate taxes
and, if applicable, space lease payments, and (c) reserves for capital
expenditures, including tenant improvement costs and leasing commissions, and
generally excluding interest expenses, non-cash items such as depreciation and
amortization and other non-reoccurring expenses.


“Net Outstanding Portfolio Balance”:  On any Measurement Date, the sum (without
duplication) of:


(i)          the aggregate Principal Balance of the Collateral Interests (other
than any Modified Collateral Interests and Defaulted Collateral Interests);


(ii)         the aggregate Principal Balance of all Principal Proceeds held as
cash and Eligible Investments; and


(iii)        with respect to each Modified Collateral Interest or Defaulted
Collateral Interest, the Calculation Amount of such Collateral Interest;


provided, however, that (i) with respect to each Defaulted Collateral Interest
that has been owned by the Issuer for more than three years after becoming a
Defaulted Collateral Interest, the Principal Balance of such Defaulted
Collateral Interest will be zero for purposes of computing the Net Outstanding
Portfolio Balance and (ii) in the case of a Collateral Interest subject to a
Credit Risk Collateral Interest Cash Purchase, or an exchange for an Exchange
Collateral Interest, the Collateral Manager will have 45 days to exercise such
purchase or exchange and during such period such Collateral Interest will not be
treated as a Defaulted Collateral Interest for purposes of computing the Net
Outstanding Portfolio Balance.


“No Downgrade Confirmation”:  A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency, provided that
if the Requesting Party receives a written waiver or acknowledgment from a
Rating Agency indicating such Rating Agency’s decision not to review the matter
for which the No Downgrade Confirmation is sought, then the requirement to
receive a No Downgrade Confirmation from that Rating Agency with respect to such
matter shall not apply.  For the purposes of this definition, any confirmation,
waiver, request, acknowledgment or approval which is required to be in writing
may be in the form of electronic mail.  Notwithstanding anything to the contrary
set forth in this Indenture, at any time during which the Notes are no longer
rated by a Rating Agency, a No Downgrade Confirmation shall not be required from
such Rating Agency under this Indenture.


“No Entity-Level Tax Opinion”: The meaning specified in Section 7.8(f) hereof.


-34-

--------------------------------------------------------------------------------

“No Trade or Business Opinion”:  An opinion of Dechert LLP, Hunton Andrews Kurth
LLP or another nationally recognized tax counsel experience in such matters that
the Issuer will be treated as a foreign corporation that is not engaged in a
trade or business in the United States for U.S. federal income tax purposes,
which opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and the Collateral Manager on
behalf of the Issuer.


“Non-Acquired Participation”:  Any Future Funding Companion Participation or
funded Companion Participation that is not acquired by the Issuer.


“Non-call Period”:  The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in November 2020 during
which no Optional Redemption is permitted to occur.


“Non-CLO Controlled Collateral Interest”:  Each Collateral Interest that (i) is
a Pari Passu Participation that is owned by the Issuer and (ii) as to which the
holder of the related Companion Participation is the controlling holder under
the related Participation Agreement.  If a related Companion Participation is
acquired in its entirety by the Issuer, the Collateral Interest (together with a
related Companion Participation) shall become a CLO Controlled Collateral
Interest.  As of the Closing Date, the following Collateral Interests are
Non-CLO Controlled Collateral Interests:  “Cortland Portfolio 10,” “451 D
Street,” “Fifth Street Towers,” “Home Plate Center,” “1635 & 1835 Market
Street,” “The Duchess,” “Panorama Apartments,” “The Vanderbilt,” “The Lewis,”
“EVIVA on Cherokee,” “Avenue at East Falls,” “Wells Fargo Place,” “Gwinnett
Commons,” “41 Flatbush Avenue,” “1400 Crystal Drive,” “Queens Industrial,” “915
West End,” “San Diego Office Portfolio,” “Centerview (Main Plaza),” “Stadium
Innovation Center” and “Barrington at Mirror Lake.”


“Non-Permitted AML Holder”:  A holder of the Securities that fails to comply
with the Holder AML Obligations.


“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.


“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the
Collateral Interests.


“Note Administrator”:  Wells Fargo Bank, National Association, a national
banking association, solely in its capacity as note administrator hereunder,
unless a successor Person shall have become the Note Administrator pursuant to
the applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person.  Wells Fargo Bank, National Association will
perform the Note Administrator role through its Corporate Trust Services
division.


-35-

--------------------------------------------------------------------------------

“Note Administrator’s Website”:  Initially, www.ctslink.com, provided that such
address may change upon notice by the Note Administrator to the parties hereto,
the 17g‑5 Information Provider and Noteholders.


“Note Interest Rate”:  With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate and with respect to the Class F Notes, the Class F Rate.


“Note Liquidation Event”:  The meaning specified in Section 12.1(h) hereof.


“Note Protection Tests”:  The Par Value Test and the Interest Coverage Test.


“Noteholder”:  The Person in whose name such Note is registered in the Notes
Register.


“Notes”:  The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.


“Notes Register” and “Notes Registrar”:  The respective meanings specified in
Section 2.5(a) hereof.


“Notional Amount”:  In respect of the Preferred Shares, the per share notional
amount of U.S.$1,000.  The aggregate Notional Amount of the Preferred Shares on
the Closing Date will be U.S.$108,750,000.


“NRSRO”:  Any nationally recognized statistical rating organization, including
the Rating Agencies.


“NRSRO Certification”:  A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
F or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g‑5 Website.


 “Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes, collectively, authorized by, and
authenticated and delivered under this Indenture.


“Offering Memorandum”:  The Offering Memorandum, dated November 7, 2018,
relating to the offering of the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes and the Class D Notes.


“Office Property”:  A real property secured by office space (including mixed-use
property) as to which the majority of the underwritten revenue is from office
space.


-36-

--------------------------------------------------------------------------------

“Officer”:  With respect to any company, corporation or limited liability
company, including the Issuer, the Co-Issuer and the Collateral Manager, any
Director, Manager, the Chairman of the Board of Directors, the President, any
Senior Vice President, any Vice President, the Secretary, any Assistant
Secretary, the Treasurer, any Assistant Treasurer or General Partner of such
entity; and with respect to the Note Administrator and the Trustee, any Trust
Officer; and with respect to the Servicer or the Special Servicer, a
“Responsible Officer” (as defined in the Servicing Agreement).


“Officer’s Certificate”:  With respect to the Issuer, the Co-Issuer and the
Collateral Manager, any certificate executed by an Authorized Officer thereof.


“Opinion of Counsel”:  A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Servicer, the Special
Servicer and/or the Rating Agencies (each, a “Recipient”), in form and substance
reasonably satisfactory to each Recipient, of an outside third party counsel of
national recognition (or the Cayman Islands, in the case of an opinion relating
to the laws of the Cayman Islands), which attorney may, except as otherwise
expressly provided in this Indenture, be counsel for the Issuer, and which
attorney shall be reasonably satisfactory to the Trustee and the Note
Administrator.  Whenever an Opinion of Counsel is required hereunder, such
Opinion of Counsel may rely on opinions of other counsel who are so admitted and
so satisfactory which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to each Recipient or shall state that each
Recipient shall each be entitled to rely thereon.


“Optional Redemption”:  The meaning specified in Section 9.1(c) hereof.


“Originated As-Is LTV”:  With respect to any Collateral Interest, the ratio,
expressed as a percentage, as calculated by the Collateral Manager in accordance
with the Collateral Management Standard, of the Principal Balance of such
Collateral Interest (including the Principal Balance of any funded Companion
Participation that is pari passu in right of repayment and any Collateral
Interest that is cross-collateralized with the subject Collateral Interest) as
of the date of origination, to the “as-is” value estimate of the related
Mortgaged Property (and any Mortgaged Property cross-collateralizing the related
Collateral Interest) as reflected in an appraisal that was obtained not more
than three months prior to the date of origination of the related Real Estate
Loan.


“Outstanding”:  With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:


(i)          Notes theretofore canceled by the Notes Registrar or delivered to
the Notes Registrar for cancellation;


(ii)          Notes or portions thereof for whose payment or redemption funds in
the necessary amount have been theretofore irrevocably deposited with the Note
Administrator or the Paying Agent in trust for the Holders of such Notes
pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;


-37-

--------------------------------------------------------------------------------

(iii)          Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and


(iv)          Notes alleged to have been mutilated, destroyed, lost or stolen
for which replacement Notes have been issued as provided in Section 2.6;


provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (x) Notes owned by the Issuer, the
Co-Issuer or any Affiliate thereof shall be disregarded and deemed not to be
Outstanding.  The Trustee and the Note Administrator shall be protected in
relying upon any such request, demand, authorization, direction, notice, consent
or waiver, except to the extent that a Trust Officer of the Trustee or Note
Administrator, as applicable, has actual knowledge of any such affiliation. 
Notes that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Note Administrator the pledgee’s
right so to act with respect to such Notes and that the pledgee is not the
Issuer, the Co-Issuer or any other obligor upon the Notes or any Affiliate of
the Issuer, the Co-Issuer, the Collateral Manager or such other obligor and (y)
in relation to (i) the exercise by the Noteholders of their right, in connection
with certain Events of Default, to accelerate amounts due under the Notes and
(ii) any amendment or other modification of, or assignment or termination of,
any of the express rights or obligations of the Collateral Manager under the
Collateral Management Agreement or the Indenture, Notes owned by the Collateral
Manager or any of its Affiliates, or by any accounts managed by them, will be
disregarded and deemed not to be Outstanding.  The Note Administrator shall be
entitled to rely on certificates from the Holder to determine any such pledges
or affiliations.


“Par Purchase Price”:  With respect to a Collateral Interest, the sum of (a) the
Principal Balance of such Collateral Interest as of the date of purchase; plus
(b) all accrued and unpaid interest on such Collateral Interest at the related
interest rate to but not including the date of purchase; plus (c) all related
unreimbursed Servicing Advances and accrued and unpaid interest on such
Servicing Advances at the Advance Rate, plus (d) all Special Servicing Fees and
either Workout Fees or Liquidation Fees (but not both) allocable to such
Collateral Interest; plus (e) all unreimbursed expenses incurred by the Issuer
(and if applicable, the Seller), the Servicer and the Special Servicer in
connection with such Collateral Interest.


“Par Value Ratio”:  As of any Measurement Date, the number (expressed as a
percentage) calculated by dividing (a) the Net Outstanding Portfolio Balance on
such Measurement Date by (b) the sum of the Aggregate Outstanding Amount of the
Offered Notes and the amount of any unreimbursed Interest Advances.


“Par Value Test”:  A test that will be met as of any Measurement Date on which
any Offered Notes remain outstanding if the Par Value Ratio on such Measurement
Date is equal to or greater than 117.28%.


-38-

--------------------------------------------------------------------------------

“Pari Passu Participation”:  A fully funded pari passu participation interest in
a Mortgage Loan or a Combined Loan.


“Participated Loan”:  Any Mortgage Loan or Combined Loans participated into a
Pari Passu Participation.


“Participating Institution”:  With respect to any participation, the entity that
holds legal title to the participated asset.


“Participation”:  Any Pari Passu Participation and/or the related Companion
Participation, as applicable and as the context may require.


“Participation Agreement”:  With respect to each Participated Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion
Participation(s), as the same may be amended or amended and restated from time
to time or any replacement thereof.


“Paying Agent”:  The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer and the Co-Issuer as specified in
Section 7.2 hereof.


“Payment Account”:  The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.


“Payment Date”:  The 4th Business Day following each Determination Date,
commencing on the Payment Date in January 2019, and ending on the Stated
Maturity Date unless the Notes are redeemed or repaid prior thereto.


“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.


“Person”:  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.


“Placement Agency Agreement”:  The placement agreement relating to the Notes
dated November 28, 2018 by and among the Issuer, the Co-Issuer, the Sponsor and
the Placement Agents, as the same may be amended or amended and restated from
time to time or any replacement thereof.


“Placement Agents”:  Wells Fargo Securities, LLC, KKR Capital Markets LLC,
Morgan Stanley & Co. LLC, and Goldman Sachs & Co. LLC.


-39-

--------------------------------------------------------------------------------

“Pledged Collateral Interest”:  On any date of determination, any Collateral
Interest that has been Granted to the Trustee and not been released from the
lien of this Indenture pursuant to Section 10.10 hereof.


“Preferred Share Payment Account”:  A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.


“Preferred Share Paying Agency Agreement”:  The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Share Registrar, as the
same may be amended or amended and restated from time to time or any replacement
thereof.


“Preferred Share Paying Agent”:  The Note Administrator, solely in its capacity
as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter “Preferred Share Paying”
Agent shall mean such successor Person.


“Preferred Shareholder”:  A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.


“Preferred Shares”:  The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.


“Principal Balance” or “par”:  With respect to any Real Estate Loan, Collateral
Interest or Eligible Investment, as of any date of determination, the
outstanding principal amount of such Real Estate Loan, Collateral Interest or
Eligible Investment (as reduced by all payments or other collections of
principal received or deemed received, and any principal forgiven by the Special
Servicer and other principal losses realized, on such Real Estate Loan,
Collateral Interest or Eligible Investment during the related collection
period); provided that the Principal Balance of any Eligible Investment that
does not pay Cash interest on a current basis will be the accreted value
thereof.


“Principal Proceeds”:  With respect to any Payment Date, (A) the sum (without
duplication) of:


(1) all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds, Eligible Investments in the Expense Reserve Account and
any amount representing the accreted portion of a discount from the face amount
of a Collateral Interest or an Eligible Investment) and (b) Collateral Interests
as a result of (i) a maturity, scheduled amortization or mandatory prepayment on
a Collateral Interest, (ii) optional prepayments made at the option of the
related borrower, (iii) recoveries on Defaulted Collateral Interests and Credit
Risk Collateral Interests, or (iv) any other principal payments received with
respect to Collateral Interests,


-40-

--------------------------------------------------------------------------------

(2) Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding principal balance of the related Collateral Interest or Eligible
Investment,


(3) all Cash payments of interest received during such Due Period on Defaulted
Collateral Interests,


(4) any principal payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,


(5) any Loss Value Payment received by the Issuer from the Seller,


(6) Cash and Eligible Investments contributed by the Holder of 100% of the
Preferred Shares pursuant to Section 12(c) and designated as “Principal
Proceeds” by such Holder; provided that in no event will Principal Proceeds
include any proceeds from the Excepted Property, and


(7) Cash and Eligible Investments transferred from the Reinvestment Account to
the Payment Account pursuant to Section 10.2;


minus (B) the aggregate amount of (i) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds and (ii) any amounts paid or reimbursed to the
Servicer or Special Servicer pursuant to the terms of the Servicing Agreement
out of amounts that would otherwise be Principal Proceeds.


“Priority of Payments”:  The meaning specified in Section 11.1(a) hereof.


“Privileged Person”:  Any of the following: (i) the Placement Agents and their
designees, (ii) the Collateral Manager and its Affiliates and designees, (iii)
the Servicer, (iv) the Special Servicer, (v) the Trustee, (vi) the Paying Agent,
(vii) the Note Administrator, (viii) the Seller, (ix) the Advancing Agent
hereunder and under the Servicing Agreement, (x) any Person who provides the
Note Administrator with an Investor Certification (provided that access to
information provided by the Note Administrator to any Person who provides the
Note Administrator an Investor Certification in the form of Exhibit H-2 shall be
limited to the Monthly Report) and (xi) each Rating Agency or other NRSRO that
provides the Note Administrator with an NRSRO Certification, which NRSRO
Certification may be submitted electronically by means of the Note
Administrator’s Website.


“Proceeding”:  Any suit in equity, action at law or other judicial or
administrative proceeding.


“QIB”:  A “qualified institutional buyer” as defined in Rule 144A.


-41-

--------------------------------------------------------------------------------

“Qualified Purchaser”: A “qualified purchaser” within the meaning of Section
2(a)(51) of the 1940 Act or an entity owned exclusively by one or more such
“qualified purchasers.”


“Qualified REIT Subsidiary”:  A corporation that, for U.S. federal income tax
purposes, is wholly owned by a real estate investment trust under Section
856(i)(2) of the Code.


“Rating Agencies”:  Moody’s and KBRA, and any successor thereto, or, with
respect to the Collateral generally, if at any time Moody’s or KBRA or any such
successor ceases to provide rating services with respect to the Notes or
certificates similar to the Notes, any other NRSRO selected by the Issuer and
reasonably satisfactory to a Majority of the Notes voting as a single Class.


“Rating Agency Condition”: A condition that is satisfied if:


(a)           the party required to satisfy the Rating Agency Condition (the
“Requesting Party”) has made a written request to a Rating Agency for a No
Downgrade Confirmation; and


(b)           any one of the following has occurred:


(i)          a No Downgrade Confirmation has been received; or


(ii)          (A) within ten (10) Business Days of such request being sent to
such Rating Agency, such Rating Agency has not replied to such request or has
responded in a manner that indicates that such Rating Agency is neither
reviewing such request nor waiving the requirement for confirmation;


(B)          the Requesting Party has confirmed that such Rating Agency has
received the confirmation request,


(C)          the Requesting Party promptly requests the No Downgrade
Confirmation a second time; and


(D)          there is no response to either confirmation request within five (5)
Business Days of such second request.


“Rating Agency Test Modification”:  The meaning specified in Section 12.4
hereof.


“Real Estate Loans”:  All of the Mortgage Loans, Combined Loans and Participated
Loans.


“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.


-42-

--------------------------------------------------------------------------------

“Redemption Date”:  Any Payment Date specified for a redemption of the
Securities pursuant to Section 9.1 hereof.


“Redemption Date Statement”:  The meaning specified in Section 10.9(d) hereof.


“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:


Class A Notes.  The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date.


Class A-S Notes.  The redemption price for the Class A-S Notes will be
calculated on the related Determination Date and will equal the Aggregate
Outstanding Amount of the Class A-S Notes to be redeemed, together with the
Class A-S Interest Distribution Amount (plus any Class A-S Defaulted Interest
Amount) due on the applicable Redemption Date.


Class B Notes.  The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date.


Class C Notes.  The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes (including any Class C Deferred Interest) to be redeemed,
together with the Class C Interest Distribution Amount (plus any Class C
Defaulted Interest Amount) due on the applicable Redemption Date.


Class D Notes.  The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes (including any Class D Deferred Interest) to be redeemed,
together with the Class D Interest Distribution Amount (plus any Class D
Defaulted Interest Amount) due on the applicable Redemption Date.


Class E Notes.  The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes (including any Class E Deferred Interest) to be redeemed,
together with the Class E Interest Distribution Amount (plus any Class E
Defaulted Interest Amount) due on the applicable Redemption Date.


Class F Notes.  The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes (including any Class F Deferred Interest) to be redeemed,
together with the Class F Interest Distribution Amount (plus any Class F
Defaulted Interest Amount) due on the applicable Redemption Date.


-43-

--------------------------------------------------------------------------------

Preferred Shares.  The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (18) of
Section 11.1(a)(i) and clauses (1) through (15) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.


“Registered”:  With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.


“Regulation RR”:  The final rule (appearing at 17 CFR § 246.1, et seq.) that was
promulgated to implement the credit risk retention requirements under Section
15G of the Securities Exchange Act of 1934, as added by Section 941 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (79 F.R. 77601; pages
77740-77766), as such rule may be amended from time to time, and subject to such
clarification and interpretation as have been provided by the U.S. regulatory
agencies in the adopting release (79 FR 77601 et seq.) or by the staff of any
such agency, or as may be provided by any such agency or its staff from time to
time, in each case, as effective from time to time.


“Regulation S”:  Regulation S under the Securities Act.


“Regulation S Global Note”:  The meaning specified in Section 2.2(b)(ii) hereof.


“Reimbursement Interest”:  Interest accrued on the amount of any Interest
Advance made by the Advancing Agent or the Backup Advancing Agent, for so long
as it is outstanding, at the Reimbursement Rate, which Reimbursement Interest is
hereby waived by the Advancing Agent for so long as the Seller (or one of its
Affiliates) (i) is the Advancing Agent and (ii) owns the Preferred Shares.


“Reimbursement Rate”:  A rate per annum equal to the “prime rate” as published
in the “Money Rates” section of the Wall Street Journal, as such “prime rate”
may change from time to time.  If more than one “prime rate” is published in The
Wall Street Journal for a day, the average of such “prime rates” will be used,
and such average will be rounded up to the nearest one eighth of one percent
(0.125%).  If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Collateral Manager will select an equivalent
publication that publishes such “prime rate,” and if such “prime rates” are no
longer generally published or are limited, regulated or administered by a
governmental authority or quasigovernmental body, then the Collateral Manager
will select, in its reasonable discretion, a comparable interest rate index.


“Reinvestment Account”:  The account established by the Note Administrator
pursuant to Section 10.2 hereof.


“Reinvestment Collateral Interest”:  Any Mortgage Loan, Combined Loan or Pari
Passu Participation in a Mortgage Loan or a Combined Loan that is acquired by
the Issuer during the Reinvestment Period with Principal Proceeds from the
Collateral Interests (or any cash contributed by the holder of the Preferred
Shares to the Issuer) and that satisfies the Eligibility Criteria, the
Reinvestment Criteria and the Acquisition and Disposition Requirements.


-44-

--------------------------------------------------------------------------------

“Reinvestment Criteria”:  The meaning specified in Section 12.2(a) hereof.


“Reinvestment Period”:  The period beginning on the Closing Date and ending on
and including the first to occur of any of the following events or dates:  (i)
the Payment Date occurring in December 2020; (ii) the end of the Due Period
related to the Payment Date on which all of the Notes are redeemed as described
herein under Section 9.1; and (iii) the date on which principal of and accrued
and unpaid interest on all of the Notes is accelerated following the occurrence
and continuation of an Event of Default.


“REIT”:  A “real estate investment trust” under the Code.


“Remittance Date”:          The meaning specified in the Servicing Agreement.


“Repurchase Request”:  The meaning specified in Section 7.17 hereof.


“Retail Property”:  A real property secured by retail space (including mixed-use
property) as to which the majority of the underwritten revenue is from retail
space.


“Retained Securities”:  100% of the Class E Notes, the Class F Notes and the
Preferred Shares.


“Retention Holder”:  KREF CLO Holdings LLC, a Delaware limited liability
company.


“Rule 17g-5”:  The meaning specified in Section 14.13 hereof.


“Rule 144A”:  Rule 144A under the Securities Act.


“Rule 144A Global Note”:  The meaning specified in Section 2.2(b)(i) hereof.


“Rule 144A Information”:  The meaning specified in Section 7.13 hereof.


“Sale”:  The meaning specified in Section 5.17(a) hereof.


“Sale Proceeds”:  All proceeds (including accrued interest) received with
respect to Collateral Interests and Eligible Investments as a result of sales of
such Collateral Interests and Eligible Investments, and sales in connection with
a repurchase for a Material Breach or a Material Document Defect, in each case
net of any reasonable out-of-pocket expenses of the Collateral Manager, the
Trustee, the Custodian, the Note Administrator, the Servicer or the Special
Servicer under the Servicing Agreement in connection with any such sale.


“SEC”:  The Securities and Exchange Commission.


“Secured Parties”:  Collectively, the Collateral Manager, the Trustee, the
Custodian, the Note Administrator, the Advancing Agent, the Backup Advancing
Agent, the Holders of the Offered Notes, the Servicer, the Special Servicer, the
AML Services Provider and the Company Administrator, each as their interests
appear in applicable Transaction Documents.


-45-

--------------------------------------------------------------------------------

“Securities”:  Collectively, the Notes and the Preferred Shares.


“Securities Account”:  The meaning specified in Section 8-501(a) of the UCC.


“Securities Account Control Agreement”:  The meaning specified in Section 3.3(b)
hereof.


“Securities Act”:  The Securities Act of 1933, as amended.


“Securities Intermediary”:  The meaning specified in Section 10.1(b) hereof.


“Security”:  Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.


“Security Entitlement”:  The meaning specified in Section 8-102(a)(17) of the
UCC.


“Seller”:  KREF CLO Loan Seller LLC, and its successors in interest, solely in
its capacity as Seller.


“Segregated Liquidity”:  The meaning specified in the Servicing Agreement.


“Self-Storage Property”:  A real property secured by self-storage space
(including mixed-use property) as to which the majority of the underwritten
revenue is from self-storage space.


“Sensitive Asset”: Means (i) a Collateral Interest, or a portion thereof, or
(ii) a real property or other interest (including, without limitation, an
interest in real property) resulting from the conversion, exchange, other
modification or exercise of remedies with respect to a Collateral Interest or
portion thereof, in either case, as to which the Collateral Manager has
determined, based on an Opinion of Counsel, could give rise to material
liability of the Issuer (including liability for taxes) if held directly by the
Issuer.


“Servicer”: Midland Loan Services, a Division of PNC Bank, National Association,
solely in its capacity as servicer under the Servicing Agreement, together with
its permitted successors and assigns or any successor Person that shall have
become the servicer pursuant to the appropriate provisions of the Servicing
Agreement.


“Servicing Accounts”:  The Escrow Accounts, the Collection Account, the REO
Accounts and the Cash Collateral Accounts, each as established under and defined
in the Servicing Agreement.


“Servicing Advances”:  The meaning specified in the Servicing Agreement.


-46-

--------------------------------------------------------------------------------

“Servicing Agreement”:  The Servicing Agreement, dated as of the Closing Date,
by and among the Issuer, the Trustee, the Collateral Manager, the Note
Administrator, the Servicer, the Special Servicer and the Advancing Agent, as
the same may be amended or amended and restated from time to time or any
replacement thereof.


“Servicing Standard”:  The meaning specified in the Servicing Agreement.


“Share Registrar”:  MaplesFS Limited, unless a successor Person shall have
become the Share Registrar pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter “Share Registrar” shall
mean such successor Person.


“Solvency II”:  European Union Directive 2009/138/EC on the taking-up and
pursuit of the business of Insurance and Reinsurance (Solvency II).


“Solvency II Level 2 Regulation”:  EU Commission Delegated Regulation (EU)
2015/35, supplementing Solvency II.


“Solvency II Retention Requirements”:  Articles 254-257 (inclusive) of the
Solvency II Level 2 Regulation, any guidance published in relation thereto by
the European Supervisory Authorities and any implementing laws or regulations in
force in any Member State of the European Union.


“Special Servicer”:  Midland Loan Services, a Division of PNC Bank, a National
Association, solely in its capacity as special servicer under the Servicing
Agreement, together with its permitted successors and assigns or any successor
Person that shall have become the special servicer pursuant to the appropriate
provisions of the Servicing Agreement.


“Special Servicing Fee”:  The meaning specified in the Servicing Agreement.


“Specially Serviced Loan”:  The meaning specified in the Servicing Agreement.


“Specified Person”:  The meaning specified in Section 2.6(a) hereof.


“Sponsor”:  KKR Real Estate Finance Holdings L.P., solely in its role as the
“sponsor” as that term is defined in Section 246.2 of Regulation RR.


“Stated Maturity Date”:  The Payment Date in June 2036.


“Stated Principal Balance”:  With respect to each Collateral Interest, the
principal balance as of the Cut-off Date as reduced (to not less than zero) on
each Payment Date by (i) all payments or other collections of principal of such
Collateral Interest received or deemed received thereon during the related
Collection Period and (ii) any principal forgiven by the Special Servicer and
other principal losses realized in respect of such Collateral Interest during
the related Collection Period.


“Student Housing Property”:  Real property secured by a student housing property
(including mixed-use property) as to which the majority of the underwritten
revenue is from student housing.


-47-

--------------------------------------------------------------------------------

“Subsequent Retaining Holder”:  Any Person that purchases all or a portion of
the EHRI in accordance with this Indenture and applicable laws and regulations;
provided that if there are multiple Holders of the EHRI, then “Subsequent
Retaining Holder” shall mean, individually and collectively, those multiple
Holders.


“Substitute Index”: The meaning specified on Schedule B hereto.


“Substitute Index Spread Adjustment”:  The meaning specified on Schedule B
hereto.


“Successful Auction”:  Either (i) an auction that is conducted in accordance
with the provisions specified in the Indenture, which includes the requirement
that the aggregate cash purchase price for all the Collateral Interests,
together with the balance of all Eligible Investments and cash in the Payment
Account, will be at least equal to the Total Redemption price or (ii) the
purchase of all the Collateral Interests by the Preferred Shareholder for a
price that, together with the balance of all Eligible Investments and cash in
the Payment Account, is equal to the Total Redemption Price.


“Supermajority”:  With respect to (i) any Class of Notes, the Holders of at
least 66⅔% of the Aggregate Outstanding Amount of the Notes of such Class and
(ii) with respect to the Preferred Shares, the Holders of at least 66⅔% of the
aggregate Notional Amount of the Preferred Shares.


“Successor Benchmark Rate”:  The meaning specified in Section 8.1(b)(ii) hereof.


“Successor Benchmark Spread Adjustment” means, with respect to any Class of
Notes, either (i) a rate modifier associated with the applicable alternative or
substitute index that is published by a governmental or other source that is
generally accepted as authoritative in the commercial real estate industry as
reasonably determined by the Collateral Manager or (ii) if no such rate modifier
is then available,  the average difference (expressed as the number of basis
points) between (x) LIBOR and (y) the Successor Benchmark Rate over the 60-days
(or such shorter period for which all relevant indices are available)
immediately preceding the date  on which the Collateral Manager determines to
covert the Notes to accrue interest based on the Successor Benchmark Rate.


“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Collateral Interest, will be, required to deduct or withhold from any
payment under any Collateral Interest to the Issuer for or on account of any tax
for whatever reason and such borrower is not required to pay to the Issuer such
additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
borrower or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding been required, (ii) any
jurisdiction imposes net income, profits, or similar tax on the Issuer or (iii)
the Issuer fails to maintain its status as a Qualified REIT Subsidiary or other
disregarded entity of a REIT and is not a foreign corporation that is not
engaged in a trade or business within the United States for U.S. federal income
tax purposes.  Withholding taxes imposed under FATCA, if any, shall be
disregarded in applying the definition of “Tax Event.”


-48-

--------------------------------------------------------------------------------

“Tax Materiality Condition”:  The condition that will be satisfied if either (i)
as a result of the occurrence of a Tax Event, a tax or taxes are imposed on the
Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any 12‑month period or (ii) the Issuer fails to maintain its
status as a Qualified REIT Subsidiary or other disregarded entity of a REIT and
is not a foreign corporation that is not engaged in a trade or business within
the United States for U.S. federal income tax purposes.


“Tax Redemption”:  The meaning specified in Section 9.1(b) hereof.


“Total Redemption Price”:  The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (4) of Section
11.1(a)(i) and to redeem all Notes at their applicable Redemption Prices.


“Transaction Documents”:  This Indenture, the Collateral Management Agreement,
Collateral Interest Purchase Agreement, the EU Risk Retention Agreement, the
Placement Agency Agreement, the Company Administration Agreement, the Preferred
Share Paying Agency Agreement, the AML Services Agreement, the Participation
Agreements, the Future Funding Agreement, the Servicing Agreement and the
Securities Account Control Agreement.


“Transfer Agent”:  The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.


“Treasury Regulations”:  Temporary or final regulations promulgated under the
Code by the United States Treasury Department.


“Trust Officer”:  When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.


“Trustee”:  Wilmington Trust, National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture, and thereafter “Trustee” shall mean such successor Person.


“Two Quarter Future Advance Estimate”:  The meaning specified in the Servicing
Agreement.


“UCC”:  The applicable Uniform Commercial Code.


-49-

--------------------------------------------------------------------------------

“Underlying Note”:  With respect to any Real Estate Loan, the promissory note or
other evidence of indebtedness or agreements evidencing the indebtedness of an
obligor under such Real Estate Loan.


“Underwritten Stabilized NCF DSCR”:  With respect to any Collateral Interest,
the ratio, as calculated by the Collateral Manager in accordance with the
Collateral Management Standard, of the underwritten stabilized Net Cash Flow for
the related Mortgaged Property or Properties to the Annual Debt Service for the
related Real Estate Loan, assuming all Future Funding Amounts have been
advanced.  With respect to each Combined Loan, the related Mortgage Loan and the
related Mezzanine Loan shall be treated as a single Real Estate Loan for
purposes of calculating the Underwritten Stabilized NCF DSCR.


“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.


“Unscheduled Principal Payments”:  Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Real Estate Loan prior to the maturity date of such Collateral Interest.


“U.S. Person”: The meaning specified in Regulation S.


“Volcker Rule”:  Section 13 of the Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations promulgated thereunder.


“Weighted Average Life”:  As of any date of determination with respect to the
Collateral Interests (other than Defaulted Collateral Interests), the number
obtained by (i) summing the products obtained by multiplying (a) the Average
Life at such time of each Collateral Interest (other than Defaulted Collateral
Interests) by (b) the outstanding Principal Balance of such Collateral Interest
and (ii) dividing such sum by the aggregate Principal Balance at such time of
all Collateral Interests (other than Defaulted Collateral Interests), where
“Average Life” means, on any date of determination with respect to any
Collateral Interest (other than a Defaulted Collateral Interest), the quotient
obtained by the Collateral Manager by dividing (i) the sum of the products of
(a) the number of years (rounded to the nearest one tenth thereof) from such
date of determination to the respective dates of each successive expected
distribution of principal of such Collateral Interest and (b) the respective
amounts of such expected distributions of principal by (ii) the sum of all
successive expected distributions of principal on such Collateral Interest.


“Weighted Average Spread”:  As of any Measurement Date, the number obtained
(rounded up to the next 0.001%), by (i) summing the products obtained by
multiplying (a) with respect to any Collateral Interest (other than any
Defaulted Collateral Interest), the greater of (x) the current stated spread
above LIBOR at which interest accrues on each such Collateral Interest and (y)
if such Collateral Interest provides for a minimum interest rate payable
thereunder, the excess, if any, of the minimum interest rate applicable to such
Collateral Interest (net of any servicing fees and expenses) over LIBOR by (b)
the Principal Balance of such Collateral Interest as of such date, and (ii)
dividing such sum by the Aggregate Principal Balance of all Collateral Interests
(excluding all Defaulted Collateral Interests).


-50-

--------------------------------------------------------------------------------

“Whole Loan”:  A whole mortgage loan (but not a participation interest in a
mortgage loan) secured by commercial or multifamily real estate.


“Workout Fee”:  The meaning specified in the Servicing Agreement.


Section 1.2        Interest Calculation Convention.


All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.


Section 1.3        Rounding Convention.


Unless otherwise specified herein, test calculations that are evaluated as a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that are evaluated as a number or decimal will be rounded
to the nearest one hundredth of a percentage point.


ARTICLE 2


THE NOTES


Section 2.1        Forms Generally.


The Notes and the Authenticating Agent’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may be consistent herewith,
determined by the Authorized Officers of the Issuer and the Co-Issuer, executing
such Notes as evidenced by their execution of such Notes.  Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.


Section 2.2        Forms of Notes and Certificate of Authentication.


(a)         Form.  The form of each Class of the Offered Notes, including the
Certificate of Authentication, shall be substantially as set forth in Exhibit A
hereto and the form of the Class E Notes and the Class F Notes, including the
Certificate of Authentication, shall be substantially as set forth in Exhibit B
hereto.


(b)          Global Notes and Definitive Notes.


(i)            The Notes initially offered and sold in the United States to (or
to U.S. Persons who are) QIBs shall be represented by one or more permanent
global notes in definitive, fully registered form without interest coupons with
the applicable legend set forth in Exhibits A and B hereto added to the form of
such Notes (each, a “Rule 144A Global Note”), which shall be registered in the
name of Cede & Co., as the nominee of the Depository and deposited with the Note
Administrator, as custodian for the Depository, duly executed by the Issuer and
in the case of the Offered Notes, the Co-Issuer and authenticated by the
Authenticating Agent as hereinafter provided.  The aggregate principal amount of
the Rule 144A Global Notes may from time to time be increased or decreased by
adjustments made on the records of the Note Administrator or the Depository or
its nominee, as the case may be, as hereinafter provided.


-51-

--------------------------------------------------------------------------------

(ii)          The Notes initially offered and sold in the United States to (or
to U.S. Persons who are) IAIs shall be issued in definitive form, registered in
the name of the legal or beneficial owner thereof attached without interest
coupons with the applicable legend set forth in Exhibits A and B hereto added to
the form of such Notes (each a “Definitive Note”), which shall be duly executed
by the Issuer and, in the case of the Offered Notes, the Co-Issuer and
authenticated by the Authenticating Agent as hereinafter provided.  The
aggregate principal amount of the Definitive Notes may from time to time be
increased or decreased by adjustments made on the records of the Note
Administrator or the Depository or its nominee, as the case may be, as
hereinafter provided.


(iii)         The Notes initially sold in offshore transactions in reliance on
Regulation S shall be represented by one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A and B, hereto added to the form of such Notes
(each, a “Regulation S Global Note”), which shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Note Administrator as
custodian for the Depository and registered in the name of a nominee of the
Depository for the respective accounts of Euroclear and Clearstream, Luxembourg
or their respective depositories, duly executed by the Issuer and, in the case
of the Offered Notes, the Co-Issuer and authenticated by the Authenticating
Agent as hereinafter provided.  The aggregate principal amount of the Regulation
S Global Notes may from time to time be increased or decreased by adjustments
made on the records of the Note Administrator or the Depository or its nominee,
as the case may be, as hereinafter provided.


(c)           Book-Entry Provisions.  This Section 2.2(c) shall apply only to
Global Notes deposited with or on behalf of the Depository.


Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and (ii)
delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.


Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Collateral
Manager, the Servicer and the Special Servicer and any of their respective
agents as the absolute owner of such Global Note for all purposes whatsoever. 
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Co-Issuer, the Trustee, the Note Administrator, the Collateral Manager, the
Servicer and the Special Servicer or any of their respective agents, from giving
effect to any written certification, proxy or other authorization furnished by
the Depository or impair, as between the Depository and its Agent Members, the
operation of customary practices governing the exercise of the rights of a
Holder of any Global Note.


-52-

--------------------------------------------------------------------------------

(d)           Delivery of Definitive Notes in Lieu of Global Notes.  Except as
provided in Section 2.10 hereof, owners of beneficial interests in a Class of
Global Notes shall not be entitled to receive physical delivery of a Definitive
Note.


Section 2.3        Authorized Amount; Stated Maturity Date; and Denominations.


(a)          The aggregate principal amount of Notes that may be authenticated
and delivered under this Indenture is limited to U.S.$1,000,000,000, except for
Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5
hereof.


Such Notes shall be divided into seven Classes having designations and original
principal amounts as follows:


 
Designation
 
Original
Principal
Amount
 
Class A Senior Secured Floating Rate Notes Due 2036
 
$
542,500,000
 
Class A-S Second Priority Secured Floating Rate Notes Due 2036
 
$
67,500,000
 
Class B Third Priority Secured Floating Rate Notes Due 2036
 
$
63,750,000
 
Class C Fourth Priority Secured Floating Rate Notes Due 2036
 
$
63,750,000
 
Class D Fifth Priority Secured Floating Rate Notes Due 2036
 
$
72,500,000
 
Class E Sixth Priority Floating Rate Notes Due 2036
 
$
53,750,000
 
Class F Seventh Priority Floating Rate Notes Due 2036
 
$
27,500,000
 



(b)          The Notes shall be issuable in minimum denominations of
U.S.$100,000 and integral multiples of U.S.$500 in excess thereof (plus any
residual amount).


Section 2.4        Execution, Authentication, Delivery and Dating.


The Notes shall be executed on behalf of the Issuer and, in the case of the
Offered Notes, the Co-Issuer by an Authorized Officer of the Issuer and, in the
case of the Offered Notes, the Co-Issuer, respectively.  The signature of such
Authorized Officers on the Notes may be manual or facsimile.


-53-

--------------------------------------------------------------------------------

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, in the case of the Offered
Notes, the Co-Issuer shall bind the Issuer or the Co-Issuer, as the case may be,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.


At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and, in the case of the Offered Notes, the Co-Issuer may
deliver Notes executed by the Issuer and, in the case of the Offered Notes, the
Co-Issuer to the Authenticating Agent for authentication and the Authenticating
Agent, upon Issuer Order, shall authenticate and deliver such Notes as provided
in this Indenture and not otherwise.


Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date.  All other
Notes that are authenticated after the Closing Date for any other purpose under
this Indenture shall be dated the date of their authentication.


Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced.  In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.


No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.


Section 2.5        Registration, Registration of Transfer and Exchange.


(a)          The Issuer and the Co-Issuer shall cause to be kept a register (the
“Notes Register”) in which, subject to such reasonable regulations as it may
prescribe, the Issuer and the Co-Issuer shall provide for the registration of
Notes and the registration of transfers and exchanges of Notes.  The Note
Administrator is hereby initially appointed “Notes Registrar” for the purpose of
maintaining the Notes Registrar and registering Notes and transfers and
exchanges of such Notes with respect to the Notes Register kept in the United
States as herein provided.  Upon any resignation or removal of the Notes
Registrar, the Issuer and the Co-Issuer shall promptly appoint a successor or,
in the absence of such appointment, assume the duties of Notes Registrar.


-54-

--------------------------------------------------------------------------------

The name and address of each Noteholder and the principal amounts and stated
interest of each such Noteholder in its Notes shall be recorded by the Notes
Registrar in the Notes Register.  For the avoidance of doubt, the Notes Register
is intended to be and shall be maintained so as to cause the Notes to be
considered issued in registered form under Treasury Regulations section
5f.103-1(c).


If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes.  In addition, the Note Registrar shall be required, within one
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Note Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.


Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.


At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2.  Whenever any Note is surrendered for
exchange, the Issuer and, in the case of the Offered Notes, the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, the Notes
that the Holder making the exchange is entitled to receive.


All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, in the case of the
Offered Notes, the Co-Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.


Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and, in the case of the Offered Notes, the
Co‑Issuer and, in each case, the Notes Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.


No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.


None of the Notes Registrar, the Issuer or the Co-Issuer shall be required (i)
to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending at the close of business on the day of the mailing of the
relevant notice of redemption, or (ii) to register the transfer of or exchange
any Note so selected for redemption.


-55-

--------------------------------------------------------------------------------

(b)         No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act and is exempt from the
registration requirements under applicable securities laws of any state or other
jurisdiction.


(c)           No Note may be offered, sold, resold or delivered, within the
United States or to, or for the benefit of, U.S. Persons except in accordance
with Section 2.5(e) below and in accordance with Rule 144A to QIBs or, solely
with respect to Definitive Notes, IAIs who are also Qualified Purchasers
purchasing for their own account or for the accounts of one or more QIBs or IAIs
who are also Qualified Purchasers, for which the purchaser is acting as
fiduciary or agent.  The Notes may be offered, sold, resold or delivered, as the
case may be, in offshore transactions to non-U.S. Persons in reliance on
Regulation S.  None of the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or any other Person may register the Notes under the Securities Act or
the securities laws of any state or other jurisdiction.


(d)           Upon final payment due on the Stated Maturity Date of a Note, the
Holder thereof shall present and surrender such Note at the Corporate Trust
Office of the Note Administrator or at the office of the Paying Agent.


(e)          Transfers of Global Notes.  Notwithstanding any provision to the
contrary herein, so long as a Global Note remains outstanding and is held by or
on behalf of the Depository, transfers of a Global Note, in whole or in part,
shall be made only in accordance with Section 2.2(c) and this Section 2.5(e).


(i)            Except as otherwise set forth below, transfers of a Global Note
shall be limited to transfers of such Global Note in whole, but not in part, to
nominees of the Depository or to a successor of the Depository or such
successor’s nominee.  Transfers of a Global Note to a Definitive Note may only
be made in accordance with Section 2.10.


(ii)         Regulation S Global Note to Rule 144A Global Note or Definitive
Note.  If a holder of a beneficial interest in a Regulation S Global Note wishes
at any time to exchange its interest in such Regulation S Global Note for an
interest in the corresponding Rule 144A Global Note or for a Definitive Note or
to transfer its interest in such Regulation S Global Note to a Person who wishes
to take delivery thereof in the form of an interest in the corresponding Rule
144A Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Note or for a Definitive Note.  Upon receipt
by the Note Administrator or the Notes Registrar of:


-56-

--------------------------------------------------------------------------------

(1)        if the transferee is taking a beneficial interest in a Rule 144A
Global Note, instructions from Euroclear, Clearstream and/or DTC, as the case
may be, directing the Note Registrar to cause to be credited a beneficial
interest in the corresponding Rule 144A Global Note in an amount equal to the
beneficial interest in such Regulation S Global Note, but not less than the
minimum denomination applicable to such holder’s Notes to be exchanged or
transferred, such instructions to contain information regarding the participant
account with DTC to be credited with such increase and a duly completed
certificate in the form of Exhibit C-2 attached hereto; or


(2)        if the transferee is taking a Definitive Note, a duly completed
transfer certificate in substantially the form of Exhibit C-3 hereto, certifying
that such transferee is an IAI,


then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).


(iii)         Definitive Note or Rule 144A Global Note to Regulation S Global
Note.  If a holder of a beneficial interest in a Rule 144A Global Note or a
Holder of a Definitive Note wishes at any time to exchange its interest in such
Rule 144A Global Note or Definitive Note for an interest in the corresponding
Regulation S Global Note, or to transfer its interest in such Rule 144A Global
Note or Definitive Note to a Person who wishes to take delivery thereof in the
form of an interest in the corresponding Regulation S Global Note, such holder,
provided such holder or, in the case of a transfer, the transferee is not a U.S.
person and is acquiring such interest in an offshore transaction, may, subject
to the immediately succeeding sentence and the rules and procedures of DTC,
exchange or transfer, or cause the exchange or transfer of, such interest for an
equivalent beneficial interest in the corresponding Regulation S Global Note. 
Upon receipt by the Note Administrator or the Notes Registrar of:


(1)          instructions given in accordance with DTC’s procedures from an
Agent Member directing the Note Administrator or the Notes Registrar to credit
or cause to be credited a beneficial interest in the corresponding Regulation S
Global Note, but not less than the minimum denomination applicable to such
holder’s Notes, in an amount equal to the beneficial interest in the Rule 144A
Global Note or Definitive Note to be exchanged or transferred, and in the case
of a transfer of Definitive Notes, such Holder’s Definitive Notes properly
endorsed for assignment to the transferee,


-57-

--------------------------------------------------------------------------------

(2)          a written order given in accordance with DTC’s procedures
containing information regarding the participant account of DTC and the
Euroclear or Clearstream account to be credited with such increase,


(3)          in the case of a transfer of Definitive Notes, a Holder’s
Definitive Note properly endorsed for assignment to the transferee, and


(4)          a duly completed certificate in the form of Exhibit C-1 attached
hereto,


then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).


(iv)         Transfer of Rule 144A Global Notes to Definitive Notes.  If, in
accordance with Section 2.10, a holder of a beneficial interest in a Rule 144A
Global Note wishes at any time to exchange its interest in such Rule 144A Global
Note for a Definitive Note or to transfer its interest in such Rule 144A Global
Note to a Person who wishes to take delivery thereof in the form of a Definitive
Note in accordance with Section 2.10, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such interest for a Definitive
Note.  Upon receipt by the Note Administrator or the Notes Registrar of (A) a
duly complete certificate substantially in the form of Exhibit C-3 and (B)
appropriate instructions from DTC, if required, the Note Administrator or the
Notes Registrar shall approve the instructions at DTC to reduce, or cause to be
reduced, the Rule 144A Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be transferred or exchanged,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor).


-58-

--------------------------------------------------------------------------------

(v)          Transfer of Definitive Notes to Rule 144A Global Notes.  If a
holder of a Definitive Note wishes at any time to exchange its interest in such
Definitive Note for a beneficial interest in a Rule 144A Global Note or to
transfer such Definitive Note to a Person who wishes to take delivery thereof in
the form of a beneficial interest in a Rule 144A Global Note, such holder may,
subject to the immediately succeeding sentence and the rules and procedures of
DTC, exchange or transfer, or cause the exchange or transfer of, such Definitive
Note for beneficial interest in a Rule 144A Global Note (provided that no IAI
may hold an interest in a Rule 144A Global Note).  Upon receipt by the Note
Administrator or the Notes Registrar of (A) a Holder’s Definitive Note properly
endorsed for assignment to the transferee; (B) a duly completed certificate
substantially in the form of Exhibit C-2 attached hereto; (C) instructions given
in accordance with DTC’s procedures from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the Rule 144A Global Notes in an
amount equal to the Definitive Notes to be transferred or exchanged; and (D) a
written order given in accordance with DTC’s procedures containing information
regarding the participant’s account of DTC to be credited with such increase,
the Note Administrator or the Notes Registrar shall cancel such Definitive Note
in accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the principal amount of the Definitive Note
transferred or exchanged.


(vi)          Transfers of EHRI.  Transfers of the Preferred Shares and
restrictions on the transfer of the EHRI shall be governed by the Preferred
Share Paying Agency Agreement, and be subject to Section 2.5(n).


(vii)        Other Exchanges.  In the event that, pursuant to Section 2.10
hereof, a Global Note is exchanged for Definitive Notes, such Notes may be
exchanged for one another only in accordance with such procedures as are
substantially consistent with the provisions above (including certification
requirements intended to ensure that such transfers are to a QIB who is also a
Qualified Purchaser or are to a non-U.S. Person, or otherwise comply with Rule
144A or Regulation S, as the case may be) and as may be from time to time
adopted by the Issuer, the Co-Issuer and the Note Administrator.


(f)          Removal of Legend.  If Notes are issued upon the transfer, exchange
or replacement of Notes bearing the applicable legends set forth in Exhibits A
and B hereto, and if a request is made to remove such applicable legend on such
Notes, the Notes so issued shall bear such applicable legend, or such applicable
legend shall not be removed, as the case may be, unless there is delivered to
the Issuer and the Co-Issuer such satisfactory evidence, which may include an
Opinion of Counsel of an attorney at law licensed to practice law in the State
of New York (and addressed to the Issuer and the Note Administrator), as may be
reasonably required by the Issuer and the Co-Issuer, if applicable, to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Regulation S, as applicable, the 1940 Act, ERISA or
Section 4975 of the Code.  So long as the Issuer or the Co-Issuer is relying on
an exemption under or promulgated pursuant to the 1940 Act, the Issuer or the
Co-Issuer shall not remove that portion of the legend required to maintain an
exemption under or promulgated pursuant to the 1940 Act.  Upon provision of such
satisfactory evidence, as confirmed in writing by the Issuer and the Co-Issuer,
if applicable, to the Note Administrator, the Note Administrator, at the
direction of the Issuer and the Co-Issuer, if applicable, shall authenticate and
deliver Notes that do not bear such applicable legend.


-59-

--------------------------------------------------------------------------------

(g)          Each beneficial owner of Regulation S Global Notes shall be deemed
to make the representations and agreements set forth in Exhibit C-1 hereto.


(h)          Each beneficial owner of Rule 144A Global Notes shall be deemed to
make the representations and agreements set forth in Exhibit C-2 hereto.


(i)           Each Holder of Definitive Notes shall make the representations and
agreements set forth in the certificate attached as Exhibit C-3 hereto.


(j)          Any purported transfer of a Note not in accordance with Section
2.5(a) shall be null and void and shall not be given effect for any purpose
hereunder.


(k)          Notwithstanding anything contained in this Indenture to the
contrary, neither the Note Administrator nor the Notes Registrar (nor any other
Transfer Agent) shall be responsible or liable for compliance with applicable
federal or state securities laws (including, without limitation, the Securities
Act or Rule 144A or Regulation S promulgated thereunder), the 1940 Act, ERISA or
Section 4975 of the Code (or any applicable regulations thereunder); provided,
however, that if a specified transfer certificate or Opinion of Counsel is
required by the express terms of this Section 2.5 to be delivered to the Note
Administrator or Notes Registrar prior to registration of transfer of a Note,
the Note Administrator and/or Notes Registrar, as applicable, is required to
request, as a condition for registering the transfer of the Note, such
certificate or Opinion of Counsel and to examine the same to determine whether
it conforms on its face to the requirements hereof (and the Note Administrator
or Notes Registrar, as the case may be, shall promptly notify the party
delivering the same if it determines that such certificate or Opinion of Counsel
does not so conform).


(l)           If the Note Administrator has actual knowledge or is notified by
the Issuer, the Co-Issuer or the Collateral Manager that (i) a transfer or
attempted or purported transfer of any interest in any Note was consummated in
compliance with the provisions of this Section 2.5 on the basis of a materially
incorrect certification from the transferee or purported transferee, (ii) a
transferee failed to deliver to the Note Administrator any certification
required to be delivered hereunder or (iii) the holder of any interest in a Note
is in breach of any representation or agreement set forth in any certification
or any deemed representation or agreement of such holder, the Note Administrator
shall not register such attempted or purported transfer and if a transfer has
been registered, such transfer shall be absolutely null and void ab initio and
shall vest no rights in the purported transferee (such purported transferee, a
“Disqualified Transferee”) and the last preceding holder of such interest in
such Note that was not a Disqualified Transferee shall be restored to all rights
as a Holder thereof retroactively to the date of transfer of such Note by such
Holder.


In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer or the Collateral Manager at a price
determined by the Issuer or the Collateral Manager, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Note Administrator to take such action.  In
any case, none of the Issuer, the Collateral Manager or the Note Administrator
shall be held responsible for any losses that may be incurred as a result of any
required transfer under this Section 2.5(l).


-60-

--------------------------------------------------------------------------------

(m)         Each Holder of Notes approves and consents to (i) the purchase of
the Collateral Interests by the Issuer from the Seller on the Closing Date and
(ii) any other transactions between the Issuer, the Collateral Manager and the
Seller or its Affiliates that are permitted under the terms of this Indenture or
the Collateral Interest Purchase Agreement.


(n)         As long as any Note is Outstanding, Retained Securities and ordinary
shares of the Issuer held by Retention Holder or any other disregarded entity of
KREF Sub-REIT for U.S. federal income tax purposes may not be transferred,
pledged or hypothecated to any Person (except to an affiliate that is
wholly-owned by KREF Sub-REIT and is disregarded for U.S. federal income tax
purposes) unless the Issuer receives a No Entity-Level Tax Opinion with respect
to such transfer, pledge or hypothecation (or has previously received No Trade
or Business Opinion).


For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by KREF
Sub-REIT, if the Issuer is wholly-owned by KREF Sub-REIT, or a subsequent REIT
that wholly owns the Issuer, for U.S. federal income tax purposes.  The Issuer
shall provide to the Note Administrator (i) an IRS Form W-9 or appropriate IRS
Form W-8 no later than the Closing Date, and (ii) any additional IRS forms (or
updated versions of any previously submitted IRS forms) or other documentation
at such time or times required by applicable law or upon the reasonable request
of the Note Administrator as may be necessary (i) to reduce or eliminate the
imposition of U.S. withholding taxes and (ii) to permit the Note Administrator
to fulfill its tax reporting obligations under applicable law with respect to
the Indenture Accounts or any amounts paid to the Issuer.  If any IRS form or
other documentation previously delivered becomes obsolete or inaccurate in any
respect, Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation.  The
Note Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9, an appropriate IRS Form
W-8 or such other documentation contemplated under this paragraph.  For the
avoidance of doubt, no funds shall be invested with respect to such Indenture
Accounts absent the Note Administrator having first received (i) the requisite
written investment direction from the Issuer with respect to the investment of
such funds, and (ii) the IRS forms and other documentation required by this
paragraph.


Section 2.6        Mutilated, Defaced, Destroyed, Lost or Stolen Note.


If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee, the Note
Administrator and the relevant Transfer Agent (each a “Specified Person”)
evidence to their reasonable satisfaction of the destruction, loss or theft of
any Note, and (b) there is delivered to each Specified Person such security or
indemnity as may be required by each Specified Person to save each of them and
any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Issuer and the Co-Issuer shall execute and, upon Issuer Request, the Note
Administrator shall cause the Authenticating Agent to authenticate and deliver,
in lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new
Note, of like tenor (including the same date of issuance) and equal principal
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.


-61-

--------------------------------------------------------------------------------

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.


In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.


Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.


Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.


The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.


Section 2.7        Payment of Principal and Interest and Other Amounts;
Principal and Interest Rights Preserved.


-62-

--------------------------------------------------------------------------------

(a)           Each Class of Notes shall accrue interest during each Interest
Accrual Period at the Note Interest Rate applicable to such Class and such
interest will be payable in arrears on each Payment Date on the Aggregate
Outstanding Amount thereof on the first day of the related Interest Accrual
Period (after giving effect to payments of principal thereof on such date),
except as otherwise set forth below.  Notwithstanding the foregoing, in the
event that the Notes convert to the Substitute Index, each Class of Notes shall
accrue interest during each Interest Accrual Period at the Substitute Index plus
the Substitute Index Spread Adjustment applicable to such Class, respectively. 
Payment of interest on each Class of Notes will be subordinated to the payment
of interest on each related Class of Notes senior thereto.  Any payment of
interest due on a Class of Deferred Interest Notes on any Payment Date to the
extent sufficient funds are not available to make such payment in accordance
with the Priority of Payments on such Payment Date, but only if such Class is
not the most senior Class Outstanding, shall constitute “Deferred Interest” with
respect to such Class and shall not be considered “due and payable” for the
purposes of Section 5.1(a) (and the failure to pay such interest shall not be an
Event of Default) until the earliest of (i) the Payment Date on which funds are
available to pay such Deferred Interest in accordance with the Priority of
Payments, (ii) the Redemption Date with respect to such Class of Deferred
Interest Notes and (iii) the Stated Maturity Date (or the earlier date of
Maturity) of such Class of Deferred Interest Notes.  Deferred Interest on any
Class of Deferred Interest Notes shall be added to the principal balance of such
Class of Deferred Interest Notes.  Regardless of whether any more senior Class
of Notes is Outstanding with respect to any Class of Deferred Interest Notes, to
the extent that funds are not available on any Payment Date (other than the
Redemption Date with respect to, or Stated Maturity Date of, such Class of
Deferred Interest Notes) to pay previously accrued Deferred Interest, such
previously accrued Deferred Interest will not be due and payable on such Payment
Date and any failure to pay such previously accrued Deferred Interest on such
Payment Date will not be an Event of Default. Interest will cease to accrue on
each Note, or in the case of a partial repayment, on such repaid part, from the
date of repayment or Stated Maturity Date unless payment of principal is
improperly withheld or unless an Event of Default occurs with respect to such
payments of principal.  To the extent lawful and enforceable, interest on any
interest that is not paid when due on the Class A Notes; or, if no Class A Notes
are Outstanding, the Notes of the Controlling Class, shall accrue at the Note
Interest Rate applicable to such Class until paid as provided herein.


(b)           The principal of each Class of Notes matures at par and is due and
payable on the date of the Stated Maturity  Date for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise.  Notwithstanding the foregoing, the payment of
principal of each Class of Notes may only occur (other than amounts constituting
Deferred Interest thereon which will be payable from Interest Proceeds) pursuant
to the Priority of Payments.  The payment of principal on any Note (x) may only
occur after each Class more senior thereto is no longer Outstanding and (y) is
subordinated to the payment on each Payment Date of the principal due and
payable on each Class more senior thereto and certain other amounts in
accordance with the Priority of Payments.  Payments of principal on any Class of
Notes that are not paid, in accordance with the Priority of Payments, on any
Payment Date (other than the Payment Date which is the Stated Maturity Date (or
the earlier date of Maturity) of such Class of Notes or any Redemption Date),
because of insufficient funds therefor shall not be considered “due and payable”
for purposes of Section 5.1(a) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments or all Classes of Notes
most senior thereto with respect to such Class have been paid in full.  Payments
of principal of the Notes in connection with a Clean-up Call, Tax Redemption or
Optional Redemption will be made in accordance with Section 9.1 and the Priority
of Payments.


-63-

--------------------------------------------------------------------------------

(c)          As a condition to the payment of principal of and interest on any
Note without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Preferred Share Paying Agent and the Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to deduct or withhold from payments in respect of such Security under
any present or future law or regulation of the United States or the Cayman
Islands or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation.  Such certification may include
U.S. federal income tax forms, such as IRS Form W‑8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities), IRS Form
W‑8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity or
Certain U.S. Branches for United States Tax Withholding and Reporting), IRS Form
W‑9 (Request for Taxpayer Identification Number and Certification), or IRS Form
W‑8ECI (Certificate of Foreign Person’s Claim that Income Is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms).  In addition, each of the Issuer, Co-Issuer, the
Trustee, Preferred Share Paying Agent or any Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral.  Each Holder and each beneficial owner of
Notes agree to provide any certification requested pursuant to this Section
2.7(f) and to update or replace such form or certification in accordance with
its terms or its subsequent amendments.  Furthermore, the Issuer shall require
information to comply with FATCA requirements pursuant to clause (xii) of the
representations and warranties set forth under the third paragraph of Exhibit
C‑1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or pursuant to
clause (xiii) of the representations and warranties set forth under the third
paragraph of Exhibit C‑2 hereto, as deemed made pursuant to Section 2.5(h)
hereto, or pursuant to clause (vii) of the representations and warranties set
forth under the third paragraph of Exhibit C-3 hereto, made pursuant to Section
2.5(i) hereto, as applicable.
 
(d)          Payments in respect of interest on and principal of the Notes shall
be payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Paying Agent on or before the related Record Date or,
if wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register.  The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Note held
by the Depository or its nominee, shall immediately credit the applicable Agent
Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Note as shown on the records of the
Depository or its nominee.  The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Note held through Agent
Members will be governed by standing instructions and customary practices, as is
now the case with securities held for the accounts of customers registered in
the names of nominees for such customers.  Such payments will be the
responsibility of the Agent Members.  Upon final payment due on the Maturity of
a Note, the Holder thereof shall present and surrender such Note at the
Corporate Trust Office of the Note Administrator or at the office of the Paying
Agent (or, to a foreign paying agent appointed by the Note Administrator outside
of the United States if then required by applicable law, in the case of a
Definitive Note issued in exchange for a beneficial interest in the Regulation S
Global Note) on or prior to such Maturity.  None of the Issuer, the Co-Issuer,
the Trustee, the Note Administrator or the Paying Agent will have any
responsibility or liability with respect to any records maintained by the Holder
of any Note with respect to the beneficial holders thereof or payments made
thereby on account of beneficial interests held therein.  In the case where any
final payment of principal and interest is to be made on any Note (other than on
the Stated Maturity Date thereof) the Issuer or, upon Issuer Request, the Note
Administrator, in the name and at the expense of the Issuer, shall not more than
thirty (30) nor fewer than five (5) Business Days prior to the date on which
such payment is to be made, mail to the Persons entitled thereto at their
addresses appearing on the Notes Register, a notice which shall state the date
on which such payment will be made and the amount of such payment and shall
specify the place where such Notes may be presented and surrendered for such
payment.


-64-

--------------------------------------------------------------------------------

(e)           Subject to the provisions of Sections 2.7(a) and Section 2.7(d)
hereof, Holders of Notes as of the Record Date in respect of a Payment Date
shall be entitled to the interest accrued and payable in accordance with the
Priority of Payments and principal payable in accordance with the Priority of
Payments on such Payment Date.  All such payments that are mailed or wired and
returned to the Paying Agent shall be held for payment as herein provided at the
office or agency of the Issuer and the Co-Issuer to be maintained as provided in
Section 7.2 (or returned to the Trustee).
 
(f)           Interest on any Note which is payable, and is punctually paid or
duly provided for, on any Payment Date shall be paid to the Person in whose name
that Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest.
 
(g)          Payments of principal to Holders of the Notes of each Class shall
be made in the proportion that the Aggregate Outstanding Amount of the Notes of
such Class registered in the name of each such Holder on such Record Date bears
to the Aggregate Outstanding Amount of all Notes of such Class on such Record
Date.
 
(h)          Interest accrued with respect to the Notes shall be calculated as
described in the applicable form of Note attached hereto.
 
(i)           All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date, Redemption Date or upon Maturity shall be binding upon all future
Holders of such Note and of any Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, whether or not such payment
is noted on such Note.
 
(j)           Notwithstanding anything contained in this Indenture to the
contrary, the obligations of the Issuer under the Notes and the Co-Issuer under
the Offered Notes, this Indenture and the other Transaction Documents are
limited-recourse obligations of the Issuer and non-recourse obligations of the
Co-Issuer and are payable solely from the Collateral and following realization
of the Collateral, all obligations of the Co-Issuers and any claims of the
Noteholders, the Trustee or any other parties to any Transaction Documents shall
be extinguished and shall not thereafter revive.  No recourse shall be had for
the payment of any amount owing in respect of the Notes against any Officer,
director, employee, shareholder, limited partner or incorporator of the Issuer,
the Co-Issuer or any of their respective successors or assigns for any amounts
payable under the Notes or this Indenture.  It is understood that the foregoing
provisions of this paragraph shall not (i) prevent recourse to the Collateral
for the sums due or to become due under any security, instrument or agreement
which is part of the Collateral or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes or secured by
this Indenture (to the extent it relates to the obligation to make payments on
the Notes) until such Collateral have been realized, whereupon any outstanding
indebtedness or obligation in respect of the Notes, this Indenture and the other
Transaction Documents shall be extinguished and shall not thereafter revive.  It
is further understood that the foregoing provisions of this paragraph shall not
limit the right of any Person to name the Issuer or the Co-Issuer as a party
defendant in any Proceeding or in the exercise of any other remedy under the
Notes or this Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.


-65-

--------------------------------------------------------------------------------

(k)          Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights of unpaid
interest and principal that were carried by such other Note.
 
(l)            Notwithstanding any of the foregoing provisions with respect to
payments of principal of and interest on the Notes (but subject to Sections
2.7(e) and (h)), if the Notes have become or been declared due and payable
following an Event of Default and such acceleration of Maturity and its
consequences have not been rescinded and annulled and the provisions of Section
5.5 are not applicable, then payments of principal of and interest on such Notes
shall be made in accordance with Section 5.7 hereof.
 
(m)          Payments in respect of the Preferred Shares as contemplated by
Sections 11.1(a)(i)(19), 11.1(a)(ii)(16) and 11.1(a)(iii)(17) shall be made by
the Paying Agent to the Preferred Share Paying Agent.
 
Section 2.8          Persons Deemed Owners.
 
The Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Collateral
Manager, the Servicer, the Special Servicer and any of their respective agents
may treat as the owner of a Note the Person in whose name such Note is
registered on the Notes Register on the applicable Record Date for the purpose
of receiving payments of principal of and interest and other amounts on such
Note and on any other date for all other purposes whatsoever (whether or not
such Note is overdue), and none of the Note Administrator, the Collateral
Manager, the Servicer, the Special Servicer or any of their respective agents
shall be affected by notice to the contrary; provided, however, that the
Depository, or its nominee, shall be deemed the owner of the Global Notes, and
owners of beneficial interests in Global Notes will not be considered the owners
of any Notes for the purpose of receiving notices.  With respect to the
Preferred Shares, on any Payment Date, the Trustee shall deliver to the
Preferred Share Paying Agent the distributions thereon for distribution to the
Preferred Shareholders.
 
Section 2.9          Cancellation.
 
All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Notes
Registrar, be promptly canceled by the Notes Registrar and may not be reissued
or resold.  No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.9, except as expressly permitted by
this Indenture.  All canceled Notes held by the Notes Registrar shall be
destroyed or held by the Notes Registrar in accordance with its standard
retention policy.  Notes of the most senior Class Outstanding that are held by
the Issuer, the Co-Issuer, the Collateral Manager or any of their respective
Affiliates (and not Notes of any other Class) may be submitted to the Notes
Registrar for cancellation at any time.


-66-

--------------------------------------------------------------------------------

Section 2.10          Global Notes; Definitive Notes; Temporary Notes.
 
(a)           Definitive Notes.  Definitive Notes shall only be issued in the
following limited circumstances:
 
(i) at the discretion of the Issuer, at the direction of the Collateral Manager,
with respect to any Class of Notes,


(ii)           upon Transfer of Global Notes to an IAI in accordance with the
procedures set forth in Section 2.5(e)(ii) or Section 2.5(e)(iii);
 
(iii)         if a holder of a Definitive Note wishes at any time to exchange
such Definitive Note for one or more Definitive Notes or transfer such
Definitive Note to a transferee who wishes to take delivery thereof in the form
of a Definitive Note in accordance with this Section 2.10, such holder may
effect such exchange or transfer upon receipt by the Notes Registrar of (A) a
Holder’s Definitive Note properly endorsed for assignment to the transferee, and
(B) duly completed certificates in the form of Exhibit C-3, upon receipt of
which the Notes Registrar shall then cancel such Definitive Note in accordance
herewith, record the transfer in the Notes Register in accordance with Section
2.5(a) and upon execution by the Co-Issuers, the Authenticating Agent shall
authenticate and deliver one or more Definitive Notes bearing the same
designation as the Definitive Note endorsed for transfer, registered in the
names specified in the assignment described in clause (A) above, in principal
amounts designated by the transferee (the aggregate of such principal amounts
being equal to the aggregate principal amount of the Definitive Note surrendered
by the transferor);


(iv)         in the event that the Depository notifies the Issuer and the
Co-Issuer that it is unwilling or unable to continue as Depository for a Global
Note or if at any time such Depository ceases to be a “Clearing Agency”
registered under the Exchange Act and a successor depository is not appointed by
the Issuer within 90 days of such notice, the Global Notes deposited with the
Depository pursuant to Section 2.2 hereof shall be transferred to the beneficial
owners thereof subject to the procedures and conditions set forth in this
Section 2.10.
 
(b)         Any Global Note that is exchanged for a Definitive Note shall be
surrendered by the Depository to the Notes Administrator’s Corporate Trust
Office together with necessary instruction for the registration and delivery of
a Definitive Note to the beneficial owners (or such owner’s nominee) holding the
ownership interests in such Global Note.  Any such transfer shall be made,
without charge, and the Authenticating Agent shall authenticate and deliver,
upon such transfer of each portion of such Global Note, an equal aggregate
principal amount of Definitive Notes of the same Class and authorized
denominations.  Any Definitive Notes delivered in exchange for an interest in a
Global Note shall, except as otherwise provided by Section 2.5(f), bear the
applicable legend set forth in Exhibits C-1 or C-2, as applicable, and shall be
subject to the transfer restrictions referred to in such applicable legend.  The
Holder of each such registered individual Global Note may transfer such Global
Note by surrendering it at the Corporate Trust Office of the Note Administrator,
or at the office of the Paying Agent.


-67-

--------------------------------------------------------------------------------

(c)          Subject to the provisions of Section 2.10(b) above, the registered
Holder of a Global Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.
 
(d)           [Reserved].
 
(e)           In the event of the occurrence of either of the events specified
in Section 2.10(a) above, the Issuer and the Co-Issuer shall promptly make
available to the Notes Registrar a reasonable supply of Definitive Notes.
 
Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.
 
If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay.  The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes.  After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder.  Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, in
exchange therefor the same aggregate principal amount of Definitive Notes of
authorized denominations.  Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.
 
(f)         Each Holder of a Definitive Note agrees to provide the Issuer or its
agents with such information and documentation that may be required for the
Issuer to comply with the Cayman AML Regulations and shall update or replace
such information or documentation as may be necessary.


-68-

--------------------------------------------------------------------------------

Section 2.11        U.S. Tax Treatment of Notes and the Issuer.
 
(a)           Each of the Issuer and the Co-Issuer intends that, for U.S.
federal income tax purposes, (i) the Notes (unless held by KREF Sub-REIT or any
entity disregarded into KREF Sub-REIT) be treated as debt, (ii) 100% of the
Retained Securities and 100% of the ordinary shares of the Issuer be
beneficially owned by KREF Sub-REIT, and (iii) the Issuer be treated as a
Qualified REIT Subsidiary or other disregarded entity of a REIT for U.S. federal
income tax purpose (unless, in the case of clause (iii), the Issuer has received
a No Trade or Business Opinion).  Each prospective purchaser and any subsequent
transferee of a Note or any interest therein shall, by virtue of its purchase or
other acquisition of such Note or interest therein, be deemed to have agreed to
treat such Note in a manner consistent with the preceding sentence for U.S.
federal income tax purposes.
 
(b)           The Issuer and the Co-Issuer shall account for the Notes and
prepare any reports to Noteholders and tax authorities consistent with the
intentions expressed in Section 2.11(a) above.
 
(c)           Each Holder of Notes shall timely furnish to the Issuer and the
Co-Issuer or their respective agents any U.S. federal income tax form or
certification, such as IRS Form W‑8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for the
United States Tax Withholding and Reporting (Entities)) IRS Form W‑8IMY
(Certificate of Foreign Intermediary, Foreign Flow Through Entity, or Certain
U.S. Branches for United States Tax Withholding and Reporting), IRS Form W‑9
(Request for Taxpayer Identification Number and Certification), or IRS Form
W‑8ECI (Certificate of Foreign Person’s Claim that Income is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms that the Issuer, the Co-Issuer or their respective
agents may reasonably request and shall update or replace such forms or
certification in accordance with its terms or its subsequent amendments. 
Furthermore, Noteholders shall timely furnish any information required pursuant
to Section 2.7(c).
 
(d)           The Issuer shall be responsible for all calculations of original
issue discount on the Notes, if any.
 
(e)          The Retention Holder, by acceptance of the Retained Securities and
the ordinary shares of the Issuer, agrees to take no action inconsistent with
such treatment and, for so long as any Note is Outstanding, agrees not to sell,
transfer, convey, setover, pledge or encumber any Retained Securities and/or the
ordinary shares of the Issuer, except to the extent permitted pursuant to
Section 2.5(n).
 
Section 2.12        Authenticating Agents.
 
Upon the request of the Issuer and, in the case of the Offered Notes, the
Co-Issuer, the Note Administrator shall, and if the Note Administrator so
chooses the Note Administrator may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes.  For all purposes of
this Indenture, the authentication of Notes by an Authenticating Agent pursuant
to this Section 2.12 shall be deemed to be the authentication of Notes by the
Note Administrator.


-69-

--------------------------------------------------------------------------------

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation.  Any Authenticating Agent
may at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer.  The Note
Administrator may at any time terminate the agency of any Authenticating Agent
by giving written notice of termination to such Authenticating Agent, the
Trustee, the Issuer and the Co-Issuer.  Upon receiving such notice of
resignation or upon such a termination, the Note Administrator shall promptly
appoint a successor Authenticating Agent and shall give written notice of such
appointment to the Issuer.
 
The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof.  The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.
 
Section 2.13        Forced Sale on Failure to Comply with Restrictions.
 
(a)           Notwithstanding anything to the contrary elsewhere in this
Indenture, any transfer of a Note or interest therein to a U.S. Person who is
determined not to have been both (1) a QIB or an IAI and (2) a Qualified
Purchaser at the time of acquisition of the Note or interest therein shall be
null and void and any such proposed transfer of which the Issuer, the Co-Issuer,
the Note Administrator or the Trustee shall have written notice (which includes
via electronic mail) may be disregarded by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee for all purposes.
 
(b)         If the Issuer determines that any Holder of a Note has not satisfied
the applicable requirement described in Section 2.13(a) above or such person is
a Non-Permitted AML Holder (any such Person a “Non-Permitted Holder”), then the
Issuer shall promptly after discovery that such Person is a Non-Permitted Holder
by the Issuer, the Co-Issuer or a Responsible Officer of the Paying Agent (and
notice by the Paying Agent or the Co-Issuer to the Issuer, if either of them
makes the discovery), send notice (or cause notice to be sent) to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest to a Person that is not a Non-Permitted Holder within 30 days of the
date of such notice.  If such Non-Permitted Holder fails to so transfer its Note
or interest therein, the Issuer shall have the right, without further notice to
the Non-Permitted Holder, to sell such Note or interest therein to a purchaser
selected by the Issuer that is not a Non-Permitted Holder on such terms as the
Issuer may choose.  The Issuer, or a third party acting on behalf of the Issuer,
may select the purchaser by soliciting one or more bids from one or more brokers
or other market professionals that regularly deal in securities similar to the
Note, and selling such Note to the highest such bidder.  However, the Issuer may
select a purchaser by any other means determined by it in its sole discretion. 
The Holder of such Note, the Non-Permitted Holder and each other Person in the
chain of title from the Holder to the Non-Permitted Holder, by its acceptance of
an interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers.  The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder.  The terms and conditions of any sale
under this Section 2.13(b) shall be determined in the sole discretion of the
Issuer, and the Issuer shall not be liable to any Person having an interest in
the Note sold as a result of any such sale of exercise of such discretion.


-70-

--------------------------------------------------------------------------------

Section 2.14        No Gross Up.
 
The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.
 
ARTICLE 3
 
CONDITIONS PRECEDENT; PLEDGED COLLATERAL INTERESTS
 
Section 3.1          General Provisions.
 
The Notes to be issued on the Closing Date shall be executed by the Issuer and,
in the case of the Offered Notes, the Co-Issuer upon compliance with Section 3.2
and shall be delivered to the Authenticating Agent for authentication and
thereupon the same shall be authenticated and delivered by the Authenticating
Agent upon Issuer Request.  The Issuer shall cause the following items to be
delivered to the Trustee on or prior to the Closing Date:
 
(a)           an Officer’s Certificate of the Issuer (i) evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture and the Placement Agency Agreement and related documents, the
execution, authentication and delivery of the Notes and specifying the Stated
Maturity Date of each Class of Notes, the principal amount of each Class of
Notes and the applicable Note Interest Rate of each Class of Notes to be
authenticated and delivered, and (ii) certifying that (A) the attached copy of
the Board Resolution is a true and complete copy thereof, (B) such resolutions
have not been rescinded and are in full force and effect on and as of the
Closing Date, (C) the Directors authorized to execute and deliver such documents
hold the offices and have the signatures indicated thereon and (D) the total
aggregate Notional Amount of the Preferred Shares shall have been received in
Cash by the Issuer on the Closing Date;
 
(b)         an Officer’s Certificate of the Co-Issuer (i) unless such
authorization is contemplated in the Governing Documents of the Co-Issuer,
evidencing the authorization by Board Resolution of the execution and delivery
of this Indenture and related documents, the execution, authentication and
delivery of the Offered Notes and specifying the Stated Maturity Date of each
Class of Offered Notes, the principal amount of each Class of Offered Notes and
the applicable Note Interest Rate of each Class of Offered Notes to be
authenticated and delivered, and (ii) certifying that (A) if Board Resolutions
are attached, the attached copy of the Board Resolutions is a true and complete
copy thereof and such resolutions have not been rescinded and are in full force
and effect on and as of the Closing Date and (B) each Officer authorized to
execute and deliver the documents referenced in clause (b)(i) above holds the
office and has the signature indicated thereon;


-71-

--------------------------------------------------------------------------------

(c)           an opinion of Dechert LLP, special U.S. counsel to the Co-Issuers,
the Seller, the Collateral Manager and certain of their Affiliates (which
opinions may be limited to the laws of the State of New York and the federal law
of the United States and may assume, among other things, the correctness of the
representations and warranties made or deemed made by the owners of Notes
pursuant to Sections 2.5(g), (h) and (i)) dated the Closing Date, as to certain
matters of New York law and certain United States federal income tax and
securities law matters, in a form satisfactory to the Placement Agents;
 
(d)           opinions of Dechert LLP, special counsel to the Issuer and the
Co-Issuer, dated the Closing Date, relating to (i) the validity of the Grant
hereunder and the perfection of the Trustee’s security interest in the
Collateral, (ii) certain bankruptcy matters and (iii) certain 1940 Act matters;
 
(e)          an opinion of Hunton Andrews Kurth LLP, special counsel to KREF
Sub-REIT, dated the Closing Date, regarding its qualification and taxation as a
REIT and the Issuer’s qualification as a Qualified REIT Subsidiary for U.S.
federal income tax purposes;
 
(f)           [reserved];
 
(g)           an opinion of Maples and Calder, Cayman Islands counsel to the
Issuer, dated the Closing Date, regarding certain issues of Cayman Islands law;
 
(h)           an opinion of Richards, Layton & Finger P.A., special Delaware
counsel to the Co-Issuer, the Seller, the Collateral Manager, the Retention
Holder and KREF Holdings, dated the Closing Date, regarding certain issues of
Delaware law;
 
(i)            an opinion of Dechert LLP, counsel to KREF dated the Closing
Date, relating to certain U.S. credit risk retention rules;
 
(j)           an opinion of (i) Andrascik & Tita LLC, counsel to the Servicer
and (ii) in-house counsel to the Servicer, each dated as of the Closing Date,
regarding certain matters of United States law, entity matters and
enforceability of agreements to which the Servicer is a party;
 
(k)          an opinion of (i) Andrascik & Tita LLC, counsel to the Special
Servicer and (ii) in-house counsel to the Servicer, each dated as of the Closing
Date, regarding certain matters of United States law, entity matters and
enforceability of agreements to which the Special Servicer is a party;


-72-

--------------------------------------------------------------------------------

(l)            of (i) in-house counsel of the Note Administrator, dated as of
the Closing Date, regarding certain matters of United States law and (ii) Aini &
Associates PLLC, counsel to the Note Administrator;
 
(m)         an opinion of Aini & Associates PLLC, counsel to Trustee;
 
(n)          an opinion of counsel to the Issuer regarding certain matters of
Minnesota law with respect to the Minnesota Collateral;
 
(o)         an Officer’s Certificate given on behalf of the Issuer and without
personal liability, stating that the Issuer is not in Default under this
Indenture and that the issuance of the Securities by the Issuer will not result
in a breach of any of the terms, conditions or provisions of, or constitute a
Default under, the Governing Documents of the Issuer, any indenture or other
agreement or instrument to which the Issuer is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which the Issuer is a party or by which it may be bound or to which it may be
subject; that all conditions precedent provided in this Indenture relating to
the authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with and
that all expenses due or accrued with respect to the offering or relating to
actions taken on or in connection with the Closing Date have been paid;
 
(p)          an Officer’s Certificate given on behalf of the Co-Issuer stating
that the Co-Issuer is not in Default under this Indenture and that the issuance
of the Offered Notes by the Co-Issuer will not result in a breach of any of the
terms, conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;
 
(q)        executed counterparts of the Collateral Interest Purchase Agreement,
the Servicing Agreement, the Collateral Management Agreement, the Participation
Agreements, the Future Funding Agreement, the Advisory Committee Member
Agreement, the Placement Agency Agreement, the Preferred Share Paying Agency
Agreement, the EU Risk Retention Agreement and the Securities Account Control
Agreement;
 
(r)        an Accountants’ Report on applying Agreed-Upon Procedures with
respect to certain information concerning the Collateral Interests in the data
tape, dated November 5, 2018, an Accountants’ Report on applying Agreed-Upon
Procedures with respect to certain information concerning the Collateral
Interests in the Preliminary Offering Memorandum of the Co-Issuers, dated
November 5, 2018, and the Structural and Collateral Term Sheet dated November 4,
2018 and an Accountant’s Report on applying Agreed-Upon Procedures with respect
to certain information concerning the Collateral Interests in the Offering
Memorandum;


-73-

--------------------------------------------------------------------------------

(s)          evidence of preparation for filing at the appropriate filing office
in the District of Columbia of a financing statement, on behalf of the Issuer,
relating to the perfection of the lien of this Indenture in that Collateral in
which a security interest may be perfected by filing under the UCC;
 
(t)            an Issuer Order executed by the Issuer and the Co-Issuer
directing the Authenticating Agent to (i) authenticate the Notes specified
therein, in the amounts set forth therein and registered in the name(s) set
forth therein and (ii) deliver the authenticated Notes as directed by the Issuer
and the Co-Issuer; and
 
(u)           the EU Risk Retention Agreement.
 
Section 3.2          Security for Notes.
 
Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:
 
(a)         Grant of Security Interest; Delivery of Collateral Interests.  The
Grant pursuant to the Granting Clauses of this Indenture of all of the Issuer’s
right, title and interest in and to the Collateral shall be effective and all
Collateral Interests acquired in connection therewith purchased by the Issuer on
the Closing Date (as set forth in Schedule A hereto) together with the Loan
Documents with respect thereto shall have been delivered to, and received by,
the Custodian on behalf of the Trustee, without recourse (except as expressly
provided in the Collateral Interest Purchase Agreement), in the manner provided
in Section 3.3(a);
 
(b)          Certificate of the Issuer.  A certificate of an Authorized Officer
of the Issuer given on behalf of the Issuer and without personal liability,
dated as of the Closing Date, delivered to the Trustee and the Note
Administrator, to the effect that, in the case of each Closing Date Collateral
Interest pledged to the Trustee for inclusion in the Collateral on the Closing
Date and immediately prior to the delivery thereof on the Closing Date:
 
(i)            the Issuer is the owner of such Closing Date Collateral Interest
free and clear of any liens, claims or encumbrances of any nature whatsoever
except for those which are being released on the Closing Date;
 
(ii)           the Issuer has acquired its ownership in such Closing Date
Collateral Interest in good faith without notice of any adverse claim, except as
described in paragraph (i) above;
 
(iii)        the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Closing Date Collateral Interest (or, if any such interest has
been assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;
 
(iv)          the Loan Documents with respect to such Closing Date Collateral
Interest do not prohibit the Issuer from granting a security interest in and
assigning and pledging such Closing Date Collateral Interest to the Trustee;


-74-

--------------------------------------------------------------------------------

(v)          the list of Closing Date Collateral Interests in Schedule A
identifies every Closing Date Collateral Interest sold to the Issuer on the
Closing Date pursuant to the Collateral Interest Purchase Agreement and pledged
to the Issuer on the Closing Date hereunder;
 
(vi)          the requirements of Section 3.2(a) with respect to such Closing
Date Collateral Interests have been satisfied; and
 
(vii)        (A) the Grant pursuant to the Granting Clauses of this Indenture
shall, upon execution and delivery of this Indenture by the parties hereto,
result in a valid and continuing security interest in favor of the Trustee for
the benefit of the Secured Parties in all of the Issuer’s right, title and
interest in and to the Collateral Interests pledged to the Trustee for inclusion
in the Collateral on the Closing Date; and
 
(B) upon the delivery of each participation certificate evidencing each Closing
Date Collateral Interest to the Custodian on behalf of the Trustee, at the
Custodian’s office in Minneapolis, Minnesota, the Trustee’s security interest in
all Closing Date Collateral Interests shall be a validly perfected, first
priority security interest under the UCC as in effect in the State of Minnesota.
 
(c)          Rating Letters.  The Issuer and/or Co-Issuer’s receipt of (i) a
signed letter from (i)  Moody’s confirming that the Class A Notes have been
issued with a rating of at least “Aaa(sf)” by Moody’s and (ii) KBRA confirming
that (A) the Class A Notes have been issued with a rating of “AAA(sf)” by KBRA,
(B) the Class A-S Notes have been issued with a rating of at least “AAA(sf)” by
KBRA, (C) the Class B Notes have been issued with a rating of at least “AA-(sf)”
by KBRA, (D) the Class C Notes have been issued with a rating of at least
“A-(sf)” by KBRA, (E) the Class D Notes have been issued with a rating of at
least “BBB-(sf)” by KBRA, (F) the Class E Notes have been issued with a rating
of at least “BB-(sf)” by KBRA and (G) the Class F Notes have been issued with a
rating of at least “B-(sf)” by KBRA.
 
(d)           Accounts.  Evidence of the establishment of the Payment Account,
the Preferred Share Payment Account, the Reinvestment Account, the Custodial
Account, the Expense Reserve Account and the Collection Account.
 
(e)           Deposit to Expense Reserve Account.  On the Closing Date, the
Issuer shall deposit U.S.$150,000 into the Expense Reserve Account from the
gross proceeds of the offering of the Securities.
 
(f)            [reserved].
 
(g)           Issuance of Preferred Shares.  The Issuer shall have confirmed
that the Preferred Shares have been, or contemporaneously with the issuance of
the Notes will be, (i) issued by the Issuer and (ii) acquired in their entirety
by the Retention Holder.
 
Section 3.3          Transfer of Collateral.
 
(a)           The Note Administrator, as document custodian (in such capacity,
the “Custodian”), is hereby appointed as Custodian to hold all of the
participation certificates and mortgage notes (if any), which shall be delivered
to it by the Issuer on the Closing Date or on the date of acquisition of any
Reinvestment Collateral Interest or Exchange Collateral Interest, as the case
may be, in accordance with the terms of this Indenture, at its office in
Minneapolis, Minnesota.  Any successor to the Custodian shall be a U.S. state or
national bank or trust company that is not an Affiliate of the Issuer or the
Co-Issuer and has capital and surplus of at least U.S.$200,000,000 and whose
long-term unsecured debt is rated at least “A2” by Moody’s; provided, that it
may maintain a long-term unsecured debt rating of at least “Baa1” by Moody’s for
so long as it maintains a short-term unsecured debt rating of at least “P-2” by
Moody’s and the Servicer maintains a long-term unsecured debt rating of at least
“A2” by Moody’s, or such other rating with respect to which the Rating Agencies
have provided a No Downgrade Confirmation (provided that this proviso shall not
impose on the Servicer any obligation to maintain such rating).  Subject to the
limited right to relocate Collateral set forth in Section 7.5(b), the Custodian
shall hold all Loan Documents at its Corporate Trust Office.


-75-

--------------------------------------------------------------------------------

(b)          All Eligible Investments and other investments purchased in
accordance with this Indenture in the respective Accounts in which the funds
used to purchase such investments shall be held in accordance with Article 10
and, in respect of each Indenture Account, the Trustee on behalf of the Secured
Parties shall have entered into a securities account control agreement with the
Issuer, as debtor and the Securities Intermediary, as “securities intermediary”
(within the meaning of Section 8-102(a)(14) of the UCC as in effect in the State
of New York) and the Trustee, as secured party (the “Securities Account Control
Agreement”) providing, inter alia, that the establishment and maintenance of
such Indenture Account will be governed by the law of the State of New York. 
The security interest of the Trustee in Collateral shall be perfected and
otherwise evidenced as follows:
 
(i)           in the case of such Collateral consisting of Security
Entitlements, by the Issuer (A) causing the Securities Intermediary, in
accordance with the Securities Account Control Agreement, to indicate by book
entry that a Financial Asset has been credited to the Custodial Account and (B)
causing the Securities Intermediary to agree pursuant to the Securities Account
Control Agreement that it will comply with Entitlement Orders originated by or
on behalf of the Trustee with respect to each such Security Entitlement without
further consent by the Issuer;
 
(ii)          in the case of assets that consist of Instruments or Certificated
Securities (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Custodian, on behalf of the Trustee, to acquire possession of
such Minnesota Collateral in the State of Minnesota or (B) another Person (other
than the Issuer or a Person controlling, controlled by, or under common control
with, the Issuer) (1) to (x) take possession of such Minnesota Collateral in the
State of Minnesota and (y) authenticate a record acknowledging that it holds
such possession for the benefit of the Trustee or (2) to (x) authenticate a
record acknowledging that it will hold possession of such Minnesota Collateral
for the benefit of the Trustee and (y) take possession of such Minnesota
Collateral in the State of Minnesota;
 
(iii)         in the case of Collateral that consist of General Intangibles and
all other Collateral of the Issuer in which a security interest may be perfected
by filing a financing statement under Article 9 of the UCC as in effect in the
District of Columbia, filing or causing the filing of a UCC financing statement
naming the Issuer as debtor and the Trustee as secured party, which financing
statement reasonably identifies all such Collateral, with the Recorder of Deeds
of the District of Columbia;


-76-

--------------------------------------------------------------------------------

(iv)          in the case of Collateral, causing the registration of the
security interests granted under this Indenture in the register of mortgages and
charges of the Issuer maintained at the Issuer’s registered office in the Cayman
Islands; and
 
(v)           in the case of Collateral that consists of Cash on deposit in any
Servicing Account managed by the Servicer or Special Servicer pursuant to the
terms of the Servicing Agreement, to deposit such Cash in a Servicing Account,
which Servicing Account is in the name of the Servicer or Special Servicer on
behalf of the Trustee.
 
(c)          The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and Collateral,” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Indenture.
 
(d)          Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).
 
(e)          Without limiting any of the foregoing, in connection with each
Grant of a Collateral Interest hereunder, the Issuer shall deliver (or cause to
be delivered by the Seller) to the Custodian, in each case to the extent
specified on the closing checklist for such Collateral Interest provided to the
Custodian (with a copy to the Servicer) by the Issuer (or the Seller) the
following documents (collectively, the “Collateral Interest File”):
 
(i)           if such Collateral Interest is a Mortgage Loan or a Mezzanine
Loan:
 
(1)        the promissory note bearing, or accompanied by, all intervening
endorsements, endorsed in blank or “Pay to the order of KREF 2018-FL1 Ltd.,
without recourse,” and signed in the name of the last endorsee by an authorized
Person;
 
(2)       with respect to a Mortgage Loan, the original mortgage (or a copy
thereof certified from the applicable recording office) and, if applicable, the
originals of all intervening assignments of mortgage (or copies thereof
certified from the applicable recording office), in each case, with evidence of
recording thereon, showing an unbroken chain of title from the originator
thereof to the last endorsee;


-77-

--------------------------------------------------------------------------------

(3)       with respect to a Mortgage Loan, the original assignment of leases and
rents (or a copy thereof certified from the applicable recording office), if
any, and, if applicable, the originals of all intervening assignments of
assignment of leases and rents (or copies thereof certified from the applicable
recording office), in each case, with evidence of recording thereon, showing an
unbroken chain of recordation from the originator thereof to the last endorsee;
 
(4)       with respect to a Mezzanine Loan, the original pledge and security
agreement (including, without limitation, all original membership certificates,
equity interest powers in blank, acknowledgements and confirmations related
thereto);
 
(5)        an original blanket assignment of all unrecorded documents (including
a complete chain of intervening assignments, if applicable) in favor of the
Issuer;
 
(6)       a filed copy of the UCC-1 financing statements with evidence of filing
thereon, and UCC-3 assignments showing a complete chain of assignment from the
secured party named in such UCC-1 financing statement to the Issuer, with
evidence of filing thereon;
 
(7)        originals or copies of all assumption, modification, consolidation or
extension agreements, with evidence of recording thereon, together with any
other recorded document relating to such Collateral Interest;
 
(8)       with respect to a Mortgage Loan, an original or a copy (which may be
in electronic form) mortgagee policy of title insurance or a conformed version
of the mortgagee’s title insurance commitment either marked as binding for
insurance or attached to an escrow closing letter, countersigned by the title
company or its authorized agent if the original mortgagee’s title insurance
policy has not yet been issued;
 
(9)       with respect to a Mezzanine Loan, an original or a copy (which may be
in electronic form) lender’s UCC title insurance policy and a copy of the
owner’s title insurance policy (with a mezzanine endorsement and assignment of
title proceeds) or a conformed version of the lender’s UCC title insurance
policy commitment or owner’s title insurance policy commitment, as applicable,
either marked as binding for insurance or attached to an escrow closing letter,
countersigned by the title company or its authorized agent if such original
title insurance policy has not yet been issued;
 
(10)      with respect to a Mortgage Loan, the original of any security
agreement, chattel mortgage or equivalent document, if any;


-78-

--------------------------------------------------------------------------------

(11)     the original or copy of any related loan agreement as well as any
related letter of credit, lockbox agreement, cash management agreement and
construction contract;
 
(12)      the original or copy of any related guarantee;
 
(13)      the original or copy of any related environmental indemnity agreement;
 
(14       copies of any property management agreements;
 
(15)      a copy of a survey of the related Mortgaged Property, together with
the surveyor’s certificate thereon;
 
(16)      a copy of any power of attorney relating to such Mortgage Loan or
Mezzanine Loan;
 
(17)      with respect to any Collateral Interest secured in whole or in part by
a ground lease, copies of any ground leases;
 
(18)     a copy of any related environmental insurance policy and environmental
report with respect to the related Mortgaged Properties;
 
(19)     with respect to any Mortgage Loan with related mezzanine or other
subordinate debt (other than a Mezzanine Loan that is also a Collateral Interest
or a Companion Participation), a copy of any related co-lender agreement,
intercreditor agreement, subordination agreement or other similar agreement;
 
(20)     with respect to any Mortgage Loan secured by a hospitality property, a
copy of any related franchise agreement, an original or copy of any comfort
letter related thereto, and if, pursuant to the terms of such comfort letter,
the general assignment of the Mortgage Loan is not sufficient to transfer or
assign the benefits of such comfort letter to the Issuer, a copy of the notice
by the Seller to the franchisor of the transfer of such Mortgage Loan and/or a
copy of the request for the issuance of a new comfort letter in favor of the
Issuer (in each case, as and to the extent required pursuant to the terms of
such comfort letter);
 
(21)      the following additional documents, (a) allonge, endorsed in blank;
(b) assignment of mortgage, in blank, in form and substance acceptable for
recording; (c) if applicable, assignment of leases and rents, in blank, in form
and substance acceptable for recording; and (d) assignment of unrecorded
documents, in blank, in form and substance acceptable for recording.
 
(ii)         if such Collateral Interest is a Pari Passu Participation:
 
(1)        each of the documents specified in (i) above with respect to the
related Participated Loan;


-79-

--------------------------------------------------------------------------------

(2)        an original participation certificate evidencing such Pari Passu
Participation in the name of the Issuer;
 
(3)        a copy of the related Participation Agreement;
 
(4)        a copy of any related companion participation certificate; and
 
(5)        an assignment of the participation certificate evidencing such Pari
Passu Participation or of the rights of the holder of such Pari Passu
Participation under the related Participation Agreement from the Issuer to
blank.
 
With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original or certified recorded
documents to the Custodian promptly when received by the Issuer (or the Seller)
from the applicable recording office.
 
(f)           The execution and delivery of this Indenture by the Note
Administrator shall constitute certification that (i) each original note and/or
participation certificate required to be delivered to the Custodian on behalf of
the Trustee by the Issuer (or the Seller) and all allonges thereto or
assignments thereof, if any, have been received by the Custodian; and (ii) such
original note or participation certificate has been reviewed by the Custodian
and (A) appears regular on its face (handwritten additions, changes or
corrections shall not constitute irregularities if initialed by the borrower),
(B) appears to have been executed and (C) purports to relate to the related
Collateral Interest.  The Custodian agrees to review or cause to be reviewed the
Collateral Interest Files within sixty (60) days after the Closing Date, and to
deliver to the Issuer, the Note Administrator, the Servicer, the Collateral
Manager and the Trustee a certification in the form of Exhibit D attached
hereto, indicating, subject to any exceptions found by it in such review (and
any related exception report and any subsequent reports thereto shall be
delivered to the other parties hereto and the Servicer in electronic format,
which shall be Excel-compatible), (A) those documents referred to in Section
3.3(e) that have been received, and (B) that such documents have been executed,
appear on their face to be what they purport to be, purport to be recorded or
filed (as applicable) and have not been torn, mutilated or otherwise defaced,
and appear on their faces to relate to the Collateral Interest.  The Custodian
shall have no responsibility for reviewing the Collateral Interest File except
as expressly set forth in this Section 3.3(f).  None of the Trustee, the Note
Administrator, and the Custodian shall be under any duty or obligation to
inspect, review, or examine any such documents, instruments or certificates to
independently determine that they are valid, genuine, enforceable, legally
sufficient, duly authorized, or appropriate for the represented purpose, whether
the text of any assignment or endorsement is in proper or recordable form
(except to determine if the endorsement conforms to the requirements of Section
3.3(e)), whether any document has been recorded in accordance with the
requirements of any applicable jurisdiction, to independently determine that any
document has actually been filed or recorded in the appropriate office, that any
document is other than what it purports to be on its face, or whether the title
insurance policies relate to the Mortgaged Property.


-80-

--------------------------------------------------------------------------------

(g)         No later than the 90th day after the Closing Date, the Custodian
shall (i) deliver to the Issuer, with a copy to the Note Administrator, the
Trustee, the Collateral Manager and the Servicer a final exception report (which
report and any updates or modifications thereto shall be delivered in electronic
format, including Excel-compatible format) as to any remaining documents that
are required to be, but are not in the Collateral Interest File and (ii) request
that the Issuer cause such document deficiency to be cured.
 
(h)          Without limiting the generality of the foregoing:
 
(i)          from time to time upon the request of the Trustee, Collateral
Manager, Servicer or Special Servicer, the Issuer shall deliver (or cause to be
delivered) to the Custodian any Loan Document in the possession of the Issuer
and not previously delivered hereunder (including originals of Loan Documents
not previously required to be delivered as originals) and as to which the
Trustee, Collateral Manager, Servicer or Special Servicer, as applicable, shall
have reasonably determined, or shall have been advised, to be necessary or
appropriate for the administration of such Real Estate Loan hereunder or under
the Servicing Agreement or for the protection of the security interest of the
Trustee under this Indenture;
 
(ii)         in connection with any delivery of documents to the Custodian
pursuant to clause (i) above, the Custodian shall deliver to the Collateral
Manager, on behalf of the Issuer, a Certification in the form of Exhibit D
acknowledging the receipt of such documents by the Custodian and that it is
holding such documents subject to the terms of this Indenture; and
 
(iii)        from time to time upon request of the Servicer or the Special
Servicer, the Custodian shall, upon delivery by the Servicer or the Special
Servicer, as applicable, of a Request for Release in the form of Exhibit E
hereto, release to the Servicer or the Special Servicer, as applicable, such of
the Loan Documents then in its custody as the Servicer or the Special Servicer,
as applicable, reasonably so requests.  By submission of any such Request for
Release, the Servicer or the Special Servicer, as applicable, shall be deemed to
have represented and warranted that it has determined in accordance with the
Servicing Standard set forth in the Servicing Agreement that the requested
release is necessary for the administration of such Real Estate Loan hereunder
or under the Servicing Agreement or for the protection of the security interest
of the Trustee under this Indenture.  The Servicer or the Special Servicer shall
return to the Custodian each Loan Document released from custody pursuant to
this clause (iii) within 20 Business Days of receipt thereof (except such Loan
Documents as are released in connection with a sale, exchange or other
disposition, in each case only as permitted under this Indenture, of the related
Collateral Interest that is consummated within such 20-day period). 
Notwithstanding the foregoing provisions of this clause (iii), any note,
participation certificate or other instrument evidencing a Pledged Collateral
Interest shall be released only for the purpose of (1) a sale, exchange or other
disposition of such Pledged Collateral Interest that is permitted in accordance
with the terms of this Indenture, (2) presentation, collection, renewal or
registration of transfer of such Collateral Interest or (3) in the case of any
note, in connection with a payment in full of all amounts owing under such note.


-81-

--------------------------------------------------------------------------------

(i)          As of the Closing Date (with respect to the Collateral owned or
existing as of the Closing Date) and each date on which any Collateral is
acquired (only with respect to each Collateral so acquired or arising after the
Closing Date), the Issuer represents and warrants as follows:
 
(i)          this Indenture creates a valid and continuing security interest (as
defined in the UCC) in the Collateral in favor of the Trustee for the benefit of
the Secured Parties, which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Issuer;
 
(ii)          the Issuer owns and has good and marketable title to such
Collateral free and clear of any lien, claim or encumbrance of any Person;
 
(iii)         in the case of each Collateral, the Issuer has acquired its
ownership in such Collateral in good faith without notice of any adverse claim
as defined in Section 8‑102(a)(1) of the UCC as in effect on the date hereof;
 
(iv)         other than the security interest granted to the Trustee for the
benefit of the Secured Parties pursuant to this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Collateral;
 
(v)          the Issuer has not authorized the filing of, and is not aware of,
any financing statements against the Issuer that include a description of
collateral covering the Collateral other than any financing statement (x)
relating to the security interest granted to the Trustee for the benefit of the
Secured Parties hereunder or (y) that has been terminated; the Issuer is not
aware of any judgment lien, Pension Benefit Guarantee Corporation lien or tax
lien filings against the Issuer;
 
(vi)          the Issuer has received all consents and approvals required by the
terms of each Collateral and the Transaction Documents to grant to the Trustee
its interest and rights in such Collateral hereunder;
 
(vii)         the Issuer has caused or will have caused, within ten days, the
filing of all appropriate financing statements in the proper filing office in
the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Collateral granted to the Trustee for the benefit of
the Secured Parties hereunder;
 
(viii)       all of the Collateral constitutes one or more of the following
categories:  an Instrument, a General Intangible, a Certificated Security or an
uncertificated security, or a Financial Asset in which a Security Entitlement
has been created and that has been or will have been credited to a Securities
Account and Proceeds of all the foregoing;


-82-

--------------------------------------------------------------------------------

(ix)          the Securities Intermediary has agreed to treat all Collateral
credited to the Custodial Account as a Financial Asset;
 
(x)         the Issuer has delivered a fully executed Securities Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;
 
(xi)         (A) all original executed copies of each promissory note,
participation certificate or other writings that constitute or evidence any
pledged obligation that constitutes an Instrument have been delivered to the
Custodian for the benefit of the Trustee and (B) none of the promissory notes,
participation certificates or other writings that constitute or evidence such
collateral has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed by the Issuer to any Person other than the
Trustee;
 
(xii)        each of the Indenture Accounts constitutes a Securities Account in
respect of which the Securities Intermediary has accepted to be Securities
Intermediary pursuant to the Securities Account Control Agreement on behalf of
the Trustee as secured party under this Indenture.
 
(j)            The Note Administrator shall cause all Eligible Investments
delivered to the Note Administrator on behalf of the Issuer (upon receipt by the
Note Administrator thereof) to be promptly credited to the applicable Account.
 
Section 3.4          Credit Risk Retention.
 
None of the Trustee, the Note Administrator or the Custodian shall be obligated
to monitor, supervise or enforce compliance with the requirements set forth in
Regulation RR.
 
ARTICLE 4


SATISFACTION AND DISCHARGE
 
Section 4.1          Satisfaction and Discharge of Indenture.
 
This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange, (ii)
substitution of mutilated, defaced, destroyed, lost or stolen Notes, (iii)
rights of Noteholders to receive payments of principal thereof and interest
thereon, (iv) the rights, protections, indemnities and immunities of the Note
Administrator (in each of its capacities) and the Trustee and the specific
obligations set forth below hereunder, (v) the rights, obligations and
immunities of the Servicer, the Special Servicer and the Collateral Manager
hereunder and under the Servicing Agreement and the Collateral Management
Agreement, as applicable, and (vi) the rights of Noteholders as beneficiaries
hereof with respect to the property deposited with the Custodian or Securities
Intermediary (on behalf of the Trustee) and payable to all or any of them (and
the Trustee, on demand of and at the expense of the Issuer, shall execute proper
instruments acknowledging satisfaction and discharge of this Indenture) when:


-83-

--------------------------------------------------------------------------------

(a)          (i) either:
 
(1)       all Notes theretofore authenticated and delivered to Noteholders
(other than (A) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.6 and (B)
Notes for which payment has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust, as provided in
Section 7.3) have been delivered to the Note Registrar for cancellation; or
 
(2)        all Notes not theretofore delivered to the Note Registrar for
cancellation (A) have become due and payable, or (B) shall become due and
payable at their Stated Maturity Date within one year, or (C) are to be called
for redemption pursuant to Article 9 under an arrangement satisfactory to the
Note Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such liquidation of
the Collateral, for payment in accordance with the Priority of Payments;
 
(ii)          the Issuer and the Co-Issuer have paid or caused to be paid all
other sums then due and payable hereunder (including any amounts then due and
payable pursuant to the Collateral Management Agreement and the Servicing
Agreement) by the Issuer and Co-Issuer and no other amounts are scheduled to be
due and payable by the Issuer other than Dissolution Expenses;  and
 
(iii)        the Co-Issuers have delivered to the Trustee and the Note
Administrator Officer’s certificates and an Opinion of Counsel, each stating
that all conditions precedent herein provided for relating to the satisfaction
and discharge of this Indenture have been complied with;


-84-

--------------------------------------------------------------------------------

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Dechert LLP,
Hunton Andrews Kurth LLP or an opinion of another tax counsel of nationally
recognized standing in the United States experienced in such matters to the
effect that the Noteholders would recognize no income, gain or loss for U.S.
federal income tax purposes as a result of such deposit and satisfaction and
discharge of this Indenture; or
 
(b)         (i) each of the Co-Issuers has delivered to the Trustee and Note
Administrator a certificate stating that (1) there is no Collateral (other than
(x) the Collateral Management Agreement, the Servicing Agreement and the
Servicing Accounts related thereto and the Securities Account Control Agreement
and the Indenture Accounts related thereto and (y) Cash in an amount not greater
than the Dissolution Expenses) that remain subject to the lien of this
Indenture, and (2) all funds on deposit in or to the credit of the Accounts have
been distributed in accordance with the terms of this Indenture or have
otherwise been irrevocably deposited with the Servicer under the Servicing
Agreement for such purpose; and
 
(ii)         the Co-Issuers have delivered to the Note Administrator and the
Trustee Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.
 
Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.
 
Section 4.2          Application of Amounts held in Trust.
 
All amounts deposited with the Note Administrator pursuant to Section 4.1 shall
be held in trust and applied by it in accordance with the provisions of the
Notes and this Indenture (including, without limitation, the Priority of
Payments) to the payment of the principal and interest, either directly or
through any Paying Agent, as the Note Administrator may determine, and such
amounts shall be held in a segregated account identified as being held in trust
for the benefit of the Secured Parties.
 
Section 4.3          Repayment of Amounts Held by Paying Agent.
 
In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent, upon demand of the
Issuer and the Co-Issuer, shall be remitted to the Note Administrator to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Notes, in accordance with the Priority of Payments and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.


-85-

--------------------------------------------------------------------------------

Section 4.4          Limitation on Obligation to Incur Company Administrative
Expenses.
 
If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments, (ii)
Cash and (iii) amounts reasonably expected to be received by the Issuer with
respect to the Collateral Interests in Cash during the current Due Period (as
certified by the Collateral Manager in its reasonable judgment) is less than the
sum of Dissolution Expenses and any accrued and unpaid Company Administrative
Expenses, then notwithstanding any other provision of this Indenture, the Issuer
shall no longer be required to incur Company Administrative Expenses as
otherwise required by this Indenture to any Person, other than with respect to
fees and indemnities of, and other payments, charges and expenses incurred in
connection with opinions, reports or services to be provided to or for the
benefit of, the Trustee, the Note Administrator, or any of their respective
Affiliates.  Any failure to pay such amounts or provide or obtain such opinions,
reports or services no longer required hereunder shall not constitute a Default
hereunder.
 
ARTICLE 5
 
REMEDIES
 
Section 5.1          Events of Default.
 
“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
 
(a)         a default in the payment of any interest on any of the Class A
Notes, the Class A-S Notes and the Class B Notes (or, if none of the Class A
Notes, the Class A-S Notes and the Class B Notes are Outstanding, any Note of
the most senior Class Outstanding) when the same becomes due and payable and the
continuation of any such default for three (3) Business Days after a Trust
Officer of the Note Administrator has actual knowledge or receives notice from
any holder of Notes of such payment default; provided that in the case of a
failure to disburse funds due to an administrative error or omission by the
Collateral Manager, Note Administrator or any paying agent, such failure
continues for five (5) Business Days after a trust officer of the Note
Administrator receives written notice or has actual knowledge of such
administrative error or omission; or
 
(b)          a default in the payment of principal (or the related Redemption
Price, if applicable) of any Class of Notes when the same becomes due and
payable at its Stated Maturity Date or any Redemption Date; provided, in each
case, that in the case of a failure to disburse funds due to an administrative
error or omission by the Collateral Manager, Note Administrator or any paying
agent, such failure continues for five (5) Business Days after a trust officer
of the Note Administrator receives written notice or has actual knowledge of
such administrative error or omission;


-86-

--------------------------------------------------------------------------------

(c)           the failure on any Payment Date to disburse amounts available in
the Payment Account in accordance with the Priority of Payments set forth under
Section 11.1(a) (other than (i) a default in payment described in clause (a) or
(b) above and (ii) unless the Holders of the Preferred Shares object, a failure
to disburse any amounts to the Preferred Share Paying Agent for distribution to
the Holders of the Preferred Shares), which failure continues for a period of
three (3) Business Days or, in the case of a failure to disburse such amounts
due to an administrative error or omission by the Note Administrator or Paying
Agent, which failure continues for five (5) Business Days;
 
(d)           any of the Issuer, the Co-Issuer or the pool of Collateral becomes
an investment company required to be registered under the 1940 Act;
 
(e)          a default in the performance, or breach, of any other covenant or
other agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above or to satisfy the Note
Protection Tests) or any representation or warranty of the Issuer or Co-Issuer
hereunder or in any certificate or other writing delivered pursuant hereto or in
connection herewith proves to be incorrect in any material respect when made,
and the continuation of such default or breach for a period of 30 days (or, if
such default, breach or failure has an adverse effect on the validity,
perfection or priority of the security interest granted hereunder, 15 days)
after either the Issuer, the Co-Issuer or the Collateral Manager has actual
knowledge thereof or after notice thereof to the Issuer and the Co-Issuer by the
Trustee or to the Issuer, the Co-Issuer, the Collateral Manager and the Trustee
by Holders of at least 25% of the Aggregate Outstanding Amount of the
Controlling Class;
 
(f)           the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or the Co-Issuer under
the Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar
law enacted under the laws of the Cayman Islands or any other applicable law, or
appointing a receiver, liquidator, assignee, or sequestrator (or other similar
official) of the Issuer or the Co-Issuer or of any substantial part of its
property, respectively, or ordering the winding up or liquidation of its
affairs, and the continuance of any such decree or order unstayed and in effect
for a period of 60 consecutive days;
 
(g)         the institution by the Issuer or the Co-Issuer of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;


-87-

--------------------------------------------------------------------------------

(h)         one or more final judgments being rendered against the Issuer or the
Co-Issuer which exceed, in the aggregate, U.S.$1,000,000 and which remain
unstayed, undischarged and unsatisfied for 30 days after such judgment(s)
becomes nonappealable, unless adequate funds have been reserved or set aside for
the payment thereof, and unless (except as otherwise specified in writing by the
Rating Agencies) a No Downgrade Confirmation has been received from the Rating
Agencies; or
 
(i)           the Issuer loses its status as a Qualified REIT Subsidiary or
other disregarded entity of KREF Sub-REIT or any other entity treated as a REIT
for U.S. federal income tax purposes, unless (A) within 90 days, the Issuer
either (1) delivers an opinion of tax counsel of nationally recognized standing
in the United States experienced in such matters to the effect that,
notwithstanding the Issuer’s loss of Qualified REIT Subsidiary or disregarded
entity status for U.S. federal income tax purposes, the Issuer is not, and has
not been, an association (or publicly traded partnership) taxable as a
corporation, or is not, and has not been, otherwise subject to U.S. federal
income tax on a net basis and the Noteholders are not otherwise materially
adversely affected by the loss of Qualified REIT Subsidiary or disregarded
entity status for U.S. federal income tax purposes or (2) receives an amount
from the Preferred Shareholders sufficient to discharge in full the amounts then
due and unpaid on the Notes and amounts and expenses described in clauses (1)
through (18) under Section 11.1(a)(i) in accordance with the Priority of
Payments or (B) all Classes of the Notes are subject to a Tax Redemption
announced by the Issuer in compliance with this Indenture, and such redemption
has not been rescinded.
 
Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Collateral Manager,
the Preferred Share Paying Agent and the Preferred Shareholders in writing.  If
the Collateral Manager or Note Administrator has actual knowledge of the
occurrence of an Event of Default, the Collateral Manager or the Note
Administrator shall promptly notify, in writing, the Trustee, the Servicer, the
Special Servicer, the Noteholders and the Rating Agencies of the occurrence of
such Event of Default.
 
Section 5.2          Acceleration of Maturity; Rescission and Annulment.
 
(a)           If an Event of Default shall occur and be continuing (other than
the Events of Default specified in Section 5.1(f) or 5.1(g)), the Trustee may
(and shall at the direction of a Majority, by outstanding principal amount, of
each Class of Notes voting as a separate Class (excluding any Notes owned by the
Issuer, the Seller, the Collateral Manager or any of their respective
Affiliates)), declare the principal of and accrued and unpaid interest on all
the Notes to be immediately due and payable (and any such acceleration shall
automatically terminate the Reinvestment Period).  Upon any such declaration
such principal, together with all accrued and unpaid interest thereon, and other
amounts payable thereunder in accordance with the Priority of Payments will
become immediately due and payable.  If an Event of Default described in Section
5.1(f) or 5.1(g) above occurs, such an acceleration shall occur automatically
and without any further action, and any such acceleration shall automatically
terminate the Reinvestment Period.  If the Notes are accelerated, payments shall
be made in the order and priority set forth in Section 11.1(a) hereof.


-88-

--------------------------------------------------------------------------------

(b)          At any time after such a declaration of acceleration of Maturity of
the Notes has been made, and before a judgment or decree for payment of the
amounts due has been obtained by the Trustee as hereinafter provided in this
Article 5, a Majority of each Class of Notes (voting as a separate Class), other
than with respect to an Event of Default specified in Section 5.1(d), 5.1(f),
5.1(g), or 5.1(i), by written notice to the Issuer, the Co-Issuer and the
Trustee, may rescind and annul such declaration and its consequences if:
 
(i)            the Issuer or the Co-Issuer has paid or deposited with the Note
Administrator a sum sufficient to pay:
 
(A)        all unpaid installments of interest on and principal of the Notes
that would be due and payable hereunder if the Event of Default giving rise to
such acceleration had not occurred;
 
(B)        all unpaid taxes of the Issuer and the Co-Issuer, Company
Administrative Expenses and other sums paid or advanced by or otherwise due and
payable to the Note Administrator or to the Trustee hereunder;
 
(C)        with respect to the Advancing Agent and the Backup Advancing Agent,
any amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest;
 
(D)       with respect to the Collateral Management Agreement, any Collateral
Manager Fee then due and any Company Administrative Expense due and payable to
the Collateral Manager thereunder; and
 
(E)          any other Company Administrative Expenses then due and payable;
 
(ii)          the Trustee has received notice that all Events of Default, other
than the non-payment of the interest on and principal of the Notes that have
become due solely by such acceleration, have been cured and a Majority of the
Controlling Class, by written notice to the Trustee, has agreed with such notice
(which agreement shall not be unreasonably withheld or delayed) or waived as
provided in Section 5.14.
 
At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.
 
No such rescission shall affect any subsequent Default or impair any right
consequent thereon.


-89-

--------------------------------------------------------------------------------

(c)          Subject to Sections 5.4 and 5.5, a Majority of the Controlling
Class shall have the right to direct the Trustee in the conduct of any
Proceedings for any remedy available to the Trustee or in the sale of any or all
of the Collateral; provided that (i) such direction will not conflict with any
rule of law or this Indenture; (ii) the Trustee may take any other action not
inconsistent with such direction; (iii) the Trustee has received security or
indemnity satisfactory to it; and (iv) any direction to undertake a sale of the
Collateral may be made only as described in Section 5.17.  The Trustee shall be
entitled to refuse to take any action absent such direction.
 
(d)          As security for the payment by the Issuer of the compensation and
expenses of the Trustee, the Note Administrator, and any sums the Trustee or
Note Administrator shall be entitled to receive as indemnification by the
Issuer, the Issuer hereby grants the Trustee a lien on the Collateral, which
lien is senior to the lien of the Noteholders.  The Trustee’s lien shall be
subject to the Priority of Payments and exercisable by the Trustee only if the
Notes have been declared due and payable following an Event of Default and such
acceleration has not been rescinded or annulled.
 
(e)           A Majority of the Aggregate Outstanding Amount of each Class of
Notes may, prior to the time a judgment or decree for the payment of amounts due
has been obtained by the Trustee, waive any past Default on behalf of the
holders of all the Notes and its consequences in accordance with Section 5.14.
 
Section 5.3          Collection of Indebtedness and Suits for Enforcement by
Trustee.
 
(a)           The Issuer covenants that if a Default shall occur in respect of
the payment of any interest and principal on any Class of Notes (but only after
any amounts payable pursuant to Section 11.1(a) having a higher priority have
been paid in full), the Issuer and Co-Issuer shall, upon demand of the Trustee
or any affected Noteholder, pay to the Note Administrator on behalf of the
Trustee, for the benefit of the Holder of such Note, the whole amount, if any,
then due and payable on such Note for principal and interest or other payment
with interest on the overdue principal and, to the extent that payments of such
interest shall be legally enforceable, upon overdue installments of interest, at
the applicable interest rate and, in addition thereto, such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Note
Administrator, the Trustee and such Noteholder and their respective agents and
counsel.
 
If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer or any other obligor upon
the Notes and collect the amounts adjudged or decreed to be payable in the
manner provided by law out of the Collateral.
 
If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided, that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture.  Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.  Any direction to the Trustee to undertake a Sale of
Collateral Interests pursuant to this Article 5 shall be forwarded to the
Special Servicer, and the Special Servicer shall conduct any such Sale in
accordance with the terms of the Servicing Agreement.


-90-

--------------------------------------------------------------------------------

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or (z)
there shall be any other comparable Proceedings relative to the Issuer or the
Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:
 
(i)          to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Notes and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for reasonable compensation to the
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Noteholders allowed in any Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Notes or to the
creditors or property of the Issuer, the Co-Issuer or such other obligor;
 
(ii)        unless prohibited by applicable law and regulations, to vote on
behalf of the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and
 
(iii)        to collect and receive (or cause the Note Administrator to collect
and receive) any amounts or other property payable to or deliverable on any such
claims, and to distribute (or cause the Note Administrator to distribute) all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; the Secured Parties, and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Noteholders to make payments to the Trustee (or the Note Administrator on
its behalf), and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee and the Note
Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.


-91-

--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.
 
All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.
 
Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in Section
5.5(a) are met and any sale of Collateral contemplated to be conducted by the
Special Servicer under this Indenture shall be effected by the Special Servicer
pursuant to the terms of the Servicing Agreement, and the Trustee shall have no
liability or responsibility for or in connection with any such sale by the
Special Servicer.
 
Section 5.4          Remedies.
 
(a)          If an Event of Default has occurred and is continuing, and the
Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer and the Co-Issuer
agree that the Trustee, or, with respect to any sale of any Collateral
Interests, the Special Servicer, may, after notice to the Note Administrator and
the Noteholders, and shall, upon direction by a Majority of the Controlling
Class, to the extent permitted by applicable law, exercise one or more of the
following rights, privileges and remedies:
 
(i)           institute Proceedings for the collection of all amounts then
payable on the Notes or otherwise payable under this Indenture (whether by
declaration or otherwise), enforce any judgment obtained and collect from the
Collateral any amounts adjudged due;
 
(ii)          sell all or a portion of the Collateral or rights of interest
therein, at one or more public or private sales called and conducted in any
manner permitted by law and in accordance with Section 5.17 hereof (provided
that any such sale shall be conducted by the Special Servicer pursuant to the
Servicing Agreement);


-92-

--------------------------------------------------------------------------------

(iii)         institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Collateral;
 
(iv)         exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Secured Parties hereunder; and
 
(v)          exercise any other rights and remedies that may be available at law
or in equity;
 
provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.
 
The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.
 
(b)           If an Event of Default as described in Section 5.1(e) hereof shall
have occurred and be continuing, the Trustee may, and at the request of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, institute a Proceeding solely to compel performance of
the covenant or agreement or to cure the representation or warranty, the breach
of which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.
 
(c)           Upon any Sale, whether made under the power of sale hereby given
or by virtue of judicial proceedings, any Noteholder, Preferred Shareholder, the
Collateral Manager or the Servicer or any of their Affiliates may bid for and
purchase the Collateral or any part thereof and, upon compliance with the terms
of Sale, may hold, retain, possess or dispose of such property in its or their
own absolute right without accountability; and any purchaser at any such Sale
may, in paying the purchase money, turn in any of the Notes in lieu of Cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so turned in by such Holder (taking into account
the Class of such Notes).  Such Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall either be returned to the
Holders thereof after proper notation has been made thereon to show partial
payment or a new note shall be delivered to the Holders reflecting the reduced
interest thereon.
 
Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.


-93-

--------------------------------------------------------------------------------

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.
 
(d)        Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture may, prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands) after the payment in full of all Notes, institute against,
or join any other Person in instituting against, the Issuer, the Co-Issuer or
any Permitted Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or State bankruptcy or similar laws of any jurisdiction.  Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Advancing Agent, the
Trustee, the Note Administrator, or any other Secured Party or any other party
to any Transaction Document (i) from taking any action prior to the expiration
of the aforementioned one year and one day period, or, if longer, the applicable
preference period then in effect (including any period established pursuant to
the laws of the Cayman Islands) period in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, the
Note Administrator or any other Secured Party or any other party to any
Transaction Document, or (ii) from commencing against the Issuer or the
Co-Issuer or any of their respective properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.
 
Section 5.5          Preservation of Collateral.
 
(a)         Notwithstanding anything to the contrary herein, if an Event of
Default shall have occurred and be continuing when any of the Notes are
Outstanding, the Trustee and the Note Administrator, as applicable, shall
(except as otherwise expressly permitted or required under this Indenture)
retain the Collateral securing the Notes, collect and cause the collection of
the proceeds thereof and make and apply all payments and deposits and maintain
all accounts in respect of the Collateral and the Notes in accordance with the
Priority of Payments and the provisions of Articles 10, 12 and 13 and shall not
sell or liquidate the Collateral, unless either:
 
(i)          the Note Administrator, pursuant to Section 5.5(c), determines that
the anticipated proceeds of a sale or liquidation of the Collateral (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the amounts then due and unpaid on the Notes,
Company Administrative Expenses due and payable pursuant to the Priority of
Payments, the Collateral Manager Fees due and payable pursuant to the Priority
of Payments and amounts due and payable to the Advancing Agent and the Backup
Advancing Agent, in respect of unreimbursed Interest Advances and Reimbursement
Interest, for principal and interest (including accrued and unpaid Deferred
Interest), and, upon receipt of information from Persons to whom fees are
expenses are payable, all other amounts payable prior to payment of principal of
the Notes due and payable pursuant to Section 11.1(a)(iii) and the holders of a
Majority of the Controlling Class agrees with such determination; or


-94-

--------------------------------------------------------------------------------

(ii)          a Supermajority of each Class of Notes (voting as a separate
Class) directs the sale and liquidation of all or a portion of the Collateral.
 
In the event of a sale of a portion of the Collateral pursuant to clause (ii)
above representing Collateral Interests, the Special Servicer, on behalf of the
Trustee, shall sell those items of the Collateral representing Collateral
Interests identified by requisite Noteholders pursuant to a written direction,
received by the Special Servicer, in form and substance satisfactory to the
Trustee and all proceeds of such sale shall be remitted to the Note
Administrator for distribution in the order set forth in Section 11.1(a).  The
Note Administrator shall give written notice of the retention of the Collateral
by the Custodian to the Issuer, the Co-Issuer, the Collateral Manager, the
Trustee, the Servicer, the Special Servicer and the Rating Agencies.  So long as
such Event of Default is continuing, any such retention pursuant to this Section
5.5(a) may be rescinded at any time when the conditions specified in clause (i)
or (ii) above exist.
 
(b)          Nothing contained in Section 5.5(a) shall be construed to require a
sale of the Collateral securing the Notes if the conditions set forth in this
Section 5.5(a) are not satisfied.  Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Collateral securing the Notes
if prohibited by applicable law.
 
(c)           In determining whether the condition specified in Section
5.5(a)(i) exists, the Collateral Manager shall obtain bid prices with respect to
each Collateral Interest from two dealers (Independent of the Collateral Manager
and any of its Affiliates) at the time making a market in such Collateral
Interests that, at that time, engage in the trading, origination or
securitization of loans or participation interests in loans similar to the
Collateral Interests (or, if only one such dealer can be engaged, then the
Collateral Manager shall obtain a bid price from such dealer or, if no such
dealer can be engaged, from a pricing service).  The Collateral Manager shall
compute the anticipated proceeds of sale or liquidation on the basis of the
lowest of such bid prices for each such Collateral Interest and provide the
Trustee, the Special Servicer and the Note Administrator with the results
thereof.  For the purposes of determining issues relating to the market value of
any Collateral Interest and the execution of a sale or other liquidation
thereof, the Special Servicer may, but need not, retain at the expense of the
Issuer and rely on an opinion of an Independent investment banking firm of
national reputation or other appropriate advisors (the cost of which shall be
payable as a Company Administrative Expense) in connection with a determination
as to whether the condition specified in Section 5.5(a)(i) exists.
 
The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i).


-95-

--------------------------------------------------------------------------------

Section 5.6         Trustee May Enforce Claims Without Possession of Notes.
 
All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust.  Any recovery of
judgment in respect of the Notes shall be applied as set forth in Section 5.7
hereof.
 
In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.
 
Section 5.7          Application of Amounts Collected.
 
Any amounts collected by the Note Administrator with respect to the Notes
pursuant to this Article 5 and any amounts that may then be held or thereafter
received by the Note Administrator with respect to the Notes hereunder shall be
applied subject to Section 13.1 hereof and in accordance with the Priority of
Payments set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by
the Note Administrator.
 
Section 5.8          Limitation on Suits.
 
No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to the Indenture
or the Notes is subject to any non-petition covenants set forth in the Indenture
or the Notes), judicial or otherwise, with respect to this Indenture or the
Notes, or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:
 
(a)           such Holder has previously given to the Trustee written notice of
an Event of Default;
 
(b)          except as otherwise provided in Section 5.9 hereof, the Holders of
at least 25% of the then Aggregate Outstanding Amount of the Controlling Class
shall have made written request to the Trustee to institute Proceedings in
respect of such Event of Default in its own name as Trustee hereunder and such
Holders have offered to the Trustee indemnity reasonably satisfactory to it
against the costs, expenses and liabilities to be incurred in compliance with
such request;
 
(c)           the Trustee for 30 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such Proceeding; and
 
(d)         no direction inconsistent with such written request has been given
to the Trustee during such 30-day period by a Majority of the Controlling Class;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture or the Notes to affect, disturb or prejudice the
rights of any other Holders of Notes of the same Class or to obtain or to seek
to obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture or the Notes, except in the
manner herein or therein provided and for the equal and ratable benefit of all
the Holders of Notes of the same Class subject to and in accordance with Section
13.1 hereof and the Priority of Payments.


-96-

--------------------------------------------------------------------------------

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.
 
Section 5.9         Unconditional Rights of Noteholders to Receive Principal and
Interest.
 
Notwithstanding any other provision in this Indenture (except for Section 2.7(d)
and 2.7(m)), the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note
as such principal, interest and other amounts become due and payable in
accordance with the Priority of Payments and Section 13.1, and, subject to the
provisions of Sections 5.4 and 5.8 to institute Proceedings for the enforcement
of any such payment, and such right shall not be impaired without the consent of
such Holder; provided, however, that the right of such Holder to institute
proceedings for the enforcement of any such payment shall not be subject to the
25% threshold requirement set forth in Section 5.8(b).
 
Section 5.10       Restoration of Rights and Remedies.
 
If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.
 
Section 5.11       Rights and Remedies Cumulative.
 
No right or remedy herein conferred upon or reserved to the Trustee, the Note
Administrator or to the Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
 
Section 5.12       Delay or Omission Not Waiver.
 
No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default.  Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.


-97-

--------------------------------------------------------------------------------

Section 5.13       Control by the Controlling Class.
 
Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, a Majority of the Controlling Class shall
have the right to cause the institution of, and direct the time, method and
place of conducting, any Proceeding for any remedy available to the Trustee and
for exercising any trust, right, remedy or power conferred on the Trustee in
respect of the Notes; provided that:
 
(a)           such direction shall not conflict with any rule of law or with
this Indenture;
 
(b)           the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction; provided, however, that, subject
to Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);
 
(c)           the Trustee shall have been provided with indemnity satisfactory
to it; and
 
(d)          notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Collateral Interests shall be performed by the Special
Servicer on behalf of the Trustee, and must satisfy the requirements of Section
5.5.
 
Section 5.14        Waiver of Past Defaults.
 
Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:
 
(a)          in the payment of principal of any Note;
 
(b)          in the payment of interest in respect of the Controlling Class;
 
(c)           in respect of a covenant or provision hereof that, under Section
8.2, cannot be modified or amended without the waiver or consent of the Holder
of each Outstanding Note adversely affected thereby; or
 
(d)           in respect of any right, covenant or provision hereof for the
individual protection or benefit of the Trustee or the Note Administrator,
without the Trustee’s or the Note Administrator’s express written consent
thereto, as applicable.
 
In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.


-98-

--------------------------------------------------------------------------------

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.  Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.
 
Section 5.15       Undertaking for Costs.
 
All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by (x)
the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).
 
Section 5.16      Waiver of Stay or Extension Laws.
 
Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.
 
Section 5.17      Sale of Collateral.
 
(a)        The power to effect any sale (a “Sale”) of any portion of the
Collateral pursuant to Sections 5.4 and 5.5 hereof shall not be exhausted by any
one or more Sales as to any portion of such Collateral remaining unsold, but
shall continue unimpaired until all amounts secured by the Collateral shall have
been paid or if there are insufficient proceeds to pay such amount until the
entire Collateral shall have been sold.  The Special Servicer may, upon notice
to the Securityholders, and shall, upon direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at the time and place of such Sale; provided, however, that if the Sale is
rescheduled for a date more than three Business Days after the date of the
determination by the Note Administrator pursuant to Section 5.5(a)(i) hereof,
such Sale shall not occur unless and until the Note Administrator has again made
the determination required by Section 5.5(a)(i) hereof.  The Trustee hereby
expressly waives its rights to any amount fixed by law as compensation for any
Sale; provided that the Special Servicer shall be authorized to deduct the
reasonable costs, charges and expenses incurred by it, or by the Trustee or the
Note Administrator in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 hereof.


-99-

--------------------------------------------------------------------------------

(b)           The Notes need not be produced in order to complete any such Sale,
or in order for the net proceeds of such Sale to be credited against amounts
owing on the Notes.
 
(c)           The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof, which, in the case of any Collateral Interests,
shall be upon request and delivery of any such instruments by the Special
Servicer.  In addition, the Special Servicer, with respect to Collateral
Interests, and the Trustee, with respect to any other Collateral, is hereby
irrevocably appointed the agent and attorney in fact of the Issuer to transfer
and convey its interest in any portion of the Collateral in connection with a
Sale thereof, and to take all action necessary to effect such Sale.  No
purchaser or transferee at such a Sale shall be bound to ascertain the Trustee’s
or Special Servicer’s authority, to inquire into the satisfaction of any
conditions precedent or to see to the application of any amounts.
 
(d)           In the event of any Sale of the Collateral pursuant to Section 5.4
or Section 5.5, payments shall be made in the order and priority set forth in
Section 11.1(a) in the same manner as if the Notes had been accelerated.
 
(e)           Notwithstanding anything herein to the contrary, any Sale by the
Trustee of any portion of the Collateral Interests shall be executed by the
Special Servicer on behalf of the Issuer, and the Trustee shall have no
responsibility or liability therefor.
 
Section 5.18        Action on the Notes.
 
The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture.  Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or
the Co-Issuer or by the levy of any execution under such judgment upon any
portion of the Collateral or upon any of the Collateral of the Issuer or the
Co-Issuer.


-100-

--------------------------------------------------------------------------------

ARTICLE 6
 
THE TRUSTEE AND NOTE ADMINISTRATOR
 
Section 6.1          Certain Duties and Responsibilities.
 
(a)           Except during the continuance of an Event of Default:
 
(i)          each of the Trustee and the Note Administrator undertakes to
perform such duties and only such duties as are set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee or the Note Administrator; and any permissive right of the Trustee
or the Note Administrator contained herein shall not be construed as a duty; and
 
(ii)         in the absence of manifest error, or bad faith on its part, each of
the Note Administrator and the Trustee may conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture;
provided, however, that in the case of any such certificates or opinions which
by any provision hereof are specifically required to be furnished to the Trustee
or the Note Administrator, the Trustee and the Note Administrator shall be under
a duty to examine the same to determine whether or not they substantially
conform to the requirements of this Indenture and shall promptly notify the
party delivering the same if such certificate or opinion does not conform.  If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within 15 days after such notice from the Trustee or the Note
Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.
 
(b)          In case an Event of Default actually known to a Trust Officer of
the Trustee has occurred and is continuing, the Trustee shall, prior to the
receipt of directions, if any, from a Majority of the Controlling Class (or
other Noteholders to the extent provided in Article 5 hereof), exercise such of
the rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent Person would exercise or use under
the circumstances in the conduct of such Person’s own affairs.
 
(c)           If, in performing its duties under this Indenture, the Trustee or
the Note Administrator is required to decide between alternative courses of
action, the Trustee and the Note Administrator may request written instructions
from the Collateral Manager as to courses of action desired by it.  If the
Trustee and the Note Administrator does not receive such instructions within two
(2) Business Days after it has requested them, it may, but shall be under no
duty to, take or refrain from taking such action.  The Trustee and the Note
Administrator shall act in accordance with instructions received after such two
(2) Business Day period except to the extent it has already taken, or committed
itself to take, action inconsistent with such instructions.  The Trustee and the
Note Administrator shall be entitled to request and rely on the advice of legal
counsel and Independent accountants in performing its duties hereunder and be
deemed to have acted in good faith and shall not be subject to any liability if
it acts in accordance with such advice.


-101-

--------------------------------------------------------------------------------

(d)          No provision of this Indenture shall be construed to relieve the
Trustee or the Note Administrator from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that
neither the Trustee nor the Note Administrator shall be liable:
 
(i)            for any error of judgment made in good faith by a Trust Officer,
unless it shall be proven that it was negligent in ascertaining the pertinent
facts; or
 
(ii)         with respect to any action taken or omitted to be taken by it in
good faith in accordance with the direction of the Issuer, the Collateral
Manager, and/or a Majority of the Controlling Class relating to the time, method
and place of conducting any Proceeding for any remedy available to the Trustee
or the Note Administrator in respect of any Note or exercising any trust or
power conferred upon the Trustee or the Note Administrator under this Indenture.
 
(e)         No provision of this Indenture shall require the Trustee or the Note
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture,
except where this Indenture provides otherwise.
 
(f)           Neither the Trustee nor the Note Administrator shall be liable to
the Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer, the Special
Servicer, the Controlling Class, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee) and/or a
Noteholder under circumstances in which such direction is required or permitted
by the terms of this Indenture.
 
(g)           For all purposes under this Indenture, neither the Trustee nor the
Note Administrator shall be deemed to have notice or knowledge of any Event of
Default, unless a Trust Officer of either the Trustee or the Note Administrator,
as applicable, has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default or Default is received by the
Trustee or the Note Administrator, as applicable at the respective Corporate
Trust Office, and such notice references the Notes and this Indenture.  For
purposes of determining the Trustee’s and Note Administrator’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee or Note
Administrator, as applicable, is deemed to have notice as described in this
Section 6.1.
 
(h)           The Trustee and the Note Administrator shall, upon reasonable
prior written notice, permit the Issuer, the Collateral Manager and their
designees, during its normal business hours, to review all books of account,
records, reports and other papers of the Trustee relating to the Notes and to
make copies and extracts therefrom (the reasonable out-of-pocket expenses
incurred in making any such copies or extracts to be reimbursed to the Trustee
or the Note Administrator, as applicable, by such Person).


-102-

--------------------------------------------------------------------------------

Section 6.2          Notice of Default.
 
Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after any
declaration of acceleration has been made or delivered to the Trustee pursuant
to Section 5.2, the Trustee shall transmit by mail to the 17g‑5 Information
Provider and to the Note Administrator (who shall post such notice the Note
Administrator’s Website) and the Note Administrator shall deliver to the
Collateral Manager, all Holders of Notes as their names and addresses appear on
the Notes Register, and to Preferred Share Paying Agent, notice of such Default,
unless such Default shall have been cured or waived.
 
Section 6.3          Certain Rights of Trustee and Note Administrator.
 
Except as otherwise provided in Section 6.1:
 
(a)         the Trustee and the Note Administrator may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;
 
(b)         any request or direction of the Issuer or the Co-Issuer mentioned
herein shall be sufficiently evidenced by an Issuer Request or Issuer Order, as
the case may be;
 
(c)         whenever in the administration of this Indenture the Trustee or the
Note Administrator shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee and the Note Administrator (unless other evidence be herein specifically
prescribed) may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;
 
(d)          as a condition to the taking or omitting of any action by it
hereunder, the Trustee and the Note Administrator may consult with counsel and
the advice of such counsel or any Opinion of Counsel (including with respect to
any matters, other than factual matters, in connection with the execution by the
Trustee or the Note Administrator of a supplemental indenture pursuant to
Section 8.3) shall be full and complete authorization and protection in respect
of any action taken or omitted by it hereunder in good faith and in reliance
thereon;
 
(e)          neither the Trustee nor the Note Administrator shall be under any
obligation to exercise or to honor any of the rights or powers vested in it by
this Indenture at the request or direction of any of the Noteholders pursuant to
this Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless such
Noteholders shall have offered to the Trustee and the Note Administrator, as
applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;


-103-

--------------------------------------------------------------------------------

(f)           neither the Trustee nor the Note Administrator shall be bound to
make any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, note or other paper documents and shall be entitled to rely
conclusively thereon;
 
(g)          each of the Trustee and the Note Administrator may execute any of
the trusts or powers hereunder or perform any duties hereunder either directly
or by or through agents or attorneys, and upon any such appointment of an agent
or attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;
 
(h)           neither the Trustee nor the Note Administrator shall be liable for
any action it takes or omits to take in good faith that it reasonably and
prudently believes to be authorized or within its rights or powers hereunder;
 
(i)          neither the Trustee nor the Note Administrator shall be responsible
for the accuracy of the books or records of, or for any acts or omissions of,
the Depository, any Transfer Agent (other than the Note Administrator itself
acting in that capacity), Clearstream, Luxembourg, Euroclear, any Calculation
Agent (other than the Note Administrator itself acting in that capacity) or any
Paying Agent (other than the Note Administrator itself acting in that capacity);
 
(j)         neither the Trustee nor the Note Administrator shall be liable for
the actions or omissions of the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Special Servicer, the Trustee (in the case of the Note
Administrator) or the Note Administrator (in the case of the Trustee); and
without limiting the foregoing, neither the Trustee nor the Note Administrator
shall be under any obligation to verify compliance by any party hereto with the
terms of this Indenture (other than itself) or to verify or independently
determine the accuracy of information received by it from the Servicer or
Special Servicer (or from any selling institution, agent bank, trustee or
similar source) with respect to the Real Estate Loans;
 
(k)          to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee or Note Administrator
hereunder, is dependent upon or defined by reference to generally accepted
accounting principles in the United States in effect from time to time (“GAAP”),
the Trustee and Note Administrator shall be entitled to request and receive (and
rely upon) instruction from the Issuer or the accountants appointed pursuant to
Section 10.12 as to the application of GAAP in such connection, in any instance;
 
(l)         neither the Trustee nor the Note Administrator shall have any
responsibility to the Issuer or the Secured Parties hereunder to make any
inquiry or investigation as to, and shall have no obligation in respect of, the
terms of any engagement of Independent accountants by the Issuer (or the
Collateral Manager on its behalf);
 
(m)         the Trustee and the Note Administrator shall be entitled to all of
the same rights, protections, immunities and indemnities afforded to it as
Trustee or as Note Administrator, as applicable, in each capacity for which it
serves hereunder and under the Future Funding Agreement, the Future Funding
Account Control Agreement and the Securities Account Control Agreement
(including, without limitation, as Secured Party, Paying Agent, Authenticating
Agent, Calculation Agent, Transfer Agent, Custodian, Securities Intermediary,
Backup Advancing Agent and Notes Registrar);


-104-

--------------------------------------------------------------------------------

(n)           in determining any affiliations of Noteholders with any party
hereto or otherwise, each of the Trustee and the Note Administrator shall be
entitled to request and conclusively rely on a certification provided by a
Noteholder;
 
(o)           except in the case of actual fraud (as determined by a
non-appealable final court order), in no event shall the Trustee or Note
Administrator be liable for special, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Trustee or Note Administrator has been advised of the likelihood of such
loss or damage and regardless of the form of action;
 
(p)           neither the Trustee nor the Note Administrator shall be required
to give any bond or surety in respect of the execution of the trusts created
hereby or the powers granted hereunder;
 
(q)          neither the Trustee nor the Note Administrator shall be responsible
for any delay or failure in performance resulting from acts beyond its control
(such acts include but are not limited to acts of God, strikes, lockouts, riots
and acts of war); provided that such delay or failure is not also a result of
its own negligence, bad faith or willful misconduct;
 
(r)           except as otherwise expressly set forth in this Indenture, Wells
Fargo Bank, National Association, acting in any particular capacity hereunder
will not be deemed to be imputed with knowledge of (i) Wells Fargo Bank,
National Association acting in a capacity that is unrelated to the transactions
contemplated by this Indenture, or (ii) Wells Fargo Bank, National Association
acting in any other capacity hereunder, except, in the case of either clause (i)
or clause (ii), where some or all of the obligations performed in such
capacities are performed by one or more employees within the same group or
division of Wells Fargo Bank, National Association or where the groups or
divisions responsible for performing the obligations in such capacities have one
or more of the same Responsible Officers; and
 
(s)           nothing herein shall require the Note Administrator or the Trustee
to act in any manner that is contrary to applicable law.
 
Section 6.4            Not Responsible for Recitals or Issuance of Notes.
 
The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and neither the Trustee nor the Note Administrator assumes any
responsibility for their correctness.  Neither the Trustee nor the Note
Administrator makes any representation as to the validity or sufficiency of this
Indenture, the Collateral or the Notes.  Neither the Trustee nor the Note
Administrator shall be accountable for the use or application by the Issuer or
the Co-Issuer of the Notes or the proceeds thereof or any amounts paid to the
Issuer or the Co-Issuer pursuant to the provisions hereof.


-105-

--------------------------------------------------------------------------------

Section 6.5          May Hold Notes.
 
The Trustee, the Note Administrator, the Paying Agent, the Notes Registrar or
any other agent of the Issuer or the Co-Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer and the Co-Issuer with the same rights it would have if it were not
Trustee, Note Administrator, Paying Agent, Notes Registrar or such other agent.
 
Section 6.6          Amounts Held in Trust.
 
Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein.  The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder except to the extent of income
or other gain on investments received by the Note Administrator on Eligible
Investments.
 
Section 6.7          Compensation and Reimbursement.
 
(a)          The Issuer agrees:
 
(i)           to pay the Trustee and Note Administrator on each Payment Date in
accordance with the Priority of Payments reasonable compensation for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee or note
administrator of an express trust);
 
(ii)          except as otherwise expressly provided herein, to reimburse the
Trustee and Note Administrator in a timely manner upon its request for all
reasonable expenses, disbursements and advances incurred or made by the Trustee
or Note Administrator in connection with its performance of its obligations
under, or otherwise in accordance with any provision of this Indenture;
 
(iii)        to indemnify the Trustee or Note Administrator and its Officers,
directors, employees and agents for, and to hold them harmless against, any
loss, liability or expense (including any expenses incurred in connection with
the enforcement of this indemnity) incurred without negligence, willful
misconduct or bad faith on their part, arising out of or in connection with the
acceptance or administration of this trust, including the costs and expenses of
defending themselves against any claim or liability in connection with the
exercise or performance of any of their powers or duties hereunder or under the
Servicing Agreement or the Preferred Share Paying Agency; and
 
(iv)          to pay the Trustee and Note Administrator reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13 hereof.
 
(b)         The Issuer may remit payment for such fees and expenses to the
Trustee and Note Administrator or, in the absence thereof, the Note
Administrator may from time to time deduct payment of its and the Trustee’s fees
and expenses hereunder from amounts on deposit in the Payment Account in
accordance with the Priority of Payments.


-106-

--------------------------------------------------------------------------------

(c)           The Note Administrator, in its capacity as Note Administrator,
Paying Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar, hereby agrees not to
cause the filing of a petition in bankruptcy against the Issuer, the Co-Issuer
or any Permitted Subsidiary until at least one year and one day (or, if longer,
the applicable preference period then in effect) after the payment in full of
all Notes issued under this Indenture.  This provision shall survive termination
of this Indenture.
 
(d)          The Trustee and Note Administrator agree that the payment of all
amounts to which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii),
(a)(iii) and (a)(iv) shall be subject to the Priority of Payments, shall be
payable only to the extent funds are available in accordance with such Priority
of Payments, shall be payable solely from the Collateral and following
realization of the Collateral, any such claims of the Trustee or Note
Administrator against the Issuer, and all obligations of the Issuer, shall be
extinguished.  The Trustee and Note Administrator will have a lien upon the
Collateral to secure the payment of such payments to it in accordance with the
Priority of Payments; provided that the Trustee and Note Administrator shall not
institute any proceeding for enforcement of such lien except in connection with
an action taken pursuant to Section 5.3 hereof for enforcement of the lien of
this Indenture for the benefit of the Noteholders.
 
The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default.  Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it.  No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.
 
If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.
 
Section 6.8        Corporate Trustee Required; Eligibility.
 
There shall at all times be a Trustee and a Note Administrator hereunder which
(i) shall be a corporation organized and doing business under the laws of the
United States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
State authority, having a long-term unsecured debt rating of at least “A2” by
Moody’s and a rating by KBRA equivalent to at least a “A2” rating by Moody’s;
provided, that with respect to the Trustee, it may maintain a long-term
unsecured debt rating of at least “Baa1” by Moody’s and a rating by KBRA
equivalent to at least a “Baa1” rating by Moody’s and a short-term unsecured
debt rating of at least “P-2” by Moody’s and a rating by KBRA equivalent to at
least a “P-2” rating by Moody’s so long as the Servicer maintains a long-term
unsecured debt rating of at least “A2” by Moody’s and a rating by KBRA
equivalent to at least a “A2” rating by Moody’s (the Servicer shall have no
obligation to maintain such rating), or such other rating with respect to which
the Rating Agencies have provided a No Downgrade Confirmation (provided that
this proviso shall not impose on the Servicer any obligation to maintain such
rating), and having an office within the United States and (ii) with respect to
the Trustee, is not an affiliate (as that term is defined under Rule 405 under
the Securities Act) of the Issuer or any Person involved in the organization or
operation of the Issuer.  If such corporation publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 6.8,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published.


-107-

--------------------------------------------------------------------------------

If at any time the Trustee or the Note Administrator shall cease to be eligible
in accordance with the provisions of this Section 6.8, the Trustee or the Note
Administrator, as applicable, shall resign immediately in the manner and with
the effect hereinafter specified in this Article 6.
 
Section 6.9          Resignation and Removal; Appointment of Successor.
 
(a)         No resignation or removal of the Note Administrator or the Trustee
and no appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.
 
(b)           Each of the Trustee and the Note Administrator may resign at any
time by giving written notice thereof to the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Noteholders, the
Note Administrator (in the case of the Trustee), the Trustee (in the case of the
Note Administrator), and the Rating Agencies.  Upon receiving such notice of
resignation, the Issuer and the Co-Issuer shall promptly appoint a successor
trustee or trustees, or a successor Note Administrator, as the case may be, by
written instrument, in duplicate, executed by an Authorized Officer of the
Issuer and an Authorized Officer of the Co-Issuer, one copy of which shall be
delivered to the Note Administrator or the Trustee so resigning and one copy to
the successor Note Administrator, Trustee or Trustees, together with a copy to
each Noteholder, the Servicer, the parties hereto and the Rating Agencies;
provided that such successor Note Administrator and Trustee shall be appointed
only upon the written consent of a Majority of the Notes (or if there are no
Notes Outstanding, a Majority of Preferred Shareholders) or, at any time when an
Event of Default shall have occurred and be continuing or when a successor Note
Administrator and Trustee has been appointed pursuant to Section 6.10, by Act of
a Majority of the Controlling Class.  If no successor Note Administrator and
Trustee shall have been appointed and an instrument of acceptance by a successor
Trustee or Note Administrator shall not have been delivered to the Trustee or
the Note Administrator within 30 days after the giving of such notice of
resignation, the resigning Trustee or Note Administrator, as the case may be,
the Controlling Class of Notes or any Holder of a Note, on behalf of himself and
all others similarly situated, may petition any court of competent jurisdiction
for the appointment of a successor Trustee or a successor Note Administrator, as
the case may be, at the expense of the Issuer.  No resignation or removal of the
Note Administrator or the Trustee and no appointment of a successor Note
Administrator or Trustee will become effective until the acceptance of
appointment by the successor Note Administrator or Trustee, as applicable.


-108-

--------------------------------------------------------------------------------

(c)          The Note Administrator and Trustee may be removed at any time by
Act of a Supermajority of the Notes, upon not less than 30 days’ written notice
(or if there are no Notes Outstanding, a Majority of Preferred Shareholders) or
when a successor Trustee has been appointed pursuant to Section 6.10, by Act of
a Majority of the Controlling Class, in each case, upon written notice delivered
to the parties hereto.
 
(d)          If at any time:
 
(i)            the Trustee or the Note Administrator shall cease to be eligible
under Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer, or by any Holder; or
 
(ii)           the Trustee or the Note Administrator shall become incapable of
acting or there shall be instituted any proceeding pursuant to which it could be
adjudged as bankrupt or insolvent or a receiver or liquidator of the Trustee or
the Note Administrator or of its respective property shall be appointed or any
public officer shall take charge or control of the Trustee or the Note
Administrator or of its respective property or affairs for the purpose of
rehabilitation, conservation or liquidation;
 
then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling Class
or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.
 
(e)           If the Trustee or the Note Administrator shall resign, be removed
or become incapable of acting, or if a vacancy shall occur in the office of the
Trustee or the Note Administrator for any reason, the Issuer and the Co-Issuer,
by Issuer Order, subject to the written consent of the Collateral Manager, shall
promptly appoint a successor Trustee or Note Administrator, as applicable, and
the successor Trustee or Note Administrator so appointed shall, forthwith upon
its acceptance of such appointment, become the successor Trustee or the
successor Note Administrator, as the case may be.  If the Issuer and the
Co-Issuer shall fail to appoint a successor Trustee or Note Administrator within
30 days after such resignation, removal or incapability or the occurrence of
such vacancy, a successor Trustee or Note Administrator may be appointed by Act
of a Majority of the Controlling Class delivered to the Collateral Manager and
the parties hereto, including the retiring Trustee or the retiring Note
Administrator, as the case may be, and the successor Trustee or Note
Administrator so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee or Note Administrator, as applicable,
and supersede any successor Trustee or Note Administrator proposed by the Issuer
and the Co-Issuer.  If no successor Trustee or Note Administrator shall have
been so appointed by the Issuer and the Co-Issuer or a Majority of the
Controlling Class and shall have accepted appointment in the manner hereinafter
provided, subject to Section 5.15, the Controlling Class or any Holder may, on
behalf of itself or himself and all others similarly situated, petition any
court of competent jurisdiction for the appointment of a successor Trustee or
Note Administrator.


-109-

--------------------------------------------------------------------------------

(f)           The Issuer and the Co-Issuer shall give prompt notice of each
resignation and each removal of the Trustee or Note Administrator and each
appointment of a successor Trustee or Note Administrator by mailing written
notice of such event by first class mail, postage prepaid, to the Rating
Agencies, the Preferred Share Paying Agent, the Collateral Manager, the parties
hereto, and to the Holders of the Notes as their names and addresses appear in
the Notes Register.  Each notice shall include the name of the successor Trustee
or Note Administrator, as the case may be, and the address of its respective
Corporate Trust Office.  If the Issuer or the Co-Issuer fail to mail such notice
within ten days after acceptance of appointment by the successor Trustee or Note
Administrator, the successor Trustee or Note Administrator shall cause such
notice to be given at the expense of the Issuer or the Co-Issuer, as the case
may be.
 
(g)          The resignation or removal of the Note Administrator in any
capacity in which it is serving hereunder, including Note Administrator, Paying
Agent, Authenticating Agent, Calculation Agent, Transfer Agent, Custodian,
Securities Intermediary, Backup Advancing Agent and Notes Registrar, shall be
deemed a resignation or removal, as applicable, in each of the other capacities
in which it serves.
 
Section 6.10        Acceptance of Appointment by Successor.
 
Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Collateral Manager, the Servicer, and the parties
hereto including the retiring Trustee or the retiring Note Administrator, as the
case may be, an instrument accepting such appointment.  Upon delivery of the
required instruments, the resignation or removal of the retiring Trustee or the
retiring Note Administrator shall become effective and such successor Trustee or
Note Administrator, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts, duties and obligations of the
retiring Trustee or Note Administrator, as the case may be; but, on request of
the Issuer, the Co-Issuer, a Majority of the Controlling Class, the Collateral
Manager or the successor Trustee or Note Administrator, such retiring Trustee or
Note Administrator shall, upon payment of its fees, indemnities and other
amounts then unpaid, execute and deliver an instrument transferring to such
successor Trustee or Note Administrator all the rights, powers and trusts of the
retiring Trustee or Note Administrator, as the case may be, and shall duly
assign, transfer and deliver to such successor Trustee or Note Administrator all
property and amounts held by such retiring Trustee or Note Administrator
hereunder, subject nevertheless to its lien, if any, provided for in Section
6.7(d).  Upon request of any such successor Trustee or Note Administrator, the
Issuer and the Co-Issuer shall execute any and all instruments for more fully
and certainly vesting in and confirming to such successor Trustee or Note
Administrator all such rights, powers and trusts.
 
No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in Section
6.8, and (c) the Rating Agency Condition is satisfied.


-110-

--------------------------------------------------------------------------------

Section 6.11       Merger, Conversion, Consolidation or Succession to Business
of Trustee and Note Administrator.
 
Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto.  In case any of the Notes
have been authenticated, but not delivered, by the Note Administrator then in
office, any successor by merger, conversion or consolidation to such
authenticating Note Administrator may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Note
Administrator had itself authenticated such Notes.
 
Section 6.12       Co-Trustees and Separate Trustee.
 
At any time or times, including, but not limited to, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Collateral
may at the time be located, for enforcement actions, or where a conflict of
interest exists, the Trustee shall have power to appoint, one or more Persons to
act as co‑trustee jointly with the Trustee or as a separate trustee with respect
to of all or any part of the Collateral, with the power to file such proofs of
claim and take such other actions pursuant to Section 5.6 herein and to make
such claims and enforce such rights of action on behalf of the Holders of the
Notes as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.
 
Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee.  If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.
 
Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be.  The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.
 
Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:
 
(a)           all rights, powers, duties and obligations hereunder in respect of
the custody of securities, Cash and other personal property held by, or required
to be deposited or pledged with, the Trustee hereunder, shall be exercised
solely by the Trustee;


-111-

--------------------------------------------------------------------------------

(b)          the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;
 
(c)           the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Issuer and the Co-Issuer evidenced by an Issuer
Order, may accept the resignation of, or remove, any co-trustee appointed under
this Section 6.12, and in case an Event of Default has occurred and is
continuing, the Trustee shall have the power to accept the resignation of, or
remove, any such co-trustee without the concurrence of the Issuer or the
Co-Issuer.  A successor to any co-trustee so resigned or removed may be
appointed in the manner provided in this Section 6.12;
 
(d)         no co-trustee hereunder shall be personally liable by reason of any
act or omission of the Trustee hereunder, and any co-trustee hereunder shall be
entitled to all the privileges, rights and immunities under Article 6 hereof, as
if it were named the Trustee hereunder;
 
(e)           except as required by applicable law, the appointment of a
co-trustee or separate trustee under this Section 6.12 shall not relieve the
Trustee of its duties and responsibilities hereunder; and
 
(f)           any Act of Securityholders delivered to the Trustee shall be
deemed to have been delivered to each co-trustee.
 
Section 6.13        Direction to enter into the Servicing Agreement.
 
The Issuer hereby directs the Trustee and the Note Administrator to enter into
the Servicing Agreement.  Each of the Trustee and the Note Administrator shall
be entitled to the same rights, protections, immunities and indemnities afforded
to each herein in connection with any matter contained in the Servicing
Agreement.
 
Section 6.14        Representations and Warranties of the Trustee.
 
The Trustee represents and warrants for the benefit of the other parties to this
Indenture and the parties to the Servicing Agreement that:
 
(a)          the Trustee is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Trustee under this Indenture and the Servicing Agreement;


-112-

--------------------------------------------------------------------------------

(b)          this Indenture and the Servicing Agreement have each been duly
authorized, executed and delivered by the Trustee and each constitutes the valid
and binding obligation of the Trustee, enforceable against it in accordance with
its terms except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent
transfer, insolvency, reorganization, liquidation, receivership, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights
generally and by general equitable principles, regardless of whether considered
in a proceeding in equity or at law, and (ii) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought;
 
(c)           neither the execution, delivery and performance of this Indenture
or the Servicing Agreement, nor the consummation of the transactions
contemplated by this Indenture or the Servicing Agreement, (i) is prohibited by,
or requires the Trustee to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Trustee or any of its
properties or Collateral or (ii) will violate the provisions of the Governing
Documents of the Trustee; and
 
(d)           there are no proceedings pending or, to the best knowledge of the
Trustee, threatened against the Trustee before any Federal, state or other
governmental agency, authority, administrator or regulatory body, arbitrator,
court or other tribunal, foreign or domestic, which could have a material
adverse effect on the Collateral or the performance by the Trustee of its
obligations under this Indenture or the Servicing Agreement.
 
Section 6.15        Representations and Warranties of the Note Administrator.
 
The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and the parties to the Servicing Agreement that:
 
(a)         the Note Administrator is a national banking association with trust
powers, duly and validly existing under the laws of the United States of
America, with corporate power and authority to execute, deliver and perform its
obligations under this Indenture and the Servicing Agreement, and is duly
eligible and qualified to act as Note Administrator under this Indenture and the
Servicing Agreement;
 
(b)           this Indenture and the Servicing Agreement have each been duly
authorized, executed and delivered by the Note Administrator and each
constitutes the valid and binding obligation of the Note Administrator,
enforceable against it in accordance with its terms except (i) as limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law, and (ii) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;
 
(c)        neither the execution, delivery and performance of this Indenture of
the Servicing Agreement, nor the consummation of the transactions contemplated
by this Indenture or the Servicing Agreement, (i) is prohibited by, or requires
the Note Administrator to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Note Administrator or any of
its properties or Collateral or (ii) will violate the provisions of the
Governing Documents of the Note Administrator; and


-113-

--------------------------------------------------------------------------------

(d)          there are no proceedings pending or, to the best knowledge of the
Note Administrator, threatened against the Note Administrator before any
Federal, state or other governmental agency, authority, administrator or
regulatory body, arbitrator, court or other tribunal, foreign or domestic, which
could have a material adverse effect on the Collateral or the performance by the
Note Administrator of its obligations under this Indenture or the Servicing
Agreement.
 
Section 6.16        Requests for Consents.
 
In the event that the Trustee and Note Administrator receives written notice of
any offer or any request for a waiver, consent, amendment or other modification
with respect to any Collateral Interest (before or after any default) or in the
event any action is required to be taken in respect to a Loan Document, the Note
Administrator shall promptly forward such notice to the Issuer, the Servicer and
the Special Servicer.  The Special Servicer shall take such action as required
under the Servicing Agreement as described in Section 10.10(f).
 
Section 6.17        Withholding.
 
(a)         If any amount is required to be deducted or withheld from any
payment to any Noteholder or other payee, such amount shall reduce the amount
otherwise distributable to such Noteholder or payee.  The Note Administrator is
hereby authorized to withhold or deduct from amounts otherwise distributable to
any Noteholder or other payee sufficient funds for the payment of any tax that
is legally required to be withheld or deducted (but such authorization shall not
prevent the Note Administrator from contesting any such tax in appropriate
proceedings and legally withholding payment of such tax, pending the outcome of
such proceedings).  The amount of any withholding tax imposed with respect to
any Noteholder or other payee shall be treated as Cash distributed to such
Noteholder or payee at the time it is deducted or withheld by the Issuer or the
Note Administrator, as applicable, and remitted to the appropriate taxing
authority.  If there is a possibility that withholding tax is payable with
respect to a distribution, the Note Administrator may in its sole discretion
withhold such amounts in accordance with this Section 6.17.  The Issuer and the
Co-Issuer agree to timely provide to the Note Administrator accurate and
complete copies of all documentation received from Noteholders pursuant to
Sections 2.7(f) and 2.11(c).  Solely with respect to FATCA compliance and
reporting, nothing herein shall impose an obligation on the part of the Note
Administrator to determine the amount of any tax or withholding obligation on
the part of the Issuer or in respect of the Notes.  In addition, initial
purchasers and transferees of Definitive Notes after the Closing Date will be
required to provide to the Issuer, the Trustee, the Note Administrator, or their
agents, all information, documentation or certifications reasonably required to
permit the Issuer to comply with its tax reporting obligations under applicable
law, including any applicable cost basis reporting obligation.  For the
avoidance of doubt, the Note Administrator will have no responsibility for the
preparation of any tax returns or related reports on behalf of or for the
benefit of the Issuer or any noteholder, or the calculation of any original
issue discount on the Notes.


-114-

--------------------------------------------------------------------------------

(b)         For the avoidance of doubt, the Note Administrator shall reasonably
cooperate with Issuer, at Issuer’s direction and expense, to permit Issuer to
fulfill its obligations under FATCA; provided that the Note Administrator shall
have no independent obligation to cause or maintain Issuer’s compliance with
FATCA and shall have no liability for any withholding on payments to Issuer as a
result of Issuer’s failure to achieve or maintain FATCA compliance.
 
Section 6.18      Registrar of Participation Holders
 
Pursuant to each related Participation Agreement and Section 3.25(b) of the
Servicing Agreement, the Note Administrator shall maintain the registrar for the
Participation holders under such Participation Agreement on behalf of the
Issuer, for so long as the related Pari Passu Participation is included in this
KREF 2018-FL1 securitization.  The Note Administrator shall maintain the
registrar of Participation holders and facilitate transfers in accordance with
the terms of the related Participation Agreement and as compensation therefor
shall be entitled to the Participation Fee payable in accordance with the
Servicing Agreement.
 
ARTICLE 7
 
COVENANTS
 
Section 7.1        Payment of Principal and Interest.
 
The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture. 
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, and, with
respect to the Preferred Shares, by the Issuer, to such Preferred Shareholder
for all purposes of this Indenture.
 
The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required, as directed by the Issuer (or the Collateral
Manager on its behalf) to be withheld, provided that, despite the failure of the
Note Administrator to give such notice, amounts withheld pursuant to applicable
tax laws shall be considered as having been paid by the Issuer and the
Co-Issuer, as provided above.
 
Section 7.2        Maintenance of Office or Agency.
 
The Co-Issuers hereby appoint the Note Administrator as a Paying Agent for the
payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer hereby
appoints Corporation Service Company in New York, New York, as its agent where
notices and demands to or upon the Issuer in respect of the Notes or this
Indenture may be served.


-115-

--------------------------------------------------------------------------------

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax.  The
Issuer shall give prompt written notice to the Trustee, the Note Administrator,
the Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.
 
If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.
 
Section 7.3          Amounts for Note Payments to be Held in Trust.
 
(a)          All payments of amounts due and payable with respect to any Notes
that are to be made from amounts withdrawn from the Payment Account shall be
made on behalf of the Issuer and the Co-Issuer by the Note Administrator or a
Paying Agent (in each case, from and to the extent of available funds in the
Payment Account and subject to the Priority of Payments) with respect to
payments on the Notes.
 
When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder together with wiring instructions, contact information, and such
other information reasonably required by the paying agent.
 
Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act.  Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11.  Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.


-116-

--------------------------------------------------------------------------------

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co‑Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has a
long-term unsecured debt rating of “Aa3” or higher by Moody’s or (ii) each of
the Rating Agencies confirms that employing such Paying Agent shall not
adversely affect the then-current ratings of the Notes.  In the event that such
successor Paying Agent ceases to have a long-term debt rating of “Aa3” or higher
by Moody’s, the Issuer and the Co-Issuer shall promptly remove such Paying Agent
and appoint a successor Paying Agent.  The Issuer and the Co-Issuer shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities.  The Issuer and the
Co-Issuer shall cause the Paying Agent other than the Note Administrator to
execute and deliver to the Note Administrator an instrument in which such Paying
Agent shall agree with the Note Administrator (and if the Note Administrator
acts as Paying Agent, it hereby so agrees), subject to the provisions of this
Section 7.3, that such Paying Agent will:
 
(i)           allocate all sums received for payment to the Holders of Notes in
accordance with the terms of this Indenture;
 
(ii)         hold all sums held by it for the payment of amounts due with
respect to the Notes for the benefit of the Persons entitled thereto until such
sums shall be paid to such Persons or otherwise disposed of as herein provided
and pay such sums to such Persons as herein provided;
 
(iii)         if such Paying Agent is not the Note Administrator, immediately
resign as a Paying Agent and forthwith pay to the Note Administrator all sums
held by it for the payment of Notes if at any time it ceases to satisfy the
standards set forth above required to be met by a Paying Agent at the time of
its appointment;
 
(iv)          if such Paying Agent is not the Note Administrator, immediately
give the Note Administrator notice of any Default by the Issuer or the Co-Issuer
(or any other obligor upon the Notes) in the making of any payment required to
be made; and


-117-

--------------------------------------------------------------------------------

(v)           if such Paying Agent is not the Note Administrator at any time
during the continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.
 
The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.
 
Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease.  The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.
 
Section 7.4         Existence of the Issuer and Co-Issuer.
 
(a)          So long as any Note is Outstanding, the Issuer shall, to the
maximum extent permitted by applicable law, maintain in full force and effect
its existence and rights as an exempted company incorporated with limited
liability under the laws of the Cayman Islands and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture, the Notes or any of the
Collateral; provided that the Issuer shall be entitled to change its
jurisdiction of registration from the Cayman Islands to any other jurisdiction
reasonably selected by the Issuer so long as (i) such change is not
disadvantageous in any material respect to the Holders of the Notes or the
Preferred Shares, (ii) it delivers written notice of such change to the Note
Administrator for delivery to the Holders of the Notes or Preferred Shares, the
Preferred Share Paying Agent and the Rating Agencies and (iii) on or prior to
the fifteenth (15th) Business Day following delivery of such notice by the Note
Administrator to the Noteholders, the Note Administrator shall not have received
written notice from a Majority of the Controlling Class or a Majority of
Preferred Shareholders objecting to such change.  So long as any Rated Notes are
Outstanding, the Issuer will maintain at all times at least one director who is
Independent of the Collateral Manager and its Affiliates.


-118-

--------------------------------------------------------------------------------

(b)         So long as any Note is Outstanding, the Co-Issuer shall maintain in
full force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes;
provided, however, that the Co-Issuer shall be entitled to change its
jurisdiction of formation from Delaware to any other jurisdiction reasonably
selected by the Co-Issuer so long as (i) such change is not disadvantageous in
any material respect to the Holders of the Notes, (ii) it delivers written
notice of such change to the Note Administrator for delivery to the Holders of
the Notes and the Rating Agencies and (iii) on or prior to the fifteenth (15th)
Business Day following such delivery of such notice by the Note Administrator to
the Noteholders, the Note Administrator shall not have received written notice
from a Majority of the Controlling Class objecting to such change.  So long as
any Rated Notes are Outstanding, the Co‑Issuer will maintain at all times at
least one director who is Independent of the Collateral Manager and its
Affiliates.
 
(c)         So long as any Note is Outstanding, the Issuer shall ensure that all
corporate or other formalities regarding its existence are followed (including
correcting any known misunderstanding regarding its separate existence).  So
long as any Note is Outstanding, the Issuer shall not take any action or conduct
its affairs in a manner that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency
proceeding.  So long as any Note is Outstanding, the Issuer shall maintain and
implement administrative and operating procedures reasonably necessary in the
performance of the Issuer’s obligations hereunder, and the Issuer shall at all
times keep and maintain, or cause to be kept and maintained, separate books,
records, accounts and other information customarily maintained for the
performance of the Issuer’s obligations hereunder.  Without limiting the
foregoing, so long as any Note is Outstanding, (i) the Issuer shall (A) pay its
own liabilities only out of its own funds and (B) use separate stationery,
invoices and checks, (C) hold itself out and identify itself as a separate and
distinct entity under its own name; (D) not commingle its assets with assets of
any other Person; (E) hold title to its assets in its own name; (F) maintain
separate financial statements, showing its assets and liabilities separate and
apart from those of any other Person and not have its assets listed on any
financial statement of any other Person; provided, however, that the Issuer’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (1) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of the Issuer from such
Affiliate and to indicate that the Issuer’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliate or any other Person
and (2) such assets shall also be listed on the Issuer’s own balance sheet; (G)
not guarantee any obligation of any Person, including any Affiliate or become
obligated for the debts of any other Person or hold out its credit or assets as
being available to satisfy the obligations of others; (H) allocate fairly and
reasonably any overhead expenses, including for shared office space; (I) not
have its obligations guaranteed by any Affiliate; (J) not pledge its assets to
secure the obligations of any other Person; (K) correct any known
misunderstanding regarding its separate identity; (L) maintain adequate capital
in light of its contemplated business purpose, transactions and liabilities; (M)
not acquire any securities of any Affiliate of the Issuer; and (N) not own any
asset or property other than property arising out of the actions permitted to be
performed under the Transaction Documents; and (ii) the Issuer shall not (A)
have any subsidiaries (other than a Permitted Subsidiary and, in the case of the
Issuer, the Co-Issuer); (B) engage, directly or indirectly, in any business
other than the actions required or permitted to be performed under the
Transaction Documents; (C) engage in any transaction with any shareholder that
is not permitted under the terms of the Servicing Agreement; (D) pay dividends
other than in accordance with the terms of this Indenture, its governing
documents and the Preferred Share Paying Agency Agreement; (E) conduct business
under an assumed name (i.e., no “DBAs”); (F) incur, create or assume any
indebtedness other than as expressly permitted under the Transaction Documents;
(G) enter into any contract or agreement with any of its Affiliates, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in arm’s-length transactions; provided that the foregoing
shall not prohibit the Issuer from entering into the transactions contemplated
by the Company Administration Agreement with the Company Administrator, the
Preferred Share Paying Agency Agreement with the Share Registrar and any other
agreement contemplated or permitted by the Servicing Agreement or this
Indenture; (H) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (I) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.


-119-

--------------------------------------------------------------------------------

(d)         So long as any Note is Outstanding, the Co-Issuer shall ensure that
all limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence.  The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency
proceeding.  The Co-Issuer shall maintain and implement administrative and
operating procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and maintain,
or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder.  Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers), (C)
join in any transaction with any member that is not permitted under the terms of
the Servicing Agreement or this Indenture, (D) pay dividends other than in
accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.


-120-

--------------------------------------------------------------------------------

Section 7.5          Protection of Collateral.
 
(a)           The Note Administrator, at the expense of the Issuer, upon receipt
of any Opinion of Counsel received pursuant to Section 7.5(d) shall execute and
deliver all such Financing Statements, continuation statements, instruments of
further assurance and other instruments, and may take such other action as may
be necessary or advisable or desirable to secure the rights and remedies of the
Secured Parties hereunder and to:
 
(i)            Grant more effectively all or any portion of the Collateral;
 
(ii)           maintain or preserve the lien (and the priority thereof) of this
Indenture or to carry out more effectively the purposes hereof;
 
(iii)         perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);
 
(iv)          cooperate with the Servicer and the Special Servicer with respect
to enforcement on any of the Collateral Interests or enforce on any other
instruments or property included in the Collateral;
 
(v)          instruct the Special Servicer to preserve and defend title to the
Collateral Interests and preserve and defend title to the other Collateral and
the rights of the Trustee, the Holders of the Notes in the Collateral against
the claims of all persons and parties; and
 
(vi)         pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or cause
to be paid any and all taxes levied or assessed upon all or any part of the
Collateral.
 
The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5.  The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).
 
(b)         Neither the Trustee nor the Note Administrator shall (except in
accordance with Section 10.12(a), (b) or (c) and except for payments, deliveries
and distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.


-121-

--------------------------------------------------------------------------------

(c)         The Issuer shall (i) pay or cause to be paid taxes, if any, levied
on account of the beneficial ownership by the Issuer of any Collateral that
secure the Notes and timely file all tax returns and information statements as
required, (ii) take all actions necessary or advisable to prevent the Issuer
from becoming subject to any withholding or other taxes or assessments and to
allow the Issuer to comply with FATCA, and (iii) if required to prevent the
withholding or imposition of United States income tax, deliver or cause to be
delivered a United States IRS Form W‑9 (or the applicable IRS Form W‑8, if
appropriate) or successor applicable form, to each borrower, counterparty or
paying agent with respect to (as applicable) an item included in the Collateral
at the time such item is purchased or entered into and thereafter prior to the
expiration or obsolescence of such form.
 
(d)          For so long as the Notes are Outstanding, on or about June 2023 and
every 60 months thereafter, the Issuer (or the Collateral Manager on its behalf)
shall deliver to the Trustee and the Note Administrator, for the benefit of the
Trustee, the Collateral Manager, the Note Administrator and the Rating Agencies,
at the expense of the Issuer, an Opinion of Counsel stating what is required, in
the opinion of such counsel, as of the date of such opinion, to maintain the
lien and security interest created by this Indenture with respect to the
Collateral, and confirming the matters set forth in the Opinion of Counsel,
furnished pursuant to Section 3.1(d), with regard to the perfection and priority
of such security interest (and such Opinion of Counsel may likewise be subject
to qualifications and assumptions similar to those set forth in the Opinion of
Counsel delivered pursuant to Section 3.1(d)).
 
Section 7.6          Notice of Any Amendments.
 
Each of the Issuer and the Co-Issuer shall give notice to the 17g‑5 Information
Provider of, and satisfy the Rating Agency Condition with respect to, any
amendments to its Governing Documents.
 
Section 7.7          Performance of Obligations.
 
(a)          Each of the Issuer and the Co-Issuer shall not take any action, and
will use commercially reasonable efforts not to permit any action to be taken by
others, that would release any Person from any of such Person’s covenants or
obligations under any Instrument included in the Collateral, except in the case
of enforcement action taken with respect to any Defaulted Collateral Interest in
accordance with the provisions hereof and as otherwise required hereby.
 
(b)          The Issuer or the Co-Issuer may, with the prior written consent of
the Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, the Collateral Manager or the
Trustee, for the performance of actions and obligations to be performed by the
Issuer or the Co-Issuer, as the case may be, hereunder by such Persons and the
performance of the actions and other obligations with respect to the Collateral
of the nature set forth in the Indenture.  Notwithstanding any such arrangement,
the Issuer or the Co-Issuer, as the case may be, shall remain primarily liable
with respect thereto.  In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer or the Co-Issuer; and the Issuer or
the Co-Issuer shall punctually perform, and use commercially reasonable efforts
to cause the Servicer, the Special Servicer, the Collateral Manager or such
other Person to perform, all of their obligations and agreements contained in
the Indenture or such other agreement.


-122-

--------------------------------------------------------------------------------

(c)          Unless the Rating Agency Condition is satisfied with respect
thereto, the Issuer shall maintain the Servicing Agreement in full force and
effect so long as any Notes remain Outstanding and shall not terminate the
Servicing Agreement with respect to any Collateral Interest except upon the sale
or other liquidation of such Collateral Interest in accordance with the terms
and conditions of this Indenture.
 
(d)          If the Co-Issuers receive a notice from the Rating Agencies stating
that they are not in compliance with Rule 17g-5, the Co-Issuers shall take such
action as mutually agreed between the Co-Issuers and the Rating Agencies in
order to comply with Rule 17g-5.
 
Section 7.8          Negative Covenants.
 
(a)           The Issuer and the Co-Issuer shall not:
 
(i)           sell, assign, participate, transfer, exchange or otherwise dispose
of, or pledge, mortgage, hypothecate or otherwise encumber (or permit such to
occur or suffer such to exist), any part of the Collateral, except as otherwise
expressly permitted by this Indenture or the Servicing Agreement;
 
(ii)          claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal or interest payable in respect
of the Notes (other than amounts required to be paid, deducted or withheld in
accordance with any applicable law or regulation of any governmental authority)
or assert any claim against any present or future Noteholder by reason of the
payment of any taxes levied or assessed upon any part of the Collateral;
 
(iii)         (A) incur or assume or guarantee any indebtedness, other than the
Notes and this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;
 
(iv)         (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes, except as may be expressly permitted hereby; (B) permit
any lien, charge, adverse claim, security interest, mortgage or other
encumbrance (other than the lien of this Indenture) to be created on or extend
to or otherwise arise upon or burden the Collateral or any part thereof, any
interest therein or the proceeds thereof, except as may be expressly permitted
hereby; or (C) take any action that would permit the lien of this Indenture not
to constitute a valid first priority security interest in the Collateral, except
as may be expressly permitted hereby;


-123-

--------------------------------------------------------------------------------

(v)          amend the Servicing Agreement, except pursuant to the terms
thereof;
 
(vi)         amend the Preferred Share Paying Agency Agreement, except pursuant
to the terms thereof;
 
(vii)        to the maximum extent permitted by applicable law, dissolve or
liquidate in whole or in part, except as permitted hereunder;
 
(viii)       make or incur any capital expenditures, except as reasonably
required to perform its functions in accordance with the terms of this Indenture
and, in the case of the Issuer, the Preferred Share Paying Agency Agreement;
 
(ix)          become liable in any way, whether directly or by assignment or as
a guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;
 
(x)          maintain any bank accounts other than the Accounts and the bank
account in the Cayman Islands in which (inter alia) the proceeds of the Issuer’s
issued share capital and the transaction fees paid to the Issuer for agreeing to
issue the Securities will be kept;
 
(xi)         conduct business under an assumed name, or change its name without
first delivering at least 30 days’ prior written notice to the Trustee, the Note
Administrator, the Noteholders and the Rating Agencies and an Opinion of Counsel
to the effect that such name change will not adversely affect the security
interest hereunder of the Trustee or the Secured Parties;
 
(xii)        take any action that would result in it failing to qualify as a
Qualified REIT Subsidiary or other disregarded entity of KREF Sub-REIT for U.S.
federal income tax purposes (including, but not limited to, an election to treat
the Issuer as a “taxable REIT subsidiary,” as defined in Section 856(l) of the
Code), unless (A) based on an Opinion of Counsel of Dechert LLP, Hunton Andrews
Kurth LLP or another nationally-recognized tax counsel experienced in such
matters, the Issuer will be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT other than KREF Sub-REIT, or (B) based on an
Opinion of Counsel of Dechert LLP, Hunton Andrews Kurth LLP or another
nationally-recognized tax counsel experienced in such matters, the Issuer will
be treated as a foreign corporation that is not engaged in a trade or business
within the United States for U.S. federal income tax purposes;
 
(xiii)      except for any agreements involving the purchase and sale of
Collateral Interests having customary purchase or sale terms and documented with
customary loan trading documentation, enter into any agreements unless such
agreements contain “non-petition” and “limited recourse” provisions; or
 
(xiv)        amend their respective organizational documents without
satisfaction of the Rating Agency Condition in connection therewith.


-124-

--------------------------------------------------------------------------------

(b)          Neither the Issuer nor the Trustee shall sell, transfer, exchange
or otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture or the Servicing Agreement.
 
(c)          The Co-Issuer shall not invest any of its Collateral in
“securities” (as such term is defined in the 1940 Act) and shall keep all of the
Co-Issuer’s Collateral in Cash.
 
(d)           For so long as any of the Notes are Outstanding, the Co-Issuer
shall not issue any limited liability company membership interests of the
Co-Issuer to any Person other than KREF Sub-REIT or a wholly-owned subsidiary of
KREF Sub-REIT.
 
(e)         The Issuer shall not enter into any material new agreements (other
than any Collateral Interest Purchase Agreement or other agreement contemplated
by this Indenture) (including, without limitation, in connection with the sale
of Collateral by the Issuer) without the prior written consent of the Holders of
at least a Majority of the Notes (or if there are no Notes Outstanding, a
Majority of Preferred Shareholders) and shall provide notice of all new
agreements (other than any Collateral Interest or other agreement specifically
contemplated by this Indenture) to the Holders of the Notes.  The foregoing
notwithstanding, the Issuer may agree to any material new agreements; provided
that (i) the Issuer (or the Collateral Manager on its behalf) determines that
such new agreements would not, upon becoming effective, adversely affect the
rights or interests of any Class or Classes of Noteholders and (ii) subject to
satisfaction of the Rating Agency Condition.
 
(f)           As long as any Offered Note is Outstanding, the Retention Holder
may not transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes), pledge or
hypothecate any of the Preferred Shares or ordinary shares of the Issuer to any
Person (except to an affiliate that is wholly-owned by KREF Sub-REIT and is
disregarded for U.S. federal income tax purposes) unless the Issuer receives an
opinion of Dechert LLP, Hunton Andrews Kurth LLP or another nationally
recognized tax counsel experienced in such matters that such transfer, pledge or
hypothecation will not cause the Issuer to be treated as a foreign corporation
engaged in a trade or business within the United States for U.S. federal income
tax purposes or otherwise to become subject to U.S. federal income tax on a net
basis, which opinion may be conditioned on compliance with certain restrictions
on the investment or other activities of the Issuer and the Collateral Manager
on behalf of the Issuer (such opinion, a “No Entity-Level Tax Opinion”) (or has
previously received a No Trade or Business Opinion) which opinion may be
conditioned, in each case, on compliance with certain restrictions on the
investment or other activities of the Issuer and the Servicer on behalf of the
Issuer.
 
(g)         Any financing arrangement pursuant to Section 7.8(f) shall prohibit
any further transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes) of the Retained
Securities and Issuer Ordinary Shares, including a transfer in connection with
any exercise of remedies under such financing unless the Issuer receives a No
Entity-Level Tax Opinion.


-125-

--------------------------------------------------------------------------------

Section 7.9         Statement as to Compliance.
 
On or before January 31 in each calendar year, commencing in 2019 or immediately
if there has been a Default in the fulfillment of an obligation under this
Indenture, the Issuer shall deliver to the Trustee, the Note Administrator and
the 17g-5 Information Provider an Officer’s Certificate given on behalf of the
Issuer and without personal liability stating, as to each signer thereof, that,
since the date of the last certificate or, in the case of the first certificate,
the Closing Date, to the best of the knowledge, information and belief of such
Officer, the Issuer has fulfilled all of its obligations under this Indenture
or, if there has been a Default in the fulfillment of any such obligation,
specifying each such Default known to them and the nature and status thereof.
 
Section 7.10       Issuer and Co-Issuer May Consolidate or Merge Only on Certain
Terms.
 
(a)            The Issuer shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its Collateral to any
Person, unless permitted by the Governing Documents and Cayman Islands law and
unless:
 
(i)         the Issuer shall be the surviving entity, or the Person (if other
than the Issuer) formed by such consolidation or into which the Issuer is merged
or to which all or substantially all of the Collateral of the Issuer are
transferred shall be an entity incorporated or formed and existing under the
laws of the Cayman Islands or such other jurisdiction approved by a Majority of
each and every Class of the Notes (each voting as a separate Class), and a
Majority of Preferred Shareholders; provided that no such approval shall be
required in connection with any such transaction undertaken solely to effect a
change in the jurisdiction of registration pursuant to Section 7.4 hereof; and
provided, further, that the surviving entity shall expressly assume, by an
indenture supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and other amounts payable hereunder and
under the Servicing Agreement and the performance and observance of every
covenant of this Indenture and the Servicing Agreement on the part of the Issuer
to be performed or observed, all as provided herein;
 
(ii)           the Rating Agency Condition shall be satisfied;
 
(iii)        if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;


-126-

--------------------------------------------------------------------------------

(iv)        if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer, the Collateral Manager and the Rating Agencies an Officer’s
Certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in Section 7.10(a)(i) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of an indenture supplemental hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral securing, in the case of a consolidation or merger of the Issuer, all
of the Notes or, in the case of any transfer or conveyance of the Collateral
securing any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected first priority security interest in the Collateral securing, in the
case of a consolidation or merger of the Issuer, all of the Notes, or, in the
case of any transfer or conveyance of the Collateral securing any of the Notes,
such Notes and (C) such other matters as the Trustee, the Note Administrator,
the Servicer, the Special Servicer, the Collateral Manager or any Noteholder may
reasonably require;
 
(v)          immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;
 
(vi)         the Issuer shall have delivered to the Trustee, the Note
Administrator, the Preferred Share Paying Agent and each Noteholder, an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger, transfer or conveyance and such supplemental indenture
comply with this Article 7 and that all conditions precedent in this Article 7
provided for relating to such transaction have been complied with;
 
(vii)        the Issuer has received an opinion from Dechert LLP, Hunton Andrews
Kurth LLP or an opinion of other nationally recognized U.S. tax counsel
experienced in such matters that the Issuer or the Person referred to in clause
(a) either will (a) be treated as a Qualified REIT Subsidiary or (b) be treated
as a foreign corporation not engaged in a trade or business within the United
States for U.S. federal income tax purposes or otherwise not subject to U.S.
federal income tax on a net basis;
 
(viii)      the Issuer has received an opinion from Dechert LLP, Hunton Andrews
Kurth LLP or an opinion of other nationally recognized U.S. tax counsel
experienced in such matters that such action will not adversely affect the tax
treatment of the Noteholders as described in the Offering Memorandum under the
heading “Certain U.S. Federal Income Tax Considerations” to any material extent;
and


-127-

--------------------------------------------------------------------------------

(ix)         after giving effect to such transaction, the Issuer shall not be
required to register as an investment company under the 1940 Act.
 
(b)           The Co-Issuer shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its Collateral to
any Person, unless no Notes remain Outstanding or:
 
(i)           the Co-Issuer shall be the surviving entity, or the Person (if
other than the Co-Issuer) formed by such consolidation or into which the
Co-Issuer is merged or to which all or substantially all of the Collateral of
the Co-Issuer are transferred shall be a company organized and existing under
the laws of Delaware or such other jurisdiction approved by a Majority of the
Controlling Class; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of formation pursuant to Section 7.4; and provided, further, that
the surviving entity shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, the Note Administrator, and each
Noteholder, the due and punctual payment of the principal of and interest on all
Notes and the performance and observance of every covenant of this Indenture on
the part of the Co‑Issuer to be performed or observed, all as provided herein;
 
(ii)          the Rating Agency Condition has been satisfied;
 
(iii)        if the Co-Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;
 
(iv)         if the Co-Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;


-128-

--------------------------------------------------------------------------------

(v)          immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;
 
(vi)         the Co-Issuer shall have delivered to the Trustee, the Note
Administrator, the Preferred Share Paying Agent and each Noteholder an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, transfer or conveyance and such supplemental indenture comply with this
Article 7 and that all conditions precedent in this Article 7 provided for
relating to such transaction have been complied with and that no adverse tax
consequences will result therefrom to the Holders of the Notes or the Preferred
Shareholders; and
 
(vii)         after giving effect to such transaction, the Co-Issuer shall not
be required to register as an investment company under the 1940 Act.
 
Section 7.11       Successor Substituted.
 
Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer or the Co-Issuer, in
accordance with Section 7.10 hereof, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, transfer or conveyance is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein.  In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture.
 
Section 7.12       No Other Business.
 
The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, and acquiring, owning, holding,
disposing of and pledging the Collateral in connection with the Notes and such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith.  The Co-Issuer shall
not engage in any business or activity other than issuing and selling the Notes
pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.


-129-

--------------------------------------------------------------------------------

Section 7.13       Reporting.
 
At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer and/or the Co-Issuer shall promptly furnish or cause
to be furnished “Rule 144A Information” (as defined below) to such Holder or
beneficial owner, to a prospective purchaser of such Note designated by such
Holder or beneficial owner or to the Note Administrator for delivery to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such Holder or beneficial owner.  “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto).  The
Note Administrator shall reasonably cooperate with the Issuer and/or the
Co-Issuer in mailing or otherwise distributing (at the Issuer’s expense) to such
Noteholders or prospective purchasers, at and pursuant to the Issuer’s and/or
the Co-Issuer’s written direction the foregoing materials prepared by or on
behalf of the Issuer and/or the Co-Issuer; provided, however, that the Note
Administrator shall be entitled to prepare and affix thereto or enclose
therewith reasonable disclaimers to the effect that such Rule 144A Information
was not assembled by the Note Administrator, that the Note Administrator has not
reviewed or verified the accuracy thereof, and that it makes no representation
as to such accuracy or as to the sufficiency of such information under the
requirements of Rule 144A or for any other purpose.
 
Section 7.14       Calculation Agent.
 
(a)          The Issuer and the Co-Issuer hereby agree that for so long as any
Notes remain Outstanding there shall at all times be an agent appointed to
calculate LIBOR in respect of each Interest Accrual Period in accordance with
the terms of Schedule B attached hereto (the “Calculation Agent”).  The Issuer
and the Co-Issuer initially have appointed the Note Administrator as Calculation
Agent for purposes of determining LIBOR for each Interest Accrual Period.  The
Calculation Agent may be removed by the Issuer at any time with cause, and upon
no less than thirty (30) days’ notice without cause.  The Calculation Agent may
resign at any time by giving written notice thereof to the Issuer, the
Co-Issuer, the Collateral Manager, the Noteholders and the Rating Agencies.  If
the Calculation Agent is unable or unwilling to act as such or is removed by the
Issuer in respect of any Interest Accrual Period, the Issuer and the Co-Issuer
shall promptly appoint as a replacement Calculation Agent a leading bank which
is engaged in transactions in Eurodollar deposits in the international
Eurodollar market and which does not control or is not controlled by or under
common control with the Issuer or its Affiliates.  The Calculation Agent may not
resign its duties without a successor having been duly appointed.  If no
successor Calculation Agent shall have been appointed within 30 days after
giving of a notice of resignation, the resigning Calculation Agent or a Majority
of the Holders of the Notes, on behalf of himself and all others similarly
situated, may petition a court of competent jurisdiction, at the Issuer’s
expense, for the appointment of a successor Calculation Agent.
 
(b)           The Calculation Agent shall be required to agree that, as soon as
practicable after 11:00 a.m. (London time) on each LIBOR Determination Date (as
defined in Schedule B attached hereto), but in no event later than 11:00 a.m.
(New York time) on the London Banking Day immediately following each LIBOR
Determination Date, the Calculation Agent shall calculate LIBOR (or in the event
that the Notes convert to the Substitute Index, the Substitute Index, as
applicable) for the next Interest Accrual Period and will communicate such
information to the Note Administrator, who shall include such calculation on the
next Monthly Report following such Libor Determination Date.  The Calculation
Agent shall notify the Issuer, the Co-Issuer and the Collateral Manager before
5:00 p.m. (New York time) on each LIBOR Determination Date if it has not
determined and is not in the process of determining LIBOR and the Interest
Distribution Amounts for each Class of Notes, together with the reasons
therefor.  The determination of the Note Interest Rates and the related Interest
Distribution Amounts, respectively, by the Calculation Agent shall, absent
manifest error, be final and binding on all parties.


-130-

--------------------------------------------------------------------------------

Section 7.15       REIT Status.
 
(a)           KREF Holdings shall not take any action that results in the Issuer
failing to qualify as a Qualified REIT Subsidiary or other disregarded entity of
KREF Sub-REIT for U.S. federal income tax purposes, unless (A) based on an
Opinion of Counsel, the Issuer will be treated as a Qualified REIT Subsidiary or
other disregarded entity of a REIT other than KREF Sub-REIT, or (B) based on an
Opinion of Counsel, the Issuer will be treated as a foreign corporation that is
not engaged in a trade or business within the United States for U.S. federal
income tax purposes.
 
(b)           Without limiting the generality of Section 7.16, if the Issuer is
no longer a Qualified REIT Subsidiary or other disregarded entity of a REIT,
prior to the time that:
 
(i)            any Collateral Interest would cause the Issuer to be treated as
engaged in a trade or business within the United States for U.S. federal income
tax purposes or to become subject to U.S. federal income tax on a net basis,
 
(ii)          restructuring of a Collateral Interest that could cause the Issuer
to be treated as engaged in a trade or business within the United States for
U.S. federal income tax purposes or to become subject to U.S. federal income tax
on a net basis,
 
(iii)         the Issuer would acquire the real property underlying any
Collateral Interest pursuant to a foreclosure or deed-in-lieu of foreclosure, or
 
(iv)         any Real Estate Loan is modified in such a manner that could cause
the Issuer to be treated as engaged in a trade or business within the United
States for U.S. federal income tax purposes or to become subject to U.S. federal
income tax on a net basis,
 
the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Collateral Interest to an existing Permitted Subsidiary, or (z) sell such
Collateral Interest in accordance with Section 12.1.
 
(c)           At the direction of 100% of the Preferred Shareholders (including
any party that will become the beneficial owner of 100% of the Preferred Shares
because of a default under any financing arrangement for which the Preferred
Shares are security), the Issuer may operate as a foreign corporation that is
not engaged in a trade or business within the United States for U.S. federal
income tax purposes, provided that (i) the Issuer receives a No Entity-Level Tax
Opinion; (ii) this Indenture and the Servicing Agreement, as applicable, are
amended or supplemented (A) to adopt written tax guidelines governing the
Issuer’s origination, acquisition, disposition and modification of Real Estate
Loans designed to prevent the Issuer from being treated as engaged in a trade or
business within the United States for U.S. federal income tax purposes, (B) to
form one or more “grantor trusts” to the hold Real Estate Loans and (C) to
implement any other provisions deemed necessary (as determined by the tax
counsel providing the opinion) to prevent the Issuer from being treated as a
foreign corporation engaged in a trade or business within the United States for
U.S. federal income tax purposes or otherwise becoming subject to U.S. federal
withholding tax or U.S. federal income tax on a net basis; (iii) the Preferred
Shareholder shall pay the administrative and other costs related to the Issuer
converting from a Qualified REIT Subsidiary to operating as a foreign
corporation, including the costs of any opinions and amendments; and (iv) the
Preferred Shareholder agrees to pay any ongoing expenses related to the Issuer’s
status as a foreign corporation not engaged in a trade or business within the
United States for U.S. federal income tax purposes, including but not limited to
U.S. federal income tax filings required by the Issuer, the “grantor trusts” or
any taxable subsidiaries or required under FATCA.


-131-

--------------------------------------------------------------------------------

Section 7.16      Permitted Subsidiaries.
 
Notwithstanding any other provision of this Indenture, the Collateral Manager on
behalf of the Issuer shall, following delivery of an Issuer Order to the parties
hereto, be permitted to sell to a Permitted Subsidiary at any time any Sensitive
Asset for consideration consisting entirely of the equity interests of such
Permitted Subsidiary (or for an increase in the value of equity interests
already owned).  Such Issuer Order shall certify that the sale of a Sensitive
Asset is being made in accordance with satisfaction of all requirements of this
Indenture.  The Custodian shall, upon receipt of a Request for Release with
respect to a Sensitive Asset, release such Sensitive Asset and shall deliver
such Sensitive Asset as specified in such Request for Release.  The following
provisions shall apply to all Sensitive Asset and Permitted Subsidiaries:
 
(a)           For all purposes under this Indenture, any Sensitive Asset
transferred to a Permitted Subsidiary shall be treated as if it were an asset
owned directly by the Issuer.
 
(b)          Any distribution of Cash by a Permitted Subsidiary to the Issuer
shall be characterized as Interest Proceeds or Principal Proceeds to the same
extent that such Cash would have been characterized as Interest Proceeds or
Principal Proceeds if received directly by the Issuer and each Permitted
Subsidiary shall cause all proceeds of and collections on each Sensitive Asset
owned by such Permitted Subsidiary to be deposited into the Payment Account.
 
(c)           To the extent applicable, the Issuer shall form one or more
Securities Accounts with the Securities Intermediary for the benefit of each
Permitted Subsidiary and shall, to the extent applicable, cause Sensitive Asset
to be credited to such Securities Accounts.
 
(d)          Notwithstanding the complete and absolute transfer of a Sensitive
Asset to a Permitted Subsidiary, the ownership interests of the Issuer in a
Permitted Subsidiary or any property distributed to the Issuer by a Permitted
Subsidiary shall be treated as a continuation of its ownership of the Sensitive
Asset that was transferred to such Permitted Subsidiary (and shall be treated as
having the same characteristics as such Sensitive Asset).


-132-

--------------------------------------------------------------------------------

(e)           If the Special Servicer on behalf of the Trustee, or any other
authorized party takes any action under this Indenture to sell, liquidate or
dispose of all or substantially all of the Collateral, the Issuer (or the
Collateral Manager on its behalf) shall cause each Permitted Subsidiary to sell
each Sensitive Asset and all other Collateral held by such Permitted Subsidiary
and distribute the proceeds of such sale, net of any amounts necessary to
satisfy any related expenses and tax liabilities, to the Issuer in exchange for
the equity interest in such Permitted Subsidiary held by the Issuer.
 
Section 7.17       Repurchase Requests.
 
If the Issuer, the Trustee, the Note Administrator, the Collateral Manager, the
Servicer or the Special Servicer receives any request or demand that a
Collateral Interest be repurchased or replaced arising from any Material Breach
of a representation or warranty made with respect to such Collateral Interest or
any Material Document Defect (any such request or demand, a “Repurchase
Request”) or a withdrawal of a Repurchase Request from any Person other than the
Servicer or Special Servicer, then the Collateral Manager (on behalf of the
Issuer), the Trustee or the Note Administrator, as applicable, shall promptly
forward such notice of such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, to the Servicer (if related to a performing Real
Estate Loan) or Special Servicer, and include the following statement in the
related correspondence:  “This is a “Repurchase Request/withdrawal of a
Repurchase Request” under Section 3.19 of the Servicing Agreement relating to
KREF 2018-FL1 Ltd. and KREF 2018-FL1 LLC, requiring action from you as the
“Repurchase Request Recipient” thereunder.”  Upon receipt of such Repurchase
Request or withdrawal of a Repurchase Request by the Collateral Manager,
Servicer or Special Servicer pursuant to the prior sentence, the Servicer or the
Special Servicer, as applicable, shall be deemed to be the Repurchase Request
Recipient in respect of such Repurchase Request or withdrawal of a Repurchase
Request, as the case may be, and shall be responsible for complying with the
procedures set forth in Section 3.19 of the Servicing Agreement with respect to
such Repurchase Request.
 
Section 7.18       Servicing of Real Estate Loans and Control of Servicing
Decisions.
 
The Real Estate Loans will be serviced by the Servicer or, with respect to
Specially Serviced Loans, the Special Servicer, in each case pursuant to the
Servicing Agreement, subject to the consultation, consent and direction rights
of the Collateral Manager, as set forth in the Servicing Agreement, subject to
those conditions, restrictions or termination events expressly provided
therein.  Nothing in this Indenture shall be interpreted to limit in any respect
the rights of the Collateral Manager under the Servicing Agreement and none of
the Issuer, Co-Issuer, Note Administrator and Trustee shall take any action
under the Indenture inconsistent with the Collateral Manager’s rights set forth
under the Servicing Agreement.


-133-

--------------------------------------------------------------------------------

ARTICLE 8
 
SUPPLEMENTAL INDENTURES
 
Section 8.1         Supplemental Indentures Without Consent of Securityholders.
 
(a)          Without the consent of the Holders of any Notes or any Preferred
Shareholders, and without satisfaction of the Rating Agency Condition, the
Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-Issuers,
the Trustee, the Advancing Agent and the Note Administrator, at any time and
from time to time subject to the requirement provided below in this Section 8.1,
may enter into one or more indentures supplemental hereto, in form satisfactory
to the parties thereto, for any of the following purposes:
 
(i)           evidence the succession of any Person to the Issuer or the
Co-Issuer and the assumption by any such successor of the covenants of the
Issuer or the Co-Issuer, as applicable, herein and in the Notes;
 
(ii)          add to the covenants of the Issuer, the Co-Issuer, the Note
Administrator, the Advancing Agent or the Trustee for the benefit of the Holders
of the Notes or the Preferred Shareholders or to surrender any right or power
herein conferred upon the Issuer or the Co-Issuer, as applicable;
 
(iii)         convey, transfer, assign, mortgage or pledge any property to or
with the Trustee, or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes;
 
(iv)         evidence and provide for the acceptance of appointment hereunder of
a successor Trustee or a successor Note Administrator and to add to or change
any of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;
 
(v)           correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subject to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or to subject any
additional property to the lien of this Indenture;
 
(vi)         modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in applicable law or regulation (or
the interpretation thereof) or to enable the Issuer and the Co-Issuer to rely
upon any exemption or exclusion from registration under the Securities Act, the
Exchange Act or the 1940 Act (including, without limitation, (A) to prevent any
Class of Notes from being considered an “ownership interest” under the Volcker
Rule or (B) to prevent the Issuer or the Co-Issuer from being considered a
“covered fund” under the Volcker Rule) or to remove restrictions on resale and
transfer to the extent not required thereunder;


-134-

--------------------------------------------------------------------------------

(vii)        accommodate the issuance, if any, of Notes in global or book-entry
form through the facilities of DTC or otherwise;


(viii)       take any action commercially reasonably necessary or advisable as
required for the Issuer to comply with the requirements of FATCA (including for
Cayman FATCA Legislation); or to prevent the Issuer from failing to qualify as a
Qualified REIT Subsidiary or other disregarded entity of a REIT for U.S. federal
income tax purposes or from otherwise being treated as a foreign corporation
engaged in a trade or business within the United States for U.S. federal income
tax purposes, or to prevent the Issuer, the Holders of the Notes, the Holders of
the Preferred Shares, or the Trustee from being subject to withholding or other
taxes, fees or assessments or from otherwise being subject to U.S. federal,
state, local or foreign income or franchise tax on a net basis;


(ix)          amend or supplement any provision of this Indenture to the extent
necessary to maintain the then-current ratings assigned to the Notes;


(x)           accommodate the settlement of the Notes in book-entry form through
the facilities of DTC, Euroclear, Clearstream, Luxembourg or otherwise;


(xi)         authorize the appointment of any listing agent, transfer agent,
paying agent or additional registrar for any Class of Notes required or
advisable in connection with the listing of any Class of Notes on any stock
exchange, and otherwise to amend this Indenture to incorporate any changes
required or requested by any governmental authority, stock exchange authority,
listing agent, transfer agent, paying agent or additional registrar for any
Class of Notes in connection therewith;


(xii)        evidence changes to applicable laws and regulations, including,
without limitation, with the consent of the Sponsor and, in the case of the EU
Risk Retention Laws, the Retention Holder, to modify, eliminate, or add to any
of its provisions to address or otherwise accommodate any changes to the U.S.
Risk Retention Rules or the EU Risk Retention Laws (including such changes as
may be required by the Securitization Regulation), as applicable;


(xiii)        reduce the minimum denominations required for transfer of the
Notes;


(xiv)       modify the provisions of this Indenture with respect to
reimbursement of Nonrecoverable Interest Advances if (a) the Collateral Manager
determines that the commercial mortgage securitization industry standard for
such provisions has changed, in order to conform to such industry standard and
(b) such modification does not adversely affect the status of Issuer for U.S.
federal income tax purposes, as evidenced by an Opinion of Counsel;


(xv)         modify the procedures set forth in this Indenture relating to
compliance with Rule 17g-5 of the Exchange Act; provided that the change would
not materially increase the obligations of the Collateral Manager, the Note
Administrator, the Trustee, any paying agent, the Servicer or the Special
Servicer (in each case, without such party’s consent) and would not adversely
affect in any material respect the interests of any Noteholder or Holder of the
Preferred Shares; provided, further, that the Collateral Manager must provide a
copy of any such amendment to the 17g-5 Information Provider for posting to the
Rule 17g-5 Website and provide notice of any such amendment to the Rating
Agencies;


-135-

--------------------------------------------------------------------------------

(xvi)       at the direction of 100% of the holders of the Preferred Shares
(including any party that shall become the beneficial owner of 100% of the
Preferred Shares because of a default under any financing arrangement for which
the Preferred Shares are security), modify the provisions of this Indenture to
adopt restrictions provided by tax counsel in order to prevent the Issuer from
being treated as a foreign corporation that is engaged in a trade or business
within the United States for U.S. federal income tax purposes or otherwise
become subject to U.S. federal withholding tax or U.S. federal income tax on a
net basis;


(xvii)       make such changes (including the removal and appointment of any
listing agent, transfer agent, paying agent or other additional registrar in
Ireland) as will be necessary or advisable in order for the Offered Notes to be
or to remain listed on an exchange, including The Irish Stock Exchange plc
trading as Euronext Dublin, and otherwise to amend the Indenture to incorporate
any changes required or requested by governmental authority, stock exchange
authority, listing agent, transfer agent, paying agent or additional registrar
for the Notes in connection therewith; and


(xviii)      make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that the required action will
not adversely affect in any material respect the interests of any Noteholder not
consenting thereto, as evidenced by (A) an Opinion of Counsel or (B)
satisfaction of the Rating Agency Condition.


The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.


(b)          Notwithstanding Section 8.1(a) or any other provision of this
Indenture, without prior notice to, and without the consent of the Holders of
any Notes or any Preferred Shareholders, and without satisfaction of the Rating
Agency Condition, the Issuer, the Co-Issuer, when authorized by Board
Resolutions of the Co-Issuers, the Trustee, the Advancing Agent and the Note
Administrator, may enter into one or more indentures supplemental hereto, in
form satisfactory to the Trustee and the Note Administrator, for any of the
following purposes:


(i)           conform this Indenture to the provisions described in the Offering
Memorandum (or any supplement thereto); and


(ii)           to correct any defect or ambiguity in this Indenture in order to
address any manifest error, omission or mistake in any provision of this
Indenture.


-136-

--------------------------------------------------------------------------------

Additionally, at the direction of the Collateral Manager and without the consent
of the Noteholders, the Issuer, the Co-Issuer, the Note Administrator, the
Advancing Agent and the Trustee shall enter into a supplemental indenture to
provide for the Notes of each Class to bear interest based on an industry
benchmark rate selected by the Collateral Manager and generally accepted in the
financial markets as the sole or predominant replacement benchmark to LIBOR (the
“Successor Benchmark Rate”) plus a Successor Benchmark Spread Adjustment from
and after a Payment Date specified in such supplemental indenture; provided that
no such supplemental indenture shall become effective unless the Rating Agency
Condition has been satisfied with respect thereto.  In no event shall the
Issuer, the Co-Issuer, the Note Administrator, the Advancing Agent or the
Trustee be liable for entering into such supplemental indenture without the
affirmative consent of any Noteholders.


(c)          In the event that any or all restrictions and/or limitations under
the Regulation RR or European Union laws or regulations relating to risk
retention requirements in securitization transaction are withdrawn, repealed or
modified to be less restrictive on the Sponsor, at the request of the Sponsor
and, in the case of the EU Risk Retention Laws, the Retention Holder, the
Issuer, the Co-Issuer, the Trustee and the Note Administrator agree to modify
any corresponding terms of this Indenture in accordance with Section 8.1(a)(xii)
to reflect any such withdrawal, repeal or modification.


Section 8.2         Supplemental Indentures with Consent of Securityholders.


Except as set forth below, the Note Administrator, the Advancing Agent, the
Trustee and the Co‑Issuers may enter into one or more indentures supplemental
hereto to add any provisions to, or change in any manner or eliminate any of the
provisions of, this Indenture or modify in any manner the rights of the Holders
of any Class of Notes or the Preferred Shares under this Indenture only (x) with
the written consent of the Holders of at least Majority in Aggregate Outstanding
Amount of the Notes of each Class materially and adversely affected thereby
(excluding any Notes owned by the Seller, the Collateral Manager or any of their
Affiliates) and the Holder of Preferred Shares if materially and adversely
affected thereby, by Act of said Securityholders delivered to the Trustee, the
Note Administrator, the Advancing Agent and the Co-Issuers, and (y) subject to
satisfaction of the Rating Agency Condition, notice of which may be in
electronic form.  The Note Administrator shall provide (x) fifteen (15) Business
Days’ notice of such change to the Holders of each Class of Notes and the Holder
of the Preferred Shares, requesting notification by such Noteholders and Holders
of the Preferred Shares if any such Noteholders or Holders of the Preferred
Shares would be materially and adversely affected by the proposed supplemental
indenture and (y) following such initial fifteen (15) Business Day period, the
Note Administrator shall provide an additional fifteen (15) Business Days’
notice to any holder of Notes or Preferred Shares that did not respond to the
initial notice.  Unless the Note Administrator is notified (after giving such
initial fifteen (15) Business Days’ notice and a second fifteen (15) Business
Days’ notice, as applicable) by Holders of at least a Majority in Aggregate
Outstanding Amount of the Notes (excluding any Notes held by the Seller, the
Collateral Manager or any of their Affiliates or by any accounts managed by
them) of any Class that such Class of Notes or a Majority of Preferred
Shareholders will be materially and adversely affected by the proposed
supplemental indenture (and upon receipt of an Officer’s Certificate of the
Collateral Manager), the interests of such Class and the interests of the
Preferred Shares will be deemed not to be materially and adversely affected by
such proposed supplemental indenture and the Trustee will be permitted to enter
into such supplemental indenture.  Such determinations shall be conclusive and
binding on all present and future Noteholders.  The consent of the Holders of
the Preferred Shares shall be binding on all present and future Holders of the
Preferred Shares.


-137-

--------------------------------------------------------------------------------

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:


(a)          change the Stated Maturity Date of the principal of or the due date
of any installment of interest on any Note, reduce the principal amount thereof
or the Note Interest Rate thereon or the Redemption Price with respect to any
Note, change the date of any scheduled distribution on the Preferred Shares, or
the Redemption Price with respect thereto, change the earliest date on which any
Note may be redeemed at the option of the Issuer, change the provisions of this
Indenture that apply proceeds of any Collateral to the payment of principal of
or interest on Notes or of distributions to the Preferred Share Paying Agent for
the payment of distributions in respect of the Preferred Shares or change any
place where, or the coin or currency in which, any Note or the principal thereof
or interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity Date thereof
(or, in the case of redemption, on or after the applicable Redemption Date);


(b)         reduce the percentage of the Aggregate Outstanding Amount of Holders
of Notes of each Class or the Notional Amount of Preferred Shares of the Holders
thereof whose consent is required for the authorization of any such supplemental
indenture or for any waiver of compliance with certain provisions of this
Indenture or certain Defaults hereunder or their consequences provided for in
this Indenture;


(c)           impair or adversely affect the Collateral except as otherwise
permitted in this Indenture;


(d)          permit the creation of any lien ranking prior to or on a parity
with the lien of this Indenture with respect to any part of the Collateral or
terminate such lien on any property at any time subject hereto or deprive the
Holder of any Note, or the Holder of any Preferred Share as an indirect
beneficiary, of the security afforded to such Holder by the lien of this
Indenture;


(e)         reduce the percentage of the Aggregate Outstanding Amount of Holders
of Notes of each Class whose consent is required to request the Trustee to
preserve the Collateral or rescind any election to preserve the Collateral
pursuant to Section 5.5 or to sell or liquidate the Collateral pursuant to
Section 5.4 or 5.5 hereof;


(f)          modify any of the provisions of this Section 8.2, except to
increase any percentage of Outstanding Notes whose holders’ consent is required
for any such action or to provide that other provisions of this Indenture cannot
be modified or waived without the consent of the Holder of each Outstanding Note
affected thereby;


(g)          modify the definition of the term “Outstanding” or the provisions
of Section 11.1(a) or Section 13.1 hereof;


-138-

--------------------------------------------------------------------------------

(h)         modify any of the provisions of this Indenture in such a manner as
to affect the calculation of the amount of any payment of interest on or
principal of any Note on any Payment Date or of distributions to the Preferred
Share Paying Agent for the payment of distributions in respect of the Preferred
Shares on any Payment Date (or any other date) or to affect the rights of the
Securityholders to the benefit of any provisions for the redemption of such
Securities contained herein;


(i)           modify any of the provisions of this Indenture in such a manner as
to affect the requirement that the Issuer be treated as a Qualified REIT
Subsidiary or other disregarded entity of a REIT for U.S. federal income tax
purposes;


(j)           reduce the permitted minimum denominations of the Notes below the
minimum denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act; or


(k)          modify any provisions regarding non- recourse or non-petition
covenants with respect to the Issuer and the Co-Issuer.


The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer (or the Collateral Manager on its behalf) in
determining whether or not the Securityholders would be materially or adversely
affected by such change (after giving notice of such change to the
Securityholders).  Such determination shall be conclusive and binding on all
present and future Securityholders.  Neither the Trustee nor the Note
Administrator shall be liable for any such determination made in good faith.


Section 8.3        Execution of Supplemental Indentures.


In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Note Administrator and Trustee shall be entitled
to receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied (which Opinion of Counsel may rely upon an Officer’s Certificate as to
whether or not the Securityholders would be materially and adversely affected by
such supplemental indenture).  The Note Administrator and Trustee may, but shall
not be obligated to, enter into any such supplemental indenture which affects
its own rights, duties or immunities under this Indenture or otherwise.


The Sponsor’s written consent shall be required prior to any amendment to this
Indenture by which the Sponsor is adversely affected.


The Servicer and Special Servicer will not be bound to follow any amendment or
supplement to this Indenture that affect their respective rights and obligations
unless the Servicer or Special Servicer, as applicable, gives written consent to
the Note Administrator, the Trustee and the Issuer to such amendment.  The
Issuer, the Trustee and the Note Administrator shall give written notice to the
Servicer and Special Servicer of any amendment made to this Indenture pursuant
to its terms.  In addition, the Servicer and Special Servicer’s written consent
shall be required prior to any amendment to this Indenture by which it is
adversely affected.


-139-

--------------------------------------------------------------------------------

The Collateral Manager will be bound to follow any amendment or supplement to
this Indenture of which it has received written notice at least ten (10)
Business Days prior to the execution and delivery of such amendment or
supplement; provided, however, that with respect to any amendment or supplement
to this Indenture which may, in the judgment of the Collateral Manager adversely
affect the Collateral Manager, the Collateral Manager, as applicable, shall not
be bound (and the Issuer agrees that it will not permit any such amendment to
become effective) unless the Collateral Manager, as applicable, gives written
consent to the Note Administrator, the Trustee and the Issuer to such
amendment.  The Issuer, the Trustee and the Note Administrator shall give
written notice to the Collateral Manager, the Servicer and the Special Servicer
of any amendment made to this Indenture pursuant to its terms.  In addition, the
Collateral Manager’s written consent shall be required prior to any amendment to
this Indenture by which it is adversely affected.


At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of any
proposed supplemental indenture at least fifteen (15) Business Days prior to the
execution thereof by the Note Administrator, and following execution shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of the
executed supplemental indenture.


The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent or otherwise cause any of the
statements described in the Offering Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” to be inaccurate or incorrect to any material
extent, and (ii) unless the Trustee and the Note Administrator has received an
Opinion of Counsel from Dechert LLP, Hunton Andrews Kurth LLP or other
nationally recognized U.S. tax counsel experienced in such matters that the
proposed supplemental indenture will not cause the Issuer to be treated as a
foreign corporation that is engaged in a trade or business within the United
States for U.S. federal income tax purposes.  The Trustee and the Note
Administrator shall be entitled to rely upon (i) the receipt of notice from the
Rating Agencies or the Requesting Party, which may be in electronic form, that
the Rating Agency Condition has been satisfied and (ii) receipt of an Opinion of
Counsel forwarded to the Trustee and Note Administrator certifying that,
following provision of notice of such supplemental indenture to the Noteholders
and holders of the Preferred Shares, that the Securityholders would not be
materially and adversely affected by such supplemental indenture.  Such
determination shall be conclusive and binding on all present and future
Securityholders.  Neither the Trustee nor the Note Administrator shall be liable
for any such determination made in good faith and in reliance upon such Opinion
of Counsel, as the case may be.


It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.


-140-

--------------------------------------------------------------------------------

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer, the Sponsor and, so long as the Notes are Outstanding and so rated,
the Rating Agencies a copy thereof based on an outstanding rating.  Any failure
of the Trustee and the Note Administrator to publish or mail such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such supplemental indenture.


Section 8.4         Effect of Supplemental Indentures.


Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.


Section 8.5         Reference in Notes to Supplemental Indentures.


Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Note
Administrator shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture.  If the Issuer and
the Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding Notes.  Notwithstanding the foregoing, any Note authenticated
and delivered hereunder shall be subject to the terms and provisions of this
Indenture, and any supplemental indenture.


ARTICLE 9


REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES


Section 9.1        Clean-up Call; Tax Redemption; Optional Redemption; and
Auction Call Redemption.


(a)          The Notes shall be redeemed by the Issuer and the Co-Issuer, as
applicable, at the direction of the Collateral Manager delivered to the Issuer,
the Note Administrator and the Trustee (such redemption, a “Clean-up Call”), in
whole but not in part, at a price equal to the applicable Redemption Prices on
any Payment Date (the “Clean-up Call Date”) on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes (excluding Deferred
Interest amounts) has been reduced to 10% or less of the Aggregate Outstanding
Amount of the Offered Notes on the Closing Date; provided that that the funds
available to be used for such Clean-up Call will be sufficient to pay the Total
Redemption Price.  Disposition of Collateral in connection with a Clean-up Call
may include sales of Collateral to more than one purchaser, including by means
of sales of participation interests in one or more Real Estate Loans to more
than one purchaser.


-141-

--------------------------------------------------------------------------------

(b)          The Notes shall be redeemable by the Issuer and the Co-Issuer, as
applicable, in whole but not in part, at the written direction of a Majority of
Preferred Shareholders delivered to the Issuer, the Note Administrator, the
Preferred Share Paying Agent and the Trustee, on the Payment Date (the “Tax
Redemption Date”) following the occurrence of a Tax Event if the Tax Materiality
Condition is satisfied at a price equal to the applicable Redemption Prices
(such redemption, a “Tax Redemption”); provided that that the funds available to
be used for such Tax Redemption will be sufficient to pay the Total Redemption
Price.  Upon the receipt of such written direction of a Tax Redemption, the Note
Administrator shall provide written notice thereof to the Securityholders and
the Rating Agencies.  Any sale or disposition of a Collateral Interest by the
Trustee in connection with a Tax Redemption shall be performed upon Issuer Order
by the Collateral Manager on behalf of the Issuer.


(c)          The Notes shall be redeemable by the Issuer and the Co-Issuer, as
applicable, in whole but not in part, in whole but not in part and without
payment of any penalty or premium, at a price equal to the applicable Redemption
Prices, on any Payment Date after the end of the Non-call Period, at the written
direction of a Majority of the Preferred Shareholders to the Issuer, the Note
Administrator and the Trustee (such redemption, an “Optional Redemption”);
provided, however, that the funds available to be used for such Optional
Redemption will be sufficient to pay the Total Redemption Price. 
Notwithstanding anything herein to the contrary, the Issuer shall not sell any
Collateral Interest to any Affiliate other than the Retention Holder in
connection with an Optional Redemption.


Notwithstanding anything herein to the contrary in this Indenture, in the case
of an Optional Redemption, if the Holder of the Preferred Shares and/or one or
more Affiliates thereof own 100% of one or more of the most junior Classes of
Notes, such Holder(s) may elect to exchange such Notes and the Preferred Shares
for all of the remaining Collateral Interests and other assets of the Issuer, in
lieu of the Issuer paying such Holder(s) the Redemption Price for such
Securities.


(d)          The Notes shall be redeemable by the Issuer and the Co-Issuer, as
applicable, in whole but not in part, at a price equal to the applicable
Redemption Prices, on any Payment Date occurring in January, April, July or
October in each year, beginning on the Payment Date occurring in December 2028,
upon the occurrence of a Successful Auction, as defined in, and pursuant to the
procedures set forth in, Section 3.18(b) of the Servicing Agreement (such
redemption, an “Auction Call Redemption”).


(e)          The election by the Collateral Manager to redeem the Notes pursuant
to a Clean-up Call shall be evidenced by an Officer’s Certificate from the
Collateral Manager directing the Note Administrator to pay to the Paying Agent
the Redemption Price of all of the Notes to be redeemed from funds in the
Payment Account in accordance with the Priority of Payments.  In connection with
a Tax Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition and the election by a Majority of Preferred Shareholders
to redeem the Notes pursuant to a Tax Redemption shall be evidenced by an
Officer’s Certificate from the Collateral Manager certifying that such
conditions for a Tax Redemption have occurred.  The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Officer’s Certificate from the Collateral Manager
certifying that the conditions for an Optional Redemption have occurred.


-142-

--------------------------------------------------------------------------------

(f)           A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall
not occur unless (i) at least five (5) Business Days before the scheduled
Redemption Date, (A) the Collateral Manager shall have furnished to the Trustee
and the Note Administrator evidence (in a form reasonably satisfactory to the
Trustee and the Note Administrator) that the Collateral Manager, on behalf of
the Issuer, has entered into a binding agreement or agreements with one or more
financial institutions whose long-term unsecured debt obligations (other than
such obligations whose rating is based on the credit of a Person other than such
institution) have a credit rating from Moody’s at least equal to the highest
rating of any Notes then Outstanding or whose short-term unsecured debt
obligations have a credit rating of “P-1” or higher by Moody’s (as long as the
term of such agreement is ninety (90) days or less), to sell (directly or by
participation or other arrangement) all or part of the Collateral not later than
the Business Day immediately preceding the scheduled Redemption Date, (B) the
Rating Agency Condition has been satisfied with respect to the applicable method
of redemption, (C) the Collateral Manager shall have furnished to the Trustee
and the Note Administrator evidence (in a form reasonably satisfactory to the
Trustee and the Note Administrator) that the Collateral Manager, on behalf of
the Issuer, has entered into a binding agreement or agreements with the
Retention Holder (or an Affiliate or agent thereof) to sell (directly or by
participation or other arrangement) all or part of the Collateral not later than
the scheduled Redemption Date, or (D) KREF Holdings (or an Affiliate or agent
thereof) has priced but not yet closed another securitization transaction, and
(ii) the related Sale Proceeds pursuant to clause (i)(A) or clause (i)(C), or
the net proceeds pursuant to clause (i)(D), as applicable, (in immediately
available funds), together with all other available funds (including proceeds
from the sale of the Collateral, Eligible Investments maturing on or prior to
the scheduled Redemption Date, all amounts in the Accounts and available Cash),
shall be an aggregate amount sufficient to pay all amounts, payments, fees and
expenses in accordance with the Priority of Payments due and owing on such
Redemption Date.


Section 9.2        Notice of Redemption.


(a)         In connection with a Clean-up Call pursuant to Section 9.1(a), a Tax
Redemption pursuant to Section 9.1(b), an Optional Redemption pursuant to
Section 9.1(c), or an Auction Call Redemption pursuant to Section 9.1(d), the
Note Administrator shall set the applicable Record Date ten (10) Business Days
prior to the proposed Redemption Date.  The Note Administrator shall deliver to
the Rating Agencies any notice received by it from the Issuer or the Special
Servicer of such proposed Redemption Date, the applicable Record Date, the
principal amount of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1.


(b)          Any such notice of an Optional Redemption, Clean-up Call or Tax
Redemption may be withdrawn by the Issuer and the Co-Issuer at the direction of
the Collateral Manager up to the second Business Day prior to the scheduled
Redemption Date by written notice to the Note Administrator, the Trustee, the
Preferred Share Paying Agent, the Servicer, the Special Servicer, the Operating
Advisor and each Holder of Notes to be redeemed.  The failure of any Optional
Redemption, Clean-up Call or Tax Redemption that is withdrawn in accordance with
this Indenture shall not constitute an Event of Default.


-143-

--------------------------------------------------------------------------------

Section 9.3         Notice of Redemption or Maturity.


Any sale or disposition of a Collateral Interest by the Trustee in connection
with an Optional Redemption, Clean-up Call, Tax Redemption or Auction Call
Redemption shall be performed upon Issuer Order by the Collateral Manager on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefore.  Notice of redemption (or a withdrawal thereof) or Clean-up Call
pursuant to Section 9.1 or the Maturity of any Notes shall be given by first
class mail, postage prepaid, mailed not less than ten (10) Business Days (or,
where the notice of an Optional Redemption, a Clean-up Call or a Tax Redemption
is withdrawn pursuant to Section 9.2(b), four (4) Business Days (or promptly
thereafter upon receipt of written notice, if later)) prior to the applicable
Redemption Date or Maturity, to (unless the Note Administrator agrees to a
shorter notice period) the Collateral Manager, the Trustee, the Servicer, the
Special Servicer, the Preferred Share Paying Agent, the Rating Agencies, and
each Securityholder to be redeemed, at its address in the Notes Register.


All notices of redemption shall state:


(a)          the applicable Redemption Date;


(b)          the applicable Redemption Price;


(c)          that all the Notes are being paid in full and that interest on the
Notes shall cease to accrue on the Redemption Date specified in the notice; and


(d)          the place or places where such Notes to be redeemed in whole are to
be surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.


Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer.  Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.


Section 9.4        Notes Payable on Redemption Date.


Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date.  Upon
final payment on a Note to be redeemed, the Holder shall present and surrender
such Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer,
the Co-Issuer, the Note Administrator and the Trustee such security or indemnity
as may be required by them to hold each of them harmless and an undertaking
thereafter to surrender such Note, then, in the absence of notice to the Issuer,
the Note Administrator and the Trustee that the applicable Note has been
acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender.  Payments of interest on the Notes so to be redeemed
whose Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(f).


-144-

--------------------------------------------------------------------------------

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.


Section 9.5        Mandatory Redemption.


(a)          If either of the Note Protection Tests is not satisfied as of the
most recent Measurement Date, one or more Classes of Notes shall be redeemed (a
“Mandatory Redemption”), first from Interest Proceeds as set forth in Section
11.1(a)(i)(12) in an amount necessary, and only to the extent necessary, for
such Note Protection Test to be satisfied.  On or promptly after such Mandatory
Redemption, the Issuer shall certify or cause to be certified to the Rating
Agencies and the Note Administrator whether the Note Protection Tests have been
satisfied.


ARTICLE 10


ACCOUNTS, ACCOUNTINGS AND RELEASES


Section 10.1       Collection of Amounts; Custodial Account.


(a)          Except as otherwise expressly provided herein, the Note
Administrator may demand payment or delivery of, and shall receive and collect,
directly and without intervention or assistance of any fiscal agent or other
intermediary, all amounts and other property payable to or receivable by the
Note Administrator pursuant to this Indenture, including all payments due on the
Collateral in accordance with the terms and conditions of such Collateral.  The
Note Administrator shall segregate and hold all such amounts and property
received by it in an Eligible Account in trust for the Secured Parties, and
shall apply such amounts as provided in this Indenture.  Any Indenture Account
may include any number of subaccounts deemed necessary or appropriate by the
Trustee for convenience in administering sub account.


(b)          The Note Administrator in its capacity as Securities Intermediary
on behalf of the Trustee for the benefit of the Secured Parties (the “Securities
Intermediary”) shall, upon receipt, credit all Collateral Interests and Eligible
Investments to an account in its own name for the benefit of the Secured Parties
designated as the “Custodial Account.”


Section 10.2       Reinvestment Account.


(a)         The Note Administrator shall, on or prior to the Closing Date,
establish a single, segregated trust account which shall be designated as the
“Reinvestment Account,” which shall be held in trust in the name of the Note
Administrator for the benefit of the Secured Parties and over which the Note
Administrator shall have exclusive control and the sole right of withdrawal;
provided, however, that the Note Administrator shall only withdraw such amounts
as directed by the Issuer or the Collateral Manager on behalf of the Issuer. 
All amounts credited to the Reinvestment Account pursuant to Section 11.1(a)(ii)
of this Indenture or otherwise shall be held by the Note Administrator as part
of the Collateral and shall be applied to the purposes herein provided.


-145-

--------------------------------------------------------------------------------

(b)         The Note Administrator agrees to give the Issuer and the Collateral
Manager prompt notice if it becomes aware that the Reinvestment Account or any
funds on deposit therein, or otherwise to the credit of the Reinvestment
Account, becomes subject to any writ, order, judgment, warrant of attachment,
execution or similar process.  The Issuer shall have no legal, equitable or
beneficial interest in the Reinvestment Account other than in accordance with
the Priority of Payments.  The Reinvestment Account shall remain at all times an
Eligible Account.


(c)        The Collateral Manager, on behalf of the Issuer, may direct the Note
Administrator to, and upon such direction the Note Administrator shall, invest
all funds in the Reinvestment Account in Eligible Investments designated by the
Collateral Manager, and in accordance with Section 11.2.  All interest and other
income from such investments shall be deposited in the Reinvestment Account, any
gain realized from such investments shall be credited to the Reinvestment
Account, and any loss resulting from such investments shall be charged to the
Reinvestment Account.  The Note Administrator shall not in any way be held
liable (except as a result of negligence, willful misconduct or bad faith) by
reason of any insufficiency of such Reinvestment Account resulting from any loss
relating to any such investment, except with respect to investments in
obligations of the Note Administrator or any Affiliate thereof.  If the Note
Administrator does not receive written investment instructions from an
Authorized Officer of the Collateral Manager, funds in the Reinvestment Account
shall be held uninvested.


(d)         Amounts in the Reinvestment Account shall remain in the Reinvestment
Account (or invested in Eligible Investments) until the earlier of (i) the time
the Collateral Manager instructs the Note Administrator in writing to transfer
any such amounts (or related Eligible Investments) to the Payment Account, (ii)
the time the Collateral Manager notifies the Note Administrator in writing that
such amounts (or related Eligible Investments) are to be applied to the
acquisition of Reinvestment Collateral Interests in accordance with Section
12.2(a) and (iii) the first Business Day after the last day of the Reinvestment
Period.  Upon receipt of notice pursuant to clause (i) above and on the date
described in clause (iii) above, the Note Administrator shall transfer the
applicable amounts (or related Eligible Investments) to the Payment Account, in
each case for application on the next Payment Date pursuant to Section
11.1(a)(ii) as Principal Proceeds.


(e)        During the Reinvestment Period, the Collateral Manager on behalf of
the Issuer may, by notice to the Note Administrator, direct the Note
Administrator to, and upon receipt of such notice the Note Administrator shall,
reinvest amounts (and related Eligible Investments) credited to the Reinvestment
Account in Real Estate Loans and Pari Passu Participations selected by the
Collateral Manager as permitted under and in accordance with the requirements of
Article 12 and such notice.  The Note Administrator shall be entitled to
conclusively rely on such notice and shall not be required to make any
determination as to whether any loans or participations satisfy the Eligibility
Criteria, the Reinvestment Criteria or the Acquisition and Disposition
Requirements.


-146-

--------------------------------------------------------------------------------

Section 10.3       Payment Account.


(a)         The Note Administrator shall, on or prior to the Closing Date,
establish a single, segregated trust account which shall be designated as the
“Payment Account,” which shall be held in trust for the benefit of the Secured
Parties and over which the Note Administrator shall have exclusive control and
the sole right of withdrawal.  Any and all funds at any time on deposit in, or
otherwise to the credit of, the Payment Account shall be held in trust by the
Note Administrator, on behalf of the Trustee for the benefit of the Secured
Parties.  Except as provided in Sections 11.1 and 11.2, the only permitted
withdrawal from or application of funds on deposit in, or otherwise to the
credit of, the Payment Account shall be (i) to pay the interest on and the
principal of the Notes and make other payments in respect of the Notes in
accordance with their terms and the provisions of this Indenture, (ii) to
deposit into the Preferred Share Payment Account for distributions to the
Preferred Shareholders, (iii) upon Issuer Order, to pay other amounts specified
therein, and (iv) otherwise to pay amounts payable pursuant to and in accordance
with the terms of this Indenture, each in accordance with the Priority of
Payments.


(b)         The Note Administrator agrees to give the Issuer and the Collateral
Manager prompt notice if it becomes aware that the Payment Account or any funds
on deposit therein, or otherwise to the credit of the Payment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process.  The Issuer shall have no legal, equitable or beneficial
interest in the Payment Account other than in accordance with the Priority of
Payments.  The Payment Account shall remain at all times an Eligible Account.


Section 10.4      [Reserved].


Section 10.5       Expense Reserve Account.


(a)          The Note Administrator shall, on or prior to the Closing Date,
establish a single, segregated trust account which shall be designated as the
“Expense Reserve Account,” which shall be held in trust in the name of the Note
Administrator for the benefit of the Secured Parties and over which the Note
Administrator shall have exclusive control and the sole right of withdrawal. 
The only permitted withdrawal from or application of funds on deposit in, or
otherwise standing to the credit of, the Expense Reserve Account shall be to pay
(on any day other than a Payment Date), accrued and unpaid Company
Administrative Expenses (other than accrued and unpaid expenses and indemnities
payable to the Collateral Manager under the Collateral Management Agreement);
provided that the Collateral Manager shall be entitled (but not required)
without liability on its part, to direct the Note Administrator to refrain from
making any such payment of a Company Administrative Expense on any day other
than a Payment Date if, in its reasonable determination, taking into account the
Priority of Payments, the payment of such amounts is likely to leave
insufficient funds available to pay in full each of the items payable prior
thereto in the Priority of Payments on the next succeeding Payment Date.  At the
direction of the Collateral Manager, amounts credited to the Expense Reserve
Account may be applied on or prior to the Determination Date preceding the first
Payment Date to pay amounts due in connection with the offering of the Notes. 
On or after the first Payment Date, any amount remaining in the Expense Reserve
Account may, at the election of the Collateral Manager, be designated as
Interest Proceeds.  On the date on which all or substantially all of the
Issuer’s assets have been sold or otherwise disposed of, the Issuer by Issuer
Order executed by an Authorized Officer of the Collateral Manager shall direct
the Note Administrator to, and upon receipt of such Issuer Order, the Note
Administrator shall, transfer all amounts on deposit in the Expense Reserve
Account to the Payment Account for application pursuant to Section 11.1(a)(i) as
Interest Proceeds.


-147-

--------------------------------------------------------------------------------

(b)         On each Payment Date, the Collateral Manager may designate Interest
Proceeds (in an amount not to exceed U.S.$100,000 on such Payment Date) after
application of amounts payable pursuant to clauses (1) through (17) of Section
11.1(a)(i) for deposit into the Expense Reserve Account.


(c)          The Note Administrator agrees to give the Issuer and the Collateral
Manager prompt notice if it becomes aware that the Expense Reserve Account or
any funds on deposit therein, or otherwise to the credit of the Expense Reserve
Account, becomes subject to any writ, order, judgment, warrant of attachment,
execution or similar process.  The Issuer shall have no legal, equitable or
beneficial interest in the Expense Reserve Account other than in accordance with
the Priority of Payments.  The Expense Reserve Account shall remain at all times
an Eligible Account.


(d)          The Collateral Manager, on behalf of the Issuer, may direct the
Note Administrator to, and upon such direction the Note Administrator shall,
invest all funds in the Expense Reserve Account in Eligible Investments
designated by the Collateral Manager as provided in Section 11.2.  All interest
and other income from such investments shall be deposited in the Expense Reserve
Account, any gain realized from such investments shall be credited to the
Expense Reserve Account, and any loss resulting from such investments shall be
charged to the Expense Reserve Account.  The Note Administrator shall not in any
way be held liable (except as a result of negligence, willful misconduct or bad
faith) by reason of any insufficiency of such Expense Reserve Account resulting
from any loss relating to any such investment, except with respect to
investments in obligations of the Note Administrator or any Affiliate thereof. 
If the Note Administrator does not receive written investment instructions from
an Authorized Officer of the Collateral Manager, funds in the Expense Reserve
Account shall be held uninvested.


Section 10.6       [Reserved].


-148-

--------------------------------------------------------------------------------

Section 10.7          Interest Advances.


(a)          With respect to each Payment Date for which the sum of Interest
Proceeds and, if applicable, Principal Proceeds, collected during the related
Due Period and remitted to the Note Administrator are insufficient to remit the
interest due and payable with respect to the Class A Notes, the Class A-S Notes
and the Class B Notes on such Payment Date as a result of interest shortfalls on
the Class A Notes, the Class A-S Notes and the Class B Notes (or the application
of interest received on the Class A Notes, the Class A-S Notes and the Class B
Notes to pay certain expenses in accordance with the terms of the Servicing
Agreement) (the amount of such insufficiency, an “Interest Shortfall”), the Note
Administrator shall provide the Advancing Agent with email notice of such
Interest Shortfall no later than the close of business on the Business Day
preceding such Payment Date, at the following address: KREFCLO@KKR.com, or such
other email address as provided by the Advancing Agent to the Note
Administrator.  The Note Administrator shall provide the Advancing Agent with
additional email notice, prior to any funding of an Interest Advance by the
Advancing Agent, of any additional interest remittances received by the Note
Administrator after delivery of such initial notice that reduces such Interest
Shortfall.  No later than 10:00 a.m. (New York time) on the related Payment
Date, the Advancing Agent shall advance the difference between such amounts
(each such advance, an “Interest Advance”) by deposit of an amount equal to such
Interest Advance in the Payment Account, subject to a determination of
recoverability by the Advancing Agent as described in Section 10.7(b), and
subject to a maximum limit in respect of any Payment Date equal to the lesser of
(i) the aggregate of such Interest Shortfalls that would otherwise occur on the
Class A Notes, the Class A-S Notes and the Class B Notes and (ii) the aggregate
of the interest payments not received in respect of Collateral Interests with
respect to such Payment Date (including, for such purpose, interest payments
received on the Collateral Interests but applied to pay certain expenses in
accordance with the terms of the Servicing Agreement).


Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Collateral Interest to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the Aggregate Outstanding Amount of the Offered Notes.  In
addition, in no event will the Advancing Agent or Backup Advancing Agent be
required to advance any payments in respect of interest on any Class of Notes
other than the Class A Notes, the Class A-S Notes and the Class B Notes or
principal of any Note.  Any Interest Advance made by the Advancing Agent with
respect to a Payment Date that is in excess of the actual Interest Shortfall for
such Payment Date shall be refunded to the Advancing Agent by the Note
Administrator on the related Payment Date (or, if such Interest Advance is made
prior to final determination by the Note Administrator of such Interest
Shortfall, on the Business Day of such final determination).


The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the related Payment Date.  If the Advancing Agent shall fail to make
any required Interest Advance by 10:00 a.m. (New York time) on the Payment Date
upon which distributions are to be made pursuant to Section 11.1(a)(i), the
Collateral Manager shall remove the Advancing Agent in its capacity as advancing
agent hereunder as required under Section 16.5(d) and the Backup Advancing Agent
shall be required to make such Interest Advance no later than 11:00 a.m. (New
York time) on the Payment Date, subject to a determination of recoverability by
the Backup Advancing Agent as described in Section 10.7(b).  Based upon
available information at the time, the Backup Advancing Agent and the Advancing
Agent or the Collateral Manager, as applicable, will provide fifteen (15) days
prior notice to the Rating Agencies if recovery of a Nonrecoverable Interest
Advance would result in an Interest Shortfall on the next succeeding Payment
Date.  No later than the close of business on the Determination Date related to
a Payment Date on which the recovery of a Nonrecoverable Interest Advance would
result in an Interest Shortfall, the Backup Advancing Agent and the Advancing
Agent or the Collateral Manager, as applicable, will provide the Rating Agencies
notice of such recovery.


-149-

--------------------------------------------------------------------------------

(b)          Notwithstanding anything herein to the contrary, neither the
Advancing Agent nor the Backup Advancing Agent, as applicable, shall be required
to make any Interest Advance unless such Person determines, in its sole
discretion, exercised in good faith that such Interest Advance, or such proposed
Interest Advance, plus interest expected to accrue thereon at the Reimbursement
Rate, will not be a Nonrecoverable Interest Advance.  In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:


(i)           amounts that may be realized on each Mortgaged Property in its “as
is” or then-current condition and occupancy;


(ii)          the potential length of time before such Interest Advance may be
reimbursed and the resulting degree of uncertainty with respect to such
reimbursement; and


(iii)          the possibility and effects of future adverse changes with
respect to the Mortgaged Properties, and


(iv)          the fact that Interest Advances are intended to provide liquidity
only and not credit support to the Holders of any Class of Notes entitled
thereto.


For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time.  The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance.  Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Notes.


(c)          Each of the Advancing Agent and the Backup Advancing Agent may
recover any previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is determined to be a Nonrecoverable
Interest Advance, the Advancing Agent or the Backup Advancing Agent shall be
entitled to recover all outstanding Interest Advances from the Collection
Account pursuant to the Servicing Agreement on any Business Day during any
Interest Accrual Period prior to the related Determination Date.  The Advancing
Agent shall be permitted (but not obligated) to defer or otherwise structure the
timing of recoveries of Nonrecoverable Interest Advances in such manner as the
Advancing Agent determines is in the best interest of the Holders of the Notes,
as a collective whole, which may include being reimbursed for Nonrecoverable
Interest Advances in installments.


-150-

--------------------------------------------------------------------------------

(d)        The Advancing Agent and the Backup Advancing Agent will each be
entitled with respect to any Interest Advance made by it (including
Nonrecoverable Interest Advances) to interest accrued on the amount of such
Interest Advance for so long as it is outstanding at the Reimbursement Rate.


(e)          The obligations of the Advancing Agent and the Backup Advancing
Agent to make Interest Advances in respect of the Class A Notes, the Class A-S
Notes and the Class B Notes will continue through the Stated Maturity Date,
unless the Class A Notes, the Class A-S Notes and the Class B Notes are
previously redeemed or repaid in full.


(f)           In no event will the Advancing Agent, in its capacity as such
hereunder or the Note Administrator, in its capacity as Backup Advancing Agent
hereunder, be required to advance any amounts in respect of payments of
principal of any Collateral Interest or Note.


(g)          In consideration of the performance of its obligations hereunder,
the Advancing Agent shall be entitled to receive, at the times set forth herein
and subject to the Priority of Payments, to the extent funds are available
therefor, the Advancing Agent Fee.  For so long as the Seller (or one of its
Affiliates) (i) is the Advancing Agent and (ii) owns the Preferred Shares, the
Advancing Agent hereby agrees, on behalf of itself and its affiliates, to waive
its rights to receive the Advancing Agent Fee and any Reimbursement Interest. 
The Note Administrator shall not be entitled to an additional fee in respect of
its role as Backup Advancing Agent.  If the Advancing Agent is terminated for
failing to make an Interest Advance hereunder (as provided in Section 16.5(d))
(or for failing to make a Servicing Advance under the Servicing Agreement) that
the Advancing Agent did not determine to be nonrecoverable, the Backup Advancing
Agent or any applicable subsequent successor advancing agent will be entitled to
receive the Advancing Agent Fee (plus Reimbursement Interest on any Interest
Advance made by the Backup Advancing Agent or the applicable subsequent
successor advancing agent) and shall make Interest Advances until a successor
Advancing Agent is appointed under the Indenture.


(h)        The determination by the Advancing Agent or the Backup Advancing
Agent (in its capacity as successor Advancing Agent), as applicable, (i) that it
has made a Nonrecoverable Interest Advance (together with Reimbursement Interest
thereon) or (ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Interest Advance, shall be evidenced by an Officer’s Certificate
delivered promptly to the Trustee, the Note Administrator, the Issuer and the
17g-5 Information Provider, setting forth the basis for such determination;
provided that failure to give such notice, or any defect therein, shall not
impair or affect the validity of, or the Advancing Agent or the Backup Advancing
Agent, entitlement to reimbursement with respect to, any Interest Advance.


-151-

--------------------------------------------------------------------------------

Section 10.8      Reports by Parties.


(a)          The Note Administrator shall supply, in a timely fashion, to the
Issuer, the Trustee, the Servicer, the Special Servicer and the Collateral
Manager any information regularly maintained by the Note Administrator that the
Issuer, the Trustee, the Servicer, the Special Servicer or the Collateral
Manager may from time to time request in writing with respect to the Collateral
or the Indenture Accounts and provide any other information reasonably available
to the Note Administrator by reason of its acting as Note Administrator
hereunder and required to be provided by Section 10.9 or to permit the
Collateral Manager to perform its obligations under the Collateral Management
Agreement.  Each of the Issuer, the Servicer, and the Special Servicer shall
promptly forward to the Collateral Manager, the Trustee and the Note
Administrator any information in their possession or reasonably available to
them concerning any of the Collateral that the Trustee or the Note Administrator
reasonably may request or that reasonably may be necessary to enable the Note
Administrator to prepare any report or to enable the Trustee or the Note
Administrator to perform any duty or function on its part to be performed under
the terms of this Indenture.


Section 10.9       Reports; Accountings.


(a)          Based on the CREFC® Loan Periodic Update File prepared by the
Servicer and delivered by the Servicer to the Note Administrator no later than
2:00 p.m. (New York time) on the second Business Day before the Payment Date,
the Note Administrator shall prepare and make available on its website initially
located at www.ctslink.com (or, upon written request from registered Holders of
the Notes or from those parties that cannot receive such statement
electronically, provide by first class mail), on each Payment Date to Privileged
Persons, a report substantially in the form of Exhibit G hereto (the “Monthly
Report”), setting forth the following information:


(i)           the amount of the distribution of principal and interest on such
Payment Date to the Noteholders and any reduction of the Aggregate Outstanding
Amount of the Notes;


(ii)          the aggregate amount of compensation paid to the Note
Administrator, the Trustee and servicing compensation paid to the Servicer
during the related Due Period;


(iii)          the Aggregate Outstanding Portfolio Balance outstanding
immediately before and immediately after the Payment Date;


(iv)         the number, Aggregate Outstanding Portfolio Balance, weighted
average remaining term to maturity and weighted average interest rate of the
Collateral Interests as of the end of the related Due Period;


(v)          the number and Aggregate Principal Balance of Collateral Interests
that are (A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90
days or more and (D) current but Specially Serviced Loans or in foreclosure but
not an REO Property;


(vi)         the value of any REO Property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Collateral
Interest basis, based on the most recent appraisal or valuation;


(vii)        the amount of Interest Proceeds and Principal Proceeds received in
the related Due Period;


-152-

--------------------------------------------------------------------------------

(viii)       the amount of any Interest Advances made by the Advancing Agent or
the Backup Advancing Agent, as applicable;


(ix)          the payments due pursuant to the Priority of Payments with respect
to each clause thereof;


(x)          the number and related principal balances of any Collateral
Interests that have been (or are related to Real Estate Loans that have been)
extended or modified during the related Due Period on an individual Collateral
Interest basis;


(xi)         the amount of any remaining unpaid Interest Shortfalls as of the
close of business on the Payment Date;


(xii)        a listing of each Collateral Interest that was the subject of a
principal prepayment during the related collection period and the amount of
principal prepayment occurring;


(xiii)        the aggregate unpaid principal balance of the Collateral Interests
outstanding as of the close of business on the related Determination Date;


(xiv)       with respect to any Collateral Interest as to which a liquidation
occurred during the related Due Period (other than through a payment in full),
(A) the number thereof and (B) the aggregate of all liquidation proceeds which
are included in the Payment Account and other amounts received in connection
with the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);


(xv)        with respect to any REO Property owned by the Issuer or any
Permitted Subsidiary thereof, as to which the Special Servicer determined that
all payments or recoveries with respect to the related property have been
ultimately recovered during the related collection period, (A) the related
Collateral Interest and (B) the aggregate of all liquidation proceeds and other
amounts received in connection with that determination (separately identifying
the portion thereof allocable to distributions on the Securities);


(xvi)       the amount on deposit in the Expense Reserve Account;


(xvii)      the aggregate amount of interest on monthly debt service advances in
respect of the Collateral Interests paid to the Advancing Agent and/or the
Backup Advancing Agent since the prior Payment Date;


(xviii)     a listing of each modification, extension or waiver made with
respect to each Collateral Interest;


(xix)        an itemized listing of any Special Servicing Fees received from the
Special Servicer or any of its affiliates during the related Due Period;


(xx)         the amount of any dividends or other distributions to the Preferred
Shares on the Payment Date; and


-153-

--------------------------------------------------------------------------------

(xxi)        the Net Outstanding Portfolio Balance.


(b)          The Note Administrator will post on the Note Administrator’s
Website, any report received from the Servicer or Special Servicer detailing any
breach of the representations and warranties with respect to any Collateral
Interest by the Seller or any of its affiliates and the steps taken by the
Seller or any of its affiliates to cure such breach; a listing of any breach of
the representations and warranties with respect to any Collateral Interest by
the Seller or any of its affiliates and the steps taken by the Seller or any of
its affiliates to cure such breach;


(c)          All information made available on the Note Administrator’s Website
will be restricted and the Note Administrator will only provide access to such
reports to Privileged Persons in accordance with this Indenture.  In connection
with providing access to its website, the Note Administrator may require
registration and the acceptance of a disclaimer.


(d)          Not more than five (5) Business Days after receiving an Issuer
Request requesting information regarding a Clean-up Call, a Tax Redemption, an
Auction Call Redemption or an Optional Redemption as of a proposed Redemption
Date, the Note Administrator shall, subject to its timely receipt of the
necessary information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Collateral Manager and the Preferred Share Paying
Agent:


(i)           the Aggregate Outstanding Amount of the Notes of the Class or
Classes to be redeemed as of such Redemption Date;


(ii)          the amount of accrued interest due on such Notes as of the last
day of the Due Period immediately preceding such Redemption Date;


(iii)          the Redemption Price;


(iv)         the sum of all amounts due and unpaid under Section 11.1(a) (other
than amounts payable on the Notes being redeemed or to the Noteholders thereof);
and


(v)          the amounts in the Collection Account and the Indenture Accounts
(other than the Preferred Share Payment Account) available for application to
the redemption of such Notes.


(e)          No later than sixty (60) days after the end of each calendar
quarter, beginning with the calendar quarter ending on December 31, 2018, the
Collateral Manager shall make reasonable efforts to deliver to the Note
Administrator a report containing a Collateral Interest summary substantially in
the form set forth in Annex B to the Offering Memorandum for all Collateral
Interests in the pool, but only to the extent the Collateral Manager has
received the necessary information to compile such report on a timely basis,
with such modifications as the Collateral Manager shall deem reasonably
necessary.


-154-

--------------------------------------------------------------------------------

(f)           The Issuer shall provide quarterly updates on the status of the
business plan for each Collateral Interest, which reports shall be posted to the
Note Administrator’s Website.


Section 10.10        Release of Collateral Interests; Release of Collateral.


(a)          If no Event of Default has occurred and is continuing and subject
to Article 12 hereof, the Issuer (or the Collateral Manager on its behalf) may
direct the Trustee to release a Pledged Collateral Interest from the lien of
this Indenture, by Issuer Order delivered to the Trustee and the Custodian at
least two (2) Business Days prior to the settlement date for any sale of a
Pledged Collateral Interest, which Issuer Order shall be accompanied by a
certification of the Collateral Manager that (i) the Pledged Collateral Interest
has been sold pursuant to and in compliance with Article 12 or (ii) in the case
of a redemption pursuant to Section 9.1, the proceeds from any such sale of
Collateral Interests are sufficient to redeem the Notes pursuant to Section 9.1,
and, upon receipt of a Request for Release of such Collateral Interest from the
Collateral Manager, the Servicer or the Special Servicer, the Custodian shall
deliver any such Pledged Collateral Interest, if in physical form, duly endorsed
to the broker or purchaser designated in such Issuer Order or to the Issuer if
so requested in the Issuer Order, or, if such Pledged Collateral Interest is
represented by a Security Entitlement, cause an appropriate transfer thereof to
be made, in each case against receipt of the sales price therefor as set forth
in such Issuer Order.  If requested, the Custodian may deliver any such Pledged
Collateral Interest in physical form for examination (prior to receipt of the
sales proceeds) in accordance with street delivery custom.  The Custodian shall
(i) deliver any agreements and other documents in its possession relating to
such Pledged Collateral Interest and (ii) the Trustee, if applicable, duly
assign each such agreement and other document, in each case, to the broker or
purchaser designated in such Issuer Order or to the Issuer if so requested in
the Issuer Order.


(b)         The Issuer (or the Collateral Manager on behalf of the Issuer) may
deliver to the Trustee and Custodian at least three (3) Business Days prior to
the date set for redemption or payment in full of a Pledged Collateral Interest,
an Issuer Order certifying that such Pledged Collateral Interest is being paid
in full.  Thereafter, the Collateral Manager, the Servicer or the Special
Servicer, by delivery of a Request for Release, may direct the Custodian to
deliver such Pledged Collateral Interest and the related Collateral Interest
File therefor on or before the date set for redemption or payment, to the
Collateral Manager, the Servicer or the Special Servicer for redemption against
receipt of the applicable redemption price or payment in full thereof.


(c)         With respect to any Collateral Interest subject to a workout or
restructuring, the Issuer (or the Collateral Manager on behalf of the Issuer)
may, by Issuer Order delivered to the Trustee and Custodian at least two (2)
Business Days prior to the date set for an exchange, tender or sale, certify
that a Collateral Interest is subject to a workout or restructuring and setting
forth in reasonable detail the procedure for response thereto.  Thereafter, the
Collateral Manager, the Servicer or the Special Servicer may, in accordance with
the terms of, and subject to any required consent and consultation obligations
set forth in the Servicing Agreement, direct the Custodian, by delivery to the
Custodian of a Request for Release, to deliver any Collateral to the Collateral
Manager, the Servicer or the Special Servicer in accordance with such Request
for Release.


-155-

--------------------------------------------------------------------------------

(d)         The Special Servicer shall remit to the Servicer for deposit into
the Collection Account any proceeds received by it from the disposition of a
Pledged Collateral Interest and treat such proceeds as Principal Proceeds, for
remittance by the Servicer to the Note Administrator on the first Remittance
Date occurring thereafter.  None of the Trustee, the Note Administrator or the
Securities Intermediary shall be responsible for any loss resulting from
delivery or transfer of any such proceeds prior to receipt of payment in
accordance herewith.


(e)          The Trustee shall, upon receipt of an Issuer Order declaring that
there are no Notes Outstanding and all obligations of the Issuer hereunder have
been satisfied, release the Collateral from the lien of this Indenture.


(f)           Upon receiving actual notice of any offer or any request for a
waiver, consent, amendment or other modification with respect to any Collateral
Interest, or in the event any action is required to be taken in respect to a
Loan Document, the Special Servicer on behalf of the Issuer will promptly notify
the Collateral Manager and the Servicer of such request, and the Special
Servicer shall grant any waiver or consent, and enter into any amendment or
other modification pursuant to the Servicing Agreement in accordance with the
Servicing Standard.  In the case of any modification or amendment that results
in the release of the related Collateral Interest, notwithstanding anything to
the contrary in Section 5.5(a), the Custodian, upon receipt of a Request for
Release, shall release the related Collateral Interest File upon the written
instruction of the Servicer or the Special Servicer, as applicable.


Section 10.11      [Reserved].


Section 10.12     Information Available Electronically.


(a)         The Note Administrator shall make available to any Privileged Person
the following items (in each case, as applicable, to the extent received by it)
by means of the Note Administrator’s Website the following items (to the extent
such items were prepared by or delivered to the Note Administrator in electronic
format):


(i)           The following documents, which will initially be available under a
tab or heading designated “deal documents”:


(1)          the final Offering Memorandum related to the Notes offered
thereunder;


(2)          this Indenture, and any schedules, exhibits and supplements
thereto;


(3)          the CREFC® Loan Setup file;


(4)          the Issuer Charter;


-156-

--------------------------------------------------------------------------------

(5)          the Servicing Agreement, any schedules, exhibits and supplements
thereto:


(6)          the Preferred Share Paying Agency Agreement, and any schedules,
exhibits and supplements thereto;


(ii)          The following documents will initially be available under a tab or
heading designated “periodic reports”:


(1)          the Monthly Reports prepared by the Note Administrator pursuant to
Section 10.9(a); and


(2)         certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Note Administrator and the
Servicer) known as the “CREFC® Investor Reporting Package” relating to the
Collateral Interests to the extent that the Note Administrator receives such
information and reports from the Servicer from time to time;


(iii)          The following documents, which will initially be available under
a tab or heading designated “Additional Documents”:


(1)          inspection reports delivered to the Note Administrator under the
terms of the Servicing Agreement;


(2)          appraisals delivered to the Note Administrator under the terms of
the Servicing Agreement;


(3)          any quarterly updates on the status of the business plan for each
Collateral Interest delivered by the Issuer to the Note Administrator; and


(4)          the Issuer hereby directs the Note Administrator to post any
reports or such other information that, from time to time, the Issuer or the
Special Servicer provides to the Note Administrator to be made available on the
Note Administrator’s Website;


(iv)          The following documents, which will initially be available under a
tab or heading designated “special notices”:


(1)          notice of final payment on the Notes delivered to the Note
Administrator pursuant to Section 2.7(d);


(2)          notice of termination of the Servicer or the Special Servicer;


(3)          notice of a Servicer Termination Event or a Special Servicer
Termination Event, each as defined in the Servicing Agreement and delivered to
the Note Administrator under the terms of the Servicing Agreement;


-157-

--------------------------------------------------------------------------------

(4)          notice of the resignation of any party to the Indenture and notice
of the acceptance of appointment of a replacement for any such party, to the
extent such notice is prepared or received by the Note Administrator;


(5)          officer’s certificates supporting the determination that any
Interest Advance was (or, if made, would be) a Nonrecoverable Interest Advance
delivered to the Note Administrator pursuant to Section 10.7(b);


(6)          any direction received by the Note Administrator from the
Collateral Manager for the termination of the Special Servicer during any period
when such Person is entitled to make such a direction, and any direction of a
Majority of the Notes to terminate the Special Servicer;


(7)          any direction received by the Note Administrator from a Majority of
the Controlling Class or a Supermajority of the Notes for the termination of the
Note Administrator or the Trustee pursuant to Section 6.9(c); and


(8)          written notice from the Servicer that it has effected or is
effecting a conversion that results in at least 50% of the Real Estate Loans by
Stated Principal Balance (as of the date of such conversion) accruing interest
based on an alternative or substitute index in lieu LIBOR in accordance with the
related Loan Documents, which notice shall identify such alternative or
substitute index and the date of conversion;


(v)          the following notices provided by the Retention Holder or the
Collateral Manager to the Note Administrator, if any, which will initially be
available under a tab or heading designated “risk retention special notices”:


(1)          any changes to the fair values set forth in the “Credit Risk
Retention” section of the Offering Memorandum between the date of the Offering
Memorandum and the Closing Date;


(2)          any material differences between the valuation methodology or any
of the key inputs and assumptions that were used in calculating the fair value
or range of fair values prior to the pricing of the Notes and the Closing Date;


(3)         any noncompliance of the applicable credit risk retention
requirements under the credit risk retention requirements under Section 15G of
the Exchange Act by the Retention Holder or a Subsequent Retaining Holder as and
to the extent the Sponsor is required under the credit risk retention
requirements under Section 15G of the Exchange Act; and


(4)          any notices required pursuant to the EU Risk Retention Agreement;


(vi)          the “Investor Q&A Forum” pursuant to Section 10.13; and


-158-

--------------------------------------------------------------------------------

(vii)         solely to the Noteholders and holders of any Preferred Shares, the
“Investor Registry” pursuant to Section 10.13.


Privileged Persons who execute Exhibit H-2 shall only be entitled to access the
Monthly Report, and shall not have access to any other information on the Note
Administrator’s Website.


The Note Administrator’s Website shall initially be located at www.ctslink.com. 
The foregoing information shall be made available by the Note Administrator on
the Note Administrator’s Website promptly following receipt.  The Note
Administrator may change the titles of the tabs and headings on portions of its
website, and may re-arrange the files as it deems proper.  The Note
Administrator shall have no obligation or duty to verify, confirm or otherwise
determine whether the information being delivered is accurate, complete,
conforms to the transaction, or otherwise is or is not anything other than what
it purports to be.  In the event that any such information is delivered or
posted in error, the Note Administrator may remove it from the Note
Administrator’s Website.  The Note Administrator has not obtained and shall not
be deemed to have obtained actual knowledge of any information posted to the
Note Administrator’s Website to the extent such information was not produced by
the Note Administrator.  In connection with providing access to the Note
Administrator’s Website, the Note Administrator may require registration and the
acceptance of a disclaimer.  The Note Administrator shall not be liable for the
dissemination of information in accordance with the terms of this Indenture,
makes no representations or warranties as to the accuracy or completeness of
such information being made available, and assumes no responsibility for such
information.  Assistance in using the Note Administrator’s Website can be
obtained by calling (866) 846-4526.


-159-

--------------------------------------------------------------------------------

Section 10.13          Investor Q&A Forum; Investor Registry.


(a)         The Note Administrator shall make the “Investor Q&A Forum” available
to Privileged Persons and prospective purchasers of Notes by means of the Note
Administrator’s Website, where the Noteholders (including beneficial owners of
Notes) may (i) submit inquiries to the Note Administrator relating to the
Monthly Reports, and submit inquiries to the Collateral Manager, the Servicer or
the Special Servicer (each, a “Q&A Respondent”) relating to any servicing
reports prepared by that party, the Collateral Interests, or the properties
related thereto (each an “Inquiry” and collectively, “Inquiries”), and (ii) view
Inquiries that have been previously submitted and answered, together with the
answers thereto.  Upon receipt of an Inquiry for a Q&A Respondent, the Note
Administrator shall forward the Inquiry to the applicable Q&A Respondent, in
each case via email or such other method as the Note Administrator and the
Servicer or the Special Servicer agree within a commercially reasonable period
of time following receipt thereof.  Following receipt of an Inquiry, the Note
Administrator and the applicable Q&A Respondent, unless such party determines
not to answer such Inquiry as provided below, shall reply to the Inquiry, which
reply of the applicable Q&A Respondent shall be by email to the Note
Administrator, the Servicer and the Special Servicer or such other method as the
Note Administrator and the Servicer or the Special Servicer will agree.  The
Note Administrator shall post (within a commercially reasonable period of time
following preparation or receipt of such answer, as the case may be) such
Inquiry and the related answer to the Note Administrator’s Website.  If the Note
Administrator or the applicable Q&A Respondent determines, in its respective
sole discretion, that (i) any Inquiry is not of a type described above, (ii)
answering any Inquiry would not be in the best interests of the Issuer or the
Noteholders, (iii) answering any Inquiry would be in violation of applicable
law, the Loan Documents, the Collateral Management Agreement, this Indenture or
the Servicing Agreement, (iv) answering any Inquiry would materially increase
the duties of, or result in significant additional cost or expense to, the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer, as
applicable or (v) answering any such inquiry would reasonably be expected to
result in the waiver of an attorney client privilege or the disclosure of
attorney work product, or is otherwise not advisable to answer, it shall not be
required to answer such Inquiry and shall promptly notify the Note Administrator
of such determination.  The Note Administrator shall notify the Person who
submitted such Inquiry in the event that the Inquiry shall not be answered in
accordance with the terms of this Indenture.  Any notice by the Note
Administrator to the Person who submitted an Inquiry that shall not be answered
shall include the following statement: “Because the Indenture and the Servicing
Agreement provides that the Note Administrator, the Collateral Manager, the
Servicer, and the Special Servicer shall not answer an Inquiry if it determines,
in its respective sole discretion, that (i) any Inquiry is beyond the scope of
the topics described in the Indenture, (ii) answering any Inquiry would not be
in the best interests of the Issuer and/or the Noteholders, (iii) answering any
Inquiry would be in violation of applicable law or the Loan Documents, the
Collateral Management Agreement, this Indenture or the Servicing Agreement, (iv)
answering any Inquiry would materially increase the duties of, or result in
significant additional cost or expense to, the Note Administrator, the
Collateral Manager, the Servicer or the Special Servicer, as applicable, or (v)
answering any such inquiry would reasonably be expected to result in the waiver
of an attorney client privilege or the disclosure of attorney work product, or
is otherwise not advisable to answer, no inference shall be drawn from the fact
that the Trustee, the Collateral Manager, the Servicer or the Special Servicer
has declined to answer the Inquiry.” Answers posted on the Investor Q&A Forum
shall be attributable only to the Q&A Respondent, and shall not be deemed to be
answers from any other Person.  Any Inquiry and the related answer posted to the
Note Administrator’s Website may be amended, modified, deleted or otherwise
altered as the Note Administrator, the Collateral Manager, Servicer or Special
Servicer, as applicable, may determine in its sole discretion.  None of the
Placement Agents, the Issuer, the Co-Issuer, the Seller, the Collateral Manager,
the Advancing Agent, the Future Funding Indemnitor, the Retention Holder, the
Servicer, the Special Servicer, the Note Administrator or the Trustee, or any of
their respective Affiliates shall certify to any of the information posted in
the Investor Q&A Forum and no such party shall have any responsibility or
liability for the content of any such information.  The Note Administrator shall
not be required to post to the Note Administrator’s Website any Inquiry or
answer thereto that the Note Administrator determines, in its sole discretion,
is administrative or ministerial in nature.  The Investor Q&A Forum shall not
reflect questions, answers and other communications that are not submitted via
the Note Administrator’s Website.  Additionally, the Note Administrator may
require acceptance of a waiver and disclaimer for access to the Investor Q&A
Forum.


-160-

--------------------------------------------------------------------------------

(b)         The Note Administrator shall make available to any Noteholder or
holder of Preferred Shares and any beneficial owner of a Note, the Investor
Registry.  The “Investor Registry” shall be a voluntary service available on the
Note Administrator’s Website, where Noteholders and beneficial owners of Notes
can register and thereafter obtain information with respect to any other
Noteholder or beneficial owner that has so registered.  Any Person registering
to use the Investor Registry shall be required to certify that (i) it is a
Noteholder, a beneficial owner of a Note or a holder of a Preferred Share and
(ii) it grants authorization to the Note Administrator to make its name and
contact information available on the Investor Registry for at least 45 days from
the date of such certification to other registered Noteholders and registered
beneficial owners or Notes.  Such Person shall then be asked to enter certain
mandatory fields such as the individual’s name, the company name and email
address, as well as certain optional fields such as address, and phone number. 
If any Noteholder or beneficial owner of a Note notifies the Note Administrator
that it wishes to be removed from the Investor Registry (which notice may not be
within forty-five (45) days of its registration), the Note Administrator shall
promptly remove it from the Investor Registry.  The Note Administrator shall not
be responsible for verifying or validating any information submitted on the
Investor Registry, or for monitoring or otherwise maintaining the accuracy of
any information thereon.  The Note Administrator may require acceptance of a
waiver and disclaimer for access to the Investor Registry.


(c)          Certain information concerning the Collateral and the Notes,
including the Monthly Reports, CREFC® Reports and supplemental notices, shall be
provided by the Note Administrator to certain market data providers upon receipt
by the Note Administrator from such persons of a certification in the form of
Exhibit I hereto, which certification may be submitted electronically via the
Note Administrator’s Website.  The Issuer hereby authorizes the provision of
such information to Bloomberg, L.P., Trepp, LLC, Intex Solutions, Inc.,
CMBS.com, Inc., Markit, LLC, Interactive Data Corporation, and Thomson Reuters
Corporation.


(d)          [Reserved].


(e)          The 17g-5 Information Provider will make the “Rating Agency Q&A
Forum and Servicer Document Request Tool” available to NRSROs via the 17g-5
Information Providers Website, where NRSROs may (i) submit inquiries to the Note
Administrator relating to the Monthly Report, (ii) submit inquiries to the
Collateral Manager, the Servicer or the Special Servicer relating to servicing
reports prepared by such parties, or the Collateral, except to the extent
already obtained, (iii) submit requests for loan-level reports and information,
and (iv) view previously submitted inquiries and related answers or reports, as
the case may be.  Upon receipt of an inquiry or request for the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer, as
the case may be, the 17g-5 Information Provider shall forward such inquiry or
request to the Note Administrator, the Collateral Manager, the Servicer or the
Special Servicer, as applicable, in each case via email within a commercially
reasonable period of time following receipt thereof.  The Trustee, the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer, as
applicable, will be required to answer each inquiry, unless it determines that
(a) answering the inquiry would be in violation of applicable law, the Servicing
Standard, the Collateral Management Standard, the Indenture, the Collateral
Management Agreement, the Servicing Agreement, or the applicable loan documents,
(b) answering the inquiry would or is reasonably expected to result in a waiver
of an attorney-client privilege or the disclosure of attorney work product, or
(c) answering the inquiry would materially increase the duties of, or result in
significant additional cost or expense to, such party, and the performance of
such additional duty or the payment of such additional cost or expense is beyond
the scope of its duties under the Indenture or the Servicing Agreement, as
applicable.  In the event that any of the Trustee, the Note Administrator, the
Servicer or the Special Servicer declines to answer an inquiry, it shall
promptly email the 17g-5 Information Provider with the basis of such
declination.  The 17g-5 Information Provider will be required to post the
inquiries and the related answers (or reports, as applicable) on the Rating
Agency Q&A Forum and Servicer Document Request Tool promptly upon receipt, or in
the event that an inquiry is unanswered, the inquiry and the basis for which it
was unanswered.  The Rating Agency Q&A Forum and Servicer Document Request Tool
may not reflect questions, answers, or other communications which are not
submitted through the 17g-5 Website.  Answers and information posted on the
Rating Agency Q&A Forum and Servicer Document Request Tool will be attributable
only to the respondent, and will not be deemed to be answers from any other
Person.  No such other Person will have any responsibility or liability for, and
will not be deemed to have knowledge of, the content of any such information.


-161-

--------------------------------------------------------------------------------

Section 10.14          Certain Procedures.


For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer (or the Collateral Manager on its behalf) will ensure that any
Bloomberg screen containing information about the Rule 144A Global Notes
includes the following (or similar) language:


(i)          the “Note Box” on the bottom of the “Security Display” page
describing the Rule 144A Global Notes will state: “Iss’d Under 144A”;


(ii)          the “Security Display” page will have the flashing red indicator
“See Other Available Information”; and


The indicator will link to the “Additional Security Information” page, which
will state that the Offered Notes “are being offered in reliance on the
exemption from registration under Rule 144A of the Securities Act to persons who
are qualified institutional buyers (as defined in Rule 144A under the Securities
Act)”.


ARTICLE 11


APPLICATION OF FUNDS


Section 11.1          Disbursements of Amounts from Payment Account.


(a)         Notwithstanding any other provision in this Indenture, but subject
to the other subsections of this Section 11.1 hereof, on each Payment Date, the
Note Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):


(i)           Interest Proceeds.  On each Payment Date that is not a Redemption
Date, the Stated Maturity Date or a Payment Date following an acceleration of
the Notes as a result of the occurrence and continuation of an Event of Default,
Interest Proceeds with respect to the related Due Period shall be distributed in
the following order of priority:


(1)          to the payment of taxes and filing fees (including any registered
office and government fees) owed by the Issuer or the Co-Issuer, if any;


-162-

--------------------------------------------------------------------------------

(2)         (a) first, to the extent not previously reimbursed, to the Backup
Advancing Agent and the Advancing Agent, in that order, the aggregate amount of
any Nonrecoverable Interest Advances due and payable to such party; (b) second,
to the Backup Advancing Agent if the Advancing Agent has failed to make any
Interest Advance required to be made by the Advancing Agent pursuant to the
terms hereof and the Advancing Agent, in that order, the Advancing Agent Fee and
any previously due but unpaid Advancing Agent Fee (with respect to amounts owed
to the Advancing Agent, unless waived by the Advancing Agent) (provided that the
Advancing Agent or Backup Advancing Agent, as applicable, has not failed to make
any Interest Advance required to be made in respect of any Payment Date pursuant
to the terms of the Indenture); and (c) third, to the Backup Advancing Agent and
the Advancing Agent, in that order, to the extent due and payable to such party,
Reimbursement Interest and reimbursement of any outstanding Interest Advances
not to exceed, in each case, the amount that would result in an Interest
Shortfall with respect to such Payment Date;


(3)          (a) first, pro rata to the payment to the Note Administrator and to
the Trustee of the accrued and unpaid fees in respect of their services equal to
U.S. $5,000, in each case payable monthly, (b) second, to the payment of other
accrued and unpaid Company Administrative Expenses of the Note Administrator,
the Trustee, the Paying Agent and the Preferred Share Paying Agent not to exceed
the sum of U.S. $250,000 per Expense Year, and (c) third, to the payment of any
other accrued and unpaid Company Administrative Expenses;


(4)          to the payment of the Collateral Manager Fee and any previously due
but unpaid Collateral Manager Fee (if not waived by the Collateral Manager);


(5)          to the payment of the Class A Interest Distribution Amount plus any
Class A Defaulted Interest Amount;


(6)          to the payment of the Class A-S Interest Distribution Amount plus
any Class A-S Defaulted Interest Amount;


(7)          to the payment of the Class B Interest Distribution Amount plus any
Class B Defaulted Interest Amount;


(8)          to the payment of the Class C Interest Distribution Amount and, if
no Class A Notes, Class A-S Notes and Class B Notes are outstanding, any Class C
Defaulted Interest Amount;


(9)          to the payment of the Class C Deferred Interest Amount (in
reduction of the Aggregate Outstanding Amount of the Class C Notes);


(10)         to the payment of the Class D Interest Distribution Amount and, if
no Class A Notes, Class A-S Notes, Class B Notes and Class C Notes are
outstanding, any Class D Defaulted Interest Amount;


-163-

--------------------------------------------------------------------------------

(11)        to the payment of the Class D Deferred Interest Amount (in reduction
of the Aggregate Outstanding Amount of the Class D Notes);


(12)        if either of the Note Protection Tests is not satisfied as of the
Determination Date relating to such Payment Date, to the payment of, first,
principal on the Class A Notes, second, principal on the Class A-S Notes, third,
principal on the Class B Notes, fourth, principal on the Class C Notes, and
fifth, principal on the Class D Notes, in each case, to the extent necessary to
cause each of the Note Protection Tests to be satisfied or, if sooner, until the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes have been paid in full;


(13)        to the payment of the Class E Interest Distribution Amount and, if
no Class A Notes, Class A-S Notes, Class B Notes, Class C Notes and Class D
Notes are outstanding, any Class E Defaulted Interest Amount;


(14)        to the payment of the Class E Deferred Interest Amount (in reduction
of the Aggregate Outstanding Amount of the Class E Notes);


(15)        to the payment of the Class F Interest Distribution Amount and, if
no Class A Notes, Class A-S Notes, Class B Notes, Class C Notes, Class D Notes
and Class E Notes are outstanding, any Class F Defaulted Interest Amount;


(16)        to the payment of the Class F Deferred Interest Amount (in reduction
of the Aggregate Outstanding Amount of the Class F Notes);


(17)        to the payment of any Company Administrative Expenses not paid
pursuant to clause (3) above in the order specified therein;


(18)        upon direction of the Collateral Manager, for deposit into the
Expense Reserve Account in an amount not to exceed U.S.$100,000 in respect of
such Payment Date; and


(19)       any remaining Interest Proceeds to be released from the lien of the
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Payment Account for
distribution to the holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.


(ii)          Principal Proceeds.  On each Payment Date that is not a Redemption
Date, the Stated Maturity Date or a Payment Date following an acceleration of
the Notes as a result of the occurrence and continuation of an Event of Default,
Principal Proceeds with respect to the related Due Period shall be distributed
in the following order of priority:


(1)         to the payment of the amounts referred to in clauses (1) through (5)
of Section 11.1(a)(i) in the same order of priority specified therein, without
giving effect to any limitations on amounts payable set forth therein, but only
to the extent not paid in full thereunder;


-164-

--------------------------------------------------------------------------------

(2)         during the Reinvestment Period and for so long as the Note
Protection Tests are satisfied, so long as the Issuer is permitted to purchase
Reinvestment Collateral Interests under Section 12.2 at the direction of the
Collateral Manager, for deposit in the Reinvestment Account the amount
designated by the Collateral Manager during the related Interest Accrual Period
to be held for reinvestment in Reinvestment Collateral Interests or for payment
of the purchase price of Reinvestment Collateral Interests (it being understood
that the Collateral Manager shall be deemed to have directed the reinvestment of
all Principal Proceeds until such time as it has provided the Note Administrator
with a notice to the contrary);


(3)          to the payment of principal of the Class A Notes until the Class A
Notes have been paid in full;


(4)          to the payment of amounts referred to in clause (6) of Section
11.1(a)(i), but only to the extent not paid in full thereunder;


(5)          to the payment of principal of the Class A-S Notes until the Class
A-S Notes have been paid in full;


(6)          to the payment of amounts referred to in clause (7) of Section
11.1(a)(i), but only to the extent not paid in full thereunder;


(7)          to the payment of principal of the Class B Notes until the Class B
Notes have been paid in full;


(8)          to the payment of amounts referred to in clause (8) of Section
11.1(a)(i), but only to the extent not paid in full thereunder


(9)          to the payment of principal of the Class C Notes (including any
Class C Deferred Interest Amounts) until the Class C Notes have been paid in
full;


(10)        to the payment of amounts referred to in clause (10) of Section
11.1(a)(i), but only to the extent not paid in full thereunder;


(11)        to the payment of principal of the Class D Notes (including any
Class D Deferred Interest Amounts) until the Class D Notes have been paid in
full;


(12)        to the payment of amounts referred to in clause (13) of Section
11.1(a)(i), but only to the extent not paid in full thereunder;


(13)        to the payment of principal of the Class E Notes (including any
Class E Deferred Interest Amounts) until the Class E Notes have been paid in
full;


(14)        to the payment of amounts referred to in clause (15) of Section
11.1(a)(i), but only to the extent not paid in full thereunder;


-165-

--------------------------------------------------------------------------------

(15)        to the payment of principal of the Class F Notes (including any
Class F Deferred Interest Amounts) until the Class F Notes have been paid in
full; and


(16)       any remaining Principal Proceeds to be released from the lien of the
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Payment Account for
distribution to the Holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.


(iii)          Redemption Dates and Payment Dates During Events of Default.  On
any Redemption Date, the Stated Maturity Date or a Payment Date following the
occurrence and continuation of an Event of Default, Interest Proceeds and
Principal Proceeds with respect to the related Due Period will be distributed in
the following order of priority:


(1)          to the payment of the amounts referred to in clauses (1) through
(4) of Section 11.1(a)(i) in the same order of priority specified therein, but
without giving effect to any limitations on amounts payable set forth therein;


(2)         to the payment of any out-of-pocket fees and expenses of the Issuer,
the Note Administrator and Trustee (including legal fees and expenses) incurred
in connection with an acceleration of the Notes following an Event of Default,
including in connection with sale and liquidation of any of the Collateral in
connection therewith;


(3)          to the payment of the Class A Interest Distribution Amount, plus,
any Class A Defaulted Interest Amount;


(4)          to the payment in full of principal of the Class A Notes;


(5)          to the payment of the Class A-S Interest Distribution Amount, plus,
any Class A-S Defaulted Interest Amount;


(6)          to the payment in full of principal of the Class A-S Notes;


(7)          to the payment of the Class B Interest Distribution Amount, plus,
any Class B Defaulted Interest Amount;


(8)          to the payment in full of principal of the Class B Notes;


(9)          to the payment of the Class C Interest Distribution Amount, plus,
any Class C Defaulted Interest Amount;


(10)        to the payment in full of principal of the Class C Notes (including
any Class C Deferred Interest Amount);


(11)        to the payment of the Class D Interest Distribution Amount, plus,
any Class D Defaulted Interest Amount;


-166-

--------------------------------------------------------------------------------

(12)         to the payment in full of principal of the Class D Notes (including
any Class D Deferred Interest Amount);


(13)        to the payment of the Class E Interest Distribution Amount, plus,
any Class E Defaulted Interest Amount;


(14)        to the payment in full of the principal of the Class E Notes
(including any Class E Deferred Interest Amount);


(15)        to the payment of the Class F Interest Distribution Amount plus any
Class F Defaulted Interest Amount;


(16)        to the payment in full of the principal of the Class F Notes
(including any Class F Deferred Interest Amount); and


(17)         any remaining Interest Proceeds and Principal Proceeds to be
released from the lien of the Indenture and paid (upon standing order of the
Issuer) to the Preferred Share Paying Agent for deposit into the Preferred Share
Payment Account for distribution to the Holder of the Preferred Shares subject
to and in accordance with the provisions of the Preferred Share Paying Agency
Agreement.


(b)          On or before the Business Day prior to each Payment Date, the
Issuer shall, pursuant to Section 10.3, remit or cause to be remitted to the
Note Administrator for deposit in the Payment Account an amount of Cash
sufficient to pay the amounts described in Section 11.1(a) required to be paid
on such Payment Date.


(c)          If on any Payment Date the amount available in the Payment Account
from amounts received in the related Due Period are insufficient to make the
full amount of the disbursements required by any clause of Section 11.1(a)(i),
Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such clause, ratably in
accordance with the respective amounts of such disbursements then due and
payable to the extent funds are available therefor.


(d)          In connection with any required payment by the Issuer to the
Servicer or the Special Servicer pursuant to the Servicing Agreement of any
amount scheduled to be paid from time to time between Payment Dates from amounts
received with respect to the Collateral Interests, the Servicer or the Special
Servicer, as applicable, shall be entitled to retain or withdraw such amounts
from the Collection Account pursuant to the terms of the Servicing Agreement.


Section 11.2       Securities Accounts.


All amounts held by, or deposited with the Note Administrator in the
Reinvestment Account, Custodial Account and Expense Reserve Account pursuant to
the provisions of this Indenture shall be invested in Eligible Investments
described in clause (v) of the definition of Eligible Investments and such
amounts shall be credited to the Indenture Account that is the source of funds
for such investment.  Absent such direction, funds in the foregoing accounts
shall be held uninvested.  All amounts held by or deposited with the Note
Administrator in the Payment Account shall be held uninvested.  Any amounts not
so invested in Eligible Investments as herein provided, shall be credited to one
or more securities accounts established and maintained pursuant to the
Securities Account Control Agreement at the Corporate Trust Office of the Note
Administrator, or at another financial institution whose long-term rating is at
least equal to “A2” by Moody’s (or such lower rating as the Rating Agencies
shall approve) and agrees to act as a Securities Intermediary on behalf of the
Note Administrator on behalf of the Secured Parties pursuant to an account
control agreement in form and substance similar to the Securities Account
Control Agreement.


-167-

--------------------------------------------------------------------------------

ARTICLE 12


SALE AND EXCHANGES OF COLLATERAL INTERESTS; FUTURE FUNDING ESTIMATES


Section 12.1       Sales and Exchanges of Collateral Interests.


(a)          Except as otherwise expressly permitted or required by this
Indenture, the Issuer shall not sell or otherwise dispose of any Collateral
Interest.  The Collateral Manager, on behalf of the Issuer, acting pursuant to
the Collateral Management Agreement may direct the Special Servicer in writing
to sell at any time:


(i)            any Defaulted Collateral Interest;


(ii)         any Credit Risk Collateral Interest unless (x) the Note Protection
Tests were not satisfied as of the immediately preceding Determination Date and
have not been cured as of the proposed sale date or (y) the Trustee, upon
written direction of a majority of the Controlling Class, has provided written
notice to the Collateral Manager that no further sales of Credit Risk Collateral
Interests will be permitted and such notice has not been withdrawn by the
Trustee; or


(iii)          any Collateral Interest acquired in violation of the Eligibility
Criteria, the Reinvestment Criteria or the Acquisition and Disposition
Requirements.


Sales of Credit Risk Collateral Interests during the Reinvestment Period shall
only be permitted for so long as the subject sale does not cause the Disposition
Limitation Threshold to be met.


The Special Servicer shall sell any Collateral Interest in any sale permitted
pursuant to this Section 12.1(a), as directed by the Collateral Manager. 
Promptly after any sale pursuant to this Section 12.1(a), the Collateral Manager
shall notify the 17g-5 Information Provider of the Collateral Interest sold and
the sale price and shall provide such other information relating to such sale as
may be reasonably requested by the Rating Agencies.


In connection with the sale of a Credit Risk Collateral Interest or a Defaulted
Collateral Interest pursuant to this Section 12.1(a), the Collateral Manager may
also cause the Issuer to create one or more participation interests in such
Credit Risk Collateral Interest or a Defaulted Collateral Interest and direct
the Special Servicer to sell one or more of such participation interests.


-168-

--------------------------------------------------------------------------------

If a Collateral Interest that is a Defaulted Collateral Interest is not sold or
otherwise disposed of by the Issuer within three (3) years of such Collateral
Interest becoming a Defaulted Collateral Interest, the Collateral Manager shall
use commercially reasonable efforts to cause the Issuer to sell or otherwise
dispose of such Collateral Interest as soon as commercially practicable
thereafter.  The Issuer or the Collateral Manager shall not sell or otherwise
dispose of any Collateral Interest for the primary purpose of recognizing gains
or decreasing losses resulting from market value changes.


(b)          In addition, with respect to any Credit Risk Collateral Interest
permitted to be sold pursuant to Section 12.1(a), such Credit Risk Collateral
Interest may be sold by the Issuer at the direction of the Collateral Manager:


(i)           to an entity, other than the Collateral Manager or an affiliate
thereof; or


(ii)          to the Collateral Manager or an affiliate thereof that is
purchasing such Credit Risk Collateral Interest from the Issuer (any purchase
described in this clause (ii) is referred to herein as, a “Credit Risk
Collateral Interest Cash Purchase”) for a cash purchase price that is:


(a)          until the Disposition Par Limitation Threshold has been met, equal
to or greater than the Par Purchase Price thereof; and


(b)          after the Disposition Par Limitation Threshold has been met
following disclosure to, and approval by, the Advisory Committee equal to the
greater of (A) the Par Purchase Price thereof and (B) the fair market value
thereof.


(c)          A Credit Risk Collateral Interest may be disposed of at any time,
following disclosure to, and approval by, the Advisory Committee, by the
Collateral Manager directing the Issuer to exchange such Credit Risk Collateral
Interest for (1) a Collateral Interest owned by the Collateral Manager or an
Affiliate of the Collateral Manager that satisfies the Eligibility Criteria and
the Acquisition and Disposition Requirements (such Collateral Interest, an
“Exchange Collateral Interest”) or (2) a combination of an Exchange Collateral
Interest and cash (such exchange for a Credit Risk Collateral Interest, a
“Credit Risk Collateral Interest Exchange”); provided that the sum of (1) the
Principal Balance of such Exchange Collateral Interest plus all accrued and
unpaid interest thereon plus (2) the cash amount (if any) to be paid to the
Issuer by the Collateral Manager or an affiliate of the Collateral Manager, in
connection with such exchange, is equal to or greater than:


(i)            until the Disposition Par Limitation Threshold has been met, the
Par Purchase Price of the Credit Risk Collateral Interest sought to be
exchanged; and


(ii)           after the Disposition Par Limitation Threshold has been met
following disclosure to, and approval by, the Advisory Committee, the greater of
(x) the Par Purchase Price of the Credit Risk Collateral Interest sought to be
exchanged and (y) the fair market value of such Credit Risk Collateral Interest.


-169-

--------------------------------------------------------------------------------

Exchanges of Credit Risk Collateral Interests at all times shall only be
permitted for so long as the subject exchange does not cause the Disposition
Limitation Threshold to be met.


(d)          In addition to the above, the Majority of Preferred Shareholders
shall have the right to purchase (i) any Defaulted Collateral Interest for a
purchase price equal to the Par Purchase Price and (ii) any Credit Risk
Collateral Interest for a purchase price equal to, (x) until the Disposition Par
Limitation Threshold has been met, the Par Purchase Price, and (y) after the
Disposition Par Limitation Threshold has been met following disclosure to, and
approval by, the Advisory Committee the greater of (1) the Par Purchase Price
and (2) the fair market value thereof.


During the Reinvestment Period, the Majority of Preferred Shareholders’ right to
purchase Credit Risk Collateral Interests shall be permitted only for so long as
the subject sale does not cause the Disposition Limitation Threshold to be met.


(e)          If the Collateral Manager directs the sale of a Defaulted
Collateral Interest pursuant to Section 12.1(a), the Special Servicer shall sell
such Defaulted Collateral Interest for a price that the Special Servicer
determines, in accordance with the Servicing Standard, to be at least equal to
the fair market value of such Defaulted Collateral Interest, provided that if
the purchaser of such Defaulted Collateral Interest is the Collateral Manager,
the Special Servicer or an Affiliate thereof, the Trustee shall determine that
such offer is for at least the fair market value of such Defaulted Collateral
Interest.  In addition, with respect to any exchange of a Collateral Interest
and any exercise of the Majority of Preferred Shareholders’ right to purchase
Credit Risk Collateral Interests, the determination of fair market value, to the
extent it is applicable, shall be made by the Trustee.  In connection with any
determination of fair market value required to be made by the Trustee, the
Trustee shall retain an independent third party expert in real estate or
commercial mortgage loan matters with at least five (5) years’ experience in
valuing or investing in real estate loans similar to such Defaulted Collateral
Interest, that has been selected with reasonable care by the Trustee to
determine the fair market value for such Defaulted Collateral Interest. The
Trustee shall conclusively rely upon any such third party determination, and all
reasonable fees and costs of any appraisals, inspection reports, and opinions of
value incurred by any such third party shalll be covered by, and shall be paid
in advance of any determination by the Collateral Manager or its Affiliate;
provided that the Trustee may not engage a third-party expert whose fees exceed
a commercially reasonable amount as determined by the Trustee.


(f)          If the Collateral Manager directs the sale a Collateral Interest
acquired in violation of the Eligibility Criteria, the Reinvestment Criteria or
the Acquisition and Disposition Requirements, the Issuer may sell such
Collateral Interest to the Collateral Manager or an Affiliate thereof for a cash
purchase price that is equal to its Par Purchase Price.


(g)          After the Issuer has notified the Trustee and the Note
Administrator of an Optional Redemption, a Clean-up Call, a Tax Redemption or an
Auction Call Redemption in accordance with Section 9.1, the Collateral Manager,
on behalf of the Issuer, and acting pursuant to the Collateral Management
Agreement, may at any time direct the Trustee (in the case of an Optional
Redemption, Clean-up Call Redemption or Tax Redemption) or the Special Servicer
(in the case of an Auction Call Redemption) in writing by Issuer Order to sell,
and the Trustee or the Special Servicer, as applicable, shall sell in the manner
directed by the Majority of Preferred Shareholders in writing, any Collateral
Interest without regard to the foregoing limitations in Section 12.1(a);
provided that:


-170-

--------------------------------------------------------------------------------

(i)           the Sale Proceeds therefrom must be used to pay certain expenses
and redeem all of the Notes in whole but not in part pursuant to Section 9.1,
and upon any such sale the Trustee shall release the lien of such Collateral
Interest, and the Custodian shall, upon receipt of a Request for Release,
release the related Collateral Interest File, pursuant to Section 10.10;


(ii)          the Collateral Manager on behalf of the Issuer shall not sell (and
the Trustee shall not be required to release) a Collateral Interest pursuant to
this Section 12.1(f) unless the Collateral Manager certifies to the Trustee and
the Note Administrator that, in the Collateral Manager’s reasonable business
judgment based on calculations included in the certification (which shall
include the sales prices of the Collateral Interests), the Sale Proceeds from
the sale of one or more of the Collateral Interests and all Cash and proceeds
from Eligible Investments will be at least equal to the Total Redemption Price;
and


(iii)          in connection with an Optional Redemption, a Clean-Up Call, a Tax
Redemption or an Auction Call Redemption, all the Collateral Interests to be
sold pursuant to this Section 12.1(f) must be sold in accordance with the
requirements set forth in Section 9.1(f).


(h)          In the event that any Notes remain Outstanding as of the Payment
Date occurring six months prior to the Stated Maturity Date of the Notes, the
Collateral Manager will be required to determine whether the proceeds expected
to be received on the Collateral Interests prior to the Stated Maturity Date of
the Notes will be sufficient to pay in full the principal amount of (and accrued
interest on) the Notes on the Stated Maturity Date.  If the Collateral Manager
determines, in its sole discretion, that such proceeds will not be sufficient to
pay the outstanding principal amount of and accrued interest on the Notes (a
“Note Liquidation Event”) on the Stated Maturity Date of the Notes, the Issuer
will, at the direction of the Collateral Manager, be obligated to liquidate the
portion of Collateral Interests sufficient to pay the remaining principal amount
of and interest on the Notes on or before the Stated Maturity Date.  The
Collateral Interests to be liquidated by the Issuer will be selected by the
Collateral Manager.


(i)          Notwithstanding anything herein to the contrary, the Collateral
Manager on behalf of the Issuer shall be permitted to sell to a Permitted
Subsidiary any Sensitive Asset for consideration consisting of equity interests
in such Permitted Subsidiary (or an increase in value of equity interests
already owned).


(j)          In the case of a sale of a Credit Risk Collateral Interest or a
Defaulted Collateral Interest, or the exchange of a Credit Risk Collateral
Interest, in each case, which is a Combined Loan, the related Mortgage Loan and
the corresponding Mezzanine Loan shall be sold or exchanged together.


-171-

--------------------------------------------------------------------------------

(k)           Under no circumstances shall the Trustee be required to acquire
any Collateral Interests or property related thereto.


(l)           Any Collateral Interest sold pursuant to this Section 12.1 shall
be released from the lien of this Indenture.


Section 12.2      Reinvestment Collateral Interest.


(a)          Except as provided in Section 12.3(c), during the Reinvestment
Period, amounts (or Eligible Investments) credited to the Reinvestment Account
may, but are not required to, be reinvested in Reinvestment Collateral Interests
(which shall be, and hereby are upon acquisition by the Issuer, Granted to the
Trustee pursuant to the Granting Clause of this Indenture) that satisfy the
applicable Eligibility Criteria and the Acquisition and Disposition Requirements
and the following additional criteria (the “Reinvestment Criteria”), as
evidenced by an Officer’s Certificate of the Collateral Manager on behalf of the
Issuer delivered to the Trustee, delivered as of the date of the commitment to
purchase such Reinvestment Collateral Interests:


(i)           the Note Protection Tests are satisfied; and


(ii)          no Event of Default has occurred and is continuing.


(b)          Notwithstanding the foregoing provisions, (i) Cash on deposit in
the Reinvestment Account may be invested in Eligible Investments pending
investment in Reinvestment Collateral Interests and (ii) if an Event of Default
shall have occurred and be continuing, no Reinvestment Collateral Interest may
be acquired unless it was the subject of a commitment entered into by the Issuer
prior to the occurrence of such Event of Default.


(c)          Notwithstanding the foregoing provisions, at any time when the
Retention Holder or any Affiliate that is wholly-owned by KREF Sub-REIT and a
“disregarded entity” for U.S. federal income tax purposes continues to own 100%
of the Preferred Shares, it may contribute additional Cash, Eligible Investments
and Collateral Interests to the Issuer so long as, in the case of Collateral
Interests, any such Collateral Interests satisfy the Eligibility Criteria at the
time of such contribution, including, but not limited to, for purposes of
effecting any cure rights reserved for the holder of the Pari Passu
Participations, pursuant to and in accordance with the terms of the related
Participation Agreement.  Cash or Eligible Investments contributed to the Issuer
by the Retention Holder (during the Reinvestment Period) shall be credited to
the Reinvestment Account (unless the Retention Holder directs otherwise) and may
be reinvested by the Issuer in Reinvestment Collateral Interests so long as no
Event of Default has occurred and is continuing.


-172-

--------------------------------------------------------------------------------

Section 12.3      Conditions Applicable to all Transactions Involving Sale or
Grant.


(a)         Any transaction effected after the Closing Date under this Article
12 shall be conducted in accordance with the requirements of the Collateral
Management Agreement; provided that (1) the Collateral Manager shall not direct
the Special Servicer to acquire any Collateral Interest for inclusion in the
Collateral from the Collateral Manager or any of its Affiliates as principal or
to sell any Collateral Interest from the Collateral to the Collateral Manager or
any of its Affiliates as principal unless the transaction is effected in
accordance with the Collateral Management Agreement and (2) the Collateral
Manager shall not direct the Special Servicer to acquire any Collateral Interest
for inclusion in the Collateral from any account or portfolio for which the
Collateral Manager serves as investment adviser or direct the Special Servicer
to sell any Collateral Interest to any account or portfolio for which the
Collateral Manager serves as investment adviser unless such transactions comply
with the Collateral Management Agreement and Section 206(3) of the Advisers
Act.  The Special Servicer shall have no responsibility to oversee compliance
with this clause by the other parties.


(b)          Upon any Grant pursuant to this Article 12, all of the Issuer’s
right, title and interest to the Collateral Interest or Securities shall be
Granted to the Trustee pursuant to this Indenture, such Collateral Interest or
Securities shall be registered in the name of the Issuer, and the Trustee (or
the Custodian on its behalf) shall receive such Pledged Collateral Interest or
Securities as evidenced by the Collateral Interest File.  The original note
and/or participation certificate and all allonges thereto or assignments thereof
that are required to be included in the Collateral Interest File related to any
Reinvestment Collateral Interest or Exchange Collateral Interest acquired by the
Issuer after the Closing Date shall be delivered no later than one (1) Business
Day before the date of acquisition of such Reinvestment Collateral Interest or
Exchange Collateral Interest, as applicable, by the Issuer and the remaining
documents constituting such Collateral Interest File shall be delivered by no
later than three (3) Business Days after the date of acquisition.


(c)          Notwithstanding anything contained in this Article 12 to the
contrary, the Issuer shall, subject to this Section 12.3(c), have the right to
effect any transaction which has been consented to by the Holders of Notes
evidencing 100% of the Aggregate Outstanding Amount of each and every Class of
Notes (or if there are no Notes Outstanding, 100% of the Preferred Shares).


(d)         The acquisition by the Issuer of any Reinvestment Collateral
Interest or Exchange Collateral Interest shall be conditioned upon delivery by
the Issuer to the Custodian of a Subsequent Transfer Instrument substantially in
the form of Exhibit C to the Collateral Interest Purchase Agreement.


(e)          Any acquisition or disposition of a Collateral Interest shall be
conditioned upon delivery by the Collateral Manager to the Issuer, the Note
Administrator and the Special Servicer of an Officer’s Certificate of the
Collateral Manager substantially in the form of Exhibit J hereto stating that
the Reinvestment Criteria, the Eligibility Criteria, the Acquisition and
Disposition Requirements and the requirements of Section 12.3(a) have been
satisfied (and setting forth, to the extent appropriate, calculations in
reasonable detail necessary to determine compliance with the Eligibility
Criteria).


-173-

--------------------------------------------------------------------------------

Section 12.4          Modifications to Note Protection Tests.


In the event that (1) Moody’s modifies the definitions or calculations relating
to any of the Moody’s specific Eligibility Criteria or (2) any Rating Agency
modifies the definitions or calculations relating to either of the Note
Protection Tests (each, a “Rating Agency Test Modification”), in any case in
order to correspond with published changes in the guidelines, methodology or
standards established by such Rating Agency, the Issuer may, but is under no
obligation solely as a result of this Section 12.4 to, incorporate corresponding
changes into this Indenture by an amendment or supplement hereto without the
consent of the Holders of the Notes (except as provided below) (but with written
notice to the Noteholders) or the Preferred Shares if (x) in the case of a
modification of a Moody’s specific Eligibility Criteria, the Rating Agency
Condition is satisfied with respect to Moody’s, (y) in the case of a
modification of a Note Protection Test, the Rating Agency Condition is satisfied
with respect to each Rating Agency then rating any Class of Notes and (z)
written notice of such modification is delivered by the Collateral Manager to
the Note Administrator and the Trustee and the Holders of the Notes and
Preferred Shares (which notice may be included in the next regularly scheduled
report to Noteholders).  Any such Rating Agency Test Modification shall be
effected without execution of a supplemental indenture; provided, however, that
such amendment shall be (i) evidenced by a written instrument executed and
delivered by each of the Co‑Issuers and the Collateral Manager and delivered to
the Trustee, and (ii) accompanied by delivery by the Issuer to the Trustee of an
Officer’s Certificate of the Issuer (or the Collateral Manager on behalf of the
Issuer) certifying that such amendment has been made pursuant to and in
compliance with this Section 12.4.


Section 12.5          Ongoing Future Advance Estimates.


(a)         The Note Administrator and the Trustee, on behalf of the Noteholders
and the Holders of the Preferred Shares, are hereby directed by the Issuer to
(i) enter into the Future Funding Agreement and the Future Funding Account
Control Agreement, pursuant to which the Seller will agree to pledge certain
collateral described therein in order to secure certain future funding
obligations of any Affiliated Future Funding Companion Participation Holder as
holder of any Future Funding Companion Participations and (ii) administer the
rights of the Note Administrator and the secured party, as applicable, under the
Future Funding Agreement and the Future Funding Account Control Agreement.  In
the event an Access Termination Notice (as defined in the Future Funding
Agreement) has been sent by the Note Administrator to the related account bank
and for so long as such Access Termination Notice is not withdrawn by the Note
Administrator, the Note Administrator shall, pursuant to the direction of the
Issuer or the Special Servicer on its behalf, direct the use of funds on deposit
in the Future Funding Controlled Reserve Account pursuant to the terms of the
Future Funding Agreement.  Neither the Trustee nor the Note Administrator shall
have any obligation to ensure that the Seller is depositing or causing to be
deposited all amounts into the Future Funding Controlled Reserve Account that
are required to be deposited therein pursuant to the Future Funding Agreement.


(b)         Pursuant to the Future Funding Agreement, on the Closing Date, (i)
KREF Holdings, in its capacity as Future Funding Indemnitor, shall deliver its
Largest One Quarter Future Advance Estimate to the Collateral Manager, the
Servicer, the Special Servicer and the Note Administrator and (ii) the Future
Funding Indemnitor shall deliver to the Collateral Manager, the Servicer, the
Special Servicer, the Note Administrator and the 17g-5 Information Provider a
certification of a responsible financial officer of the Future Funding
Indemnitor that the Future Funding Indemnitor has Segregated Liquidity at least
equal to the Largest One Quarter Future Advance Estimate.  Thereafter, so long
as any Future Funding Companion Participation is held by an Affiliated Future
Funding Companion Participation Holder and any future advance obligations remain
outstanding under such Future Funding Companion Participation, no later than the
18th day (or, if such day is not a Business Day, the next succeeding Business
Day) of the calendar-month preceding the beginning of each calendar quarter, the
Future Funding Indemnitor shall deliver (which may be by email) to the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator
and the 17g-5 Information Provider a certification of a responsible financial
officer of the Future Funding Indemnitor that the Future Funding Indemnitor has
Segregated Liquidity equal to the greater of (i) the Largest One Quarter Future
Advance Estimate or (ii) the controlling Two Quarter Future Advance Estimate for
the immediately following two calendar quarters.


-174-

--------------------------------------------------------------------------------

(c)         Pursuant to the Future Funding Agreement, for so long as any Future
Funding Companion Participations is held by an Affiliated Future Funding
Companion Participation Holder and any future advance obligations remain
outstanding under such Future Funding Companion Participation and, subject to
Section 12.5(d), by (x) no earlier than the thirty-five (35) days prior to, and
(y) no later than the fifth (5th) day of, the calendar-month preceding the
beginning of each calendar quarter, the Seller is required to deliver to the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator
and the Future Funding Indemnitor (i) a Two Quarter Future Advance Estimate for
the immediately following two calendar quarters and (ii) such supporting
documentation and other information (including any relevant calculations) as is
reasonably necessary for the Servicer to perform its obligations described
below.  The Issuer shall cause the Servicer to, within ten (10) days after
receipt of the Two Quarter Future Advance Estimate and supporting documentation
from the Seller, (A) review the Seller’s Two Quarter Future Advance Estimate and
such supporting documentation and other information provided by the Seller in
connection therewith, (B) consult with the Seller with respect thereto and make
such inquiry, and request such additional information (and the Seller shall
promptly respond to each such request for consultation, inquiry or request for
information), in each case as is commercially reasonable for the Servicer to
perform its obligations described in the following clause (C), and (C) by
written notice to the Note Administrator, the Seller and the Future Funding
Indemnitor substantially in the form set forth in the Servicing Agreement,
either (1) confirm that nothing has come to the attention of the Servicer in the
documentation provided by the Seller that in the reasonable opinion of the
Servicer would support a determination of a Two Quarter Future Advance Estimate
that is at least 25% higher than the Seller’s Two Quarter Future Advance
Estimate for such period and shall state that the Seller’s Two Quarter Future
Advance Estimate for such period shall control or (2) deliver its own Two
Quarter Future Advance Estimate for such period.  If the Servicer’s Two Quarter
Future Advance Estimate is at least 25% higher than the Seller’s Two Quarter
Future Advance Estimate for any period, then the Servicer’s Two Quarter Future
Advance Estimate for such period shall control; otherwise, the Seller’s Two
Quarter Future Advance Estimate for such period shall control.


(d)         No Two Quarter Future Advance Estimate shall be made by the Seller
or the Servicer for a calendar quarter if, by the fifth (5th) day of the
calendar-month preceding the beginning of such calendar quarter, the Future
Funding Indemnitor delivers (which may be by email) to the Collateral Manager,
the Servicer, the Special Servicer, the Note Administrator and the 17g-5
Information Provider a certificate of a responsible financial officer of the
Future Funding Indemnitor certifying that (i) the Future Funding Indemnitor has
Segregated Liquidity equal to at least 100% of the aggregate amount of
outstanding future advance obligations (subject to the same exclusions as the
calculation of the Two Quarter Future Advance Estimate) under the Future Funding
Companion Participations held by Affiliated Future Funding Companion
Participation Holders or (ii) no such future funding obligations remain
outstanding under the Future Funding Companion Participations held by Affiliated
Future Funding Companion Participation Holders.  All certifications regarding
Segregated Liquidity, any Two Quarter Future Advance Estimates, or any
notices described in (b) and (c) above shall be emailed to the Note
Administrator at trustadministrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com or such other email address as provided by
the Note Administrator.


-175-

--------------------------------------------------------------------------------

(e)          The 17g-5 Information Provider shall promptly post to the 17g-5
Website pursuant to Section 14.13(d) of this Indenture, any certification with
respect to the holder of the Future Funding Companion Participations that is
delivered to it in accordance with the Future Funding Agreement.


ARTICLE 13


NOTEHOLDERS’ RELATIONS


Section 13.1          Subordination.


(a)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree that, for the benefit of the
Holders of the Class A Notes that the rights of the Holders of the Class A-S
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes and Class F
Notes shall be subordinate and junior to the Class A Notes to the extent and in
the manner set forth in Article 11 of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class A Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class A Notes consent, other than
in Cash, before any further payment or distribution is made on account of any
other Class of Notes, to the extent and in the manner provided in Section
11.1(a)(iii).


(b)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class A-S Notes, that the rights of the Holders of the Class B
Notes, Class C Notes, Class D Notes, Class E Notes and Class F Notes shall be
subordinate and junior to the Class A-S Notes to the extent and in the manner
set forth in Article 11 of this Indenture; provided that on each Redemption Date
and each Payment Date as a result of the occurrence and continuation of the
acceleration of the Notes following the occurrence of an Event of Default, all
accrued and unpaid interest on and outstanding principal on the Class A-S Notes
shall be paid pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent
100% of Holders of the Class A-S Notes consent, other than in Cash, before any
further payment or distribution is made on account of any of the Class B Notes,
Class C Notes, Class D Notes, Class E Notes and Class F Notes to the extent and
in the manner provided in Section 11.1(a)(iii).


-176-

--------------------------------------------------------------------------------

(c)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class B Notes, that the rights of the Holders of the Class C
Notes, Class D Notes, Class E Notes and Class F Notes shall be subordinate and
junior to the Class B Notes to the extent and in the manner set forth in Article
11 of this Indenture; provided that on each Redemption Date and each Payment
Date as a result of the occurrence and continuation of the acceleration of the
Notes following the occurrence of an Event of Default, all accrued and unpaid
interest on and outstanding principal on the Class B Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class B Notes consent, other than in Cash, before any further
payment or distribution is made on account of any of the Class C Notes, Class D
Notes, Class E Notes and Class F Notes to the extent and in the manner provided
in Section 11.1(a)(iii).


(d)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class C Notes, that the rights of the Holders of the Class D
Notes, Class E Notes and Class F Notes shall be subordinate and junior to the
Class C Notes to the extent and in the manner set forth in Article 11 of this
Indenture; provided that on each Redemption Date and each Payment Date as a
result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class C Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class C Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class D Notes, Class E Notes and
Class F Notes to the extent and in the manner provided in Section 11.1(a)(iii).


(e)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class D Notes, that the rights of the Holders of the Class E
Notes and Class F Notes shall be subordinate and junior to the Class D Notes to
the extent and in the manner set forth in Article 11 of this Indenture; provided
that on each Redemption Date and each Payment Date as a result of the occurrence
and continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class D Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class D Notes consent, other than
in Cash, before any further payment or distribution is made on account of the
Class E Notes and Class F Notes to the extent and in the manner provided in
Section 11.1(a)(iii).


(f)          Anything in this Indenture or the Notes to the contrary
notwithstanding, the Issuer and the Holders agree, for the benefit of the
Holders of the Class E Notes, that the rights of the Holders of the Class F
Notes shall be subordinate and junior to the Class E Notes to the extent and in
the manner set forth in Article 11 of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class E Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class E Notes consent, other than
in Cash, before any further payment or distribution is made on account of the
Class F Notes to the extent and in the manner provided in Section 11.1(a)(iii).


-177-

--------------------------------------------------------------------------------

(g)          In the event that notwithstanding the provisions of this Indenture,
any Holders of any Class of Notes shall have received any payment or
distribution in respect of such Class contrary to the provisions of this
Indenture, then, unless and until all accrued and unpaid interest on and
outstanding principal of all more senior Classes of Notes have been paid in full
in accordance with this Indenture, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Note Administrator, which shall pay and deliver the same
to the Holders of the more senior Classes of Notes in accordance with this
Indenture.


(h)         Each Holder of any Class of Notes agrees with the Note Administrator
on behalf of the Secured Parties that such Holder shall not demand, accept, or
receive any payment or distribution in respect of such Notes in violation of the
provisions of this Indenture including Section 11.1(a) and this Section 13.1;
provided, however, that after all accrued and unpaid interest on, and principal
of, each Class of Notes senior to such Class have been paid in full, the Holders
of such Class of Notes shall be fully subrogated to the rights of the Holders of
each Class of Notes senior thereto.  Nothing in this Section 13.1 shall affect
the obligation of the Issuer to pay Holders of such Class of Notes any amounts
due and payable hereunder.


(i)          The Trustee agrees and the Holders of each Class of Notes and the
holders of the equity in the Issuer, the Co-Issuer and the Collateral Manager
are deemed to agree, not to institute against, or join any other person in
instituting against, the Issuer, the Co-Issuer or any Permitted Subsidiary, any
petition for bankruptcy, reorganization, arrangement, moratorium, liquidation or
similar proceedings under the laws of any jurisdiction before one year and one
day or, if longer, the applicable preference period then in effect, have elapsed
since the final payments to the Holders of the Notes.


Section 13.2          Standard of Conduct.


In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer, or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.


ARTICLE 14


MISCELLANEOUS


Section 14.1          Form of Documents Delivered to the Trustee and Note
Administrator.


In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.


-178-

--------------------------------------------------------------------------------

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous.  Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.  Any Opinion of Counsel also may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, or the Collateral Manager on
behalf of the Issuer, certifying as to the factual matters that form a basis for
such Opinion of Counsel and stating that the information with respect to such
matters is in the possession of the Issuer or the Co-Issuer or the Collateral
Manager on behalf of the Issuer, unless such counsel knows that the certificate
or opinion or representations with respect to such matters are erroneous.


Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.


Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(g).


Section 14.2          Acts of Securityholders.


(a)          Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Securityholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Securityholders in person or by an
agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and the Note Administrator, and, where it is hereby
expressly required, to the Issuer and/or the Co-Issuer.  Such instrument or
instruments (and the action or actions embodied therein and evidenced thereby)
are herein sometimes referred to as the “Act” of the Securityholders signing
such instrument or instruments.  Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Note Administrator, the
Issuer and the Co-Issuer, if made in the manner provided in this Section 14.2.


-179-

--------------------------------------------------------------------------------

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee or the Note
Administrator deems sufficient.


(c)          The principal amount and registered numbers of Notes held by any
Person, and the date of his holding the same, shall be proved by the Notes
Register.  The Notional Amount and registered numbers of the Preferred Shares
held by any Person, and the date of his holding the same, shall be proved by the
register of members maintained with respect to the Preferred Shares. 
Notwithstanding the foregoing, the Trustee and Note Administrator may
conclusively rely on an Investor Certification to determine ownership of any
Notes.


(d)        Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Securityholder shall bind such Securityholder (and
any transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Share Registrar, the Issuer
or the Co-Issuer in reliance thereon, whether or not notation of such action is
made upon such Security.


Section 14.3          Notices, etc., to the Trustee, the Note Administrator, the
Issuer, the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer,
the Preferred Share Paying Agent, the Placement Agents, the Collateral Manager
and the Rating Agencies.


Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:


(a)          the Trustee by any Securityholder or by the Note Administrator, the
Issuer or the Co-Issuer shall be sufficient for every purpose hereunder if made,
given, furnished or filed in writing to and mailed, by certified mail, return
receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, to the Trustee addressed to it at Wilmington
Trust, National Association, 1100 North Market Street, Wilmington, Delaware
19890, Attention:  CMBS Trustee – KREF 2018-FL1, Facsimile number:  (302)
636-6196, with a copy to:  E-mail:  cmbstrustee@wilmingtontrust.com, or at any
other address previously furnished in writing to the parties hereto and the
Servicing Agreement, and to the Securityholders;


(b)         the Note Administrator by the Trustee or by any Securityholder shall
be sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service, to the Note Administrator addressed to it at
Wells Fargo Bank, National Association, Corporate Trust Services, 9062 Old
Annapolis Road, Columbia, Maryland  21045-1951, Attention:  Corporate Trust
Services – KREF 2018-FL1, with a copy by email to:
trustadmistrationgroup@wellsfargo.com and cts.cmbs.bond.admin@wellsfargo.com, or
at any other address previously furnished in writing to the parties hereto and
the Servicing Agreement, and to the Securityholders;


-180-

--------------------------------------------------------------------------------

(c)          the Issuer by the Trustee, the Collateral Manager, the Note
Administrator or by any Securityholder shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service
or by facsimile in legible form, to the Issuer addressed to it at c/o KKR Real
Estate Finance Manager LLC, 9 West 57th Street, Suite 4200, New York, New York
10019, with a copy by email to: KREFCLO@KKR.com, or at any other address
previously furnished in writing to the Trustee and the Note Administrator by the
Issuer, with a copy to the Special Servicer;


(d)          the Co-Issuer by the Trustee, the Collateral Manager, the Note
Administrator or by any Securityholder shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service
or by facsimile in legible form, to the Co-Issuer addressed to it c/o KKR Real
Estate Finance Manager LLC, 9 West 57th Street, Suite 4200, New York, New York
10019, with a copy by email to: KREFCLO@KKR.com, or at any other address
previously furnished in writing to the Trustee and the Note Administrator by the
Co-Issuer, with a copy to the Special Servicer at its address set forth below;


(e)          the Advancing Agent by the Trustee, the Collateral Manager, the
Note Administrator, the Issuer or the Co-Issuer shall be sufficient for every
purpose hereunder (unless otherwise herein expressly provided) if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form, to the Advancing Agent addressed to it
at c/o KKR Real Estate Finance Manager LLC, 9 West 57th Street, Suite 4200, New
York, New York 10019, with a copy by email to: KREFCLO@KKR.com, or at any other
address previously furnished in writing to the Trustee, the Note Administrator,
and the Co-Issuers, with a copy to the Special Servicer at its address set forth
below.


(f)           the Preferred Share Paying Agent shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to and mailed,
by certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Preferred Share Paying Agent addressed to it at its Corporate Trust
Office or at any other address previously furnished in writing by the Preferred
Share Paying Agent;


(g)          the Servicer by the Issuer, the Collateral Manager, the Note
Administrator, the Co-Issuer or the Trustee shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid to
Midland Loan Services, a Division of PNC Bank, National Association, P.O. Box
25965, Shawnee Mission, Kansas 66225-5965, Attention: Executive Vice President –
Division Head, or hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Servicer addressed to it at Midland Loan
Services, a Division of PNC Bank, National Association, 10851 Mastin Street,
Building 82, Suite 300, Overland Park, Kansas 66210, telephone number is (913)
253-9000, Attention: Executive Vice President – Division Head, email:
noticeadmin@midlandls.com, or at any other address previously furnished in
writing to the Issuer, the Collateral Manager, the Note Administrator, the
Co-Issuer and the Trustee;


-181-

--------------------------------------------------------------------------------

(h)          the Special Servicer by the Issuer, the Collateral Manager, the
Note Administrator, the Co-Issuer or the Trustee shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid to
Midland Loan Services, a Division of PNC Bank, National Association, P.O. Box
25965, Shawnee Mission, Kansas 66225-5965, Attention: Executive Vice President –
Division Head, or hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Special Servicer addressed to it at Midland
Loan Services, a Division of PNC Bank, National Association, 10851 Mastin
Street, Building 82, Suite 300, Overland Park, Kansas 66210, telephone number is
(913) 253-9000, Attention: Executive Vice President – Division Head, email:
noticeadmin@midlandls.com, or at any other address previously furnished in
writing to the Issuer, the Collateral Manager, the Note Administrator, the
Co-Issuer and the Trustee;


(i)          the Rating Agencies, by the Issuer, the Co-Issuer, the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator or the
Trustee shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Rating Agencies addressed to them at (i) Kroll Bond Rating Agency, Inc., 805
Third Avenue, 29th Floor, New York, New York 10022, Attention: CMBS Surveillance
(or by electronic mail at cmbssurveillance@kbra.com) and (ii) Moody’s Investor
Services, Inc., 7 World Trade Center, 250 Greenwich Street, New York, New York
10007, Attention: CRE CDO Surveillance, (or by electronic mail at
moodys_cre_cdo_monitoring@moodys.com), or such other address that any Rating
Agency shall designate in the future; provided that any request, demand,
authorization, direction, order, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with the Rating Agencies shall be
given in accordance with, and subject to, the provisions of Section 14.13
hereof;


(j)          Wells Fargo Securities, LLC, as a Placement Agent, as a Placement
Agent, by the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Servicer shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form to Wells Fargo
Securities, LLC, 375 Park Avenue, New York, New York 10152, Attention:  A.J.
Sfarra, fax: (212) 214-8970, email: anthony.sfarra@wellsfargo.com, with a copy
to:  Brad W. Funk, Esq., Wells Fargo Law Department, D1053-300, 301 South
College St., Charlotte, North Carolina 28288, fax: (704) 715-2378, email:
brad.funk@wellsfargo.com;


(k)          KKR Capital Markets LLC, as a Placement Agent, by the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to 9 West 57th Street, Suite 4200, New
York, New York 10019, Attention: Adam Smith, Email:  Adam.Smith@kkr.com


-182-

--------------------------------------------------------------------------------

(l)          Morgan Stanley & Co. LLC, as a Placement Agent, by the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to Morgan Stanley & Co. LLC, 1585
Broadway, New York, New York 10036, Attention:  Jane Lam, e-mail:
jane.lam@morganstanley.com, with a copy to:  Morgan Stanley & Co. LLC, Legal
Compliance Division, 1221 Avenue of the Americas, New York, New York 10020;


(m)        Goldman Sachs & Co. LLC, as a Placement Agent, by the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to Goldman Sachs & Co. LLC, 200 West
Street, New York, New York 10282, Attention:  Michael Barbieri, e-mail:
michael.barbieri@gs.com, with a copy to: Joe Osborne, facsimile number: (212)
291-5381, email:  joe.osborne@gs.com;


(n)          the Collateral Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Manager addressed to it at KKR Real Estate Finance Manager LLC, 9
West 57th Street, Suite 4200, New York, New York 10019, with a copy by email to:
KREFCLO@KKR.com; and


(o)          the Note Administrator, shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid hand delivered,
sent by overnight courier service to the Corporate Trust Office of the Note
Administrator.


Section 14.4          Notices to Noteholders; Waiver.


Except as otherwise expressly provided herein, where this Indenture or the
Servicing Agreement provides for notice to Holders of Notes of any event,


(a)          such notice shall be sufficiently given to Holders of Notes if in
writing and mailed, first class postage prepaid, to each Holder of a Note
affected by such event, at the address of such Holder as it appears in the Notes
Register, not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such notice;


(b)          such notice shall be in the English language; and


(c)          all reports or notices to Preferred Shareholders shall be
sufficiently given if provided in writing and mailed, first class postage
prepaid, to the Preferred Share Paying Agent.


The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.


-183-

--------------------------------------------------------------------------------

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes.  In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.


Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice. 
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.


In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.


Section 14.5          Effect of Headings and Table of Contents.


The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.


Section 14.6          Successors and Assigns.


All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.


Section 14.7          Severability.


In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


Section 14.8          Benefits of Indenture.


Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Servicer, the Special Servicer, the Collateral Manager, the
Preferred Shareholders, the Preferred Share Paying Agent, the Share Registrar,
the Noteholders and the Sponsor (each of whom shall be an express third party
beneficiary hereunder), any benefit or any legal or equitable right, remedy or
claim under this Indenture.


Section 14.9          Governing Law; Waiver of Jury Trial.


THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


-184-

--------------------------------------------------------------------------------

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 14.10          Submission to Jurisdiction.


Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court.  Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Issuer’s and the Co-Issuer’s agent set forth
in Section 7.2.  Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


Section 14.11          Counterparts.


This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Indenture in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart to this Indenture.


Section 14.12          Liability of Co-Issuers.


Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively.  In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any Collateral of the Co-Issuer or the
Issuer, respectively.


-185-

--------------------------------------------------------------------------------

Section 14.13          17g-5 Information.


(a)        The Co-Issuers shall comply with their obligations under Rule 17g-5
promulgated under the Exchange Act (“Rule 17g-5”), by their or their agent’s
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Issuer or other
parties on its behalf, including the Trustee, the Note Administrator, the
Servicer and the Special Servicer, provide the Rating Agencies for the purposes
of determining the initial credit rating of the Notes or undertaking credit
rating surveillance of the Notes (the “17g-5 Information”); provided that no
party other than the Issuer, the Trustee, the Note Administrator, the Servicer
or the Special Servicer may provide information to the Rating Agencies on the
Issuer’s behalf without the prior written consent of the Special Servicer.  At
all times while any Notes are rated by the Rating Agencies or any other NRSRO,
the Issuer shall engage a third party to post 17g-5 Information to the 17g-5
Website.  The Issuer hereby engages the Note Administrator (in such capacity,
the “17g-5 Information Provider”), to post 17g-5 Information it receives from
the Issuer, the Trustee, the Note Administrator, the Servicer or the Special
Servicer to the 17g-5 Website in accordance with this Section 14.13, and the
Note Administrator hereby accepts such engagement.


(b)         Any information required to be delivered to the 17g-5 Information
Provider by any party under this Indenture or the Servicing Agreement shall be
delivered to it via electronic mail at 17g5informationprovider@wellsfargo.com,
specifically with a subject reference of “KREF 2018-FL1 Ltd.” and an
identification of the type of information being provided in the body of such
electronic mail, or via any alternative electronic mail address following notice
to the parties hereto or any other delivery method established or approved by
the 17g-5 Information Provider.


Upon delivery by the Co-Issuers to the 17g-5 Information Provider (in an
electronic format mutually agreed upon by the Co-Issuers and the 17g-5
Information Provider) of information designated by the Co-Issuers as having been
previously made available to NRSROs by the Co-Issuers (the “Pre-Closing 17g-5
Information”), the 17g-5 Information Provider shall make such Pre-Closing 17g-5
Information available only to the Co-Issuers and to NRSROs via the 17g-5
Information Provider’s Website pursuant this Section 14.13(b)  The Co-Issuers
shall not be entitled to direct the 17g-5 Information Provider to provide access
to the Pre-Closing 17g-5 Information or any other information on the 17g-5
Information Provider’s Website to any designee or other third party.


(c)        The 17g-5 Information Provider shall make available, solely to
NRSROs, the following items to the extent such items are delivered to it via
email at 17g5informationprovider@wellsfargo.com, specifically with a subject
reference of “KREF 2018-FL1 Ltd.” and an identification of the type of
information being provided in the body of the email, or via any alternate email
address following notice to the parties hereto or any other delivery method
established or approved by the 17g-5 Information Provider if or as may be
necessary or beneficial:


(i)           any statements as to compliance and related Officer’s Certificates
delivered under Section 7.9;


(ii)          any information requested by the Issuer or the Rating Agencies;


(iii)         any notice to the Rating Agencies relating to the Special
Servicer’s determination to take action without satisfaction of the Rating
Agency Condition;


-186-

--------------------------------------------------------------------------------

(iv)         any requests for satisfaction of the Rating Agency Condition that
are delivered to the 17g-5 Information Provider pursuant to Section 14.14;


(v)         any summary of oral communications with the Rating Agencies that are
delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agencies the communication was with;


(vi)         any amendment or proposed supplemental indenture to this Indenture
pursuant to Section 8.3; and


(vii)        the “Rating Agency Q&A Forum and Servicer Document Request Tool”
pursuant to Section 10.13(e).


The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.


(d)         Information shall be posted on the same Business Day of receipt
provided that such information is received by 12:00 p.m. (eastern time) or, if
received after 12:00 p.m., on the next Business Day.  The 17g-5 Information
Provider shall have no obligation or duty to verify, confirm or otherwise
determine whether the information being delivered is accurate, complete,
conforms to the transaction, or otherwise is or is not anything other than what
it purports to be.  In the event that any information is delivered or posted in
error, the 17g-5 Information Provider may remove it from the website.  The 17g-5
Information Provider (and the Trustee) has not obtained and shall not be deemed
to have obtained actual knowledge of any information posted to the 17g-5 Website
to the extent such information was not produced by it.  Access will be provided
by the 17g-5 Information Provider to NRSROs upon receipt of an NRSRO
Certification in the form of Exhibit F hereto (which certification may be
submitted electronically via the 17g-5 Website).


(e)          Upon request of the Issuer or a Rating Agency, the 17g-5
Information Provider shall post on the 17g-5 Website any additional information
requested by the Issuer or such Rating Agency to the extent such information is
delivered to the 17g-5 Information Provider electronically in accordance with
this Section 14.13. In no event shall the 17g-5 Information Provider disclose on
the 17g-5 Website the Rating Agency or NRSRO that requested such additional
information.


(f)           The 17g-5 Information Provider shall provide a mechanism to notify
each Person that has signed-up for access to the 17g-5 Website in respect of the
transaction governed by this Indenture each time an additional document is
posted to the 17g-5 Website.


(g)         Any other information required to be delivered to the Rating
Agencies pursuant to this Indenture shall be furnished to the Rating Agencies
only after the earlier of (x) receipt of confirmation (which may be by email)
from the 17g-5 Information Provider that such information has been posted to the
17g-5 Website and (y) at the same time such information has been delivered to
the 17g‑5 Information Provider in accordance with this Section 14.13.


-187-

--------------------------------------------------------------------------------

(h)          Notwithstanding anything to the contrary in this Indenture, a
breach of this Section 14.13 shall not constitute a Default or Event of Default.


(i)          If any of the parties to this Indenture receives a Form ABS Due
Diligence-15E from any party in connection with any third-party due diligence
services such party may have provided with respect to the Collateral Interests
(“Due Diligence Service Provider”), such receiving party shall promptly forward
such Form ABS Due Diligence-15E to the 17g-5 Information Provider for posting on
the 17g-5 Website.  The 17g-5 Information Provider shall post on the 17g-5
Website any Form ABS Due Diligence-15E it receives directly from a Due Diligence
Service Provider or from another party to this Indenture, promptly upon receipt
thereof.


Section 14.14          Rating Agency Condition.


Any request for satisfaction of the Rating Agency Condition made by a Requesting
Party pursuant to this Indenture, shall be made in writing, which writing shall
contain a cover page indicating the nature of the request for satisfaction of
the Rating Agency Condition, and shall contain all back-up material necessary
for the Rating Agencies to process such request.  Such written request for
satisfaction of the Rating Agency Condition shall be provided in electronic
format to the 17g-5 Information Provider in accordance with Section 14.13 hereof
and after receiving actual knowledge of such posting (which may be in the form
of an automatic email notification of posting delivered by the 17g-5 Website to
such party), the Requesting Party shall send the request for satisfaction of
such Rating Agency Condition in accordance with the instructions for notices set
forth in Section 14.3 hereof.


Section 14.15          Patriot Act Compliance.


In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Trustee, Note Administrator, the Servicer and the Special Servicer may be
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Trustee
or Note Administrator, as the case may be.  Accordingly, each of the parties
agrees to provide to the Trustee and the Note Administrator, upon its request
from time to time, such identifying information and documentation as may be
available for such party in order to enable the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law.


-188-

--------------------------------------------------------------------------------

ARTICLE 15


ASSIGNMENT OF THE COLLATERAL INTEREST PURCHASE AGREEMENT


Section 15.1          Assignment of Collateral Interest Purchase Agreement.


(a)         The Issuer, in furtherance of the covenants of this Indenture and as
security for the Notes and amounts payable to the Secured Parties hereunder and
the performance and observance of the provisions hereof, hereby collaterally
assigns, transfers, conveys and sets over to the Trustee, for the benefit of the
Noteholders (and to be exercised on behalf of the Issuer by persons responsible
therefor pursuant to this Indenture and the Servicing Agreement), all of the
Issuer’s estate, right, title and interest in, to and under the Collateral
Interest Purchase Agreement (now or hereafter entered into) (an “Article 15
Agreement”), including, without limitation, (i) the right to give all notices,
consents and releases thereunder, (ii) the right to give all notices of
termination and to take any legal action upon the breach of an obligation of the
Seller or Collateral Manager thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided, however, that the Issuer reserves for
itself a license to exercise all of the Issuer’s rights pursuant to the Article
15 Agreement without notice to or the consent of the Trustee or any other party
hereto (except as otherwise expressly required by this Indenture, including,
without limitation, as set forth in Section 15.1(f)) which license shall be and
is hereby deemed to be automatically revoked upon the occurrence of an Event of
Default hereunder until such time, if any, that such Event of Default is cured
or waived.


(b)         The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreement, nor shall any of the obligations contained in each of the Article 15
Agreement be imposed on the Trustee.


(c)          Upon the retirement of the Notes and the release of the Collateral
from the lien of this Indenture, this assignment and all rights herein assigned
to the Trustee for the benefit of the Noteholders shall cease and terminate and
all the estate, right, title and interest of the Trustee in, to and under each
of the Article 15 Agreement shall revert to the Issuer and no further instrument
or act shall be necessary to evidence such termination and reversion.


(d)          The Issuer represents that it has not executed any assignment of
the Article 15 Agreement other than this collateral assignment.


(e)          The Issuer agrees that this assignment is irrevocable, and that it
shall not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith.  The Issuer shall, from time to time
upon the request of the Trustee, execute all instruments of further assurance
and all such supplemental instruments with respect to this assignment as the
Trustee may specify.


(f)          The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Seller in the Collateral Interest Purchase
Agreement to the following:


(i)           the Seller consents to the provisions of this collateral
assignment and agrees to perform any provisions of this Indenture made expressly
applicable to the Seller pursuant to the applicable Article 15 Agreement;


(ii)         the Seller acknowledges that the Issuer is collaterally assigning
all of its right, title and interest in, to and under the Collateral Interest
Purchase Agreement to the Trustee for the benefit of the Noteholders, and the
Seller agrees that all of the representations, covenants and agreements made by
the Seller in the Article 15 Agreement are also for the benefit of, and
enforceable by, the Trustee and the Noteholders;


-189-

--------------------------------------------------------------------------------

(iii)         the Seller shall deliver to the Trustee duplicate original copies
of all notices, statements, communications and instruments delivered or required
to be delivered to the Issuer pursuant to the applicable Article 15 Agreement;


(iv)        none of the Issuer or the Seller shall enter into any agreement
amending, modifying or terminating the applicable Article 15 Agreement, (other
than in respect of an amendment or modification to cure any inconsistency,
ambiguity or manifest error) or selecting or consenting to a successor without
notifying the Rating Agencies and without the prior written consent and written
confirmation of the Rating Agencies that such amendment, modification or
termination will not cause its then-current ratings of the Notes to be
downgraded or withdrawn;


(v)         except as otherwise set forth herein and therein (including, without
limitation, pursuant to Section 12 of the Collateral Management Agreement), the
Collateral Manager shall continue to serve as Collateral Manager under the
Collateral Management Agreement, notwithstanding that the Collateral Manager
shall not have received amounts due it under the Collateral Management Agreement
because sufficient funds were not then available hereunder to pay such amounts
pursuant to the Priority of Payments.  The Collateral Manager agrees not to
cause the filing of a petition in bankruptcy against the Issuer for the
nonpayment of the fees or other amounts payable to the Collateral Manager under
the Collateral Management Agreement until the payment in full of all Notes
issued under this Indenture and the expiration of a period equal to the
applicable preference period under the Bankruptcy Code plus ten days following
such payment; and


(vi)         the Collateral Manager irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to the Notes or this Indenture, and the Collateral Manager irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court.  The Collateral Manager
irrevocably waives, to the fullest extent it may legally do so, the defense of
an inconvenient forum to the maintenance of such action or proceeding.  The
Collateral Manager irrevocably consents to the service of any and all process in
any action or Proceeding by the mailing by certified mail, return receipt
requested, or delivery requiring signature and proof of delivery of copies of
such initial process to it at c/o Maples Fiduciary Services (Delaware) Inc.,
4001 Kennett Pike, Suite 302, Wilmington, Delaware 19807.  The Collateral
Manager agrees that a final and non-appealable judgment by a court of competent
jurisdiction in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


-190-

--------------------------------------------------------------------------------

ARTICLE 16


ADVANCING AGENT


Section 16.1          Liability of the Advancing Agent.


The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing Agent.


Section 16.2          Merger or Consolidation of the Advancing Agent.


(a)          The Advancing Agent will keep in full effect its existence, rights
and franchises as a corporation under the laws of the jurisdiction in which it
was formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.


(b)          Any Person into which the Advancing Agent may be merged or
consolidated, or any corporation resulting from any merger or consolidation to
which the Advancing Agent shall be a party, or any Person succeeding to the
business of the Advancing Agent shall be the successor of the Advancing Agent,
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding (it being understood and agreed by the parties hereto that the
consummation of any such transaction by the Advancing Agent shall have no effect
on the Backup Advancing Agent’s obligations under Section 10.7, which
obligations shall continue pursuant to the terms of Section 10.7).


Section 16.3          Limitation on Liability of the Advancing Agent and Others.


None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder.  The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder.  The Advancing Agent and
any director, officer, employee or agent of the Advancing Agent shall be
indemnified by the Issuer pursuant to the priorities set forth in Section
11.1(a) and held harmless against any loss, liability or expense incurred in
connection with any legal action relating to this Indenture or the Notes, other
than any loss, liability or expense (i) specifically required to be borne by the
Advancing Agent pursuant to the terms hereof or otherwise incidental to the
performance of obligations and duties hereunder (except as any such loss,
liability or expense shall be otherwise reimbursable pursuant to this
Indenture); or (ii) incurred by reason of any breach of a representation,
warranty or covenant made herein, any misfeasance, bad faith or negligence by
the Advancing Agent in the performance of or negligent disregard of, obligations
or duties hereunder or any violation of any state or federal securities law.


-191-

--------------------------------------------------------------------------------

Section 16.4          Representations and Warranties of the Advancing Agent.


The Advancing Agent represents and warrants that:


(a)          the Advancing Agent (i) has been duly organized, is validly
existing and is in good standing under the laws of the State of Delaware, (ii)
has full power and authority to own the Advancing Agent’s Collateral and to
transact the business in which it is currently engaged, and (iii) is duly
qualified and in good standing under the laws of each jurisdiction where the
Advancing Agent’s ownership or lease of property or the conduct of the Advancing
Agent’s business requires, or the performance of this Indenture would require,
such qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, Collateral
or financial condition of the Advancing Agent or the ability of the Advancing
Agent to perform its obligations under, or on the validity or enforceability of,
the provisions of this Indenture applicable to the Advancing Agent;


(b)          the Advancing Agent has full power and authority to execute,
deliver and perform this Indenture; this Indenture has been duly authorized,
executed and delivered by the Advancing Agent and constitutes a legal, valid and
binding agreement of the Advancing Agent, enforceable against it in accordance
with the terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);


(c)          neither the execution and delivery of this Indenture nor the
performance by the Advancing Agent of its duties hereunder conflicts with or
will violate or result in a breach or violation of any of the terms or
provisions of, or constitutes a default under: (i) the Articles of Incorporation
and bylaws of the Advancing Agent, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement or other evidence of indebtedness
or other agreement, obligation, condition, covenant or instrument to which the
Advancing Agent is a party or is bound, (iii) any law, decree, order, rule or
regulation applicable to the Advancing Agent of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Advancing Agent or its properties, and which would have,
in the case of any of (i), (ii) or (iii) of this Section 16.4(c), either
individually or in the aggregate, a material adverse effect on the business,
operations, Collateral or financial condition of the Advancing Agent or the
ability of the Advancing Agent to perform its obligations under this Indenture;


(d)          no litigation is pending or, to the best of the Advancing Agent’s
knowledge, threatened, against the Advancing Agent that would materially and
adversely affect the execution, delivery or enforceability of this Indenture or
the ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and


(e)          no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
Person is required for the performance by the Advancing Agent of its duties
hereunder, except such as have been duly made or obtained.


-192-

--------------------------------------------------------------------------------

Section 16.5          Resignation and Removal; Appointment of Successor.


(a)          No resignation or removal of the Advancing Agent and no appointment
of a successor Advancing Agent pursuant to this Article 16 shall become
effective until the acceptance of appointment by the successor Advancing Agent
under Section 16.6.


(b)          The Advancing Agent may, subject to Section 16.5(a), resign at any
time by giving written notice thereof to the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee, the Servicer, the
Noteholders and the Rating Agencies.


(c)          The Advancing Agent may be removed at any time by Act of
Supermajority of the Preferred Shares upon written notice delivered to the
Trustee and to the Issuer and the Co-Issuer.


(d)          If the Advancing Agent fails to make a required Interest Advance
and it has not determined such Interest Advance to be a Nonrecoverable Interest
Advance the Collateral Manager may, and at the direction of the Majority of the
Controlling Class shall, terminate the Advancing Agent and replace the Advancing
Agent with a successor Advancing Agent, subject to the satisfaction of the
Rating Agency Condition.  In the event that the Collateral Manager has not
terminated and replaced the Advancing Agent within 30 days of the Advancing
Agent’s failure to make a required Interest Advance, the Note Administrator may,
and at the direction of the Majority of the Controlling Class shall, terminate
the Advancing Agent and use commercially reasonable efforts for up to 90 days
after such termination to appoint a successor Advancing Agent, subject to the
satisfaction of the Rating Agency Condition.


(e)          Subject to Section 16.5(d), if the Advancing Agent shall resign or
be removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Collateral Manager, the Trustee,
the Note Administrator, the Servicer and the Special Servicer; provided that
such successor Advancing Agent shall be appointed only subject to satisfaction
of the Rating Agency Condition, upon the written consent of a Majority of
Preferred Shareholders.  If no successor Advancing Agent shall have been
appointed and an instrument of acceptance by a successor Advancing Agent shall
not have been delivered to the Advancing Agent within 30 days after the giving
of such notice of resignation, the resigning Advancing Agent, the Trustee, the
Note Administrator, or any Preferred Shareholder, on behalf of himself and all
others similarly situated, may petition any court of competent jurisdiction for
the appointment of a successor Advancing Agent.


(f)          The Issuer and the Co-Issuer shall give prompt notice of each
resignation and each removal of the Advancing Agent and each appointment of a
successor Advancing Agent by mailing written notice of such event by first class
mail, postage prepaid, to the Rating Agencies, the Trustee, the Note
Administrator, and to the Holders of the Notes as their names and addresses
appear in the Notes Register.


-193-

--------------------------------------------------------------------------------

Section 16.6          Acceptance of Appointment by Successor Advancing Agent.


(a)          Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Special Servicer, the Trustee, the Note Administrator, and the
retiring Advancing Agent an instrument accepting such appointment hereunder and
under the Servicing Agreement.  Upon delivery of the required instruments, the
resignation or removal of the retiring Advancing Agent shall become effective
and such successor Advancing Agent, without any further act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Advancing Agent hereunder and under the Servicing Agreement.


(b)          No appointment of a successor Advancing Agent shall become
effective unless (1) the Rating Agency Condition has been satisfied with respect
to the appointment of such successor Advancing Agent and (2) such successor has
a long-term unsecured debt rating of at least “A2” by Moody’s, and whose
short-term unsecured debt rating is at least “P-1” from Moody’s.


Section 16.7          Removal and Replacement of Backup Advancing Agent.


The Note Administrator shall replace any such successor Advancing Agent
(excluding the Note Administrator in its capacity as Backup Advancing Agent)
upon receiving notice that such successor Advancing Agent’s long-term unsecured
debt rating at any time becomes lower than “A2” by Moody’s, and whose short-term
unsecured debt rating becomes lower than “P-1” by Moody’s, with a successor
Advancing Agent that has a long-term unsecured debt rating of at least “A2” by
Moody’s, and whose short-term unsecured debt rating is at least “P-1” from
Moody’s.


ARTICLE 17


CURE RIGHTS; PURCHASE RIGHTS


Section 17.1          Collateral Interest Purchase Agreements.


Following the Closing Date, unless a Collateral Interest Purchase Agreement is
necessary to comply with the provisions of this Indenture, the Issuer may
acquire Collateral Interests in accordance with customary settlement procedures
in the relevant markets.  In any event, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall obtain from any seller of a Collateral Interest, all
Loan Documents with respect to each Collateral Interest that govern, directly or
indirectly, the rights and obligations of the owner of the Collateral Interest
with respect to the Collateral Interest and any certificate evidencing the
Collateral Interest.


-194-

--------------------------------------------------------------------------------

Section 17.2          Representations and Warranties Related to Reinvestment
Collateral Interests and Exchange Collateral Interests.


(a)          Upon the acquisition of any Collateral Interest by the Issuer, the 
Seller shall be required to make representations and warranties substantially in
the form attached as Exhibit B to the Collateral Interest Purchase Agreement
with such exceptions as may be relevant.


(b)         The representations and warranties in Section 17.3 with respect to
the acquisition of any Reinvestment Collateral Interest and Exchange Collateral
Interest may be subject to any modification, limitation or qualification that
the Collateral Manager determines to be reasonably acceptable in accordance with
the Collateral Management Standard; provided that the Collateral Manager will
provide the Rating Agencies with a report attached to each Monthly Report
identifying each such affected representation or warranty and the modification,
exception, limitation or qualification received with respect to the acquisition
of any Reinvestment Collateral Interest and Exchange Collateral Interest during
the period covered by the Monthly Report, which report may contain explanations
by the Collateral Manager as to its determinations.


(c)         The Issuer (or the Collateral Manager on behalf of the Issuer) shall
obtain a covenant from the Person making any representation or warranty to the
Issuer pursuant to Section 17.3(a) that such Person shall repurchase the related
Collateral Interest if any such representation or warranty is materially
breached (but only after the expiration of any permitted cure periods and
failure to cure such breach).  The purchase price for any Collateral Interest
repurchased shall be a price equal to the sum of the following (in each case,
without duplication) as of the date of such repurchase:  (i) the then
outstanding Principal Balance of such Collateral Interest, discounted based on
the percentage amount of any discount that was applied when such Collateral
Interest was purchased by the Issuer, plus (ii) accrued and unpaid interest on
such Collateral Interest, plus (iii) any unreimbursed advances made under the
Indenture or the Servicing Agreement on the Collateral Interest, plus (iv)
accrued and unpaid interest on advances made under the Indenture or the
Servicing Agreement on the Collateral Interest, plus (v) any reasonable costs
and expenses (including, but not limited to, the cost of any enforcement action,
incurred by the Issuer or the Trustee in connection with any such repurchase),
plus (vi) any Liquidation Fee payable to the Special Servicer in connection with
a repurchase of the Collateral Interest by the Seller.


Section 17.3          Operating Advisor.


If the Issuer, as a holder of a Pari Passu Participation has the right pursuant
to the related Loan Documents to appoint the operating advisor, directing holder
or Person serving a similar function under the Loan Documents, each of the
Issuer, the Trustee and the Collateral Manager shall take such actions as are
reasonably necessary to appoint the Collateral Manager to such position.


[SIGNATURE PAGES FOLLOW]


-195-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.



 
KREF 2018-FL1 LTD., as Issuer
     
Executed as a deed
     
By 
/s/ Cleveland Stewart  


Name: Cleveland Stewart
 


Title: Director
     
KREF 2018-FL1 LLC, as Co‑Issuer
     
By:
/s/ Patrick Mattson  


Name: Patrick Mattson
 


Title: Chief Operating Officer
     
KREF CLO LOAN SELLER LLC, as Advancing Agent
     
By:
/s/ Patrick Mattson  


Name: Patrick Mattson
 


Title: Chief Operating Officer



 [SIGNATURES CONTINUE ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee
       
By:
/s/ Patrick A. Kanar
   
Name: Patrick A. Kanar
   
Title: Banking Officer



[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator
       
By:
/s/ Amber Nelson
   
Name: Amber Nelson
   
Title: Assistant Vice President




--------------------------------------------------------------------------------

SCHEDULE A


COLLATERAL INTEREST SCHEDULE


Collateral Interest
 
Collateral Interest Type
Cortland Portfolio 10
 
Pari Passu Participation
451 D Street
 
Pari Passu Participation
Fifth Street Towers
 
Pari Passu Participation
Home Plate Center
 
Pari Passu Participation
1635 & 1835 Market Street
 
Pari Passu Participation
The Duchess
 
Pari Passu Participation
Panorama Apartments
 
Pari Passu Participation
The Vanderbilt
 
Pari Passu Participation
The Lewis
 
Pari Passu Participation
EVIVA on Cherokee
 
Pari Passu Participation
Avenue at East Falls
 
Pari Passu Participation
Wells Fargo Place
 
Pari Passu Participation
Gwinnett Commons
 
Pari Passu Participation
The Tides
 
Pari Passu Participation
41 Flatbush Avenue
 
Pari Passu Participation
1400 Crystal Drive
 
Pari Passu Participation
Queens Industrial
 
Pari Passu Participation
915 West End
 
Pari Passu Participation
715 Peachtree
 
Pari Passu Participation
Bank of America Plaza
 
Pari Passu Participation
San Diego Office Portfolio
 
Pari Passu Participation
Centerview (Main Plaza)
 
Pari Passu Participation
Stadium Innovation Center
 
Pari Passu Participation
Barrington at Mirror Lake
 
Pari Passu Participation




--------------------------------------------------------------------------------

SCHEDULE B


LIBOR


Calculation of LIBOR


For purposes of calculating the London Interbank Offer Rate (“LIBOR”), the
Issuer and the Co-Issuer shall initially appoint the Note Administrator as
calculation agent (in such capacity, the “Calculation Agent”).  LIBOR with
respect to any Interest Accrual Period shall be determined by the Calculation
Agent in accordance with the following provisions:


1.           On the second London Banking Day preceding the first Business Day
of an Interest Accrual Period (each such day, a “LIBOR Determination Date”),
LIBOR (other than for the initial Interest Accrual Period) shall equal the rate,
as obtained by the Calculation Agent, for deposits in U.S. Dollars for a period
of one month, which appears on the Reuters Page LIBOR01 (or such other page that
may replace that page on such service for the purpose of displaying comparable
rates) as reported by Bloomberg Financial Markets Commodities News as of 11:00
a.m., London time, on the LIBOR Determination Date.  “London Banking Day” means
any day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in London, England.


2.            If, on any LIBOR Determination Date, such rate does not appear on
Reuters Screen LIBOR01, the Calculation Agent shall determine LIBOR (or in the
event the Notes convert to the Substitute Index, the Substitute Index) on the
basis of the rates at which deposits in U.S. Dollars are offered by Reference
Banks at approximately 11:00 a.m. (London time) on the LIBOR Determination Date
to prime banks in the London interbank market for a period of one month
commencing on the LIBOR Determination Date and in a representative amount of
$1,000.  The Calculation Agent shall request the principal London office of each
of the Reference Banks to provide a quotation of its rate.  If at least two such
quotations are provided, the rate for that LIBOR Determination Date shall be the
arithmetic mean of the quotations.  If fewer than two quotations are provided as
requested, the rate for that LIBOR Determination Date shall be the arithmetic
mean of the rates quoted by major banks in New York City, selected by the
Calculation Agent, at approximately 11:00 a.m. (New York City time) on the LIBOR
Determination Date for loans in U.S. Dollars to leading European banks for a
period of three months commencing on the LIBOR Determination Date and in a
representative amount of $1,000.  As used herein, “Reference Banks” means four
major banks in the London interbank market selected by the Calculation Agent.


3.            In respect of the initial Interest Accrual Period, LIBOR shall be
determined on the second London Banking Day preceding the Closing Date.


4.            Notwithstanding the foregoing, in no event will LIBOR be less than
zero.


If the Servicer effects a conversion with respect to at least 50% of the Real
Estate Loans by Stated Principal Balance to an alternative or substitute index
(the “Substitute Index”) in accordance with the related Loan Documents, then the
Servicer will provide to the Note Administrator notice of such conversion in
accordance with the Servicing Agreement and such Substitute Index plus a
Substitute Index Spread Adjustment determined at the time of conversion shall be
used in lieu of LIBOR to calculate interest with respect to the Notes of each
Class beginning on the Payment Date that is at least three (3) Business Days
after receipt of such notice or such later Payment Date upon which such
conversion under the Real Estate Loans will be effective.



--------------------------------------------------------------------------------

In making the above calculations, (A) all percentages resulting from the
calculation (other than the calculation determined pursuant to clause (c) above)
will be rounded, if necessary, to the nearest one hundred thousandth of a
percentage point (0.00001%) and (B) all percentages determined pursuant to
clause (c) above shall be rounded, if necessary, in accordance with the method
set forth in (A), but to the same degree of accuracy as the two rates used to
make the determination (except that such percentages will not be rounded to a
lower degree of accuracy than the nearest one thousandth of a percentage point
(0.001%)).


“Substitute Index Spread Adjustment” means, with respect to any Class of Notes,
either (i) a rate modifier associated with the Substitute Index that is
published by a governmental or other source that is generally accepted as
authoritative in the commercial real estate industry as reasonably determined by
the Collateral Manager or (ii) if no such rate modifier is then available,  the
average difference (expressed as the number of basis points) between (x) LIBOR
and (y) the Substitute Index over the 60-days (or such shorter period for which
all relevant indices are available) immediately preceding the LIBOR
Determination Date on which the Notes convert to accrue interest based on the
Substitute Index (or such earlier date on which LIBOR was last available).



--------------------------------------------------------------------------------

SCHEDULE C


LIST OF AUTHORIZED OFFICERS OF COLLATERAL MANAGER


Name
Title
Patrick Mattson
Chief Operating Officer and Secretary
Mostafa Nagaty
Chief Financial Officer and Treasurer
Christen (Chris) Lee
Co-Chief Executive Officer and Co-President
Matthew Salem
Co-Chief Executive Officer and Co-President
Christopher Lee
Assistant Secretary





--------------------------------------------------------------------------------